        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1 of 263 1


1                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA
2

3    UNITED STATES OF AMERICA          )     18-249-2, -3, -4, -8
                                       )
4           vs.                        )
                                       )
5    ABDUL IBRAHIM WEST                )
     JAMAAL BLANDING                   )
6    JAMEEL HICKSON                    )
     HANS GADSON                       )     Philadelphia, PA
7                                      )     November 14, 2019
                        Defendant      )     8:54 a.m.
8

9                                  TRIAL
                  BEFORE THE HONORABLE MICHAEL M. BAYLSON
10                     UNITED STATES DISTRICT JUDGE

11   APPEARANCES:

12
     For the Government:             EVERETT R. WITHERELL, ESQUIRE
13                                   TIMOTHY MULLIGAN STENGEL, ESQUIRE
                                     ASSISTANT UNITED STATES ATTORNEYS
14                                   UNITED STATES ATTORNEY'S OFFICE
                                     615 Chestnut Street, Suite 1250
15                                   Philadelphia, PA 19106
                                     (215)861-8327
16                                   everett.witherell@usdoj.gov
                                     timothy.stengel@usdoj.gov
17

18   For the Defendant West,         EDWARD C. MEEHAN, JR., ESQUIRE
                                     LAW OFFICE OF EDWARD C. MEEHAN JR
19                                   211 North 13th Street, Suite 701
                                     Philadelphia, PA 19107
20                                   (215)564-4173
                                     edmeehan1420@aol.com
21

22

23                     SHANNAN GAGLIARDI, RDR, CRR
                         OFFICIAL COURT REPORTER
24             U.S. DISTRICT COURT, EASTERN DISTRICT OF PA
                      601 Market Street, Room 2609
25                       Philadelphia, PA 19106
                              (267)299-7254
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2 of2263


1

2    APPEARANCES CONT'D:

3
     For Defendant Blanding,         EVAN T.L. HUGHES, ESQUIRE
4                                    THE HUGHES FIRM, LLC
                                     1845 Walnut Street, Suite 932
5                                    Philadelphia, PA 19103
                                     (215)454-6680
6                                    evan.hughes@hughesfirm.pro

7
     For Defendant Hickson,          LUIS A. ORTIZ, ESQUIRE
8                                    121 South Broad Street, 18th Floor
                                     Philadelphia, PA 19107
9                                    (215)858-3787
                                     luisaortiz@comcast.net
10

11   For Defendant Gadson,           ROBERT E. GOLDMAN, ESQUIRE
                                     ROBERT E. GOLDMAN, LLC
12                                   535 Hamilton Street, Suite 302
                                     Allentown, PA 18101
13                                   (610)841-3876
                                     reg@bobgoldmanlaw.com
14

15

16

17

18

19

20

21

22

23

24

25
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3 of 263 3


1                                  I N D E X

2    For the Government:

3
     SPECIAL AGENT RANDY L. UPDEGRAFF
4    Direct on voir dire by Mr. Stengel, 11
     Direct by Mr. Stengel, 18
5    Cross by Mr. Meehan, 75
     Cross by Mr. Hughes, 88
6    Cross by Mr. Ortiz, 100
     Cross by Mr. Goldman, 111
7    Redirect by Mr. Stengel, 138
     Recross by Mr. Ortiz, 149
8
     SPECIAL AGENT BECKER
9    Direct by Mr. Stengel, 152
     Cross by Mr. Ortiz, 156
10

11   For the Defense:

12   DAVID LEFF
     Direct on voir dire by Mr. Hughes, 161
13   Cross on voir dire by Mr. Stengel, 167
     Direct by Mr. Hughes, 175
14   Cross by Mr. Ortiz, 182
     Cross by Mr. Stengel, 189
15   Cross by Mr. Goldman, 198
     Redirect by Mr. Hughes, 199
16   Cross by Mr. Stengel, 200

17

18   EXHIBIT                          PAGE

19   G-3005                             17

20   G-3004                             46

21

22

23

24

25
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4 of4263


1                          (Clerk opens court at 8:54 a.m.)

2               THE COURT:   Okay.    Good morning, everyone.      All

3    right.   Let's go on the record.     All counsel are here, but the

4    defendants are not here yet.      But this is primarily a legal

5    issue.

6               First of all, regarding the First Step Act, we've

7    done some research on this.      I don't think there's anything in

8    this statute that requires me to ask the jury anything about

9    the defendant's prior convictions.       That's number one.

10              MR. WITHERELL:    Judge, I think I disagree.       I think

11   that it is an element that needs to be put forth to the jury.

12              THE COURT:   You said there's an agreement.        You have

13   a stipulation.

14              MR. WITHERELL:    I agree there's a stipulation, and I

15   do not believe that it has to be a bifurcated trial.          I believe

16   that we're entitled to put that before the jury.         We've agreed

17   to make it a bifurcated trial so that we do not prejudice the

18   jury with their prior convictions.

19              I think that after the jury comes back, if they come

20   back with verdicts as to defendants, the ones that it's been

21   applied to, the additional evidence has to be provided to them,

22   and that is just going to be the stipulations.         And then I

23   think they have to deliberate yet again on that aspect.

24              THE COURT:   I'll take that under consideration.

25              All right.   Next, the jury verdict form.       The word
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5 of 263 5


1    "and" in the second sentence on Count 1 should be changed to

2    "or."

3              MR. MEEHAN:    I'm going to object to that, Judge.

4              THE COURT:    Yes.    I understand that.

5              MR. MEEHAN:    I want to be heard on that also.

6              THE COURT:    Otherwise, does anybody have any

7    objections to this?

8              MR. WITHERELL:    We do, Judge.     I think all counsel

9    are in agreement on this.      I think that with your jury form,

10   every defendant, the weight attributable to them -- I agree

11   that they should come to a verdict as to the count, but then

12   the interrogatories given to them concerning those counts have

13   to be individualized.

14             THE COURT:    They are.

15             MR. WITHERELL:    I don't believe they are.

16             THE COURT:    They absolutely are.     We go through it

17   one by one.   Well, if you say that every interrogatory for

18   cocaine and methamphetamine has to be individualized, no,

19   because it only refers to defendants that have been found

20   guilty on that count.

21             MR. MEEHAN:    But when you use "or," you're not making

22   it individualized, Judge.

23             THE COURT:    That's what the Phillips case talks

24   about.

25             MR. WITHERELL:    No, Judge.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6 of6263


1               MR. MEEHAN:     Doesn't mean it's right.

2               MR. WITHERELL:     I think that the count, the way it's

3    read is correct.     What I'm saying, Judge, is that if they find,

4    for example --

5               THE COURT:    Look at page 2 under cocaine.       Reasonably

6    foreseeable to the defendant or defendants you have found

7    guilty.

8               MR. WITHERELL:     Right.   But, Judge, my point being

9    this.   If we go to Count 1 --

10              THE COURT:    That's where I am.

11              MR. WITHERELL:     I believe an individualized approach

12   is what's needed.     So they may find that all defendants are

13   guilty of conspiracy, the conspiracy to contribute controlled

14   substances, but they may find that Defendant West --

15              THE COURT:    Have you read the Phillips case?        The

16   judge at sentencing can ascribe it to individual defendants.

17   That's what the Phillips case holds, that, at sentencing, the

18   judge can look at the evidence and make decisions as to whether

19   there's sufficient evidence as to any particular defendant on

20   that interrogatory.

21              MR. WITHERELL:     Judge, I believe that the

22   individual -- I'm referring particularly to Alleyne v. United

23   States 133 Supreme Court 2151 from 2013.

24              THE COURT:    Let me have that citation again.

25              MR. WITHERELL:     133 Supreme Court 2151, 2013.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7 of 263 7


1              THE COURT:    Name of the case?

2              MR. WITHERELL:    Alleyne versus the United States.           I

3    believe that case particularly discusses that when there is a

4    sentencing enhancement, it has to be proven to the jury.

5              THE COURT:    Talking about a fact.

6              MR. WITHERELL:    Correct.    Those enhancements aren't

7    the actual charge, right?     Conspiracy is the one charge.      But

8    the enhancements are part of the interrogatories given to each

9    defendant.   And while they may find that the conspiracy has

10   many, many different types of drugs, they may find only

11   attributable amounts of drugs to certain defendants, which

12   would enhance their specific sentencing in this case.         So I

13   believe that while the charges are correct, the interrogatories

14   given to the jury afterwards have to be specific to each

15   defendant.

16             MR. HUGHES:    I think that's correct, Your Honor.

17             THE COURT:    Okay.   I'll take it under advisement.

18   I'm not sure I agree.

19             All right.    The next item is that --

20             MR. GOLDMAN:    Your Honor, while we're on that, all of

21   us have other problems with your verdict slip also.         I was

22   talking with the -- we think that the Government's is more

23   correct, and what I was going to do this weekend is to do a red

24   line version of the Government's to give you what's the

25   consensus of the Government and --
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8 of8263


1               THE COURT:   You're willing to submit anything you

2    like.

3               MR. GOLDMAN:    Do you want to hear any further

4    argument on the verdict slip?      If not, I'll sit down.

5               THE COURT:   Not right now.

6               Now, in the opinion I issued on the rap music issue,

7    the Government's motion to admit it, which I granted in part, I

8    said in there that I would consider a point for charge about

9    the receipt of this evidence.      I've prepared something myself.

10   I'm going to hand out copies, but I just want to read it into

11   the record.

12              I think something along this topic should be included

13   because of the defendants' argument that there was a

14   possibility or a likelihood, whatever you want to call it, that

15   the jury may hold it against the defendants as to their style

16   of language or style of music.

17              So this is what I propose to say:       You've heard and

18   seen evidence of social media, such as Instagram, and music

19   referred to as rap or gangsta rap.       You may not consider this

20   evidence merely because of its nature or style or the language

21   used.   Every person has the right to express himself or herself

22   in a manner or style that is of their own choosing and to use

23   any words or language they choose.

24              You may, however, consider this evidence if the

25   Government has shown that the content of the evidence, that is,
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9 of 263 9


1    the words used, is probative of the charges in this case.          One

2    example of the proper use of this evidence would be if you find

3    the words used were evidence of the existence or furtherance of

4    the charge of conspiracy.

5                Another example of the proper use of this evidence

6    would be if you find that the words used are evidence that any

7    defendant was involved in the distribution or possession of a

8    controlled substance, such as cocaine, crack-cocaine,

9    methamphetamine, or heroin.      However, you may only consider the

10   actual words used against the defendant and not the style or

11   expression or type of social media or music the defendants

12   choose.   So I'll give you all copies so that we can talk about

13   it later.

14               Okay.    Are we ready for the jury?   Is the jury here?

15               MR. STENGEL:    I believe so.

16               Your Honor, there's a PowerPoint that we discussed

17   several times.      It's going to be marked as Government

18   Exhibit 3004.

19               THE COURT:    Yes.

20               MR. STENGEL:    This contains Special Agent Updegraf's

21   conclusions.    Special Agent Becker sort of did the legwork to

22   put it together.      I'm planning to introduce it through Special

23   Agent Updegraff.      I just want to make sure we're all in

24   agreement that I don't have to put Becker up briefly to

25   introduce it.
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1010
                                                                        of 263
              SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1               THE COURT:   No.   I'm going to give a very short

2    statement to the jury that this is a summary.

3               MR. STENGEL:   There are also, Your Honor, from the

4    hard copy I handed out yesterday, there are three slides that

5    have changed.   Two were dependent, as Mr. Hughes had sort of

6    brought up, were dependent upon the potential testimony of

7    Mr. Eric Brooks-Blanding, which did not come in.        So we had to

8    adjust our read on those, and then there's just one other where

9    we caught a calculation error.      Other than that, we're good to

10   go.

11              THE COURT:   All right.    We're waiting for the jury.

12              Agent Updegraff, come up to the stand.

13                         (The jury enters the courtroom at 9:07

14                         a.m.)

15              THE COURT:   Good morning, ladies and gentlemen of the

16   jury.   We are ready to begin and we are at the next witness on

17   the witness stand.

18              Please swear in the witness.

19              THE CLERK:   Please raise your right hand.

20                         (Witness sworn.)

21              THE CLERK:   Thank you.    Please state your full name

22   and spell your last name for the record.

23              THE WITNESS:   Randy L. Updegraff, U-P-D-E-G-R-A-F-F.

24                                   - - -

25                    DIRECT EXAMINATION ON VOIR DIRE
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 11 of 26311
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                                     - - -

2    BY MR. STENGEL:

3         Q.   Good morning, sir.

4         A.   Good morning, Counselor.

5         Q.   Could you please tell the jury what you do for a

6    living?

7         A.   Certainly.    I'm a Supervisory Special Agent with the

8    Drug Enforcement Administration based in Philadelphia,

9    Pennsylvania.

10        Q.   The Drug Enforcement Administration we commonly know

11   as the DEA, correct?

12        A.   That is correct.

13        Q.   What do you do as a supervisory special agent?

14        A.   As a supervisory special agent, I'm responsible for

15   nine special agents in the investigation of narcotics

16   trafficking, under the Controlled Substances Act, of the

17   manufacture, distribution, and importation of narcotics.

18        Q.   Prior to being a supervisory special agent with the

19   DEA, what was your job?

20        A.   Prior to that, I was a special agent working here in

21   Philadelphia in Group 2, or Group 21 as it is now, from

22   approximately 2012 to 2016, when I became a supervisory special

23   agent in 2016.    Prior to 2012 --

24             MR. GOLDMAN:     Excuse me.    Could you speak into the

25   microphone.   We can't hear you.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1212
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                THE WITNESS:    Certainly, Counselor.

2                THE COURT:    That's better.    Thank you.

3                THE WITNESS:    Prior to 2012, I was assigned to the

4    Clandestine Laboratory Team.       Prior to that, I was assigned to

5    the Mobile Enforcement Team, which was a team of ten agents

6    that traveled around local municipalities within the state of

7    Pennsylvania and Delaware supporting local law enforcement.

8    BY MR. STENGEL:

9         Q.     During your career -- I'm sorry.       How long have you

10   been with the DEA?

11        A.     I've been with the DEA since October of 1998.

12        Q.     So since October of 1998, have you undergone any sort

13   of specialized trainings?

14        A.     I have.   In October of 1998, I went to a 17-week DEA

15   academy where I went through classes and constitutional, drug

16   law, various confidential informant handling, a 17-week school.

17   And post my graduation from the DEA academy, I've gone to

18   approximately 20 following schools for professional education.

19        Q.     Did that include training in investigative

20   techniques?

21        A.     That's correct.

22        Q.     Now, it's not all classroom training, correct?

23        A.     No.   Primarily the training is on-the-job training or

24   on the street.

25        Q.     So you have participated in narcotics investigations?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 13 of 26313
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.   I have.    That's our primary focus in the Drug

2    Enforcement Administration.

3         Q.   If you had to guess, since 1998, approximately how

4    many investigations?

5         A.   Hundreds, hundreds and hundreds of investigations.

6         Q.   And have those investigations included investigations

7    related to cocaine?

8         A.   Yes.   Many involve cocaine, crack-cocaine.

9         Q.   What about heroin?

10        A.   Yes, heroin.     The primary focus of Group 21 in

11   Philadelphia, which I'm the supervisor, is the heroin

12   enforcement group.    Prior to that, I worked in the clandestine

13   laboratory group, and my main focus was cocaine and

14   crack-cocaine.

15        Q.   What about methamphetamine?

16        A.   Yes.   Well, when I worked in the clandestine

17   laboratory group, we targeted methamphetamine traffickers.

18        Q.   Have you, during the course of your career, had

19   occasion to work in an undercover capacity?

20        A.   I have.    Throughout my career, I've purchased

21   cocaine, crack-cocaine, and heroin in an undercover capacity.

22        Q.   Now, when you're purchasing those narcotics that you

23   just named, from whom are you purchasing?

24        A.   I'm purchasing from a distributor.

25        Q.   There's a distribution chain in a drug network,
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1414
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    correct?

2         A.     Yes.

3         Q.     At what level are you making purchases as an

4    undercover?

5         A.     That would depend on the investigation.         I've done

6    investigations where I've purported myself to be a user of

7    crack-cocaine or heroin.       I've done investigations where I've

8    purported to be a mid-level trafficker purchasing an ounce or

9    4-and-a-half-ounce quantities of cocaine.

10        Q.     Have you had occasion to seize narcotics?

11        A.     I have.

12        Q.     Have you had occasion to become familiar with the

13   ways in which illegal drugs are packaged and shipped?

14        A.     Yes, I'm very familiar with that.

15        Q.     Have you had occasion to seize narcotics

16   paraphernalia?

17        A.     I have.

18        Q.     And have you had occasion to arrest drug traffickers?

19        A.     I have.

20        Q.     In the course of your work as a drug investigator,

21   have you interviewed drug traffickers?

22        A.     Yes.

23        Q.     At what levels did those drug traffickers operate?

24        A.     I've had interviews with drug traffickers down from

25   street level users up to transnational drug distributors.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 15 of 26315
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         Q.   Did you discuss with them their knowledge of drug

2    trafficking?

3         A.   Yes.   That's where we primarily gain a lot of our

4    intelligence, through interviewing narcotics traffickers, down

5    from the street level to learn the terms and the pricing

6    quantities, and up through transnational violators who give us

7    the wholesale prices coming from the source nations.

8         Q.   Have you had occasion to decipher coded language?

9         A.   Yes.

10        Q.   And in what context?

11        A.   In the context of undercover capacity interviewing

12   violators.   That's part of our job.      That's part of the

13   on-the-job training.    Coded language can be geographically

14   dependent.   It can be -- there are some coded language that is

15   universal in the drug game, as we call it, or the drug

16   investigative.

17             So a lot of times the coded language comes from me as

18   being an undercover, me interviewing individuals, me reviewing

19   tapes of confidential sources who are speaking with

20   traffickers, from confidential sources themselves, from Title 3

21   intercepting, intercepting text messages and intercepting phone

22   calls, where we can determine the language that the individuals

23   are talking about.

24        Q.   You just mentioned Title 3 and intercepting.          It's

25   what is known as a wiretap, correct?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1616
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     That's correct.

2         Q.     That includes voice communications?

3         A.     Yes.

4         Q.     Any other type of communications?

5         A.     Text communications.

6         Q.     So you've actually deciphered coded language in text

7    messages prior in your career?

8         A.     Yes.    I've been the affiant on Title 3 intercepts

9    where we've intercepted tens of thousands of calls.

10        Q.     Based on your experience, are you familiar with how

11   narcotics are imported to the Philadelphia area?

12        A.     I am.

13        Q.     And are you familiar with how narcotics are sold in

14   the Philadelphia area?

15        A.     I am.

16        Q.     And you're familiar with the coded language used to

17   describe narcotics and drug paraphernalia?

18        A.     Yes.

19        Q.     Are you familiar with the types of weapons used by

20   drug traffickers?

21        A.     I am.

22        Q.     And have you ever testified in a court of law as an

23   expert witness in the area of drug trafficking?

24        A.     I have.

25        Q.     Approximately how many times?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 17 of 26317
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     In excess of 35 times.

2         Q.     And in this court?

3         A.     Yes, in the court in the Eastern District of

4    Pennsylvania.

5         Q.     And those cases involved cocaine?

6         A.     Yes, a myriad of drug types, cocaine, crack-cocaine,

7    heroin, marijuana.

8         Q.     Do you see that in front of you, Special Agent

9    Updegraff?    I'm showing you what's been marked as Government

10   Exhibit 3005.

11        A.     I do.

12        Q.     What do you recognize that to be?

13        A.     My curriculum vitae, or my resume.

14               MR. STENGEL:   Your Honor, move to admit Government

15   Exhibit 3005.

16               THE COURT:   Admitted.

17                          (Exhibit G-3005 admitted into evidence.)

18   BY MR. STENGEL:

19        Q.     We don't need to go through this really at all,

20   Special Agent Updegraff.     Does this fairly and accurately

21   represent your training and experience?

22        A.     It does.   The first page represents some of the

23   duties I do as assigned, and the other pages represent my

24   training.

25               MR. STENGEL:   Your Honor, subject to any voir dire by
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 1818
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    the defense, I offer Special Agent Randy Updegraff as an expert

2    in the area of narcotics and narcotics trafficking.

3                THE COURT:    Any defense counsel wish to examine the

4    witness on his credentials?       All right.    You may proceed then.

5                Ladies and gentlemen of the jury, as I said with

6    other witnesses, this witness is an expert witness.           He

7    qualifies because of his specialized training, and he will be

8    allowed to state opinions as well as facts.          So you may

9    consider his testimony as an expert along with the general

10   rules about every witness, their credibility and weight being

11   up to you.

12               Go ahead.

13               MR. STENGEL:    Thank you, Your Honor.

14                                     - - -

15                              DIRECT EXAMINATION

16                                     - - -

17   BY MR. STENGEL:

18        Q.     Special Agent Updegraff, do you know the term "source

19   state"?

20        A.     I do.

21        Q.     And what do we mean by a source state?

22        A.     We at DEA, we make determinations of how the illicit

23   narcotics are ingressed or shipped into the US.          We consider

24   the southwest border to be source states for specific types of

25   illicit substances:      California, Arizona, New Mexico, and
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 19 of 26319
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    Texas.

2         Q.     You mentioned California.     For what narcotics is

3    California a source state?

4         A.     The whole gambit, cocaine, heroin, methamphetamine,

5    fentanyl, marijuana.

6         Q.     What about crack-cocaine?

7         A.     Not typically.   Crack-cocaine is derived from cocaine

8    hydrochloride.   It's usually manufactured at the end-user

9    facility.

10        Q.     We're going to come back to that in a minute.        What

11   about methamphetamine?     Has methamphetamine traditionally come

12   in from a source state like California?

13        A.     When I started in drug law enforcement,

14   methamphetamine was typically manufactured in the locality

15   where you did your investigations by a certain demographic,

16   usually biker gangs.    It was manufactured here by a certain

17   method.

18               Over the last 10 to 15 years, the Mexican drug

19   cartels have cornered the market on manufacturing high-quality

20   methamphetamine.    They obtain the precursor chemicals from Asia

21   due to the limited oversight on materials coming into Mexico by

22   the Government, and they manufacture large quantities of

23   methamphetamine and a very high purity on an industrial scale.

24        Q.     Is it common for different drugs to be shipped

25   together?
                Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2020
                                                                           of 263
                 SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1          A.     Typically, you would see a load that's being

2    transported over land through the southwest border area into

3    the United States as being a single entity, but sometimes we

4    see some drugs commingled.

5          Q.     What is an example of drugs that you often see

6    commingled?

7          A.     We would see kilogram quantities of cocaine along

8    with pound quantities of methamphetamine.

9          Q.     Do you have knowledge or an opinion as to why that

10   is?

11         A.     I do.   I have an opinion on that.       It's been my

12   experience that the cocaine comes from South America.            It comes

13   from the Colombians.       The coca plant's only indigenous to three

14   nations, Colombia, Bolivia, and Peru, and it's manufactured in

15   South America.

16                As the cocaine makes its way into the United States,

17   it's either done through the eastern Pacific or through the

18   Caribbean or through Mexico.        As it makes its way through

19   Mexico, the Mexican cartels take control of the cocaine, and

20   they're the ones that ingress it into the United States.             The

21   Mexican cartels are the ones that are manufacturing the pound

22   quantities of methamphetamine, so they're using the same

23   transportation routes to deliver the Colombian cocaine and the

24   methamphetamine into the US.

25         Q.     And why are they doing that?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 21 of 26321
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     The coca plant is an organic substance.       It depends

2    on the weather, and it's derived from the leaves of the coca

3    plant.    So it's an organic substance that's manufactured, like

4    I said, depending a lot on the weather.

5                Whereas the methamphetamine is a synthetic substance

6    that is just made by mixing chemicals together, not dependent

7    on any kind of outside influences.       So the methamphetamine is

8    being pushed through with the cocaine due to the fact that it

9    can be easily made with the synthetic substances, and also

10   they're manufacturing at a very cheap rate in Mexico.

11        Q.     Is the distribution network for cocaine more

12   established than that of methamphetamine?

13        A.     Well, the distribution methods have changed over the

14   years since I first started.      The Colombian cartels used to

15   ingress the cocaine directly into the US, but due to law

16   enforcement activity and the military assisting us, they've got

17   to where they sell the cocaine.      They move the cocaine from

18   Columbia, either through the Eastern Pacific via submersibles

19   or airplanes, into South America and then, consequently, into

20   Mexico, where they move it over land, typically into the US.

21               The distribution routes have changed because the

22   Mexicans -- the Colombians want to limit their exposure to US

23   law enforcement.    So they sell the cocaine to the Mexican

24   cartels, and they take the risk of ingressing into the US.

25        Q.     Once it's into the US, how do drug traffickers get it
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2222
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    from California to, say, Philadelphia?

2         A.     That's left up to the imagination.        That's left up to

3    the imagination of the trafficker.        I've seen it shipped in

4    luggage, shipped on trucks in commodities, shipped in trucks in

5    a duffel bag just thrown in the cab of the truck, mailed

6    through the mail, mailed through UPS or DHL, driven over in

7    vehicles.    It's just left up to the imagination of the

8    trafficker.

9                Once the cocaine kilograms enter into the US, they

10   usually enter in a large quantity, and from that point at the

11   source states along the southwest border, they're divided up

12   into different trafficking groups and then shipped throughout

13   the US.

14               The price of cocaine increases the further it gets

15   into the continental United States.        Down in Colombia, a

16   kilogram of cocaine would be approximately two to $3,000.            As

17   it makes its way into Central America or Mexico, it could be

18   6,000.    As it makes its way up to the southwest border, it's,

19   like, 15,000 for the kilogram.

20               Now it makes it into the US.       It's going to be in the

21   low to mid $20,000 at the source states.         So that's the -- once

22   it makes its way to a place like the streets of Philadelphia,

23   it's going to be between 36 and $38,000 for a kilogram.            So you

24   see that the price increases due to the risk with the

25   transportation and the risk to exposure.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 23 of 26323
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         Q.   Are you familiar with the term "mule"?

2         A.   I am.

3         Q.   What's a mule?

4         A.   A mule is a common term used for an individual that

5    will transport drugs from point A to point B.

6         Q.   We're talking about a distribution network of illegal

7    narcotics, right?

8         A.   Yes.

9         Q.   In essence, these are individuals, these are people?

10        A.   Yes, and a reference to a mule would be.

11        Q.   So please describe for the jury sort of the structure

12   of a drug trafficking organization.

13        A.   It would be my experience that a narcotics

14   trafficking organization would have a specific hierarchy.           It

15   would have an individual at the head of it, which would have

16   access to resources and have access to a source of supply, or a

17   street term would be a plug, have an access to an individual

18   that would give them availability to the kilos of cocaine or

19   the pounds of methamphetamine.

20             That hierarchy is going to have other individuals in

21   it that are below the top that have certain specific jobs,

22   either to keep the money and count the money, to keep the

23   drugs, divide up the drugs, put them in certain types of

24   configurations for resale, a mule that would transport the

25   drugs, and then down to lower level street-level sellers.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2424
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                The advantage to the top of the hierarchy getting

2    closer to the source country is purely economics.           If you're

3    paying $35,000 for a kilo here in Philadelphia, wouldn't it be

4    better to go to LA and pay 25?        Wouldn't it be better to meet

5    someone from Mexico that could give it to you for 15?

6                So that's the quest, in my experience, the quest of a

7    narcotics trafficking group, is to get the cheapest price of

8    the product from the closest spot to the source nation, and

9    then as they move it into the interior of the US, the profit

10   margin will increase.

11        Q.     So given that we're talking about an illegal

12   distribution network, how is it that drug traffickers prevent

13   detection by law enforcement?

14        A.     Narcotics traffickers, they not only have to worry

15   about law enforcement, they have to worry about rival entities

16   in the trade who would like to have their proceeds and their

17   contraband for themselves.       They use various methods, switching

18   up cell phones, using aliases, having stash locations, vice

19   places where they reside.       There's a myriad of techniques that

20   they try to avoid detection by law enforcement and other

21   rivals.

22        Q.     And coded language included?

23        A.     That's correct, yes.

24        Q.     What about the use of multiple cars to travel?

25        A.     I've seen that before where individuals will have a
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 25 of 26325
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    trail car behind a vehicle where they'll either -- sometimes

2    they'll have a car following an empty car with the money.

3    Sometimes, on the way back, they'll have a car following behind

4    the car that's loaded or the vehicle that's loaded with the

5    contraband just to try to, number one, to keep tabs of it

6    because it's quite a bit of an investment; number two, to try

7    to physically keep law enforcement from being able to get in

8    behind that car to make a vehicle stop.

9         Q.   Does the term "trap" mean anything to you?

10        A.   It does.    Trap has a couple connotations to me in the

11   narcotics game.    It has -- trap could be clavo, Spanish.        It's

12   a hidden compartment in a vehicle, a compartment where drugs or

13   guns could be secreted in any type of vehicle.         I've seen them

14   in trucks, cars, minivans.

15             Trap also has, in relation to me, trap means a sale

16   of narcotics.

17        Q.   Do drug traffickers, from your experience, use traps,

18   the first definition you talked about, the hidden compartment?

19        A.   Yes, yes.

20        Q.   You had mentioned rival entities earlier.          What sort

21   of additional steps or steps do drug trafficking organizations

22   take to protect their business from rival entities?

23        A.   Have locations where they think are safe and also

24   protect those locations with firearms.

25        Q.   What about violence?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2626
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     Yes.

2         Q.     What sorts of -- what would a drug trafficker use a

3    digital scale for?

4         A.     Digital scales, they typically look like a little

5    kitchen scale to weigh out your broccoli or anything, but they

6    have them for gram quantities going up to kilogram quantities.

7    They're used for redistribution of the illicit substance,

8    whether it be cocaine, crack-cocaine, or methamphetamine.

9         Q.     If you find a residue of a particular narcotic on a

10   scale, what does that tell you as a drug investigator?

11        A.     As an investigator, that would lead me to believe

12   that the distribution group was using that to weigh out that

13   specific substance for redistribution.

14        Q.     What about heat-sealers, do you know what they are?

15        A.     I do.

16        Q.     What is a heat-sealer?

17        A.     Heat-sealers, you'll see them utilized along with the

18   FoodSaver paper, that textured plastic that's often utilized to

19   secrete quantities of narcotics and seal back up once they're

20   being prepared for redistribution.

21               I've also seen kilograms come with the heat-sealer.

22   If I see a kilogram or obtain a kilogram with the heat

23   FoodSaver paper around it, it tells me that -- it doesn't come

24   from Colombia like that.       It makes it from Colombia to Mexico

25   in, like, bales of 25 kilos.       And that tells me that the
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 27 of 26327
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    transportation group somewhere along the southwest border broke

2    up a larger portion and put it -- used the FoodSaver bags to

3    try to defeat law enforcement K-9 from smelling the cocaine

4    scent.

5         Q.     Are heat-sealers used for any particular type of

6    narcotic?

7         A.     No.    Across the board.

8         Q.     And what about money counters?

9         A.     I'm familiar with money counters.      Drug trafficking

10   is a very lucrative trade.     Individuals that have large

11   distribution networks acquire a lot of cash, and I've seen

12   money counters utilized to count that cash.

13        Q.     I'm going to talk a little bit about -- we have some

14   text messages that you have reviewed, correct?

15        A.     That is correct.

16        Q.     I'd like to go through those.      Before we get into the

17   specifics, I just want to talk about some of the standard

18   breakdowns in weights of narcotics.

19        A.     Sure.

20        Q.     So you had mentioned kilogram quantities earlier,

21   correct?

22        A.     Yes.

23        Q.     Approximately how many -- just so we're all clear

24   here, how many grams are in a kilogram?

25        A.     Sure.   I can do the -- do you want me to do the whole
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 2828
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    breakdown at this time?

2         Q.     Go for it, and if I need to follow up, I will.

3         A.     Sure.   When cocaine is manufactured in Colombia.

4    It's manufactured as cocaine hydrochloride.          It's then

5    typically packed in these laboratories in Colombia into

6    kilogram blocks.     The nickname for them on the street would be

7    a block, a brick, a bird.       But that's a kilogram, which is 1000

8    grams.    It's approximately 9 inches by 6 inches by about an

9    inch and a half?

10               And it's wrapped in various types of things.         You'll

11   see it wrapped in rubber inner tube.        You'll see it wrapped in

12   all kinds of different types of tape, like electrical tape,

13   packing tape.     It's specific to the manufacturing cartel in

14   Colombia.

15               Once that kilogram makes it to the US and it's 1000

16   grams, if it makes it the whole way to Philadelphia in that

17   form, the thousand-gram form, it's typically broken down once

18   it gets to Philadelphia for redistribution.

19               That can be -- distribution networks here in

20   Philadelphia, they have a few options at that point.           They can

21   take that kilogram and what we call flip it.          If they bought it

22   in California and paid 25, they could find somebody to buy it

23   for 35 here in Philly.      They've made 10,000 on that kilo.

24               Or they can take option two and break it down.          And

25   what they would typically do here in Philadelphia is take the
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 29 of 26329
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    thousand kilograms, take it out of the wrapping, mix it with an

2    inert substance, a lot of times similar-looking to cocaine, an

3    inert substance such as inositol.       They will take that and

4    maybe, for argument's sake, put a thousand grams of inositol

5    with a thousand grams of cocaine, mix it all together, take it

6    and, on the street they call rerock it, or put it back

7    together.    They would put it in two -- now you have 2,000 grams

8    of this illicit substance.

9                Coca typically comes from Colombia in about 84 to

10   94 percent purity.    It varies by the cartel.      So if they put a

11   thousand grams on that, they're going to divide their quality

12   in half, but it's still usable on the streets where the users

13   could still use it.

14               So what I find is individuals will take the

15   2,000 grams, they will repress it or rerock it into two things

16   that look similar to the kilograms now.        It's just going to be

17   lower purity, but by looking at it, you could not tell it was

18   any different.   It's all going to be just the white powder.

19   They rerock it using a form that's similar.        It's a 6 by 9 by

20   inch and a half form where they will press the cocaine.

21   Acetone is used in the manufacturing process.         A lot of times

22   individuals will use acetone spray on it to use as a binder to

23   put it back together.     So now you have 2 kilograms of cocaine

24   where that's your investment.

25               So when you break it down, say if you singularly take
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3030
                                                                       of 263
             SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    the kilogram and break it down, it would then be broken down

2    into first a 500-gram quantity.     A kilogram is 36 ounces, or

3    1000 grams.   So if you just take the singular kilo, break it

4    down into 500-gram quantities, that's going to be 18 ounces.

5               The next step, you would be breaking it down to

6    9 ounces, 250 grams.   Cocaine is typically broken down

7    incrementally from 1000 to 500 to 250.      Then it's broken down

8    into a 4 and a half or 125 grams, which has some nicknames on

9    the street, a dirt bike, a point, a dot, different nicknames

10   for that 125-gram quantity.

11              Post 125-gram quantity, the next increment is going

12   to be a 62.5-gram quantity, or a 62nd Street or a deuce.

13   They're broken down into next-level quantities.       So now it's

14   62 grams for distribution.

15              The next level would be down, in my experience, would

16   be down to ounce quantities.    The term on the street could be

17   an O or an onion or a circle.    There's hundreds of names that

18   individuals use.   That ounce quantity is 28 grams.

19              Broken down past the ounce quantity would be into

20   half-ounce quantity, or 14 grams, sometimes referred to here in

21   Philadelphia is a geographic term, a Broad Street, due to the

22   number 14.

23              Then broken down into a quarter ounce, which would be

24   7 grams.   Sometimes hear it referred to as a quarter or a

25   Michael Vick.   And then down to 3.5-gram quantities.       That's
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 31 of 26331
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    referred to on the street as an eight ball.

2         Q.     So you just went kilogram, half kilogram, quarter

3    kilogram, or 9 ounces, a 62.5, a 28-gram, which is an ounce,

4    14 grams, 7 grams, and 3.5 grams.       Those are cocaine

5    measurements, correct?

6         A.     Yes.   My experience, that's how cocaine is cut up.

7         Q.     What about crack, how is crack cut up?

8         A.     First, crack would have to be manufactured out of

9    cocaine hydrochloride, but it's cut up similarly.

10        Q.     Similarly.   I know.   It's still a little early.

11               We're going to get to this point about crack having

12   to be made from cocaine, but, in essence, the measurements for

13   crack and for cocaine on the street, in your experience, are

14   the same?

15        A.     Yes, it's been my experience.

16        Q.     And so while we're on it, let's talk about it.        How

17   is crack made out of cocaine?

18        A.     When the cocaine -- cocaine is manufactured in South

19   America in Colombia.     It's the manufacturing process getting

20   from the alkaloids out of the leaves.       At one point due to

21   the -- they introduce gasoline.      They introduce dry cement.

22   They introduce all this other process.       It makes it into a coca

23   paste or a coca base at that time.

24               That laboratory will then send it to a finishing lab

25   or a cocaine hydrochloride lab, which will then take and
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3232
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    introduce hydrochloric acid gas to the coca paste substance

2    within a liquid that will salt out.        That's what makes the

3    white powder.

4                As the cocaine gets to the US in the kilogram form

5    and is out to the distribution groups that now want to make

6    crack, they just reverse the process by adding a sodium

7    bicarbonate or a base, baking soda, to the cocaine HCl.            Along

8    with the water and heat, it will extract the impurities and the

9    cocaine salt, making it now a non-water soluble form into a

10   smokeable form.

11               In its salt form, cocaine HCl is water soluble, so it

12   can be snorted and it can even be injected.          Crack-cocaine is

13   now in a base form where it's non-water soluble.          It has to be

14   smoked through a pipe.      The smoking is the more efficient way

15   of having -- the impact of the narcotics on the central nervous

16   system is more efficient by the smoke going into the

17   capillaries of lungs.

18        Q.     And are there any slang terms you know for best

19   manufacturing process of cocaine into crack-cocaine?

20        A.     Yeah.   Whip it up, drop it, cook it, terms like that.

21        Q.     So we just talked about the weights for cocaine and

22   crack-cocaine.      What about heroin?

23        A.     Heroin weights are usually done on a different basis.

24   Heroin will come to the US in kilogram form.          As it gets here,

25   it's typically -- what we see and it's been my experience, that
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 33 of 26333
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    heroin is cut up as it's diluted for redistribution.          It's cut

2    up into increments of ten, like gram quantities.         You'll see

3    heroin being sold for 100 grams, 50 grams, 60 grams.

4              It doesn't -- it doesn't have the same methodology

5    utilized as the traffickers use with cocaine, in my experience.

6    It's usually divided up.     You won't hear someone asking for a

7    Broad Street of heroin, typically.       It's usually in incremental

8    gram quantities with a base of ten, has been my experience.

9         Q.   What about methamphetamine?

10        A.   Methamphetamine is imported into the US in pound

11   quantities, and it's been my experience that that is broken

12   down usually in pound to ounce quantities.

13        Q.   Let's say, like, a user amount of methamphetamine.

14        A.   It would be gram quantities.       Ounce being 28 grams.

15   User quantity would be gram quantities.

16        Q.   When you use the term ounces of methamphetamine, what

17   are some slang terms for an ounce?

18        A.   Oh, for an ounce of meth?

19        Q.   Yeah, sure.

20        A.   A zip.

21        Q.   Zip?

22        A.   Zip.

23        Q.   Is the word "zip" for other -- zip as a term of

24   measurement, is that used for any other drug for which you're

25   aware?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3434
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     I'm not aware of any.      I don't know.

2         Q.     Have you heard it in the context of marijuana?

3         A.     I have not.

4         Q.     Let's talk about the drugs seized in this case for a

5    moment.    You have met with the agents sitting at counsel table,

6    correct?

7         A.     That's correct.

8         Q.     You've read some police reports and drug lab reports

9    correct?

10        A.     Yes.

11        Q.     So I'm going to represent to you that on

12   September 11, 2017, the following items were seized from 3234

13   North Sydenham Street:      Approximately 62 grams of crack,

14   approximately 48 grams of methamphetamine, 24 glassine packets

15   containing heroin, approximately 229 grams of bulk heroin, a

16   money counter, a heat-sealer, and approximately $8,000 cash.

17   Additionally, several large bags of marijuana were found.

18               Do you have an opinion as to whether the crack seized

19   from that address on that date is consistent with distribution

20   or personal use?

21        A.     I do.   I have an opinion that that would be

22   consistent with distribution due to the quantity, the 62 or the

23   62nd Street.

24        Q.     And do you have an opinion as to whether the

25   methamphetamine seized from 3234 Sydenham Street was consistent
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 35 of 26335
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    with distribution as opposed to personal use?

2         A.    I do.   If I'm not mistaken, approximately 48 grams

3    would be just shy of 2 ounces.      I would make an opinion that

4    that would be -- it is consistent with distribution.

5         Q.    Do you have an opinion as to whether the heroin

6    seized from 3234 Sydenham Street on September 11 was consistent

7    with distribution as opposed to personal use?

8         A.    Heroin is utilized in 0.03-gram increments, so you

9    could get approximately 20, 25 user quantities out of 1 gram.

10   So that would be 25 times 229.      So that would be a significant

11   amount of user portions.     So my opinion would be that that's --

12   that 220-some grams was consistent with distribution.

13        Q.    For all three of those substances, you mentioned the

14   quantity of the substance.     Are there any other circumstances

15   that affect your opinion?

16        A.    Yeah, the presence of the paraphernalia and the money

17   counter.

18        Q.    Now, speaking of heroin, as they relate to heroin, do

19   the letters "OG" mean anything to you?

20        A.    No.

21        Q.    You don't know them to be a standard measurement for

22   heroin?

23        A.    No.

24        Q.    A standard name for heroin?

25        A.    No.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3636
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         Q.     Represent to you that the following items were seized

2    from inside a hidden compartment in a Chevy Impala parked

3    outside of 3234 Sydenham Street on September 11, 2017.           Inside

4    that Impala was approximately 370 grams of cocaine and

5    160 grams of crack.      In your expert opinion, are these items

6    consistent with distribution or personal use?

7         A.     I would find that due to the quantities, both of

8    those items are consistent with distribution.

9         Q.     Represent to you that the following items were seized

10   from apartment 717 of the One Water Street Apartments around

11   May 17, 2018.     That apartment complex is located at 250 North

12   Columbus Boulevard.

13               Approximately 10 kilograms of cocaine, between 5 and

14   6 pounds of 98 percent pure methamphetamine, $20,000 cash heat

15   sealed in one of the packages of methamphetamine, a digital

16   scale, and a heat-sealer.

17               Do you have an expert opinion as to whether these

18   substances are consistent with distribution or personal use?

19        A.     I would find the quantities would be consistent with

20   distribution.

21        Q.     Let's talk for just a moment about the value of that

22   cocaine and methamphetamine.       You said a price earlier.       A

23   price for a kilogram of cocaine in a source state like

24   California?

25        A.     In the low to mid $20,000.      23 to $25,000 per
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 37 of 26337
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    kilogram.

2         Q.     And if that cocaine is then brought back to

3    Philadelphia, how much would a kilogram of cocaine sell for in

4    Philadelphia?

5         A.     If the organization just did a flip and just sold the

6    kilo as a whole, it would be worth about between 35 and $38,000

7    per kilogram.

8         Q.     So we're talking about, 10 kilograms in a source

9    state like California, 230,000 to $250,000?

10        A.     Correct.

11        Q.     And then you could turn around and flip it without

12   rerocking it and make about a hundred thousand dollars?

13        A.     Yes.   That's my opinion.

14        Q.     Let's talk about the value of that methamphetamine.

15   What's the cost of a pound of methamphetamine in a source state

16   like California?

17        A.     Methamphetamine, due to the influx and the industrial

18   production that the Mexican cartels are doing, it's

19   approximately 2,000 to $2,200 in a source state like

20   California.

21        Q.     And if you were to sell that here in Philadelphia,

22   how much money would you make?

23        A.     In investigations that I'm familiar with in

24   Philadelphia, if we purchased pound quantities of

25   methamphetamine from trafficking groups, anywhere from four to
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 3838
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    $8,000 per pound, depending on the familiarity and how good a

2    customer we were.

3         Q.     To be clear, both of those calculations you just did

4    are if they're flipped in bulk quantities, correct?

5         A.     That is correct.

6         Q.     But if you break them down, right, and you sell

7    individual user amounts or midlevel distribution amounts,

8    what's going to happen to your profit?

9         A.     It's going to skyrocket.

10        Q.     We talked earlier about a PowerPoint that we're going

11   to go through here and you have reviewed, correct?

12        A.     Yes, sir.

13        Q.     Now, I just want to talk, before we get into the

14   nitty-gritty on those text messages, as an investigator, could

15   you just describe your process for decoding coded language or

16   how do you crack the code?

17        A.     Certainly.    As an investigator, this investigative

18   team, obviously, you have a -- when you go into an

19   investigation, you have a baseline of knowledge on the

20   violators that you're going to investigate.          That's how you

21   started the investigation, either through confidential source

22   information, undercover purchases, maybe a local police unit

23   made a stop on an individual that purchased from this

24   organization.     So you have a baseline of what the group or

25   organization, what level of violators they are, what amounts of
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 39 of 26339
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    drugs that they're selling, what kind of drugs they're selling.

2                So once you have that, then you have an institutional

3    knowledge of the names of certain types of drugs, like

4    marijuana, kush or sour or weed or trees.        Cocaine is soft.

5    You know, crack is hard.     Cocaine is the white girl.       Heroin is

6    the boy.    Methamphetamine is glass, window, ice.       So you kind

7    of -- you have a baseline knowledge of the terms.

8                Where it gets more difficult is during the course of

9    the investigation where you have a trafficking group that is

10   geographically located that uses terms that are specific to the

11   group.    So once you have that, you continue to hear these new

12   terms and you take indicators to decipher these terms, whether

13   they're talking about soft in a decimal or hard in a decimal or

14   any of the things that you don't know.

15               So you first go back and you try to -- you match the

16   name of that term up maybe with a monetary value that's known

17   to you for a portion of the illicit substance.         So there's all

18   kinds of things that you do.      And sometimes you may not know

19   what that terms means on day one and you won't know until day

20   12 of your investigation, but then you can go back to day one

21   through 12 and say, oh, when they were talking about X here,

22   that's what they meant.     That's what they meant.      That's what

23   they meant.    That's how we extrapolate the quantities

24   attributed to individuals.

25        Q.     In essence, you take a fixed term, a known term.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4040
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    Then you build off that, correct?

2         A.     Correct.

3         Q.     I'd like to talk about a few of those known terms

4    based on your extensive training and experience.

5                What does the term "hard" mean?

6         A.     Hard to me means crack-cocaine.

7         Q.     And what does "soft" mean?

8         A.     Soft to me means cocaine hydrochloride or cocaine

9    powder.

10        Q.     Do you often see those two terms together?

11        A.     I see violators asking for which do you want, hard or

12   soft.

13        Q.     Why do you think crack is hard?

14        A.     Crack is hard because it's physically hard.

15        Q.     Why is cocaine soft?

16        A.     Because it's physically soft.

17        Q.     What about snow?

18        A.     That's another term.      There's probably 500 terms for

19   cocaine powder, snow being one of them.

20        Q.     And glass?

21        A.     Glass is a reference to me -- it means to me

22   methamphetamine.

23        Q.     Glasses?

24        A.     Same.

25        Q.     Window?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 41 of 26341
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.   That's another reference to glass, methamphetamine.

2         Q.   Ice?

3         A.   Same, methamphetamine.

4         Q.   To be clear, it's not just methamphetamine, right?

5    If I give you a particular type of methamphetamine,

6    d-methamphetamine that's 80 percent pure, to the DEA, what is

7    that known as?

8         A.   It's known -- in the Controlled Substance Acts, it's

9    known as ice.    It's a delineation made for methamphetamine

10   that's in excess of 80 percent pure.       But ice is a generic term

11   that a lot of people use for methamphetamine.

12        Q.   A generic term with a legal basis, yeah?

13        A.   Correct.

14        Q.   What about dog food?

15        A.   Dog food's a name for heroin in Philadelphia.

16        Q.   Now, there's also -- there's slang and coded terms

17   for the substances that are being sold, correct?

18        A.   Correct.

19        Q.   And there's also slang -- you started to go into some

20   of them earlier about amounts, correct?

21        A.   Yes.

22        Q.   What does a brick mean to you?

23        A.   A brick means to me a kilogram of cocaine, specific,

24   brick, bird.

25        Q.   What about a dot?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4242
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     Dot to me, a dot, in my experience, has been a point

2    or 125 grams of crack-cocaine or cocaine.

3         Q.     So dot and a point, same thing, both mean 125 grams

4    of crack or cocaine?

5         A.     Yes, in my experience.

6         Q.     A 62nd Street?

7         A.     62nd Street, to me, means a 62.5 grams of cocaine or

8    crack-cocaine.

9         Q.     A deuce?

10        A.     A deuce is the same to me, 62.5 grams of cocaine or

11   crack-cocaine.

12        Q.     We mentioned this earlier, a zip?

13        A.     A zip is a unit of measure, in my experience, as

14   relating to an ounce.      There's also dozens of those, circles,

15   O, onion, many.

16        Q.     We talked about this earlier.       Being a Philly guy,

17   right, what's west of 13th Street, east of 15th Street?

18        A.     It's Broad Street.     That's 14.    That's a connotation

19   for 14 grams of cocaine or crack-cocaine.

20        Q.     If you're in Chester, what's 14 grams called?

21        A.     Nelson.

22        Q.     Why?

23        A.     Jameer Nelson was a basketball player from Chester.

24   He wore the number 14.

25        Q.     What about -- you mentioned earlier a Mike Vick.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 43 of 26343
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    What's a Mike Vick?

2         A.   Mike Vick is 7 grams of cocaine or crack-cocaine due

3    to the number Michael Vick wore for the Falcons and the Eagles.

4         Q.   A commonly used term, eight ball, what's an eight

5    ball?

6         A.   Eight ball is an eighth of an ounce of cocaine or

7    crack-cocaine.   It's 3.5 grams, which is an eighth of an ounce.

8         Q.   And a bundle?

9         A.   A bundle is, in my experience here in Philadelphia,

10   will be between 13 and 14 user amounts baggies of heroin

11   bundled with a black rubber band.

12        Q.   I'd like to go through some of -- with the terms in

13   mind we just discussed, I'd like to go through some of the

14   PowerPoint slides you have discussed?

15             MR. STENGEL:     Permission to show the witness

16   Exhibit 3004?

17             THE COURT:    Ladies and gentlemen of the jury, just

18   one word about this exhibit.      You may recall last week I

19   mentioned something about the use of summaries to compile

20   evidence, and this is another summary that the Government has

21   prepared that is in the nature of a summary.

22             Now, you have heard a lot of testimony from various

23   witnesses about the content of different Instagram postings and

24   also telephone calls that were intercepted or were retrieved

25   from somebody's cell phone, and that's the underlying basis.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4444
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                Now, I believe it's the Government's position that

2    this document, this summary, is an accurate compilation of

3    those bits and pieces of evidence that have now been put

4    together into this exhibit and will be testified to by this

5    witness.

6                So it's for you to determine the accuracy and the

7    weight which to give to this summary exhibit, but I'm telling

8    you that our procedure allows one party, any party to a case,

9    to compile voluminous evidence into a summary and to present it

10   to the jury as a summary of the evidence for the jury's

11   consideration.

12               All right.    You may I proceed.

13               MR. STENGEL:    Thank you, Your Honor.

14   BY MR. STENGEL:

15        Q.     Do you see that document in front of you, Special

16   Agent Updegraff?

17        A.     I do.

18        Q.     And what do you recognize it to be?        A PowerPoint

19   presentation, right?

20        A.     Yes.

21        Q.     It was prepared by Special Agent William Becker,

22   correct?

23        A.     It was.

24        Q.     If you could flip to the next page, please, do you

25   see that next page?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 45 of 26345
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.    I do.

2         Q.    Is there a conclusion on that page?

3         A.    Yes.

4         Q.    And is that your conclusion?

5         A.    Yes.

6         Q.    Previously, you were shown what has been marked as

7    Government Exhibit 3002.

8               MR. HUGHES:    Objection.    Leading, Your Honor.

9               THE COURT:    Overruled.    Finish the question.

10   BY MR. STENGEL:

11        Q.    I'll represent to you that 3002 is this PowerPoint

12   presentation without that conclusion.       Were you previously

13   shown that PowerPoint presentation?

14        A.    Yes.

15        Q.    And then we've added your conclusion to this,

16   correct?

17        A.    Correct.

18              MR. STENGEL:    Your Honor, move to admit Government

19   Exhibit 3004 as a summary exhibit.

20              THE COURT:    Admitted.

21              MR. HUGHES:    Objection, Your Honor.      There's been

22   insufficient foundation laid for the basis of that conclusion.

23              THE COURT:    You can cross-examine the witness about

24   that.   Overruled.    The document is admitted.     It can be shown

25   to the jury.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4646
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                            (Exhibit G-3004 admitted into evidence.)

2    BY MR. STENGEL:

3         Q.     Special Agent Updegraff, we met prior to this trial,

4    correct?

5         A.     Yes, sir.

6         Q.     And we went through a PowerPoint presentation

7    compiled by Special Agent Becker, correct?

8         A.     Yes.

9         Q.     Approximately how many times did we meet?

10        A.     Five or six.

11        Q.     And approximately how much time do you think we spent

12   going through this PowerPoint presentation?

13        A.     A few hours.

14        Q.     Just a few.    And based on that review and based on

15   your conversations with the agents sitting right here at

16   counsel table, did you come up with the conclusions rendered on

17   this PowerPoint presentation?

18        A.     I did.    I made my conclusions based on information

19   that I had not only from the PowerPoint presentation but from

20   other documents that I was made available to from the

21   investigators.

22        Q.     Sure.    You had questions and we answered them, right?

23        A.     Yes, sir.

24        Q.     So looking at this first slide -- and I'll represent

25   to you that the texts of these slides have already been read
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 47 of 26347
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    into evidence, so we don't have to read them word for word.

2    But I do want to go through your conclusions here a bit.

3              On September 22, 2017, there's a text message with

4    Defendant Jamaal Blanding and someone by the name of Rock.           You

5    have concluded that that's 2 ounces of methamphetamine being

6    sold by Jamaal Blanding to Rock.      Why?

7         A.   Due to the individual known as Rock asking if there's

8    any glasses around, my interpretation of that was it was --

9    Rock was asking Mr. Blanding for methamphetamine.         Rock goes on

10   to tell Mr. Blanding he needs two zips.        My interpretation of

11   that would have been 2 ounces.      I concluded that Rock wanted

12   2 ounces of methamphetamine from Mr. Blanding.

13        Q.   Let's go to the next one, 9/25/2017, please, and your

14   conclusion for this slide is what?

15        A.   That Rock is asking for a 1 ounce of methamphetamine.

16             MR. STENGEL:     Let's go to the next slide, please.

17   BY MR. STENGEL:

18        Q.   This is a text message exchange between Defendant

19   Jameel Hickson and Defendant Jamaal Blanding, and your

20   conclusion is what?

21        A.   My conclusion was, in my experience, this would be

22   asking for a pound of methamphetamine.

23        Q.   Why is it that you concluded this text message is

24   referring to a pound of methamphetamine?

25        A.   Mr. Hickson asks Mr. Blanding:        I need one of the ice
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 4848
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    joints.    That tells me that Mr. Hickson is looking for

2    methamphetamine.     Mr. Blanding responds:      Whole one?    He

3    doesn't make a reference to a zip or any other quantity.            He

4    makes reference to a whole one, and in my experience, a whole

5    one would be a pound quantity.

6         Q.     Are you familiar with the amounts of narcotics -- the

7    amounts of methamphetamine, in particular, that were seized as

8    part of the investigation of this case?

9         A.     I am.   It was in excess of 6 pounds or right around

10   6 pounds.

11               MR. STENGEL:    Let's go to the next slide, November 1,

12   2017.

13   BY MR. STENGEL:

14        Q.     Your conclusion here is what?

15        A.     My conclusion is the individual is asking for dog

16   food, or heroin, and he asks for a dime.         My interpretation of

17   that would be approximately 10 grams due to my experience with

18   heroin being sold in, like, increments of ten.

19        Q.     I don't want to cut too far ahead of us here, but at

20   the end of this slide, is there a summary of all of these

21   amounts per defendant?

22        A.     Yes.

23               MR. STENGEL:    Let's go to the next one --

24               THE COURT:    Where is that?

25               MR. STENGEL:    I'm sorry.    It's the very last page,
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 49 of 26349
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    Your Honor.

2               Let's go to the next page.

3    BY MR. STENGEL:

4         Q.    Here we have from the same --

5               THE COURT:   I think it's important, just for the

6    jury's information, that you will ask the witness at the very

7    end of this for his total.

8               Your total is on the last page.       I don't want to jump

9    ahead, but that's just a simple process of addition of all

10   these individual entries; is that correct?

11              THE WITNESS:    Yes, Your Honor.

12              THE COURT:   All right.    I'm just saying that so I

13   don't think -- the jury, you're welcome to make notes whenever

14   you want, but I think you can have the benefit of now knowing

15   that, before this witness finishes, he will give you a total

16   that he has compiled for each defendant.

17              Is that correct?

18              THE WITNESS:    Yes, Your Honor.

19              MR. STENGEL:    You and I were on the same page.

20              THE COURT:   I think the jury should know that ahead

21   of time.   Now, the question is whether you feel the need to go

22   through each individual page or you can just get some general

23   explanation and then get the total because the jury will have

24   the document with them and they can consider it, subject to any

25   cross-examination.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5050
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                MR. STENGEL:    Your Honor, absolutely.      My plan was to

2    go through a few just so we get a sense of it and then skip

3    over a few.     There's are a couple that we're going to want to

4    go through because they're a little bit more in depth, but

5    absolutely, Your Honor.

6    BY MR. STENGEL:

7         Q.     So here we have a text message on the same day,

8    November 1, 2017, and you have found that Jamaal Blanding has

9    sold 1 ounce of methamphetamine to an unknown individual.            Why

10   is that?

11        A.     On this first page of the slide, the individual's

12   representing to Mr. Blanding that he had grabbed the ice a

13   couple times.     My interpretation of that was this individual

14   had purchased methamphetamine from Mr. Blanding.

15        Q.     And then on the next page, down there at the bottom,

16   we have a term for -- what do we see at the very bottom?

17        A.     Once the conversation was -- Mr. Blanding recognized

18   who this individual is, at the bottom, that individual tells

19   him I'm going to have my folks come get an OZ, or an ounce.

20               MR. STENGEL:    Let's go to the next one from

21   November 21, 2017.

22   BY MR. STENGEL:

23        Q.     Your conclusion is Abdul West sells 62 grams of crack

24   or cocaine to somebody named Ali via Hans Gadson.           First off,

25   why is it crack or cocaine?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 51 of 26351
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     In my experience, these increments, the 62, is where

2    I form my opinion from, that this be an increment of cocaine or

3    crack-cocaine.     And also the price.    Where you go down further

4    and you see Bras got it, referring to Mr. Gadson, you see

5    1,950.    That tells me that that's consistent with my experience

6    being the price for 62.5 grams of cocaine or crack.

7         Q.     There's nothing in this text that allows you to

8    determine whether they're talking about crack or cocaine,

9    right?

10        A.     I can't differentiate.

11        Q.     So in your total at the end, which we'll read, how

12   have you accounted for this?

13        A.     It's parsed out.

14        Q.     So it's either a total for crack, a total for

15   cocaine, or a total for crack or cocaine?

16        A.     Yes.

17               MR. STENGEL:   Let's go to 11/27/2017, please, and

18   this is a 2-page slide.

19   BY MR. STENGEL:

20        Q.     At the very top, your conclusion is what?        What's the

21   conclusion here?

22        A.     That Mr. Gadson provided a count to Mr. West of

23   37 grams of crack-cocaine.

24        Q.     What's a count?

25        A.     My interpretation of this is that Mr. West, due to my
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5252
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    review of these texts, revealed to me, it's my opinion, that

2    Mr. Gadson was subservient to Mr. West, and Mr. West was asking

3    Mr. Gadson how much Mr. Gadson had on hand.

4                A count would be, from a hierarchy of trafficking,

5    the boss is going to want to know how much cocaine and/or money

6    is on hand at the distribution point.

7         Q.     You see that number at the top, the 37.3/1,250.

8    What's the 37.3 mean to you?

9         A.     That means a weight of crack-cocaine.

10        Q.     And the number afterwards means what?

11        A.     1,250 represents to me a monetary value, $1,250.

12        Q.     Now, are you able to tell, just from this part of the

13   conversation, what narcotic they're talking about?

14        A.     Not specifically at this part.

15        Q.     So if we go down to the next page down there at the

16   bottom, what do you see?

17        A.     I see Mr. Gadson telling Mr. West:        From now on,

18   every hardware play I make, I'm going to shoot the count.

19               That means to me that Mr. Gadson is going to tell

20   Mr. West when he's selling crack, when he has made a sale of

21   crack, and report the count.

22               MR. STENGEL:    Let's go to the next page, please.

23   BY MR. STENGEL:

24        Q.     Here the conclusion is Abdul West sells 14 grams of

25   cocaine to Ali.     Why?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 53 of 26353
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1           A.   The first line, you want to come get it and take it

2    to Maine to popcorn, popcorn is a reference to crack-cocaine in

3    my experience, and this individual's asking for 7th Street,

4    which would refer to a quarter ounce.       Mr. West responds that

5    he has 14 on him, and my interpretation of that would be he has

6    14 grams of cocaine on him.

7                MR. STENGEL:   Let's go to the next slide, please.

8    BY MR. STENGEL:

9           Q.   Now, we had just referenced -- we talked about a text

10   from earlier where Mr. Gadson says every time I make a hardware

11   play I'm going to shoot you the count, right?

12          A.   Yes.

13          Q.   So here we see a count, correct?

14          A.   Yes.

15          Q.   What's the number at the bottom mean?

16          A.   That's Mr. Gadson telling Mr. West the amount of

17   crack-cocaine that's available at the distribution point, two

18   62nd Streets, which is 125 grams, and one dot or one point,

19   which is 125 grams, for a total of 250 grams.

20               MR. STENGEL:   Let's go to 12/7, please.      Let's skip

21   one.

22   BY MR. STENGEL:

23          Q.   Now, we see here -- what's your conclusion here?

24          A.   My conclusion there is, from Mr. Blanding's other

25   communications with individuals --
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5454
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         Q.     Let me stop you right there, Mr. Updegraff.         Is your

2    conclusion, as reflected on this slide, accurate?           Is this your

3    actual conclusion?

4         A.     No.

5         Q.     What is your conclusion with this slide?

6         A.     My conclusion is that the individual or Mr. Blanding

7    is looking for an ounce of methamphetamine.

8         Q.     Do you know that term "Versace" is?        Is that one

9    that's familiar to you?

10        A.     Versace to me has a connotation -- it's unique to me

11   to this trafficking group.       It's unique to me.     But I make that

12   assertion having connected it with glass, ice, glasses,

13   Versace, glasses.     And zip being a term that was frequently

14   used by Mr. Blanding talking about ounce quantities of

15   methamphetamine, that's how I made my assertion.

16               MR. STENGEL:    Let's go to the next slide, 12/27/2017.

17   BY MR. STENGEL:

18        Q.     Now, we have here a reference to, yo, tell OG we

19   ready for him and texts an image, correct?

20        A.     Yes.

21        Q.     And then say this is a ticket for half.

22               MR. STENGEL:    If we could go to that image, please?

23               THE WITNESS:    Yes.   This is Mr. Gadson asking

24   Mr. West the price of 500 grams of cocaine, and he puts in

25   15,600.    Ticket is a common term used for cash, ticket or
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 55 of 26355
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    price.

2    BY MR. STENGEL:

3         Q.   And this 15,600 number we saw on the next page,

4    that's a commonly known price increment for you?

5         A.   That would be low.

6         Q.   That would be low?

7         A.   15,600 would be low.      That would be 31,200, which

8    would be -- for a kilo, it would be very cheap in Philly.

9              MR. STENGEL:     Let's go to the next one, 12/25/2017.

10   BY MR. STENGEL:

11        Q.   What do we see here?      Let me ask you, this term

12   "decimal" we see here, is that known to you prior to this?

13        A.   No, it was not.

14        Q.   How did you go about figuring out what this

15   organization uses the word "decimal" to mean?

16        A.   This slide or this text gave me the insight on that.

17   I originally thought, by looking at it in the totality, that a

18   decimal was referring to a point or a dot, which would be

19   125 grams.

20             But by looking at this slide, you have the

21   individual, Mr. Gadson, providing the hardware count, providing

22   the amount of crack, and he relates that he has one

23   62nd Street, which is 62.5 grams.       Then I subtracted it.     And

24   then he gives a total of 93.1 with the bag.

25             Typically, a bag will weigh a gram.         So I took and
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5656
                                                                            of 263
                  SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    subtracted a couple bags and then subtracted the 62 and came up

2    with about 28, 29 grams, so now the code the decimal was clear

3    to me that it was for an ounce.

4                  MR. MEEHAN:    I'm sorry.    I didn't hear his answer.

5    BY MR. STENGEL:

6           Q.     If I understand correctly, a 62nd Street and a

7    decimal, so 62.5 grams and then an unknown amount, right?

8           A.     Yes.

9           Q.     And then gives a more specific amount, 93.1 grams

10   with the bag?

11          A.     Yeah.   That was my interpretation, that the

12   62nd Street was 62 grams.         Then the total was 93 grams with the

13   bag.

14          Q.     So if you subtract the 62nd Street from the 93.1

15   total, you have the remainder, which would be the decimal,

16   correct?

17          A.     Yes.

18          Q.     And that's approximately 28 grams or an ounce?

19          A.     That was my interpretation.

20          Q.     To be clear, that's your interpretation, right?

21          A.     That's my interpretation, yes.

22          Q.     It's based on your training and your experience and

23   looking at the context?

24          A.     Yeah.   My original thought, as looking at it, was

25   that it was for a much higher quantity.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 57 of 26357
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1              MR. STENGEL:     Let's go to 12/26/2017, please.

2    BY MR. STENGEL:

3         Q.   Here we have a reference -- this is Hans Gadson

4    providing a count to Abdul West:      It's a 62nd Street left from

5    the old batch.

6              Does the term "batch" mean anything to you?

7         A.   Batch would give me a connotation that an amount of

8    substance or a substance that was manufactured, that's what

9    gives the connotation to me, that it was manufactured or that

10   it's crack.

11             MR. STENGEL:     Let's go to the 12/28/2017, please.

12   BY MR. STENGEL:

13        Q.   So here we have Jamaal Blanding selling an unknown

14   amount of methamphetamine.     Why is this an unknown amount of

15   methamphetamine?

16        A.   Ice was clear to me, but the term "teenager" was not

17   clear to me on the amount.     I could not decipher that amount.

18   There was no indications about pricing or anything to give any

19   more clues.   I'm confident that they're speaking about

20   methamphetamine, but teenager I did not know.

21        Q.   So where you encountered a text where you didn't have

22   some other context or some other clue, you didn't add that to

23   the total at the end, right?

24        A.   Correct.

25             MR. STENGEL:     12/28/2017, next one.
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 5858
                                                                            of 263
                  SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    BY MR. STENGEL:

2           Q.     Again, here we see Hans Gadson providing a count to

3    Abdul West, correct?

4           A.     Yes.

5                  MR. STENGEL:    Let's go to 1/4/2018, please.

6    BY MR. STENGEL:

7           Q.     The term here at the top, what does a Maybach mean to

8    you?

9           A.     A Maybach means to me -- a Maybach is a top-end car

10   made by Mercedes-Benz.        It's made in different models, a 57 and

11   a 62, a Maybach 62.        I'm familiar with the term "Maybach,"

12   meaning 62 grams of cocaine or crack-cocaine.

13                 MR. STENGEL:    Let's go to 1/6/2018.

14   BY MR. STENGEL:

15          Q.     Now, we've seen a series of text messages and we've,

16   frankly, skipped over a few with Hans Gadson providing a count

17   to Abdul West, and you have labeled those as crack-cocaine,

18   correct?

19          A.     Yes.

20          Q.     And that was based on an initial text message where

21   Hans Gadson said, every time I make a hardware play, I'm a

22   shoot you the count?

23          A.     That's correct.

24          Q.     Here we see a reference to hardware but in a

25   different connotation, correct?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 59 of 26359
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.   Yes.

2         Q.   So just describe, please, for the jury how you

3    interpreted this text message.

4         A.   I interpreted this text message to mean that

5    Mr. Gadson was telling Mr. West that he had a 62nd Street, or

6    62.5 grams, and a decimal, or 28 grams, and everything's the

7    same on the hardware.

8              So this indicated to me that these individuals had

9    other forms of communication that they were reporting, that

10   Mr. Gadson was reporting to Mr. West the availability of what

11   was on deck or what they had available to sell and monetary

12   values, that they were using some other form of communication.

13             Because he relates that he has 90 grams, and it seems

14   to me here that it's cocaine because he's differentiating and

15   saying the number is the same on the crack, the hardware.           The

16   number is the same.    So it appeared to me that they had

17   conversations relating to that.

18        Q.   But your conclusion is just that there's 90 grams of

19   cocaine, right?

20        A.   Yes.

21        Q.   Why don't you have a conclusion as to the amount of

22   crack they're talking about here?

23        A.   Mr. Gadson doesn't delineate the number.

24        Q.   He just says everything's the same?

25        A.   Correct.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6060
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1                MR. STENGEL:    Let's go to 1/6/2018, a note from

2    Jamaal Blanding's phone, please.

3    BY MR. STENGEL:

4         Q.     In your training and experience as a drug

5    investigator, what do you recognize this to be?

6         A.     This appears to me to be an owe sheet or a tally

7    sheet.

8         Q.     And you have reached a conclusion based on this tally

9    sheet.    What's your conclusion?

10        A.     It's represented on this sheet that Mr. Blanding's

11   indicating that he has $14,000 at the crib, or at his

12   residence, 5 pounds of ice or methamphetamine, and these other

13   numbers indicate to me like a running tally on people that owe

14   Mr. Gadson money.

15               MR. GOLDMAN:    Mr. Gadson?

16               THE WITNESS:    I'm sorry.    Pardon me.    Mr. Blanding.

17               MR. GOLDMAN:    I just wanted to correct that.

18               THE WITNESS:    Thank you, Counselor.

19               MR. STENGEL:    Next one, 1/8/2018 .

20   BY MR. STENGEL:

21        Q.     Here again we see a text with Mr. Gadson and

22   Mr. West, and now, again, he says hardware the same, but you're

23   able to reach a conclusion here.        Why?

24        A.     Because Mr. West asks for the exact number of the

25   crack, the exact quantity of the crack available.           Mr. Gadson
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 61 of 26361
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    indicates how much, and I made a conclusion that the top

2    addition, the seven deuces and a decimal, were powder cocaine

3    because Mr. Gadson told Mr. West that the hardware was the

4    same, but then Mr. West goes and -- he either forgot or didn't

5    remember the exact quantity, so he asked for the exact quantity

6    of the crack available, 75.6 grams.

7              MR. STENGEL:     Go to 1/11/2018 .

8    BY MR. STENGEL:

9         Q.   Here again is one where you were not able to

10   determine whether it was cocaine or crack-cocaine, correct?

11        A.   Correct.    You have an individual asking -- Tone

12   asking for 14th Street, and the dollar signs represented to me

13   that he wanted a price on 14 grams.       Well, he actually says it

14   in the next text down.     Mr. West tells him that it will be 500,

15   which is consistent with the price of 500 grams of cocaine or

16   crack-cocaine, and he indicates that Mr. Gadson has it.

17        Q.   The next two texts, let's go through these quickly.

18   Here we have Abdul West asking for a count, Hans Gadson sending

19   him a count, correct?

20        A.   Yes.

21        Q.   You've now determined this to be, in your opinion,

22   crack-cocaine why?

23        A.   We did.    Using the methodology from 11/27 when

24   Mr. West asked for the count, unless he differentiated, that he

25   wanted the crack count.     That's the methodology that we used.
                Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6262
                                                                           of 263
                 SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1          Q.     And this next slide is the same thing, yeah?

2          A.     Correct.

3                 MR. STENGEL:    Let's go to 1/25/2018.      We're going to

4    skip over a couple here.

5    BY MR. STENGEL:

6          Q.     Do you see this?

7          A.     I do.

8          Q.     Here you have concluded that Hoover, alleged

9    co-conspirator Richard Chase Hoover, orders a pound of

10   methamphetamine from Jamaal Blanding.          Why did you reach that

11   conclusion?

12         A.     The first, where Mr. Hoover is saying how much for

13   the window that we were talking about, Mr. Blanding indicates

14   21.   In my interpretation of that, I would -- reading further

15   on in the text message, you can tell their location.            They're

16   representing that they're in California.          The price for

17   methamphetamine would be approximately $2,100 for a pound in

18   California.      So I interpreted that 21 to mean $2,100.

19                MR. STENGEL:    Let's go to 1/26/2018, Gadson to West.

20   BY MR. STENGEL:

21         Q.     Here, again, we're shooting the count:        I got a Broad

22   Street left.      We're in Philadelphia.     What's a Broad Street?

23         A.     14 grams.

24                MR. STENGEL:    Next slide.

25   BY MR. STENGEL:
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 63 of 26363
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1           Q.     Another count?

2           A.     Correct.

3                 MR. STENGEL:     Let's go to 2/11/2018, Hans Gadson

4    providing a count to Abdul West.

5    BY MR. STENGEL:

6           Q.     So here he's asking for both hardware and software,

7    correct?

8           A.    Yes.

9           Q.    And you were able to determine or you were able to

10   issue an opinion on which number is which here.         How did you

11   get to that opinion?

12          A.    Okay.   You initially have Mr. West asking Mr. Gadson

13   hardware and software.        So I interpreted that to be he's asking

14   for a count.      He responds -- Mr. Gadson responds to Mr. West:

15   One 62nd Street left/79.6 left with the bag.

16                Then Mr. Gadson indicates:     I just got a Broad Street

17   off.   That indicated to me that Mr. Gadson just sold 14 grams.

18                 Then Mr. West asked him:    So now what's the hardware

19   count?      What's the count on the crack?

20                 Then Mr. Gadson replies:    It was 86.6 before the

21   Broad Street.       Now it's 72.6.   So he substracted the 14 grams.

22                 Then he says:    I'm on my way to 7th Street now.     So

23   that means he has a sale for 7 grams of crack.         So now it's

24   down to 65.6, which is in proximity to 62nd Street.

25                 So I determined that there was originally 86.6 grams
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6464
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    of crack, and then the 79 grams were powder cocaine.

2         Q.     In essence, on this first text from Mr. Gadson, which

3    is the second line, when he says 62nd Street, he had already

4    done the math for the sale he just made and the sale he's about

5    to make?

6         A.     That's my interpretation.

7                MR. STENGEL:    Let's go to 2/12/2018.

8    BY MR. STENGEL:

9         Q.     He says:    I got two racks on me you can come get.

10               You've concluded that's two racks of heroin.         What

11   does that mean?

12        A.     I made this conclusion due to my familiarity with

13   heroin distribution in Philadelphia.        I made this conclusion

14   solely on the term "racks."       There's no other indications of

15   the price or anything, a rack of heroin being 10 bundles of 14

16   or 13, so approximately 260 user packages of heroin.

17               MR. STENGEL:    Let's go to the next page 2/15/2018.

18   BY MR. STENGEL:

19        Q.     Here we see the first one:      Yo, bull, can we meet

20   down 62nd Street.

21               Right?

22        A.     Correct.

23        Q.     And then there's a, yeah, and then a, where you at,

24   and Mr. West says 2323 Race Street.

25               What do you interpret this to mean?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 65 of 26365
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.   This individual is asking Mr. West for 62 grams,

2    62nd Street being 62 grams.

3         Q.   So they're not trying to meet on 62nd Street?

4         A.   That's not my interpretation.

5         Q.   Where are they going to meet?

6         A.   2323 Race Street.

7              MR. STENGEL:     Let's go to 2/17/2018, Hans Gadson

8    provides a count to Abdul West.

9    BY MR. STENGEL:

10        Q.   Now, here we have Mr. West asking specifically for

11   the software count, correct?

12        A.   Yes.

13        Q.   And so you've made a finding that that's cocaine?

14        A.   Yes.

15        Q.   How much?

16        A.   90 grams.

17             MR. STENGEL:     Let's go to 3/12/2018, please.

18   BY MR. STENGEL:

19        Q.   This is a fairly long text message between Abdul West

20   and Daryl Baker.    It says:   Folks lost the game by 14, bro.

21             What does that mean to you?

22        A.   That means to me that Mr. Baker is complaining that

23   when individuals that purchased the powder cocaine cooked it

24   into crack-cocaine, they lost 14 grams on the return when they

25   manufactured it due to cut being added to the powder cocaine
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6666
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    they received.

2         Q.     So the process we described earlier of cooking

3    cocaine into crack-cocaine, right?

4         A.     Yes.

5         Q.     What do you lose in that process?

6         A.     You lose the cut and the salt, the HCl.

7         Q.     The impurities?

8         A.     The impurities, yes.

9         Q.     So then there's:     I'm not complaining, bro.      Then

10   there's some back and forth.       Let's go to the next page.

11   Mr. Baker says:     I been through the sewers.       3,750 is the

12   average ticket for top-level guys.

13               What does 3,750 for the average ticket mean to you?

14        A.     That to me, that's a monetary value.        3,750 is the

15   average price for top-level guys for a quantity of

16   approximately 125 grams.

17        Q.     Then there's the next:      I say that to say that we

18   have the same ticket, but it's a better result with others who

19   keep it clean.

20               Just interpret that for us, please.

21        A.     Mr. Baker is complaining that he's paying the same

22   price, the same ticket being the same price, but he's getting a

23   better return when they manufacture the cocaine and the

24   crack-cocaine with others who keep it clean, with other

25   distributors who don't add so much dilutant to the powder
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 67 of 26367
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    cocaine.

2                MR. STENGEL:   The next slide.

3    BY MR. STENGEL:

4           Q.   It says:   Man, I broke two boxes of cereal down, and

5    I only took out one and I only took what we used to take, 7 and

6    3.5.   It's all we had left of that stuff, so it's impossible

7    that someone lost 14.

8                What does that mean to you?

9           A.   To me, cereal boxes is not, like, a known to me.         I

10   can only infer that from the further description that Mr. West

11   makes about he took 7 and 3.5 because that's all we had left of

12   the stuff.    It's not uncommon for individuals, when they break

13   down the cocaine, if they've broken it off the kilo, to add a

14   dilutant to it before they resell it.

15               And in this point, Mr. West is saying he broke down

16   two units, and I only took out of one.       That means he only took

17   the cocaine out of one and replaced it with 10.5 grams of a

18   substance, of an inert substance, because that's all he had

19   left of the stuff, all he had left of the inositol or the cut

20   that he used.

21               So he's telling Mr. Baker that he didn't mess with it

22   that bad, that he didn't put that much cut on it, so it's

23   impossible that they lost 14 grams when he only put 10 grams of

24   cut in there.

25               MR. STENGEL:   Let's go to the next one.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 6868
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    BY MR. STENGEL:

2         Q.     It ain't slow because we only been on it for a week,

3    and it's almost done.      That's because of me losing sleep,

4    arguing with my wife.      I put nothing before the thing.       Ten

5    about to be gone.

6                Where did you base your conclusion of 10 kilograms of

7    cocaine?

8         A.     I base this conclusion on the -- by my review of the

9    information supplied by the investigators on the totality of

10   this organization, and that that's the -- that's my opinion of

11   what Mr. West is talking about here, that he is talking about I

12   put nothing before the thing, referring to I put nothing

13   before, in my interpretation, nothing before selling, selling

14   drugs, and ten about to be gone.        Due to the quantity of the

15   conversation that I was reviewing leading up to this led me to

16   believe that he was referring to kilograms at this point.

17               MR. STENGEL:    So let's jump ahead to 3/17/2018, one

18   more, one more.      Yeah, here we go.

19   BY MR. STENGEL:

20        Q.     So here again we see this reference to cereal box

21   that was just referenced, right?

22        A.     Right.

23        Q.     So you had determined what cereal box was by an

24   internal reference to a price, correct?

25        A.     Yes.   At one point, yeah, it was the price of 3,750.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 69 of 26369
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1           Q.   Is that what you based your opinion on here?

2           A.   Yes.

3                MR. STENGEL:   Go to April 1, 2018.

4    BY MR. STENGEL:

5           Q.   This is Hans Gadson texting Jamaal Blanding:        You got

6    a whole situation on the Curry tip.       Blanding responds:     Trey

7    O's.   How did you interpret that text exchange?

8           A.   I interpreted that -- it appears to me that even

9    Mr. Blanding wasn't sure what Mr. Gadson was asking.          A whole

10   situation, I interpreted a situation to be an ounce of this,

11   and a Curry tip I related to a basketball player, Steph Curry.

12   He shoots a lot of three-pointers.       So I think myself and

13   Mr. Gadson were kind of asking the same thing, like, is it Trey

14   O's.   Trey O's to me meant 3 ounces.

15               MR. STENGEL:   Let's go to 4/14/2018 .

16   BY MR. STENGEL:

17          Q.   What do we see here?

18          A.   Individual Sheen is asking Mr. West if he can get

19   62.5 grams.    Mr. West replies affirmative and tells him an

20   individual, gives him a name, a nickname, and then also the

21   price is consistent with the price for 62.5 grams of cocaine or

22   crack-cocaine.

23          Q.   In my haste, we might have skipped over a text

24   previously with Sheen.     How is it that you got to the

25   conclusion that they're referring to cocaine here?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7070
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         A.     There was an earlier text where the individual known

2    as Sheen was complaining to Mr. West about the quality of the

3    cocaine he received when he manufactured it into crack-cocaine.

4    So I made an interpretation that any time the individual known

5    as Sheen was asking Mr. West for a quantity, it was for powder

6    cocaine.

7                MR. STENGEL:    Let's go to just the last couple,

8    5/3/2018 with Atlantic City.

9    BY MR. STENGEL:

10        Q.     You interpreted this to be what?

11        A.     I interpreted it to be 125.       The 4.5 is four and a

12   half.   A four and a half is a terminology for 125 grams of

13   cocaine or crack-cocaine.

14               MR. STENGEL:    Let's go to the next slide.

15   BY MR. STENGEL:

16        Q.     It's the same kind of conversation, correct?

17        A.     Yes.   Here's where I gathered the information about

18   the price for the four and a half, 3,750 is consistent.

19        Q.     Again, your conclusion for this text exchange is 4

20   and a half ounces of crack-cocaine, correct?

21        A.     Yes.

22        Q.     Another text on 5/4/2018, again, an exchange with

23   Atlantic City:     Yo, sup, tomorrow be through, grab nine shirts.

24               Mr. West says:     I'm a be off for a week.      I'm a hit

25   you next time it's around.       You got to load up while it's here.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 71 of 26371
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1              How did you interpret that?

2         A.   I interpreted that to mean the Atlantic City

3    individual was asking for nine shirts, or 9 ounces.          That's an

4    interchangeable term I've seen used before, 9th Street, nine

5    shirts, 9 ounces of coke.

6         Q.   And based on all of the text messages that we have

7    gone through and the ones that -- we sort of skipped over a few

8    here, correct?

9         A.   Yes.

10        Q.   Based on all of those and your conclusions for each

11   individual one of those texts, did you come to a summary

12   amount?

13        A.   Yes.

14             MR. STENGEL:     Can you please go to the next slide?

15   BY MR. STENGEL:

16        Q.   Can you please read the summary amounts that you have

17   attributed in these text messages to Defendant Abdul West?

18        A.   2,631 grams of crack-cocaine, 11,766 grams of

19   cocaine, 582 grams of either crack-cocaine or cocaine,

20   7.8 grams of heroin.

21        Q.   Where we see that either crack-cocaine or cocaine,

22   that's due to text messages where you were not able to

23   determine from the context whether they were discussing powder

24   cocaine or crack-cocaine, correct?

25        A.   Correct.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7272
                                                                          of 263
                SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1         Q.     Now, how about the totals for Jamaal Blanding?

2         A.     62 grams of crack-cocaine, 77 grams of either

3    crack-cocaine or cocaine, 3,397 grams of methamphetamine,

4    10 grams of heroin.

5         Q.     What about Defendant Jameel Hickson?

6         A.     453 grams of methamphetamine.

7         Q.     And Defendant Hans Gadson?

8         A.     2,631 grams of crack-cocaine, 1,131 grams of cocaine,

9    534 grams of either crack-cocaine or cocaine, 112 grams of

10   methamphetamine.

11               MR. STENGEL:    One moment, Your Honor.

12               THE COURT:    Yes.

13               No further questions, Your Honor.

14               THE COURT:    Okay.    Ladies and gentlemen, let me just

15   check with counsel.

16               How many of you want to cross-examine the witness?

17               All right.    All right.    Ladies and gentlemen, I think

18   we'll take our mid-morning break at this point.          Please

19   remember to keep an open mind.        Ten minutes.    We'll try to keep

20   it to ten minutes.      Thank you very much.

21                           (The jury exits the courtroom at 10:37

22                           a.m.)

23               THE COURT:    Okay.    Ten-minute recess.

24               MR. WITHERELL:      Your Honor, I'd like to bring

25   something to the Court's attention.        I brought this up
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 73 of 26373
               SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    yesterday.    I've then re-asked.    Pursuant to Rule 16, I believe

2    I am entitled to a written summary of the expert witnesses,

3    their opinions, and what they're based on, that the defense is

4    going to bring.    I've requested it.     I have not received it

5    from either defense counsel.

6                THE COURT:    We've had one expert.

7                Mr. Hughes, who is calling the next expert?

8                MR. HUGHES:    I'll call Mr. Leff, Your Honor.

9                THE COURT:    What about the written summary?

10               MR. HUGHES:    Your Honor, we haven't gotten the same

11   from the Government.

12               MR. WITHERELL:    You absolutely have.

13               MR. HUGHES:    This PowerPoint slide that's been

14   changed four times, this isn't an expert report, and it's still

15   changing.

16               MR. WITHERELL:    Under Rule 16 --

17               THE COURT:    I wish you have raised this earlier.       I

18   don't know how they can do it between now and calling the

19   witness.

20               MR. WITHERELL:    I did raise this earlier, Your Honor.

21   I raised this yesterday and I asked them.        I need to know what

22   they were planning on testifying to.

23               THE COURT:    Can you make an offer of proof?

24               MR. HUGHES:    Your Honor, Mr. Witherell emailed me

25   last night.    I emailed him back and I told him that Mr. Leff
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7474
                                                                       of 263
             SPECIAL AGENT UPDEGRAFF - DIRECT ON VOIR DIRE

1    intends to -- takes issue with some of the opinions that

2    Special Agent Updegraff has made today.      That's all.

3              MR. WITHERELL:     That's exactly what I got, that he

4    takes some opinion that's different.     I'm entitled to know what

5    his opinion is.

6              THE COURT:   Here's what we're going to have to do.

7    And this may prevent closings today, but we'll see how it goes.

8    I'm going to allow the defense witness to testify, and then you

9    may be able to call Agent Updegraff for rebuttal.        Okay.   I

10   don't know any other way to do it.     Okay.   All right.    I don't

11   think either party is severely prejudiced by how this has been

12   playing out.

13             MR. WITHERELL:     Your Honor, I'm not claiming that I'm

14   prejudiced.    I'm still just asking for that written summary,

15   before they take the stand, just to what their opinion is.

16             MR. ORTIZ:   We've been very flexible with this, which

17   has been a cornerstone of their case, and it keeps changing.

18   He couldn't even make an opinion based on this.

19             THE COURT:   I'm not going to require a written report

20   at this point.    Ten-minute recess.

21             Do any of the defendants need to use the bathroom?

22   Mr. Hickson.    All right.

23                        (Recess taken from 10:40 a.m. to 10:55

24                        a.m.)

25             THE COURT:   Bring the jury in, please.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 75 of 26375
                        SPECIAL AGENT UPDEGRAFF - CROSS

1                            (The jury enters the courtroom at 10:56

2                            a.m.)

3                THE COURT:    Okay.   Ladies and gentlemen, we're ready

4    to continue with cross-examination.

5                Mr. Meehan.

6                                      - - -

7                               CROSS-EXAMINATION

8                                      - - -

9    BY MR. MEEHAN:

10        Q.     Good morning.

11        A.     Good morning, Counselor.

12        Q.     In looking at the total, in looking at your total,

13   how do you resolve the occasions when Mr. West would be asking

14   Mr. Gadson just for a count?       Because that's not a sale.

15   That's just a count, correct?

16        A.     It was resolved by that was the amount of drugs on

17   hand at the time reported by Mr. Gadson to Mr. West.

18        Q.     Correct.    But that would then be added into the total

19   that you had for Mr. West.        Example.

20               MR. MEEHAN:    Can we go to 11/21.

21   BY MR. MEEHAN:

22        Q.     Now, this is an occasion where Mr. West is selling

23   62 grams.    As you indicate, you're not sure whether it's crack

24   or cocaine, but it's being sold to Ali, correct?

25        A.     Yes, sir.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7676
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.     Through Hans Gadson, correct?

2         A.     Correct.

3         Q.     Now, this would then be part of the total that we

4    have on the last page, and this would be 62 grams of the

5    455 grams of either crack-cocaine or cocaine, correct?

6         A.     Oh, no.    I think it would be represented as cocaine

7    for Mr. Gadson and Mr. West.

8         Q.     So --

9         A.     No, no.    I'm sorry.   You're correct, Counselor.       It's

10   either/or, yes.

11        Q.     That's why I chose this one.

12        A.     Yes.

13        Q.     So let's go to the next one.       Now, the next one is

14   Mr. Gadson provides a count to Mr. West.         Now, by the way, the

15   previous one that we looked at was on 11/21.

16               The next page that we're looking at is 11/27/2017,

17   and on this, it's interpreted as Mr. Gadson providing a count

18   to Abdul West of 37 grams of crack-cocaine, correct?

19        A.     Yes, sir.

20        Q.     Okay.   Now, the reason that you identify it as

21   being -- let me take a step back.

22               When Mr. Stengel was going through and asking

23   questions about the packaging of different drugs, you indicated

24   that when it comes to powder cocaine or crack-cocaine, that

25   they use the same weights, correct?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 77 of 26377
                        SPECIAL AGENT UPDEGRAFF - CROSS

1         A.    Yes, that's accurate.     Once you get down below

2    probably I would say the -- down to the quarter pound, down to

3    the 125-gram increments.     It's not been my experience that

4    individuals are -- yeah, they use the same weights.          They do.

5    They start at a kilo, but it wouldn't be typical for someone to

6    drop or cook a kilogram at a time.       They would use

7    incrementally less at a time when they cook it due to the

8    manufacturing process.     A kilo is kind of large to put in a pot

9    on the stove.     So it's been my experience that individuals,

10   when they cook cocaine into crack-cocaine, they do it in

11   smaller increments.

12        Q.    Okay.    So we get down from a kilo into a half kilo,

13   correct?   We then start breaking it down to even smaller

14   quantities, correct?

15        A.    Yes.

16        Q.    To the point where I think a dot would be 125 grams;

17   is that correct?

18        A.    Yes.    A dot or a point is, in my experience, been

19   125 grams.

20        Q.    Okay.    That would still be possibly powder or crack,

21   correct?

22        A.    Yes.    It could be referred in either way.

23        Q.    So you'd have to be looking to other indicators to be

24   able to determine whether it's powder cocaine or crack-cocaine,

25   correct?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 7878
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         A.     Exactly.

2         Q.     The same would be true for a 62nd Street or a deuce,

3    correct?

4         A.     It is.

5         Q.     Generally, as you get smaller and smaller, it would

6    be fair to say that it's usually going to be crack-cocaine,

7    however, as opposed to powder cocaine, correct?

8         A.     That's a generality, but I've seen powder cocaine

9    sold in smaller increments.       But smaller increments lend to be

10   crack-cocaine, depending on the clientele.

11        Q.     Okay.    You're getting down into your eight balls and

12   that kind of stuff, correct?

13        A.     Yes.    I've seen both.

14               THE COURT:    Just pull the microphone closer.       Thanks.

15   BY MR. MEEHAN:

16        Q.     Okay.    Now, on 11/27, there is an entry where

17   Mr. Gadson is giving a count to Mr. West, and it's identified

18   as being 37 grams by you, in all probability because I believe

19   at the top he says 37.3/1250, correct?

20        A.     Yes.

21        Q.     Okay.    Now, what's more pertinent that I want to talk

22   about is later on in the same text messaging for the 27th of

23   November, Mr. Gadson says:       From now on, every hardware play I

24   make, I'm shoot you the count, correct?

25        A.     Correct.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 79 of 26379
                        SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.     And what that does is that for future texts that

2    you're evaluating, that's in the back of your mind, because

3    you're saying whenever he gives him a count, that you're going

4    to believe that pertains to hardware as opposed to software; is

5    that correct?

6         A.     That's the methodology I used from reading this text.

7    That's the methodology I used moving forward.         Unless it was

8    delineated otherwise as the software count, I interpreted it as

9    the hardware, unless there was other factors involved, for

10   example, the guy Sheen.     He complained about the quality of the

11   coke, which led me to believe that they were dealing in powder

12   cocaine.

13        Q.     But that's not necessarily the correct methodology,

14   correct?

15        A.     It's the methodology that I feel comfortable with.

16        Q.     Okay.   But it's not a scientific certainty, correct?

17        A.     Correct.   What is certain to me is that they're

18   talking about cocaine in some form.

19        Q.     We can agree on that.    The disagreement is whether

20   it's, again, soft, as in powder, or hard, as in crack-cocaine.

21        A.     Fair enough.

22        Q.     Okay.   Thank you.   So, again, let's talk about this

23   37 grams.    This 37 grams gets added in -- you make a

24   determination of crack-cocaine.      Let's say that that's

25   absolutely correct, okay?     That gets added into the total for
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8080
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    Mr. West.    It also gets added into the total for Mr. Gadson,

2    correct, at the very end of the 2,643 grams of crack-cocaine?

3         A.     I think that's accurate.

4         Q.     Okay.    However, the next day there is -- well, first

5    off there's actually no sale being made.         This is just a count,

6    correct?

7         A.     Yes.    It's the amount of drugs that the organization

8    had on hand.

9         Q.     Okay.    So they have 37 on hand.     On the 28th, this is

10   pretty straightforward.

11               MR. MEEHAN:    Is that up there, 11/28?

12               THE TECHNICAL ASSISTANT:      Yes.

13               MR. MEEHAN:    Thank you.

14   BY MR. MEEHAN:

15        Q.     Where Mr. West is selling popcorn, i.e., soft, i.e.,

16   powder to Ali, correct?

17        A.     Popcorn would be a reference to crack-cocaine, but

18   Mr. West is telling him take it to Maine to popcorn.           He's

19   saying cook it up.      That's my interpretation of what he's

20   saying there.      You can cook it up.

21        Q.     So you believe that while popcorn is popularly a

22   crack-cocaine reference, that because he's telling him to cook

23   it up, you're figuring it's probably soft because why would you

24   cook it up a second time.       Is that reasonably accurate?

25        A.     That's exactly accurate.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 81 of 26381
                        SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.   I've never heard that before.        Thank you.

2              So what happens is that counts on the 14 grams

3    towards Mr. West for the powder cocaine, correct?

4         A.   Yes.

5         Q.   Okay.    Now we get to the 29th, so on the 29th we're

6    two days past the 27th where there's a count for 37 grams of

7    crack-cocaine.    It's now the 29th, and you have that Hans

8    Gadson provides a count to Abdul West of 250 grams of

9    crack-cocaine, correct?

10        A.   Yes, sir.

11        Q.   Okay.    Now, you base the number on Mr. Gadson saying

12   two 62nds, one dot, correct?

13        A.   I did.

14        Q.   Okay.    Which is basically just a fancy way of saying

15   125 grams two times, correct?

16        A.   Yes.

17        Q.   So 125 from the two 62nd Streets, and then again a

18   dot, based on your evaluation, is 125 grams, correct?

19        A.   Correct.

20        Q.   However, you are making a determination of it being

21   crack-cocaine for the sole reason that two days earlier

22   Mr. Gadson said that he would give you a count on hardware when

23   he makes a play?

24        A.   That's exactly what I did.

25        Q.   Okay.    However, it's not necessarily hard as opposed
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8282
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    to soft, correct?

2         A.     I just went by the methodology of Mr. Gadson telling

3    Mr. West that he was going to shoot him the count when he made

4    a hardware play.      I don't think these gentlemen are talking in

5    a vacuum on these texts.       I'm sure they're having other

6    communications.      But that's the methodology that I used, and

7    that's my opinion.

8         Q.     Okay.    But also the 37 that is used or referred to on

9    the 27th could be part of the 250 on the 29th, correct?

10        A.     Yes.    It could be tally.

11        Q.     Because we're talking two days difference, right?

12   We're talking two days difference?

13        A.     Correct.

14        Q.     So the 37 -- there's no reference to a sale on the

15   27th or the 29th.      There's a reference to a sale on the 28th

16   for 14 grams.      However, the 37 that's given as a count to

17   Mr. West on the 27th could still be part of the 250 grams that

18   Mr. Gadson is giving a count of on the 29th, correct?

19        A.     I agree that's possible, but not probable.

20        Q.     Do you have any reference of a sale?

21        A.     No.    These texts are just a snapshot from the phone.

22        Q.     Right.

23        A.     I would assume -- we've had instances in the texts

24   with you could tell that Mr. Gadson and Mr. West had spoke in

25   another means.
           Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 83 of 26383
                           SPECIAL AGENT UPDEGRAFF - CROSS

1            Q.   Do you have that here?

2            A.   Yeah.    In one of these texts you can tell that --

3            Q.   I'm talking about this little 27th, 28th, and 29th.

4    Do you have any reference that the 37 that he referred to on

5    the 27th of November isn't part of the 250 grams that he's

6    giving a count to Mr. West on the 29th of November?

7            A.   No.    Absolutely it could be part of it.       It could be

8    part of the 250.       The 37, they could have not sold that ounce

9    and a half over the two days and still had it on hand.

10           Q.   Okay.    So on the 30th, the next day, now we're

11   talking about Mr. Gadson giving a count on the 27th.             We're

12   talking about Mr. Gadson giving a count on the 29th.             And we're

13   talking about Mr. Gadson giving another count on the 30th.               So

14   three counts in a 4-day period, correct?

15           A.   Yes.

16           Q.   And I know I'm belaboring the point, but bear with

17   me.     On this day, Mr. Gadson gives a count of 500 grams of

18   crack-cocaine, correct?

19           A.   Correct.

20           Q.   And, again, you are making a determination -- well,

21   strike that.

22           A.   Yeah, I'm making a determination.        Yeah, I added the

23   37, the 250, and the five.        The 37 and the 250 could be

24   comprised in the five.        Very possible.

25           Q.   Also, again, you're making a determination that it's
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8484
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    hardware because of what Mr. Gadson texted to Mr. West on the

2    27th that he would give him a count on the hardware after he

3    made a play, correct?

4         A.     Precisely.

5         Q.     Okay.   However, when he says "when I make a play,"

6    that's when he makes a sale, correct?

7         A.     Yes.

8         Q.     There's no indication, at least from what you have in

9    front of you here, that between the 27th, the 29th, and the

10   30th, that Mr. Gadson made any play, i.e., sale, that would

11   have required him to give an update on the hardware, correct?

12        A.     Not in this medium there are not.

13        Q.     So this very easily -- maybe easily is a little too

14   much of a statement.      But the 500 grams of crack-cocaine could

15   not only include the 37, the 250, but also it could be powder

16   as opposed to crack?

17        A.     My estimation was made because of the -- what

18   Mr. Gadson said to Mr. West on the 27th.         That's how my -- my

19   methodology is from that, from that statement.

20        Q.     I appreciate that.     But that doesn't mean it's

21   perfect, does it?

22        A.     Oh, absolutely not.

23        Q.     That doesn't mean that it's an opinion to a

24   scientific certainty, correct?

25        A.     No.    It's an opinion of me and my experience, but
           Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 85 of 26385
                           SPECIAL AGENT UPDEGRAFF - CROSS

1    definitely not scientific.

2            Q.   And it could be mistaken?

3            A.   I don't think so or I wouldn't be testifying about

4    it.

5            Q.   Of course you wouldn't be testifying to it, but

6    nonetheless, nonetheless, your expert opinion as to the --

7    well, let's say this.

8                 Before I brought it to your attention, had you

9    thought about whether the 37 and the 250 could be also part of

10   the 500, which is maybe being triple counted for the total of

11   200 -- or, excuse me, 2,643 grams of crack-cocaine?             Had you

12   thought about that?

13           A.   I hadn't thought about it because I thought this

14   organization was so prolific they would be selling that much.

15   That was my opinion.

16           Q.   Right.    So you were basing that, though, on

17   information that you had from team USA, right?

18           A.   From the investigative team, yes.

19           Q.   And they're giving you and they're telling you and

20   they're feeding you information about how prolific this is, and

21   then you start looking at actual numbers, right?

22           A.   Yes.

23           Q.   Okay.    Impressive but not prolific, correct?

24           A.   I think it's quite a bit of cocaine and crack-cocaine

25   being sold on the streets of Philly.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8686
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.     Right.   But where is any evidence that you have of

2    sales being made between the 27th, the 29th, and the 30th,

3    other than the fact that the amount that's on hand is

4    increased?    Do you have any evidence of sales being made on

5    those days?

6         A.     I do not.

7                MR. MEEHAN:      Can we move forward to February?

8    BY MR. MEEHAN:

9         Q.     Now, February 12, there is a litany of counts and

10   sales that are being made by Mr. West.          There are counts that

11   are being given to him by Mr. Gadson between -- the first day

12   is, what, September 15 and February, and every single time when

13   Mr. West's name is mentioned it's either powder cocaine or

14   crack-cocaine, correct?

15        A.     Could you show me the slides you're referring to?

16        Q.     Sure.    Okay.    I'm sorry.   On 2/12.   I'm referring to

17   2/12/2018.

18               MR. MEEHAN:      Do we have that?    Thank you.   Can we

19   show that to Agent Updegraff?

20               THE WITNESS:      That's a reference to selling two racks

21   of heroin.    Is that what you're talking about?

22   BY MR. MEEHAN:

23        Q.     Correct.    That's the only time heroin is ever

24   mentioned when Mr. West is involved, correct?

25        A.     I know there was heroin recovered in the search
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 87 of 26387
                        SPECIAL AGENT UPDEGRAFF - CROSS

1    warrant, but mentioned in the text messages, yes.         And this is

2    my interpretation of what my knowledge is about heroin on the

3    streets of Philadelphia, is that rack is a term for ten bundles

4    being about 130 bags per rack.        That's where I made that

5    interpretation.

6         Q.     There's no price mentioned there?

7         A.     There is not.

8         Q.     That's a little surprising.      I mean, people are

9    selling drugs for money, correct?

10        A.     Absolutely.

11        Q.     Okay.    And in this one, as opposed to just about

12   every other text message entry that we have, Mr. West is

13   actually reaching out to Garci, correct, as opposed to the

14   customer reaching out to Mr. Gadson or to Mr. Blanding or to

15   Mr. West?    This is Mr. West reaching out to Mr. Garci, correct?

16        A.     It is.

17        Q.     Got two racks on me you can come get. Mr. Garci:

18   Okay.   You downtown?     Mr. West:    I'm at the Lounge.    Okay.

19               No price is ever mentioned, correct?

20        A.     Yes.

21        Q.     Okay.    In all these other texts that you had that you

22   went through, Mr. West is never involved in any conversation

23   any text message conversation or sale of heroin, correct?

24        A.     That's correct.

25        Q.     Could you have made a mistake on your interpretation?
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 8888
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         A.     My interpretation of this is based solely on the term

2    "rack" and my familiarity with the term "rack."          If rack has

3    another connotation to this trafficking group, yes, I could

4    have.   But my interpretation was made on my experience of what

5    I know a rack to be on the streets of Philadelphia.

6         Q.     The fact that there's no money mentioned and that

7    Mr. West is saying to Garci I got two racks for you, could that

8    mean that he has money for him, like, as in two stacks as

9    opposed to two racks?

10        A.     I'm familiar with the term stack is a thousand

11   dollars.    Possibly, yes.

12               MR. MEEHAN:    Thank you.     I have nothing else.

13               THE COURT:    Okay.   Mr. Hughes.

14                                     - - -

15                              CROSS-EXAMINATION

16                                     - - -

17   BY MR. HUGHES:

18        Q.     Good morning, sir.

19        A.     Good morning, Counselor.

20        Q.     Thank you.    Special Agent Updegraff, you can have a

21   zip of soft, right?

22        A.     Yes, because my interpretation of a zip is an ounce.

23        Q.     So zip is not a substance-specific interpretation,

24   generally speaking.      A zip is an ounce?

25        A.     Yes.   In this context, that was my interpretation.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 89 of 26389
                        SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.    Just like an O or an onion, those are also ounce

2    codes, right?

3         A.    Yes.

4               MR. HUGHES:    Now, if we could go to the fourth slide

5    in on USA-3004.

6               THE TECHNICAL ASSISTANT:      What date?

7               MR. HUGHES:    I'm sorry.    It's October 13, 2017.

8    BY MR. HUGHES:

9         Q.    Now, in this particular -- on this particular slide,

10   the term "joint" is used.     Now, we've -- I've heard of you by

11   reputation.    We've gone through your resume.      Extremely

12   experienced.    You are extremely experienced specifically with

13   Philadelphia and drugs.

14              Have you ever heard the term "joint" thrown around

15   the same way that jawn is?

16        A.    Yes.

17        Q.    Okay.   So this exchange on 10/13 where Jameel

18   allegedly -- Mr. Hickson allegedly is ordering a pound,

19   according to this slide, for Mr. Blanding, from what I gather,

20   it's being based on a joint and a whole one.

21              Can you explain how and why you are sure that that is

22   a pound?

23        A.    Certainly.    My interpretation, when the first line, I

24   need one of them ice joints, that tells me that he's looking

25   for a quantity of methamphetamine.       Mr. Hickson -- I'm not sure
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9090
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    which way this phone goes.       Which way does whole one go?       I'm

2    not understanding that.

3         Q.     So there's a few issues with this slide, actually,

4    and I was going to get to that.        But focusing in on, you know,

5    the conversation, we'll get to the phone number portion of it,

6    but you personally did not review, say, days of conversation

7    between Mr. Hickson.      Just for argument's sake, this is

8    Mr. Hickson and Mr. Blanding communicating.          For argument's

9    sake we'll say it's stating that.        But you have not reviewed

10   days before the 13th of October 2017 and days after of their

11   conversation, correct?

12        A.     I reviewed the conversations that were set forth in

13   this slide, and I determined the whole one to mean a pound by

14   the previous Mr. Blanding when he referred to ounce quantities,

15   calling them zips.      I made a determination about ice and a

16   whole one.    I made a determination that, in my opinion, that I

17   thought these individuals were talking about pound quantities

18   of methamphetamine.

19        Q.     Well, at no other time did anyone say "whole one" and

20   at no other time did anyone use the term "whole one" and

21   "joint" together, correct?

22        A.     I think the other time whole one was used on a cereal

23   box, but not on a joint.

24        Q.     Now, at no time did anyone -- in these slides here,

25   you know, the evidence that you're interpreting, did anyone
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 91 of 26391
                        SPECIAL AGENT UPDEGRAFF - CROSS

1    refer to specifically methamphetamine as a joint?

2         A.     No.   But ice joints, I need one of them ice joints,

3    that is a clear indication to me it's methamphetamine.

4         Q.     Fair enough.   But we have rather, you know, we have

5    drug amounts, and then we have half drug amounts and half of

6    the next highest amount, like 62nd Street, for instance.           And

7    we see 62nd Street thrown around a lot.        And 62nd Street is

8    62 grams?

9         A.     62.5, correct.

10        Q.     So you would agree with me that 62nd Street is a

11   commonly used unit?

12        A.     I would agree with you that it's a commonly used unit

13   in the distribution of cocaine and crack-cocaine, but not in

14   the distribution of methamphetamine.       It's typical, that I've

15   seen in my experience, it's pound quantities down to ounce

16   quantities and maybe multiple ounce quantities.         But most

17   methamphetamine doesn't follow the same methodology that

18   cocaine is done, in my experience, the way it's broken down.

19        Q.     So it's your testimony then that meth, in your

20   experience, methamphetamine is either pound or ounce?

21        A.     In my experience, yes.    In the cases that I worked in

22   Philadelphia and am currently working, that's my experience.

23        Q.     And in this particular conversation between these two

24   individuals, there was no -- you're not aware of any

25   surveillance on the sales end where you see someone, you know,
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9292
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    go to -- or law enforcement saw someone go and pick up, you

2    know, an amount of drugs and then deliver it in a controlled

3    delivery manner to a confidential informant or an observed

4    transaction, right?      That didn't happen here?

5         A.     My participation was to review these text messages

6    and make an opinion on what I think the coded language was.            I

7    did not participate in any surveillances.

8         Q.     No one got arrested at the end of, you know, some

9    transaction here and no amount was recovered, right?

10        A.     Well, I think these phones were recovered anecdotally

11   to all these events.

12        Q.     I'm just talking about, you know, drug delivery.          We

13   don't have a drug delivery that was recovered as a result of

14   this text message and this investigation, right?

15        A.     Not that I'm aware of.

16        Q.     Okay.   You would agree with me that that would

17   certainly be very instructive, very valuable in determining

18   what an ice joint is.      You know, if you hear or you see in a

19   text message, you know, over here, I want an ice joint, and

20   then a transaction takes place, and then, after the

21   transaction, you arrest someone and they have a pound, then we

22   know for sure that one of those ice joints is a pound, right?

23        A.     Absolutely.    That would be a tactic you could take if

24   you were listening to this live.        It's my understanding that

25   these phones were recovered during some sort of search warrant
           Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 93 of 26393
                           SPECIAL AGENT UPDEGRAFF - CROSS

1    or interaction with the defendant, and these phones were looked

2    at.     These text messages were retrieved probably months later,

3    you know, not contemporaneously to the activity that was going

4    on.

5            Q.   Fair enough.     But had it been in real time and had

6    this been actually done in concert with a controlled delivery,

7    it could very easily have been -- an ice joint could have been

8    an ounce.      If someone got arrested with an ounce after having

9    this conversation --

10                MR. STENGEL:     Objection, Your Honor.

11                THE COURT:    Do you want to show the witness a

12   document?

13                MR. HUGHES:     No, Your Honor.

14                THE COURT:    Stay at the podium.      What's the question?

15                MR. HUGHES:     Sorry.   I'll rephrase.

16   BY MR. HUGHES:

17           Q.   So if we had a conversation -- this is a

18   hypothetical.      If we had a situation in which this conversation

19   took place where there's a phone call, text message, let me get

20   one of those ice joints --

21                THE COURT:    Stay at the podium.      This is not an

22   argument to the jury.        Please stay at the podium and ask the

23   question.

24                MR. HUGHES:     Yes, Your Honor.

25   BY MR. HUGHES:
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9494
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.     I'm sorry.    I'll go through this again.       We have a

2    text communication over here where someone is asking for one of

3    those ice joints.     Then later someone is then, after a

4    transaction takes place, two people get together.           Money and

5    drugs are exchanged.      And then afterwards, the person who

6    receives the drugs is arrested with an ounce of

7    methamphetamine.     That would certainly change your opinion as

8    to what an ice joint is, right?

9                THE COURT:    Well, do you understand this

10   hypothetical?

11               THE WITNESS:    I understand the hypothetical, Your

12   Honor.

13               THE COURT:    Okay.   Does this relate to your direct

14   testimony?

15               THE WITNESS:    My interpretation is that an ice joint

16   and a whole one is a pound of methamphetamine.

17   BY MR. HUGHES:

18        Q.     I understand that, but I'm offering you a

19   hypothetical situation.

20               THE COURT:    This is beyond the scope of direct.        It's

21   really not cross-examination because he did not rely on any

22   facts similar to your hypothetical.        Ask another question.

23   That hypothetical does not relate to his direct testimony as an

24   expert.

25               MR. HUGHES:    Yes, Your Honor.
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 95 of 26395
                        SPECIAL AGENT UPDEGRAFF - CROSS

1    BY MR. HUGHES:

2         Q.   Special Agent Updegraff, in this slide, and I believe

3    you noticed that there are some inconsistencies, it says Jameel

4    Hickson and then a phone number of 5474.        I'm sure my

5    co-counsel will bring this up, but in this slide it indicates

6    that that's his number and then it says "texts Jamaal Blanding"

7    at a number ending in 4737.      Do you see that?

8         A.   Yes.

9         Q.   But then over on the left margin of these messages,

10   we have the number 5474 texting someone named Mizzo.          So you

11   are aware that at no time in this investigation law enforcement

12   has ever determined that anyone referred to my client as Mizzo,

13   right?

14        A.   I am not aware of that.

15        Q.   Okay.    If 5474 is neither my client's number or

16   Mr. Hickson's number and my client isn't named Mizzo, you would

17   agree with me that perhaps this is not appropriately

18   attributing a pound of methamphetamine to Mr. Blanding, right?

19        A.   I can't make the determination of who Mizzo is.

20        Q.   Well, Special Agent, you're telling us that you're

21   interpreting the data that's given to you, and that's the

22   foundation of your opinion, right?

23        A.   Correct.    I was given the information that this was a

24   conversation between Jamaal Blanding and Jameel Hickson, and

25   this was the substance of the conversation.
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9696
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.     Fair enough.    But if the phone number isn't Jameel

2    Hickson's and my client isn't Mizzo, then there's no argument

3    as to the conclusion being flawed here, right?

4         A.     Correct.

5                MR. STENGEL:    Objection, Your Honor.

6    BY MR. HUGHES:

7         Q.     It's the data is what -- your opinion is based on

8    data.   We're not arguing about data.

9                THE COURT:    You can answer that.     Your opinion is

10   based on data that was given to you, right?

11               THE WITNESS:    Yes, sir.

12               THE COURT:    Next question.

13   BY MR. HUGHES:

14        Q.     So if the data is wrong, it's not your fault, right?

15        A.     I'm not blaming anybody, but I made an opinion on the

16   two numbers and the conversation.

17               THE COURT:    You don't have any knowledge as to

18   whether the underlying data is correct or incorrect; is that

19   correct?

20               THE WITNESS:    That's correct, Your Honor.

21               THE COURT:    Next question.

22   BY MR. HUGHES:

23        Q.     Now, while I fumble for these slides, Special Agent,

24   there are times in here where transactions are attributed to

25   Mr. Blanding for crack-cocaine sales rather than powder cocaine
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 97 of 26397
                        SPECIAL AGENT UPDEGRAFF - CROSS

1    sales.    Generally speaking, why did you make a determination of

2    hard versus soft?

3         A.     Could you show me a reference, please?

4         Q.     Yes.    That's what I was looking for.

5                MR. HUGHES:    January 4, 2018, please.

6    BY MR. HUGHES:

7         Q.     This is actually an allegation that Mr. Blanding is

8    ordering cocaine -- crack-cocaine from Mr. West.         Do you have

9    that slide in front of you?

10        A.     I do.

11        Q.     I heard your interpretation of Maybach.       That's 62

12   because there was a model 62 Maybach?

13        A.     Yes.

14        Q.     I haven't heard that one before, but I get you.

15   62 grams, though.      62 is 62 grams.   Why 62 grams of crack?      We

16   don't know what substance was factually traded here, do we?

17        A.     Can we go to the next page, please?

18        Q.     Yep.    If you're only looking at the data, how do we

19   get to crack as opposed to soft?      Or is the slide in error and

20   it could be either hard or soft?

21        A.     I don't see a clear delineation to make it crack on

22   this.    This could be an either/or in my estimation based on --

23   I don't have a clear recollection of how I made this

24   determination at this time.

25        Q.     Thank you.    And then lastly, on slide -- it's
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 9898
                                                                          of 263
                         SPECIAL AGENT UPDEGRAFF - CROSS

1    January 6, 2018.     Now, this is purported to be a notation in

2    Mr. Blanding's phone.      The date, we believe, or based on

3    electronic -- based on the cell phone dump, that's the date

4    attributed to this message, but as we sit here, we don't know

5    if these are historical numbers that are from months previous,

6    correct?    You can't tell if this is a record of something that

7    happened before or something that's planned to occur in the

8    future or something that's owed or something that has been

9    profited?

10        A.     This notation, I would consider this a tally sheet

11   that someone had in their phone.        It's been my experience that

12   individuals that traffic in narcotics kind of keep track of who

13   owes them money and what they have on hand.          And my

14   interpretation of this was that Mr. Blanding had the $14,000 at

15   his house, 5 pounds of meth, and those were other notations

16   where the people owed him money.

17        Q.     Well, all right.     Let's go through it.     So if he has

18   14,000 at the crib, at his house, would the fact that $14,000

19   was never recovered from his house affect your opinion?

20        A.     I do not know where his house is.

21               MR. STENGEL:    Objection, Your Honor.

22   BY MR. HUGHES:

23        Q.     It's not in evidence.      Now, I see the 5 pounds ice,

24   and I understand what your opinion is about ice.          Then it says

25   1,400 D block.     We don't know what D block is, right?
        Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 99 of 26399
                        SPECIAL AGENT UPDEGRAFF - CROSS

1         A.     My interpretation of that would be an individual that

2    owed him money or he owed money.        Hard to tell from this.

3         Q.     That's a lower case D, you know.      It's not like a

4    capital D as in a person.     Does that factor into your

5    interpretation?

6         A.     No.   No.   I mean --

7         Q.     1,400 could be he needs to spend 1,400 for something

8    called D block?

9         A.     Sure.

10        Q.     It could be a club.      You've never seen D block before

11   used in drug conversation, right?

12        A.     No.   I'm assuming it's an individual, but I have no

13   independent knowledge of that.

14        Q.     But without independent knowledge, it could be

15   something not drug related because you know crib is a house,

16   right?

17        A.     Correct.

18        Q.     And then we have three numbers.      We have 5,400,

19   5,400, 4,000, and there's no names next to 5,400, 5,400.

20        A.     Well, my interpretation would be that Eric owed him a

21   lot of money, that he made three sales to Eric, and he owed him

22   for three increments of ice.        That would be my interpretation

23   of that.

24        Q.     But you have no other information -- sorry.        Strike

25   that.    It could have something to do with D block, no?
                                                                        100
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 100 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      Possible.

2                 MR. HUGHES:    I have no further questions.      Thank you.

3                 THE COURT:    Mr. Ortiz.

4                                       - - -

5                                CROSS-EXAMINATION

6                                       - - -

7    BY MR. ORTIZ:

8         Q.      Good morning.

9         A.      Good morning, Counsel.

10        Q.      Blast from my past.     How are you doing?

11        A.      Good, sir.

12        Q.      We also have worked on cases, correct, sir?

13        A.      Yes, sir.

14        Q.      Listen, I am in a state of somewhat disbelief, but

15   I'm going to do this and I'm going to walk through what you

16   were asked to do in this case.        So I want to start with the

17   beginning of your testimony.

18                We started with your expertise, and undoubtedly

19   you're an expert, correct?       You've done a lot of work on the

20   street, correct?

21        A.      Yes.

22        Q.      Proffers with people who were cooperating, correct?

23        A.      Correct.

24        Q.      And you have a lot of experience, and I appreciate

25   that, from actual ground-level activity as well as the
                                                                       101
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 101 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    larger-scale picture when it comes to drugs, correct?

2         A.    Yes.

3         Q.    So you've actually engaged in hand-to-hand

4    transactions and stuff of that nature, correct?

5         A.    I have.

6         Q.    And I notice you mentioned, in particular, cocaine,

7    correct?

8         A.    I have purchased cocaine, crack-cocaine, and heroin.

9         Q.    And I noticed you did not say meth, correct?

10        A.    I have not purchased meth in an undercover capacity.

11   I've utilized confidential sources to purchase ounce and pound

12   quantities of methamphetamine.

13        Q.    Understood.   Now, we began with the sources of drugs,

14   okay, and I noticed that the Government would only mention

15   California.   But then you indicated that source locations also

16   include Texas and Mexico, correct?

17        A.    A source location would be, for methamphetamine,

18   would be Mexico, and for cocaine would be South America, most

19   notably Colombia.    Where it ingresses into the US is any of the

20   southwest border states, California, New Mexico, Arizona,

21   Texas.

22        Q.    I left out Arizona.

23              So someone traveling across the country or for

24   whatever reason could go to any one of those states to purchase

25   any one of those narcotics, correct?
                                                                        102
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 102 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      If they had the connection there, yes, they could.

2         Q.      Right.   If they have the connect, they can go there.

3    You know, you may not be aware of it, but they made the call,

4    and they go to whatever location in Arizona, whatever stash

5    house, or whatever the case may be, and they could pick up

6    drugs in Arizona, for example?

7         A.      Yes.

8         Q.      Or Texas or New Mexico and California, correct?

9         A.      Yes.

10        Q.      Now, you indicated that -- we talked a lot about the

11   way that, for example, cocaine is sold in terms of weights,

12   correct, and meth?      You gave the weights sold, correct?

13        A.      Yes.

14        Q.      Now, how marijuana is sold, we didn't talk about

15   that.   That is sold usually -- how does that usually come

16   across the country?      Does it come in pounds?      Does it come in

17   ounces?    How does that work?

18        A.      Marijuana usually ingresses through the same

19   transportation routes as the methamphetamine, the cocaine, the

20   heroin, the fentanyl.       It comes in bale quantities, maybe

21   25-pound to 40-pound bales.        Once it reaches the source states,

22   it's oftentimes broken down into pound quantities and then

23   shipped.     Or it could be even shipped -- I've seen it shipped

24   here in 40-pound bales in tractor trailers.

25        Q.      Right.   So you could bring a very large bag, trash
                                                                       103
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 103 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    bag, or bale of marijuana from the source in any one of those

2    three states to Philadelphia, correct?

3         A.   Yes.

4         Q.   And then the person who purchased that large bag

5    would then need to, if they were going to sell it -- because

6    they're not selling it usually in 45 pounds, correct?

7         A.   Not typically but --

8         Q.   You could flip it but you know --

9         A.   The profit margin comes in when you break it down and

10   resell it.

11        Q.   Right.   So that was my point.      After all that work,

12   to make a good profit, you want to break it down at least in

13   pounds, half pounds, correct?

14        A.   Yes.

15        Q.   And you indicated that a whole, for example, your

16   interpretation is a pound, correct?

17        A.   My interpretation, a whole one in this -- in the

18   specific instance here of the ice joint, was an interpretation

19   of a pound, yes.

20        Q.   If I wanted a whole pound of weed, wouldn't I say I

21   want a whole?    Weed is commonly sold in pounds.

22        A.   Yes, or --

23        Q.   Or some other term.

24        A.   It depends on the level of the violators.         When

25   person A is talking to person B, a whole one might mean an
                                                                          104
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 104 of 263
                            SPECIAL AGENT UPDEGRAFF - CROSS

1    ounce.      When person B is talking to person C, a whole one might

2    mean a 125.       When person D is talking to person F, a whole one

3    might mean a kilogram.           So it's contextual on the people who

4    are speaking back and forth to each other.

5           Q.      So it could be even smaller amounts, correct,

6    depending on what the group uses for code?

7           A.      Theoretically, yes.

8           Q.      I didn't say that.      You just gave the example.

9           A.      Yes.

10          Q.      Theoretically, it could be lesser amounts when I ask

11   for a whole one?

12          A.      Yes.

13          Q.      Okay.    Great.    So at any rate, I noticed you said, we

14   talked about it, I took notes, you can flip it, which obviously

15   that doesn't create the high-profit margin.            So normally you

16   want to break it down, correct?           And if you break it down, you

17   would need a heat sealer, correct?           To package it up, if it's

18   marijuana or another drug, you usually package it up in some

19   way?

20          A.      You can utilize a heat-sealer or just as simplistic

21   as zip-lock baggies.

22          Q.      Right.   You could use zip-lock baggies.       If you were

23   selling it in pounds, you could use zip-lock, but you could

24   also zip-lock it, correct?

25          A.      (No response.)
                                                                       105
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 105 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1          Q.   You could use smaller bags or you could use larger

2    bags in order to bag the marijuana, correct?

3          A.   Yes.

4          Q.   If you were zip-locking it, then you would have a

5    machine -- I mean, if you were heat-sealing it, you would want

6    something to be able to do that nearby, correct?

7          A.   Yes.

8          Q.   Now, are you familiar with various types and names of

9    marijuana?

10         A.   I am familiar with numerous names.       I know there's

11   probably 150, 200 names of marijuana.

12         Q.   My personal opinion would be 150 to about 200,

13   anywhere in that number, correct?

14         A.   That seems to be accurate.

15         Q.   Some people do buy organic marijuana, correct?        OG,

16   have you seen that term?

17         A.   No.

18         Q.   Have you seen, for example, do you know what ice weed

19   is?

20         A.   No.

21         Q.   Are you familiar with the terms, the various

22   varietals, or is that just something you're not an expert in?

23         A.   I'm familiar with numerous terms of marijuana, but

24   not all 200.

25         Q.   Fair enough.   Are you aware there's organic weed?
                                                                        106
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 106 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      Yes, I'm aware there's weed that's -- we focus on --

2    there's two different types of weed, in general.           Like, weed

3    that's hydroponically grown in the continental United States

4    and that's grown without -- you know, grown in a controlled

5    environment that produces a higher level of THC.           Then there's

6    weed that comes from Mexico, which is usually cheaper and less

7    THC content because it's grown out in the environment.             Yeah,

8    the higher-level more exotic weed has cool names, I guess.

9         Q.      Right.   That's basically what I'm saying.       And the

10   cheaper kind of weed, have you ever seen it pressed into

11   bricks, the cheap weed?

12        A.      Absolutely.    It comes out of that bale.      It's

13   literally a bale, like a hay bale, if anybody's a farmer.            It's

14   literally a bale, and it's sectioned just like a hay bale is

15   sectioned when it's compressed.        And when individuals break it

16   down, it easily falls apart into sections.

17        Q.      So those bricks easily break down, and then they get

18   packaged up for resale once they arrive at the location that

19   they're meant to go to for sale, correct?

20        A.      That's fair.

21        Q.      Now, I've gone through these texts, and I haven't

22   seen any of them identified -- I've only seen one of them

23   identified as purportedly being for my client.           The names on

24   these documents were given to you, what, by the Government?

25        A.      By the investigative team, correct.
                                                                       107
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 107 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.    Well, first off, you're familiar with the term "OG"

2    in terms of referring to somebody, correct?

3         A.    Yes.

4         Q.    Original gangster, correct?

5         A.    Right.

6         Q.    That's a common nickname on the street, correct?

7         A.    It's a nickname on the street for usually an older

8    gentleman, an original gangster.

9         Q.    For an older guy.    OG, it's common in Philadelphia.

10   I've heard it many times myself.      You would agree it's a common

11   way to refer to an older person?

12        A.    Yes.

13        Q.    But the one text that's identified here --

14              MR. ORTIZ:   I ask that you put up 3001.

15   BY MR. ORTIZ:

16        Q.    This is what was provided to me.      Can you see that?

17        A.    I can.

18        Q.    I'm going to go through the numbers for Jameel

19   Hickson.   I see -- do you see a (215)620-9799?       Do you see

20   that?

21        A.    Yes.

22        Q.    (646)877-2762, do you see that?

23        A.    Yes.

24        Q.    And it goes down the line, and it ends right before

25   this gentleman, Dennis Harmon, correct?
                                                                        108
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 108 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      Yes.

2         Q.      I see 8500, though, three times, correct?

3         A.      I see that.

4         Q.      Are you aware that those are the phones that are

5    identified in this case related to the individuals in this

6    document?

7         A.      I am not.    I haven't seen this exhibit before.

8         Q.      Well, you indicated that phones were seized from

9    people and probably months after the fact, and then the phone

10   numbers were identified, correct?

11        A.      Yes.   That's my supposition on the investigation.

12                MR. ORTIZ:    Could you put up exhibit -- the ice

13   joint?    Is there any way to put up both exhibits?

14                THE TECHNICAL ASSISTANT:      Yes.   Just one second.

15   BY MR. ORTIZ:

16        Q.      This is what's been admitted into evidence so far.          I

17   want you to look at the first exhibit on the left side of the

18   screen.    Do you see the name Jameel Hickson?

19        A.      Yes.

20        Q.      (215)720-5474, do you see that?

21        A.      Yes.

22        Q.      All right.    Do you see that number -- let's see how

23   many phones I have here.       I have, looks like eight phones.       Do

24   you see that number there?

25        A.      No.
                                                                       109
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 109 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.    Now, I do see Jamaal Blanding on the right-hand side.

2    Do you see that?     And if you go to 707, I do see, I believe,

3    that number, 4737.

4         A.    Yes.

5         Q.    All right.    And you're sitting here telling us that

6    Mr. Hickson sent this text based on this exhibit?

7         A.    I am sitting here making an evaluation on the context

8    of the text.   I am not delineating who made what text to who.

9    I am solely going by the information provided to me on this

10   slide.

11        Q.    All right.    This is what we are -- this is the --

12   this is what's before the jury right now.       That exhibit on the

13   left is what's before the jury.      You are telling them that

14   Jameel Hickson -- first of all, I don't agree this is ice, but

15   we're moving past that.     You're telling them right now that

16   this is Jameel Hickson, that this is Jameel Hickson.

17        A.    I have.

18        Q.    With the number that's 5474?

19        A.    That's correct.

20        Q.    But it's identified it looks like Mizzo, Mizzo 2,

21   correct?

22        A.    I see that.

23        Q.    And Mizzo 2 is reading I need one of them ice joints.

24   So that person is, I guess, receiving the text.        So that, I

25   guess, would be Mr. Blanding with that number.
                                                                        110
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 110 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      Yeah.    An incoming text to Mr. Blanding is how I

2    interpreted that.

3         Q.      Making all of the assumptions that we're being asked

4    to make with this crucial exhibit, I guess Mr. Blanding would

5    be 5474, not the 574737 up in the corner.          Because remember,

6    this is coming from Jameel Hickson, right?

7                 THE COURT:    That's multiple questions.

8    BY MR. ORTIZ:

9         Q.      Well, this text would be going allegedly to,

10   according to your exhibit, to Mr. Blanding, correct?

11                MR. STENGEL:    Objection, Your Honor.

12                THE COURT:    Well, can you answer?     Can you tell?

13                THE WITNESS:    I cannot tell.

14   BY MR. ORTIZ:

15        Q.      This exhibit gives no price, correct?

16        A.      Correct.

17        Q.      And we talked about that "whole" has different,

18   depending on the group, can be different amounts, correct,

19   their code language?

20        A.      Yes.    My interpretation of this was informed by the

21   previous text with Mr. Blanding referring to a zip as an ounce,

22   and the query of a whole one led me to believe that it was a

23   larger quantity.

24        Q.      But this doesn't use the word "zip" in this text.

25        A.      That's my point exactly.
                                                                       111
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 111 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.    Well, it just says whole one.

2         A.    Right.

3         Q.    And there's no price?

4         A.    Correct.

5         Q.    And to the best of your knowledge, no one was

6    arrested purchasing whatever this ice joint was, correct?

7         A.    To my knowledge, that's correct.

8         Q.    By the way, joint is also a term used for marijuana

9    smokers, correct?

10        A.    Yeah.    Joint is used by marijuana smokers, but it's a

11   common vernacular just like jawn, joint, jawn.

12        Q.    This isn't jawn.    This is joint, right?     That's what

13   it says?

14        A.    This says joint, yeah.

15              MR. ORTIZ:    I have no further questions of this

16   witness.

17              THE COURT:    Mr. Goldman.

18              MR. GOLDMAN:    Thank you, Your Honor.

19                                   - - -

20                             CROSS-EXAMINATION

21                                   - - -

22   BY MR. GOLDMAN:

23        Q.    Hello, Agent.

24        A.    Good morning, Counselor.

25        Q.    I'm OG Goldman.    I represent Mr. Gadson.
                                                                        112
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 112 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1                 Let me get back to where I was.       The field that

2    you're involved with, you'd agree with me, is very subjective,

3    is it not?

4         A.      I don't think the laws that I enforce are subjective.

5         Q.      No, it's not the laws that you -- let's talk about

6    interpreting words.       It's subjective, is it not?

7         A.      My interpretation of coded language, yes.        But my

8    experience and my dealing with the violators is how I learned

9    them, and that's definitely subjective.

10        Q.      For example, less subjective and perhaps objective is

11   police officer seized white powder, give it to a chemist, the

12   chemist sticks it in a machine, does the test, pops it out,

13   it's cocaine.     That's an objective test, correct?

14        A.      Yes, sir.

15        Q.      So there's more room for error on subjective analysis

16   as opposed to objective analysis, is there not?

17        A.      Yeah.    I would say my interpretation of these text

18   messages are not, you know, done to a scientific degree of

19   certainty, for sure.

20        Q.      Right.    And you're certainly aware, you've been doing

21   this for a long time and some of us have been doing it for a

22   long time, that there's been occasions when people with your

23   qualifications say what words mean, and then they later find

24   out they were wrong; it's not even drugs that they were talking

25   about.    You're aware of those instances, are you not?
                                                                       113
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 113 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         A.   I'm not specifically aware of those instances, but I

2    can see how that possibility could exist.

3         Q.   Have you heard about the case, you know, since you're

4    an expert, where someone testified, an expert testified that

5    barbecue was cocaine and then the person --

6              MR. STENGEL:    Objection, Your Honor.

7    BY MR. GOLDMAN:

8         Q.   -- the person came in and testified and showed it was

9    beef barbecue?

10             THE COURT:    No, no, no.    That's not appropriate.

11             MR. GOLDMAN:    He's an expert, Your Honor.

12             THE COURT:    No.   Next question.

13   BY MR. GOLDMAN:

14        Q.   Being subjective, another reason it's subjective is

15   you don't come in, grab the text, they lock you in a room and

16   ask you your opinion, and then you render an opinion --

17             THE COURT:    Mr. Goldman, that has nothing to do with

18   his direct.   Nobody looked him in a room, okay?       That is --

19   please, that will be stricken, ladies and gentlemen of the

20   jury.

21   BY MR. GOLDMAN:

22        Q.   In this case, you're not simply given the text

23   messages that you've interpreted and asked you to sit down and,

24   based upon your past expertise, render an opinion on what these

25   words mean, correct?
                                                                          114
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 114 of 263
                            SPECIAL AGENT UPDEGRAFF - CROSS

1           A.      I was given the materials, including the indictment

2    and other volumes of material to review.            I reviewed them and

3    then I met with the investigative team and we went over them,

4    yes.

5           Q.      So the one thing you're looking at is the indictment,

6    and the indictment is saying that there's heroin --

7                   THE COURT:   Well, wait a minute.      Did you ever look

8    at the indictment?

9                   MR. GOLDMAN:    He just said he did, Your Honor.

10                  THE WITNESS:    Yes, Your Honor, I did review the

11   indictment.

12                  THE COURT:   I didn't realize that.      Go ahead.

13   BY MR. GOLDMAN:

14          Q.      So before you start your analysis, the indictment

15   says to you that it's heroin, it's methamphetamine, it's

16   crack-cocaine, and it's cocaine, correct?

17          A.      Yes.

18          Q.      Okay.   And then after looking at that and looking at

19   the allegations by the Government in this case, you then sit

20   down who with the agents?

21          A.      With the investigative team.

22          Q.      So then the investigative team, on top of what the

23   indictment tells you, now tells you what they think that this

24   case is about, correct?

25          A.      They ask me questions on my opinion of -- they got me
                                                                       115
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 115 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    to look at these text messages and opine on what the words

2    meant.

3         Q.   They first tell you things about what they believe is

4    involved in this case, correct?

5         A.   I reviewed the indictment, and then I opined on what

6    I thought some of these words meant.

7         Q.   What's the purpose -- I don't understand.         What's the

8    purpose of sitting down with -- is it these two agents you sat

9    down with?

10        A.   I have on occasion, and the attorneys.

11        Q.   Right.   So let's just do it in the beginning.        When

12   you sit down with the agents, if you're not receiving

13   information from them other than what's in the indictment,

14   what's the purpose of sitting down with the agents?

15        A.   They're receiving information from me.

16        Q.   Okay.    So it's not a two-way street?

17        A.   Oh, of course.

18        Q.   So what are they telling you?

19        A.   They're telling me the scope of the investigation.

20   They're telling me what this organization -- you know, outside

21   of my testimony here, which is on primarily on the coded

22   language on the text messaging, they were telling me the scope

23   of the organization, the trips that they made, things to that

24   effect.

25        Q.   We all recognize your expertise, but you're aware
                                                                        116
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 116 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1    that there's a factor of human bias.         Do you understand that?

2         A.      I'm not understanding that question.

3         Q.      Yes.   That you can either consciously or

4    subconsciously form an opinion of something by information you

5    receive, for example, from fellow agents?

6                 MR. STENGEL:    Objection, Your Honor.

7                 THE COURT:   Did you personally detect any human bias

8    in your work here yourself or with the agents?

9                 THE WITNESS:    No, Your Honor.

10   BY MR. GOLDMAN:

11        Q.      Well, there's conscious and subconscious bias.

12                THE COURT:   Do you object to that?

13                MR. STENGEL:    Objection, Your Honor.

14                THE COURT:   Sustained.

15   BY MR. GOLDMAN:

16        Q.      Help me out on this.

17                THE COURT:   No.   You can ask him what he did, all

18   right, and you can bring out things that he didn't do.            But he

19   didn't testify about conscious or subconscious.           Okay.   It's a

20   confusing question.       Next question.

21                MR. GOLDMAN:    I'll try to be less confusing.

22   BY MR. GOLDMAN:

23        Q.      What's the purpose, if you're giving a clear opinion,

24   of listening to fellow Government agents tell you what they

25   believe is involved in this case before you do your analysis?
                                                                       117
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 117 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1                THE COURT:   I'm going to rephrase your question.

2                You talked to the agents, as you testified to; is

3    that correct?

4                THE WITNESS:   That's correct, Your Honor.

5                THE COURT:   And it was a give and take.     They told

6    you information.    You asked them questions; is that right?

7                THE WITNESS:   Yeah, absolutely.

8                THE COURT:   Now, what's the question?

9    BY MR. GOLDMAN:

10        Q.     And what did they tell you about who did what before

11   you rendered your analysis?

12               THE COURT:   He's testified to that.     Ask him specific

13   questions about his direct or what your colleagues asked on

14   cross.    He's not going to go over from beginning to end to

15   answer that question.

16               MR. GOLDMAN:   Your Honor, I want to know what the

17   agents told --

18               THE COURT:   Ask a different question.     That question

19   is way too broad.    It would require him to testify for another

20   hour and a half, and I'm not going to do that.

21   BY MR. GOLDMAN:

22        Q.     Would it take you an hour and a half to summarize?

23               THE COURT:   He testified on direct for over an hour

24   and a half.    You were here and you listened to it.

25               MR. GOLDMAN:   This wasn't covered, Your Honor.
                                                                        118
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 118 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1                 THE COURT:   Ask him specific questions about what he

2    testified to or what the scope of his work was.

3    BY MR. GOLDMAN:

4         Q.      Agent, we're now for the first time --

5                 THE COURT:   He's not here to repeat everything he

6    said on direct.

7                 MR. GOLDMAN:    This is not repetitious.      It wasn't

8    covered by anyone, Your Honor.

9                 THE COURT:   Next question, please.

10                MR. GOLDMAN:    Yes.

11   BY MR. GOLDMAN:

12        Q.      Let me ask you this.     To summarize what they told

13   you, how long would it take you to tell me?

14                THE COURT:   No, you don't have to answer that.

15   BY MR. GOLDMAN:

16        Q.      Did they tell you what drugs they believed were

17   involved in this case?

18        A.      I reviewed the indictment.

19        Q.      Did they tell you which defendants they believed to

20   be doing what?

21        A.      No.

22        Q.      How many times did you meet with the agents?

23        A.      I would say five or six times with a combination of

24   the trial team and the agents.

25        Q.      How many times before you rendered the opinion that
                                                                       119
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 119 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    you're giving us today did you meet with these agents or

2    prosecutors?

3         A.    The same amount, five or six.

4         Q.    And how long were these meetings?

5         A.    Some were two hours.    Some were four, five hours.

6         Q.    These were not recorded in any way?

7         A.    No.

8         Q.    So before you rendered your opinion, you had roughly

9    30 hours of communications with prosecutors and agents before

10   you rendered your opinion?

11        A.    I am sure that I spent probably twice that reviewing

12   the materials to ensure I was making an accurate assessment.

13        Q.    I'm not quarreling with the amount of time you spent

14   on the case, but please answer my question.       You spent, before

15   you rendered an opinion, some 30 hours, roughly, with the

16   agents and the prosecutors before you rendered an opinion,

17   correct?

18        A.    My opinion was kind of rendered as it evolved as I

19   reviewed the material.

20        Q.    I asked you two questions ago how many times and how

21   long were those meetings before you rendered the opinion, and

22   you indicated it was five to six meetings, and the meetings

23   were four or five hours.

24        A.    I think I misunderstood your question, Counselor, to

25   where I'm rendering an opinion now on the record, I rendered an
                                                                        120
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 120 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1    opinion to the investigative team as we evolved during the

2    course of our meetings.

3         Q.      The final opinion as far as who did what, as far as

4    what drugs, and as far as what quantity of drugs, in fact, what

5    you testified to today, how many meetings before you came to

6    the final conclusion?

7         A.      The five or six, Counselor.

8         Q.      Thirty hours or so, correct?

9         A.      I think my opinion probably evolved over during that

10   time frame.

11        Q.      I'm sure it did.    Let me ask you something that

12   hasn't really been discussed.        Well, it's been discussed

13   somewhat but the -- there's a variety of prices for marijuana,

14   is there not?

15        A.      Yeah.   It's like any other drug commodity, prices on

16   the quality and the quantity.

17        Q.      All right.    What's the range of prices for a pound of

18   marijuana?

19        A.      Pound of marijuana would be approximately -- where

20   are you talking, Counselor, here in Philadelphia or a source

21   state?

22        Q.      Yeah, sure?

23        A.      Philadelphia, between 800 and $1,000 for Mexican

24   marijuana.     Maybe as high as 2,500 or higher for exotic or

25   hydroponically grown marijuana.
                                                                       121
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 121 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.   How about Willie Nelson quality?       Do you have the

2    answer to that?

3         A.   I do not know that answer.

4         Q.   So it ranges anywhere from 800 to 1,000 at the low

5    end, and that could be pretty lousy stuff, stem, seeds, you

6    know, dog food?

7         A.   No.    Dish weed.

8         Q.   Whatever you call it, whatever anybody else calls it.

9              But the exotic will go up to 2,500 for a pound?

10        A.   I would say at least, maybe higher.

11        Q.   And just to move this along, as far as drug

12   quantities, when you were doing the quantities, on some you

13   fast tracked and you said it's similar to the cocaine as far as

14   how it's broken down.    So basically the same analysis that you

15   gave on cocaine and also with marijuana, for example, pound,

16   half pound, quarter pound, ounce, you know, half an ounce, et

17   cetera, right?    It's pretty much the same basic?

18        A.   Marijuana follows along that, what the counselor just

19   said, on that price, but the terminology is different.         I

20   didn't see any terminology relating to marijuana in my

21   assessment of these text messages.

22        Q.   Are you aware that DEA recognizes the term "zip" as

23   being a possible slang for marijuana or meth or cocaine?

24        A.   I do.   But I think I testified, in relation to zip

25   here, I determined that, in my opinion, was a quantity, not a
                                                                          122
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 122 of 263
                            SPECIAL AGENT UPDEGRAFF - CROSS

1    form.

2           Q.      But your agency has put out a publication during the

3    time period of this, and your agency is broader than just the

4    Philadelphia area, correct?

5           A.      Yes.   We're worldwide.

6           Q.      Worldwide.   And they put out this broadcast to law

7    enforcement that says that zip can be marijuana or it could be

8    cocaine or it could be methamphetamine, correct?

9           A.      Yes.

10          Q.      You're not quarreling with your agency on that, are

11   you?

12          A.      No.

13          Q.      Because you're still working there, right?

14          A.      Correct.

15          Q.      Do you know the locations where large quantities of

16   marijuana were found during this investigation?

17          A.      I do not.

18          Q.      Do you know who was selling marijuana for the

19   organization?

20          A.      I do not.

21          Q.      Do you know the prices that the organization was

22   selling the marijuana for?

23          A.      I do not.

24          Q.      Do you know what pricing was for the marijuana that

25   they were getting for a pound, half pound, quarter pound, et
                                                                       123
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 123 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    cetera, downwards?

2         A.   No.

3         Q.   When we're talking about code, code is always kind of

4    moving on, isn't it?

5         A.   Oh, absolutely.

6         Q.   For example, when you and I were younger, the

7    buzzwords for a lot of drugs were, you know, bring me a tire or

8    bring me a car?

9         A.   That must be going back before my time.

10        Q.   I am what I am.

11             Okay.    So my point then is, at some time people were

12   using, if you accept my representation, when I was a young

13   prosecutor, cars and trucks and tires might have been used, if

14   you accept my representation.     And then the people who are

15   involved with drugs go, whoa, law enforcement caught on to that

16   one, let's evolve, let's develop, correct?

17        A.   You see that.    There's some certain code words that

18   are constant that seem to have stood the test of time.         There

19   are other ones that are unique to certain geographic regions.

20   There are ones that are unique to even specific trafficking

21   groups that utilize a specific code that is known to them.

22        Q.   Right.    And that's the point I want to get to.       It's

23   known to them.    So an organization, in order to stay a step

24   ahead of law enforcement, can develop their own codes that

25   don't match the code words which you've seen before, correct?
                                                                        124
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 124 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         A.      Correct.   There's a couple instances here that I

2    haven't seen before, cereal box, and it's up to the

3    investigator to decipher it.

4         Q.      Right.   And when you get a first go around, you've

5    never seen cereal box before, this is the first time you've

6    ever made that interpretation, you agree with me, as a human

7    being, you could be wrong on what a cereal box is?

8         A.      I do agree with that, but it could be an evolving

9    word within the trafficking group too.         It could be pizza next

10   week or it could be, like, it could be back to car.

11        Q.      For example, cereal box, organic cereal box, organic

12   weed.   Oh, that's a good one.       It could develop like that as

13   far as a code word goes, correct?

14        A.      I didn't see that representation here due to the

15   pricing.

16        Q.      But an organization could do that, could they not?

17   To come up with a term that law enforcement's not aware of to

18   apply it to something else that you don't know about, correct?

19        A.      Yes.

20        Q.      And if you have an organization where the

21   Government's alleging that heroin was dealt, cocaine was dealt,

22   crack-cocaine was dealt, and meth was dealt, it would not be

23   abnormal that certain individuals, as you go down the feed

24   chain, that they're only involved in this drug or that drug or

25   another drug and not all the drugs, correct?
                                                                       125
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 125 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1         A.   What you typically see in the hierarchy of an

2    organization is that there are individuals responsible for

3    certain aspects of the drug distribution, whether stashing it,

4    distributing, picking it up.     In a poly-drug, which is a

5    multi-drug organization, typically it's all done by the same

6    crew.

7         Q.   Now, you used the word "typically."        Typically does

8    not mean, in the English language, that's always case, correct?

9         A.   Correct.

10        Q.   So in a case where someone just, you know, might be

11   soft, doesn't want to be involved in, you know, the more

12   serious drugs, it's not out of the realm that that individual

13   could say I'm only dealing with this?

14             THE COURT:    That's argumentative.     Next question.

15   BY MR. GOLDMAN:

16        Q.   Okay.   What I'd like to do now is to take a look at

17   some of the text messages that you testified to in regards to

18   my client.   I'm not going to go through all of them.        I'm just

19   going to use a couple as examples.

20             By the way, from your discussions with the agents,

21   from your review of the indictment, from your review of all the

22   material, is it your belief that the people that were involved

23   in this organization were involved with lots of money at any

24   given time dealing with the drugs that they dealt with?

25             THE COURT:    That's beyond the scope.      He never said
                                                                        126
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 126 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1    anything about people having money.

2                 MR. GOLDMAN:    Yes, he did, Your Honor.      He testified

3    to the money in this.

4                 THE COURT:    You said you were going to go to specific

5    instances with your client.        Please proceed with that.

6                 MR. GOLDMAN:    I was just doing that as an interlude,

7    Your Honor.

8    BY MR. GOLDMAN:

9         Q.      I want to go to some of the text messages where a

10   text message had a dollar figure and then had the slash and

11   then had a weight, as you called it, like a weight of

12   something?

13        A.      Yes.

14        Q.      So you testified that the money was, like, cash on

15   hand?

16        A.      If you could show me one, specifically.

17        Q.      Yeah.    There's one, for example, that's Hans Gadson.

18   It's 12/28/2017.

19        A.      I see it.

20        Q.      Sitting and listening to your testimony, when you

21   saw, like, a dollar figure or a numerical figure, then there's

22   a slash, the way I heard your testimony was that the one dealt

23   with the money that he has and the other dealt with the weight

24   that he has?

25        A.      Yes.    That would be my opinion, that the 1,250 was
                                                                       127
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 127 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    the money when he's reporting a count to Mr. West, that he has

2    1,250 on hand from narcotics proceeds, and he has 26 grams of

3    crack-cocaine available still for sale.

4         Q.     So on this occasion in December, the amount that

5    Gadson is saying that he has in hand from drug dealing,

6    according to you, is only $1,250?

7         A.     Yes.   There was an earlier text between Mr. West and

8    Mr. Gadson when they were discussing the count and they were

9    discussing if Mr. Gadson had taken out his cut and how much he

10   had already given Mr. West.

11        Q.     You don't know what Mr. Gadson's cut was, correct?

12        A.     Absolutely don't.

13        Q.     I think we have a few more of those.      I could save

14   time by not pulling them up on the screen unless you want to

15   see them.    Maybe I'll get to it easier if we can kind of --

16   I'll try to go chronologically on these.       I'm going to skip a

17   lot not to belabor the point.

18               If individuals are involved with only one aspect of

19   the drug dealing, let's say, for example, one drug as opposed

20   to others, would you agree with me that the count that they're

21   giving deals with that which they're involved with?

22               THE COURT:   I thought you were going to ask him about

23   December 28, 2017.     Have you completed your questions about

24   that?

25               MR. GOLDMAN:   Yes.
                                                                     128
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 128 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1              THE COURT:   Well, this question is very general.

2              Do you understand the question?

3              THE WITNESS:    No.

4              THE COURT:   Rephrase it because I don't understand it

5    either, and it's a very general question.       I thought you were

6    going to ask him specific questions about your client.         Can you

7    proceed and do that now, please?     You've been cross-examining

8    for over a half an hour.

9              MR. GOLDMAN:    Judge, that's not a long time,

10   respectfully.

11             THE COURT:   You said you were going to ask him about

12   specific transactions involving your client.       I'm going to

13   direct you to proceed on that line or you won't be able to do

14   that anymore.

15             MR. GOLDMAN:    Judge --

16             THE COURT:   I've ruled.     Do you want to ask him any

17   questions about specific transactions with your client?

18             MR. GOLDMAN:    I do, Your Honor.

19             THE COURT:   Proceed and do that right now.

20             MR. GOLDMAN:    I need to lay a foundation.

21             THE COURT:   No, you don't.     Overruled.

22             MR. GOLDMAN:    I can't?

23             THE COURT:   Ask him direct questions about specific

24   contents of this related to your client, Mr. Gadson.

25             MR. GOLDMAN:    Am I limited to just doing that, Your
                                                                       129
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 129 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    Honor?

2               THE COURT:    You have to proceed with that or you're

3    not going to pick it up later.     You've laid a lot of

4    foundation.   It's up to the jury to determine the credibility

5    of this witness.   And he's been testifying on direct and

6    redirect for over three hours with a ten-minute break in

7    between.

8               MR. GOLDMAN:    Your Honor, I'm just dealing with one

9    client.

10              THE COURT:    Go right ahead and do that.

11   BY MR. GOLDMAN:

12        Q.    There is a November 29, 2017 text between West and

13   Gadson and he says:     I need a count.

14              This is all that it says, need a count, right?        And

15   he says two 62nd Streets, one dot.      There's nothing else on

16   that text.

17              THE COURT:    Is that a question?

18              MR. GOLDMAN:    Yes.

19   BY MR. GOLDMAN:

20        Q.    Do you see that?

21        A.    Yes.

22        Q.    A 62nd Street, what portion of an ounce is that?

23        A.    Two and a quarter ounces.

24        Q.    Two and a quarter ounces?

25        A.    62.5 grams.
                                                                        130
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 130 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1         Q.      So in this one, which has no other identification,

2    and you've testified that a 62nd means a specific quantity, two

3    and a half ounces?

4         A.      Yes.

5         Q.      From this text, we don't know what drug it is?

6         A.      No.    My experience is it's quite clear to me that

7    this is 250 grams of crack-cocaine, due to the indication on

8    11/27 about Mr. Gadson reporting that the hardware count was my

9    methodology behind making the determination whether it was

10   crack-cocaine or cocaine.       The amounts are clear to me from

11   investigations, previous investigations, and my experience that

12   a 62nd Street is 62.5 grams of cocaine and a dot is 125 grams

13   of cocaine.

14        Q.      You're not saying that that quantity, two and a half

15   ounces of a substance, applies only to crack-cocaine as opposed

16   to cocaine or marijuana, are you?

17        A.      It absolutely applies to cocaine, but I am not

18   familiar with the terminology where these numbers would be used

19   in reference to marijuana.

20        Q.      When you say you're not familiar --

21        A.      In my experience, in my 21 years of experience, I

22   have not heard that.

23                THE COURT:   Were you asked anything about marijuana

24   by the Government or any other lawyer before now?

25                THE WITNESS:    Not by the Government, Your Honor.
                                                                       131
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 131 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1              THE COURT:    Next question.

2    BY MR. GOLDMAN:

3         Q.   But you're not familiar what the understanding was

4    between my client --

5              THE COURT:    Ask him "are you familiar."      It's

6    confusing.

7              MR. GOLDMAN:    I'm going to use a leading question, if

8    I may.

9    BY MR. GOLDMAN:

10        Q.   Isn't it correct that you do not know what the

11   understanding was between my client and Mr. West as far as what

12   drug Mr. Gadson would deal with, correct?       You are not aware of

13   what their agreement was, are you?

14        A.   I do not have knowledge of their agreement.         What I

15   have knowledge of, their interactions, and my determinations

16   were made by the coded language from their interactions to what

17   I surmised that they were doing.

18        Q.   If a 62nd Street means, say, two and a half ounces of

19   a controlled substance, you cannot say that Mr. Gadson and

20   Mr. West agreed that --

21             THE COURT:    No.   That's argumentative.     He already

22   said he doesn't know what their agreement was.

23   BY MR. GOLDMAN:

24        Q.   So they could have been talking about --

25             THE COURT:    That's argumentative too.
                                                                        132
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 132 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1                 MR. GOLDMAN:    It's also cross-examination, Your

2    Honor.

3                 THE COURT:   No.   You can ask him anything you want

4    that you haven't already asked that relates to Mr. Gadson and

5    this document.

6    BY MR. GOLDMAN:

7         Q.      So you're simply basing this upon a conclusion that

8    you reached in regards to a prior conversation, correct?

9         A.      Yeah.   I'm basing it on their interaction where

10   they're referring to hardware and software, referring to

11   crack-cocaine and cocaine hydrochloride.

12        Q.      But then you make a leap when you say --

13                THE COURT:   No.   You can ask him if he made a leap.

14   He didn't testify he made a leap.         You can't assume he made a

15   leap.

16                Did you make any leaps here, as Mr. Goldman was

17   insinuating?

18                THE WITNESS:    No leaps, Your Honor.     Just based on my

19   experience.

20                THE COURT:   Next question.

21   BY MR. GOLDMAN:

22        Q.      So initially, when he gave the weight count to

23   Mr. West, you said that it was cocaine simply because he later

24   asked about hard, correct?

25        A.      You'd have to be specific.      There's many different
                                                                       133
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 133 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    interactions between Mr. West and Mr. Gadson dealing with some

2    cocaine, some crack-cocaine, some that I couldn't determine.

3         Q.    Right.   But in going chronologically, what I heard

4    you say, and let me know if this is correct, that initially

5    when you saw a count, and then West asked a question about

6    hard, you concluded that the count was for soft, correct?

7         A.    In one instance, Mr. West asked for the count.

8    Mr. Gadson responds with two numbers.       I forget them exactly.

9    But then he says the hardware count is the same.        So, yeah,

10   there was a myriad of instances dealing with cocaine and

11   crack-cocaine.

12        Q.    Right.   And then the next time that there is a count,

13   simply because you did not see in the conversation the word

14   "hard" used, you then interpreted the count must be a count of

15   crack-cocaine because the word "hard" wasn't in a question

16   placed by Mr. West, correct?

17        A.    Yes.   My methodology was determined from the

18   11/27 text where Mr. Gadson said I'm going to shoot you the

19   count when I make a hardware play.

20        Q.    Would you agree with me that what you don't know, for

21   example, just prior to any of these text messaging, you have no

22   idea what Mr. West and Mr. Gadson had already spoken about,

23   correct?

24        A.    That's absolutely correct.

25        Q.    Right.   So, for example, West could have seen Gadson
                                                                        134
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 134 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1    and said --

2                 THE COURT:   That's argumentative.      He says he has no

3    idea.   He said this many times.       He has no idea what the

4    conversation was between any of the defendants.

5                 Is that right?

6                 THE WITNESS:    Correct, Your Honor.

7                 THE COURT:   Next question.

8    BY MR. GOLDMAN:

9         Q.      You'd agree with me then that simply because the

10   question "hard" is not put in a text, that doesn't preclude the

11   fact that they could have been talking about something

12   different than crack-cocaine?

13                THE COURT:   Okay.    Mr. Goldman, you're once again

14   loading into the question an assumption that he knows what

15   they've spoken about.       He said he has no idea.      I'm going to

16   give you five more minutes to complete your cross-examination,

17   and then you're done.

18                MR. GOLDMAN:    Respectfully --

19                THE COURT:   I understand you disagree.

20                MR. GOLDMAN:    I have an objection.

21                THE COURT:   That's my ruling.     Five minutes.

22                MR. GOLDMAN:    I can't do it in five minutes.

23                THE COURT:   Take five minutes.      Then you'll be done.

24                MR. GOLDMAN:    That's fine.    I just want to put that

25   on the record, Your Honor.
                                                                       135
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 135 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1              THE COURT:     You've asked repetitive questions and

2    you've constantly assumed things that he clearly said he didn't

3    do, including having any knowledge of conversations, verbal

4    conversations between the defendants.       He's limited to what the

5    texts are.   Go ahead.    Five minutes.

6    BY MR. GOLDMAN:

7         Q.   Mr. Updegraff, if I have it correct then, that when

8    there is a count in these text messages and you're attributing

9    crack-cocaine to my client solely based upon the quantity that

10   he reports to Mr. West, if West doesn't use the word "hard,"

11   you assume that this is hard as opposed to soft cocaine; is

12   that correct?

13        A.   From the text on 11/27, the methodology that we

14   utilized was that Mr. Gadson referred to Mr. West that I'm

15   shoot you the count when I make a hardware play, that if it

16   wasn't anything differentiated towards saying it was hard or

17   soft, I made the assumption or made the evaluation that it was

18   crack-cocaine.

19        Q.   And if you're wrong making that assumption, all those

20   numbers on the back end of this exhibit could be wrong because

21   you're putting --

22             MR. STENGEL:     Objection, Your Honor.

23             THE COURT:     Let him finish.    Go ahead.

24   BY MR. GOLDMAN:

25        Q.   Because you're attributing drug quantities to
                                                                        136
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 136 of 263
                          SPECIAL AGENT UPDEGRAFF - CROSS

1    crack-cocaine, which could be wrong, correct?

2                 THE COURT:   You can answer that.      Go ahead.

3                 THE WITNESS:    Yes.   I've made this evaluation based

4    on the information that I have.        I have no doubt that these

5    coded language is weights attributed to cocaine hydrochloride

6    or crack-cocaine.      There are some instances where I cannot tell

7    the difference.      There are some that I attributed to on the

8    information provided.

9    BY MR. GOLDMAN:

10        Q.      For example, a text dated December 25, 2017.

11                MR. GOLDMAN:    Could we pull that up?

12   BY MR. GOLDMAN:

13        Q.      Okay.   It's simply a text from my client to Mr. West,

14   and at least textually, by text I meant, by a text, West has

15   not asked him anything in this text, right?          There's no text

16   from West asking for something, correct?

17        A.      Not that I'm aware.

18        Q.      So it's safe to assume, is it not, that West has said

19   to Gadson I'm going to need a count on such and such, correct?

20   Because Gadson's now just simply giving a count, correct?

21        A.      I'm not sure of the dynamic between Mr. Gadson and

22   Mr. West and his reporting procedures.         He's clearly reporting

23   the amount of cocaine or crack-cocaine that he has.

24        Q.      So this is just a one-way report from my client to

25   West, one 62nd Street, which is two and a half ounces, one
                                                                       137
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 137 of 263
                       SPECIAL AGENT UPDEGRAFF - CROSS

1    decimal, which is --

2         A.    Yeah.    The 62nd Street is two and a quarter ounces,

3    and the decimal is an ounce, my interpretation.

4         Q.    So Gadson is telling him I got 3,000 -- I'm sorry.

5    What did I just do?     3 ounces.   3 ounces is what he's saying,

6    correct?

7         A.    Yes, sir.    He reports it 93.1 grams with the bag.          An

8    ounce being 28 grams, a bag weighing 1 gram, that's a pretty

9    accurate description.

10        Q.    This is a single, solitary action by my client

11   sending something to West which says how much weight he's got.

12   There's no indication that it's crack-cocaine, that it's

13   cocaine, that it's meth, that it's heroin, that it's marijuana

14   in that text, correct?

15        A.    I wouldn't agree with that.      The 62nd Street is a

16   reference to cocaine or crack-cocaine, along with the decimal.

17        Q.    You testified previously that a 62nd Street is a

18   measurement.

19        A.    Correct.

20        Q.    Right?

21        A.    Yes, that's utilized in the distribution of cocaine

22   and crack-cocaine.

23        Q.    Unless the people involved in the drug operation are

24   also using those weights and their measures for a different

25   kind of drug, correct?
                                                                        138
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 138 of 263
                        SPECIAL AGENT UPDEGRAFF - REDIRECT

1                 THE COURT:   That's argumentative.      Next question.

2    BY MR. GOLDMAN:

3         Q.      Would you agree with me that they could agree that --

4                 THE COURT:   That's argumentative.

5    BY MR. GOLDMAN:

6         Q.      If 62nd means two and a half ounces, would you agree

7    with me that there's nothing that precludes them from using it

8    for marijuana or for cocaine?

9                 THE COURT:   That's argumentative.      Mr. Goldman, I'm

10   sorry.    You're done.

11                MR. GOLDMAN:    Please note my objection, if I may,

12   Your Honor.     Please note my objection on the record, and it's

13   to the prejudice of my client.        Thank you.

14                THE COURT:   How long will your redirect be?

15                MR. STENGEL:    I have a few things to go through, Your

16   Honor.

17                THE COURT:   Ladies and gentlemen, I'd like to

18   complete this witness before lunch break.          Go ahead.

19                MR. STENGEL:    Thank you, Your Honor.

20                                      - - -

21                             REDIRECT EXAMINATION

22                                      - - -

23   BY MR. STENGEL:

24        Q.      Special Agent Updegraff, let's start where we left

25   off with Mr. Goldman.       That's on 12/27/17.
                                                                       139
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 139 of 263
                      SPECIAL AGENT UPDEGRAFF - REDIRECT

1                THE COURT:   No repetition, please.

2                MR. STENGEL:   Absolutely, Your Honor.     I will try to

3    make this as efficient as I possibly can.

4    BY MR. STENGEL:

5         Q.     Do you see 12/25/2017 in front of you?      It was a text

6    message we were just talking about where Hans Gadson shoots the

7    count.    It's about 90 grams of crack-cocaine.

8                THE COURT:   Do you understand the question?

9                THE WITNESS:   I do.   I'm familiar with that text.

10   BY MR. STENGEL:

11        Q.     Okay.   So keep going back up.    One 62nd Street and

12   one decimal, and we refer to this as crack-cocaine.

13   Mr. Goldman was just asking you there's nothing in that text

14   specifically that allows you to determine whether that's

15   crack-cocaine, correct?

16        A.     That is correct.

17        Q.     On the very same day, the next text is what?       This is

18   now Abdul West, 62 grams of crack-cocaine to Lil Man.         What on

19   here makes you think that that's crack-cocaine?

20        A.     The third line down, Mr. West is telling this

21   individual that I dropped it straight, 63, "dropped it" being a

22   euphemism for cooking crack-cocaine.

23        Q.     And then on -- in the next text is another count on

24   the very same day, right?      So here he accounts for the Lil Man

25   text, the Lil Man sale?
                                                                        140
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 140 of 263
                        SPECIAL AGENT UPDEGRAFF - REDIRECT

1         A.      Yes.

2         Q.      Going back up to the first one on 12/25, is that why

3    you found that to be crack-cocaine?

4         A.      Yes, that and the compilation from the hardware count

5    that we've gone over.

6         Q.      There was a text message we spent some time with with

7    both Mr. Hughes and Mr. --

8                 MR. GOLDMAN:    Excuse me, Your Honor.

9                 THE COURT:   Overruled.

10                MR. GOLDMAN:    I have to put something on the record,

11   Your Honor.

12                THE COURT:   No, you don't.     Next question.

13   BY MR. STENGEL:

14        Q.      There's a 10/13/2017 text message between Jameel

15   Hickson and Jamaal Blanding.        Do you see that?     And we had

16   pulled up a summary exhibit that you had never seen before,

17   correct?

18                MR. ORTIZ:   Your Honor, I'm going to object.        If not,

19   I'm going to cross-examine on this.

20                THE COURT:   Overruled.

21                MR. ORTIZ:   No problem.

22   BY MR. STENGEL:

23        Q.      Showing you one page of what's been marked as

24   Government Exhibit -- I think it's 3003.          Yeah, 3003.    And

25   there's a phone number on that text message attributed to
                                                                       141
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 141 of 263
                      SPECIAL AGENT UPDEGRAFF - REDIRECT

1    Jameel Hickson.    That phone number is ending in 5474.       Do you

2    see that phone number on that chart in front of you?

3         A.   Yes.

4              MR. ORTIZ:    Your Honor, I'm going to object.       That

5    phone number is attributed to Mizzo 2.

6              THE COURT:    Overruled.

7    BY MR. STENGEL:

8         Q.   I think that's the point.      This phone number is saved

9    in these phones as what?

10        A.   Mizzo 2 and Mel.

11        Q.   If we can go back to this text message, the second

12   column from the right, do you see where it says incoming,

13   outgoing, incoming, incoming, outgoing?

14        A.   Yes.

15        Q.   You weren't involved in putting together the text

16   message part of this, correct?

17        A.   Correct.

18        Q.   But what does that incoming/outgoing mean to you?

19        A.   The first line was incoming to the phone, and the

20   second was a question going out from the phone.

21        Q.   And there's a phone, an actual -- it says phone and

22   then a number after it, right?

23        A.   Yes.

24        Q.   And which phone is it on that text message?

25        A.   215 --
                                                                        142
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 142 of 263
                        SPECIAL AGENT UPDEGRAFF - REDIRECT

1         Q.      I'm sorry.    The actual phone.    It says phone and then

2    a digit.

3         A.      Phone 2.

4         Q.      Do you see Phone No. 2 on that chart in front of you?

5         A.      Yes.

6         Q.      And that is associated with who?

7                 MR. HUGHES:    Objection, Your Honor.     This isn't the

8    witness's chart.

9                 THE COURT:    Overruled.

10   BY MR. STENGEL:

11        Q.      This is associated with whom?

12                MR. HUGHES:    Objection.    Leading.

13                THE COURT:    Overruled.

14                THE WITNESS:    Jamaal Blanding.

15   BY MR. STENGEL:

16        Q.      Now, going back to the text message here where we're

17   talking about I need one of them ice joints.          Whole one?    So

18   Mr. Ortiz made this point that it's depending on what the group

19   uses the code for, correct?

20        A.      Yes.

21        Q.      But when they're using the code, they're using the

22   code to identify what?

23        A.      Code to identify substance and quantity.

24        Q.      And what do you know about the drugs seized in this

25   case?
                                                                       143
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 143 of 263
                      SPECIAL AGENT UPDEGRAFF - REDIRECT

1         A.    I know the quantities of the methamphetamine.

2         Q.    And they were what quantity, what quantity levels?

3         A.    Pound quantities.

4               THE COURT:   Would you relate the calculation from

5    grams to pounds?

6               THE WITNESS:   Yes, sir.

7               THE COURT:   How many kilograms in 1 pound?

8               THE WITNESS:   453 grams per pound.      A kilogram is

9    2.2 pounds.

10              THE COURT:   A kilogram is 2.2 pounds?

11              THE WITNESS:   Correct.

12              THE COURT:   Go ahead.

13              MR. STENGEL:   Let's go to -- there's a text message

14   with Jamaal Blanding and crack on 1/4.       That's January 4, 2018.

15              THE COURT:   This has the heading Jamaal Blanding.

16              MR. STENGEL:   Thank you.

17   BY MR. STENGEL:

18        Q.    We're looking at -- so there's a reference here to a

19   Maybach.   What do you understand a Maybach to be?

20        A.    I understand that to be 62 grams of cocaine or crack.

21        Q.    There's nothing in this individual text message

22   exchange that allows you to determine -- when we're talking

23   about 62 grams of something, we're talking about one of two

24   substances, right?

25        A.    Yes.
                                                                        144
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 144 of 263
                        SPECIAL AGENT UPDEGRAFF - REDIRECT

1         Q.      What are those two substances?

2         A.      Cocaine and crack-cocaine.

3                 MR. HUGHES:    Objection.    Leading.

4                 THE COURT:    Overruled.

5    BY MR. STENGEL:

6         Q.      On this singular text message, is there anything for

7    you to determine whether this reference to Maybach is cocaine

8    or crack-cocaine?

9         A.      No.

10        Q.      If I show you the text message from January 2, take a

11   look at that.

12        A.      Yes.

13        Q.      And then I show you the text message from January 6

14   immediately after, does that inform your interpretation of the

15   January 4 text message?

16                MR. HUGHES:    I'm sorry.    January 2?

17   BY MR. STENGEL:

18        Q.      January 2.    There's a January 4 text message that we

19   were just looking at with a reference to Maybach.           In the

20   PowerPoint presentation, the one immediately before it is on

21   January 4, January 2.       The one immediately after that is

22   January 6.     And the one on January 6, we see a reference to

23   hardware.

24                MR. HUGHES:    Objection, Your Honor.     It's different

25   people on different slides.
                                                                       145
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 145 of 263
                      SPECIAL AGENT UPDEGRAFF - REDIRECT

1              THE COURT:    What's the question?

2              Do you understand the question?

3              THE WITNESS:    I'm afraid not.

4              THE COURT:    All right.

5              MR. STENGEL:    My apologies, Your Honor.      I'm trying

6    to get through this as efficiently as possible.

7              THE COURT:    You're trying to show, if I understand

8    it, you're trying to show from the content on January 2 to

9    January 6 the witness can interpret on January 4.

10             MR. STENGEL:    That is correct, Your Honor.

11   BY MR. STENGEL:

12        Q.   On January 4 it's a text message exchange between

13   Jamaal Blanding and Abdul West, yeah?

14        A.   Correct.

15        Q.   And there's a reference to Bras.       Do you understand

16   who Bras is?

17        A.   I do.   Mr. Gadson.

18        Q.   And so based on that -- I'm asking this because on

19   January 4 Mr. Hughes was asking you questions, and you said you

20   weren't able to necessarily determine whether it was crack or

21   cocaine on this one.

22        A.   Correct.

23        Q.   Does it help change that opinion based on the texts

24   from January 2 or January 6?

25        A.   I can't be clear, Counselor.       I can't.
                                                                        146
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 146 of 263
                        SPECIAL AGENT UPDEGRAFF - REDIRECT

1         Q.      Fair enough.

2                 Mr. Meehan was asking you about some text messages on

3    November 27?

4                 MR. STENGEL:    Your Honor, this is my last line of

5    questioning.

6    BY MR. STENGEL:

7         Q.      I want to be clear about something here.        Aside from

8    the numbers at the top, what do you understand is happening in

9    this text message between these two individuals?

10        A.      My interpretation of this is Mr. Gadson's reporting

11   the quantity of crack-cocaine available, the money that's at

12   the distribution location.       Mr. West is asking Mr. Gadson if he

13   took yours, right?      My interpretation of that would be that you

14   took your money, your payment for the days, for your work that

15   you've done for today.       Then Mr. West is indicating that

16   Mr. Gadson gave him 2,000 out of $5,000 that he owed.

17        Q.      But then after that, the next line is what?

18        A.      That's Mr. Gadson telling Mr. West he's going to give

19   him the money and the contraband that's left because he

20   indicates that he hasn't messed up the count, the count of the

21   remaining cocaine and the drug proceeds.

22        Q.      So there's a discrepancy between the count?

23        A.      That's my -- that's what I interpret from this, yes.

24        Q.      And the discrepancy in the count for what substance?

25        A.      For crack.
                                                                       147
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 147 of 263
                      SPECIAL AGENT UPDEGRAFF - REDIRECT

1         Q.   And you know that because, if we go to the next page,

2    there's a reference at the bottom to what?

3         A.   The hardware play.     From now on, every hardware play

4    I make, I'm going to shoot you the count.       You know, to try to

5    remedy the discrepancy.

6         Q.   Then Mr. Meehan had asked you a question about --

7    there's a text then, I believe it's the next one on

8    November 29, where it goes up to 250 grams, and then there's

9    one on 11/30 where it goes up to 500 grams.       And Mr. Meehan was

10   asking you whether the prior two texts could sort of be

11   subsumed in that 500, right?

12        A.   Yes.

13        Q.   And you acknowledge that it's possible that part of

14   that could be subsumed in that.      But based on the time that has

15   lapsed between these text messages and the amounts, what does

16   it appear to you that's happening here?

17        A.   My estimation would be that they had distributed

18   amounts and had re-upped or gotten more.

19             THE COURT:    Are you almost done?

20             MR. STENGEL:    One more question, Your Honor.

21             THE COURT:    Go ahead.

22             MR. STENGEL:    If we could go to back to the

23   11/27 text.

24   BY MR. STENGEL:

25        Q.   I just want to be clear.      There was a question -- I
                                                                        148
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 148 of 263
                        SPECIAL AGENT UPDEGRAFF - RECROSS

1    believe Mr. Goldman asked you at the end about whether, if you

2    were mistaken about one of these texts, whether all of your

3    calculations on the last page would change.

4         A.      I recall that.

5         Q.      If one of these is inaccurate, would all of the

6    calculations on the back page change?

7         A.      No.   Just one specific.

8         Q.      Right.   So now this was -- the numbers on the back

9    page are a conservative estimate, correct?

10                MR. ORTIZ:   Objection.

11                THE COURT:   Sustained.

12                MR. STENGEL:    I apologize, Your Honor.

13   BY MR. STENGEL:

14        Q.      This number, the 1,250, accounts for what?

15        A.      Monetary value.

16        Q.      Monetary value of what?      Where does the money come

17   from?

18        A.      Distribution of narcotics.

19        Q.      And were those narcotics, the narcotics that appear

20   to have been sold, were they included in your tally at the end?

21        A.      No.

22                THE COURT:   Okay.    Thank you.   Any recross?

23                MR. ORTIZ:   Yes, Your Honor, I do.

24                THE COURT:   You can stay there if you want.

25                MR. ORTIZ:   I'm going to make this very, very simple.
                                                                       149
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 149 of 263
                      SPECIAL AGENT UPDEGRAFF - RECROSS

1               Can you put both exhibits up again?

2               THE COURT:     Which exhibits?

3               MR. ORTIZ:     The exhibit with 3001.

4                                    - - -

5                              RECROSS EXAMINATION

6                                    - - -

7    BY MR. ORTIZ:

8         Q.    I'm going to go back to this chart right here, okay?

9               THE COURT:     That's 3001?

10              MR. ORTIZ:     This is 3003?

11              THE COURT:     Go ahead.

12   BY MR. ORTIZ:

13        Q.    This number is the one that was indicated to you that

14   was Jameel Hickson's phone, correct?        That was told to you,

15   correct?

16        A.    No.

17              MR. STENGEL:    Objection.     That's Jamaal Blanding's.

18              MR. ORTIZ:     I need this one here.    Here's what we're

19   talking about.    Okay.

20   BY MR. ORTIZ:

21        Q.    So you see where this number here is listed?

22              THE COURT:     Read the number.

23   BY MR. ORTIZ:

24        Q.    It's (215)720-5474, correct?

25        A.    Yes.
                                                                        150
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 150 of 263
                        SPECIAL AGENT UPDEGRAFF - RECROSS

1         Q.      When we went through this chart that we just did,

2    that phone does not appear as a seized phone.          Do you see the

3    chart in 3001, the chart in front of you?

4         A.      I see it on 3001, but I see it on 3003 that it was

5    seized from Hickson.

6         Q.      Where do you see that?

7         A.      Seized from Hickson.

8         Q.      One would think that, but do you see the chart 3001?

9         A.      Right.

10        Q.      Those are the seized phones.      That's what the jury's

11   been told is a seized phone.        That's what I've been told is a

12   seized phone.     But you're seeing that seized phone, correct?

13        A.      I'm not sure --

14        Q.      You're not aware this phone is seized is what I'm

15   saying.

16                THE COURT:   This is really not recross.

17                MR. ORTIZ:   It is.    They are implying things.

18                THE COURT:   Ask the question.

19   BY MR. ORTIZ:

20        Q.      You do not know if this phone was seized, correct?

21        A.      That is correct.

22        Q.      All you're reading is what's on this chart that

23   wasn't prepared for you, correct?

24        A.      That is correct.

25        Q.      The number --
                                                                       151
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 151 of 263
                      SPECIAL AGENT UPDEGRAFF - RECROSS

1               THE COURT:    He has said that over and over again.

2               MR. ORTIZ:    No.   It's very important.

3    BY MR. ORTIZ:

4         Q.    Phone No. 2, the one you're using in that exhibit

5    that we just looked at, is in the name Mizzo 2, correct?         This

6    phone, Phone No. 2 that you just talked to the prosecutor

7    about, Mr. Blanding's phone.

8         A.    I'm not sure whether that represents a contact in the

9    phone or what the phone is.

10        Q.    Exactly.    Assuming even that it's a contact, it's

11   saved as what?

12        A.    Mizzo 2.

13              THE COURT:    I'm sorry.   This is not recross.

14              MR. ORTIZ:    Your Honor, they opened this door.

15              THE COURT:    Do you have any other questions on

16   recross?

17   BY MR. ORTIZ:

18        Q.    And you're not aware if this phone was even seized,

19   correct?

20        A.    I am not.

21              THE COURT:    He said that already.

22              MR. ORTIZ:    No further questions.

23              THE COURT:    All right.   Thank you.

24              Ladies and gentlemen, that completes the testimony of

25   this witness.
                                                                        152
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 152 of 263
                           SPECIAL AGENT BECKER - DIRECT

1                 Any other witnesses?

2                 MR. WITHERELL:    We do, Judge.    We have another

3    witness.     We want to clear something up.       We want to call Agent

4    Becker quickly.

5                 THE COURT:   Call which agent?

6                 MR. WITHERELL:    Agent Becker.

7                 THE COURT:   All right.    Right now.    How long will

8    this take?

9                 MR. WITHERELL:    Just five minutes.

10                           (Witness excused.)

11                                      - - -

12                              DIRECT EXAMINATION

13                                      - - -

14   BY MR. STENGEL:

15        Q.      Special Agent Becker, you put this together, correct?

16        A.      Yes.

17        Q.      You have testified to Government Exhibit 3003

18   previously, correct?

19        A.      I testified to all of this last week.

20        Q.      And I'm going to start with 3001.       3001 shows certain

21   numbers of phones, correct?

22        A.      Correct.

23        Q.      That were seized during this investigation?

24        A.      This document refers to seized phones.        The last

25   column refers to the number attributed to that seized phone.
                                                                       153
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 153 of 263
                         SPECIAL AGENT BECKER - DIRECT

1         Q.   Attributed or it was actually on the phone?

2         A.   Extracted from that phone.

3         Q.   Are these all of the phones seized in the course of

4    this investigation?

5         A.   No.

6         Q.   What are these phones?

7         A.   Phones that we have entered evidence from in this

8    case.

9         Q.   Phone Number 2 came from which defendant?

10        A.   Defendant Jamaal Blanding.

11        Q.   In phone Number 2, was this phone number 215-720 --

12             MR. MEEHAN:    That's objected to because he's

13   testifying.

14             THE COURT:    Let him finish the question.

15   BY MR. STENGEL:

16        Q.   Do you see a phone Number 2 on that chart?

17        A.   Yes.

18        Q.   In what context?     Explain it for us, please.

19        A.   Okay.   Phone number (215)720-5474, the number that

20   has now been testified to ad nauseam, is attributed to

21   Defendant Jameel Hickson for numerous reasons.        Looking at the

22   chart, that number is saved in Phone No. 1 as Mel.         That number

23   saved in Phone No. 2 --

24             MR. ORTIZ:    I'm going to object.     He's attributing it

25   to Mr. Hickson.
                                                                        154
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 154 of 263
                           SPECIAL AGENT BECKER - DIRECT

1                 THE COURT:   Let him finish the answer.

2                 THE WITNESS:    That number is saved in Phone No. 2 as

3    Mizzo 2.     In phone 17, it's saved as Mel.       In phone 19, again,

4    Mizzo 2.     In phone 39, Mizzo 2.

5                 Now, if you look to the far right, the nickname

6    associated with Mr. Hickson, that his counsel has also

7    associated with him, Melliano, is Mr. Hickson's nickname.

8                 MR. ORTIZ:   I have not.

9                 THE WITNESS:    Yes, you did.    The first day.

10                Lastly, there's a text message we displayed where

11   Defendant Blanding asks Defendant West, says he has the 720

12   number and asks for the other.        Mr. West then provides Blanding

13   with the number associated with Jameel Hickson ending in 8500.

14   That number is (818)425-8500.

15                THE COURT:   Any other questions?

16   BY MR. STENGEL:

17        Q.      Do you see what's on the screen in front of you?

18        A.      I do.

19        Q.      This is the text message that we've been talking

20   about quite a bit.      I just want to be clear because Special

21   Agent Updegraff did not create the text, right?           Who created

22   this PowerPoint presentation, the text version of it?

23        A.      I did.

24        Q.      So could we just explain what this -- if you could

25   explain for the jury sort of what we see here.
                                                                       155
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 155 of 263
                         SPECIAL AGENT BECKER - DIRECT

1         A.     Yes.

2                THE COURT:   Didn't he already do this yesterday or

3    the day before?

4                MR. STENGEL:   We have talked about this, but it's

5    been misconstrued during Special Agent Updegraff's testimony.

6                THE COURT:   Explain what the columns are.

7                THE WITNESS:   Yes.   This was taken as a text message

8    from Phone No. 2.   The overwhelming majority of the slides in

9    this presentation were iMessages where you can send from an

10   iPhone to another iPhone.     It's separate from a text message.

11   It's an iMessage.   This actual message here is a text message,

12   so the format from the extraction of the phone is different.

13               The first column is just the number of the message

14   associated with that phone.       The second number is the number

15   that the conversation is with.       So the number ending in 5474

16   means that Phone No. 2 is having a conversation with that

17   number.   Now, Phone No. 2's number that we extracted from it is

18   a number associated with Defendant Blanding ending in 4737.

19               The third column is simply the contact name that that

20   number is saved under.     So, again, the number ending in 5474 is

21   saved as Mizzo 2.

22               The next column, the time stamp is pretty

23   self-explanatory.   The next column is whether that text was

24   sent or read, meaning that if a text message was read, it was

25   received.    If it was sent, it was an outgoing message.
                                                                        156
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 156 of 263
                            SPECIAL AGENT BECKER - CROSS

1                 The next column refers to whether that message was

2    saved in the phone.       So an incoming message would obviously be

3    saved in the inbox.       An outgoing message would be sent.

4                 Next column is where that message is stored.         It was

5    stored in the phone, where it was extracted from.

6                 Second to last column is whether that message was

7    incoming or outgoing.       For example, again, this message was

8    extracted from Phone No. 2 taken from Jamaal Blanding.

9    Incoming message would mean the message that he received was

10   coming from a separate number, the 5474 number.           Outgoing

11   message would mean that Mr. Blanding sent a message to that

12   number.

13                And, again, the last column is the body or the

14   content of that message.

15                THE COURT:    Any cross?

16                MR. ORTIZ:    Absolutely.

17                                      - - -

18                               CROSS-EXAMINATION

19                                      - - -

20   BY MR. ORTIZ:

21        Q.      I can't talk about what's not in evidence.         Let's

22   talk about what's in evidence.        That is the list of seized

23   phones, the phones that are here in front of the jury.

24                THE COURT:    When you say "that," you're talking

25   about?
                                                                       157
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 157 of 263
                         SPECIAL AGENT BECKER - CROSS

1    BY MR. ORTIZ:

2         Q.    That, for the last time, 3001 is the seized phones,

3    correct?

4         A.    Some of the seized phones.

5         Q.    But you're not talking about seized phone 5474,

6    correct?

7         A.    No.    I'm talking about seized phone ending in 4737.

8         Q.    Right.   So you're not presenting 720-5474 to the

9    jury.   It's not a seized phone that's in evidence, correct?

10        A.    No.    I'm presenting the number.

11        Q.    The number, just the number, correct?

12        A.    Correct.

13        Q.    And the number that's receiving the call, it has the

14   person calling saved as Mizzo 2, correct?

15        A.    Correct.

16        Q.    That's what it's saved as, correct?

17        A.    In this one phone, yes.

18        Q.    I'm conceding all of that.     I agree with all of that.

19   But when this text is sent, it's saved as Mizzo 2, correct?

20        A.    Yes.

21        Q.    So you're trying to say it's my client's phone.         When

22   Blanding tells West he has the 720 number, does he give the

23   full number or just the 720 number?      Let's start with that.

24        A.    He says 720.

25        Q.    Just 720?
                                                                        158
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 158 of 263
                            SPECIAL AGENT BECKER - CROSS

1         A.      Correct.

2         Q.      So assuming, assuming just for the sake of argument,

3    that that phone is being passed around, he's essentially saying

4    he has the 720 number, but it doesn't mean that that phone was

5    seized at Mr. Hickson's house, correct?

6         A.      I never said that.

7         Q.      I'm just making it clear.      So that phone was not

8    seized in Mr. Hickson's house, correct?

9         A.      Correct.

10        Q.      When he did not know you were coming, correct?

11                THE COURT:   Well, that's repetitive.

12   BY MR. ORTIZ:

13        Q.      You found eight phones, old phones, new phones,

14   correct?

15        A.      We found numerous phones at Mr. Hickson's apartment.

16        Q.      When the other agent was looking at it, just like me,

17   it's not a seized phone.       It's not on 3001, correct?

18        A.      Correct.   I don't think we seized a phone with that

19   number.

20                THE COURT:   He said that many times.

21   BY MR. ORTIZ:

22        Q.      When a text is sent to the phone he has as 720,

23   assuming it's even that, when it's being sent, it's being sent

24   to somebody who is saved as Mizzo 2, correct?          The person who

25   is receiving it has it saved as Mizzo 2, correct?
                                                                       159
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 159 of 263
                         SPECIAL AGENT BECKER - CROSS

1              THE COURT:    He said that.

2    BY MR. ORTIZ:

3         Q.   Assuming it's Mr. Blanding?

4              THE COURT:    Agent, you've already said that, correct?

5              THE WITNESS:    Yes.

6              MR. ORTIZ:    No further questions.

7              THE COURT:    Okay.    That completes this witness.

8              Does the Government have any other witnesses?

9              MR. STENGEL:    I believe we rest, Your Honor.

10             THE COURT:    Ladies and gentlemen, the Government has

11   now rested its case, so we're going to take a lunch break.          I

12   believe we will have some testimony this afternoon.         When you

13   come back, I'll give you an idea of what's happening.         But

14   enjoy your lunch now.    Lunch is waiting for you.      So I'd like

15   to keep it to a half hour.      Is a half hour enough for you,

16   ladies and gentlemen?    All right.    We're resume at 12:30.

17             Everyone remain seated.

18                         (The jury exits the courtroom at 12:59

19                         p.m.)

20                         (Witness excused.)

21             THE COURT:    Okay.    I have a phone call waiting for

22   me, so, Mr. Hughes, you want your expert to go next first?

23             MR. HUGHES:    Please, Your Honor.

24             THE COURT:    Then Mr. Ortiz?

25             MR. ORTIZ:    I'm not calling my expert.      I'm going to
                                                                     160
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 160 of 263
                         SPECIAL AGENT BECKER - CROSS

1    use his expert.

2               THE COURT:    Anybody else have any testimony?

3               MR. GOLDMAN:    Your Honor, I want to put something on

4    the record either before --

5               THE COURT:    Do that when I come back.     All right.    So

6    we just have the one expert.       Is that all that's going to

7    testify this afternoon?

8               MR. HUGHES:    Yes, Your Honor.

9               THE COURT:    All right.    We'll talk about whether --

10   I'd like to have some of the arguments this afternoon.         I think

11   I'm going to ask the Government to be prepared this afternoon.

12   So we'll have all the defense arguments Monday morning and then

13   the Government rebuttal.

14              MR. WITHERELL:    I didn't hear the last part, Judge.

15   You want me today but the defense wouldn't go until Monday?

16              THE COURT:    No, no.    We're going to have direct

17   examination of their expert and your cross.       Then, as I

18   understand it, the defendants will rest.       Then we're going to

19   have a very short charge conference, and then you'll give your

20   closing.

21              MR. WITHERELL:    Right.    I understand that.    My

22   question then becomes, though, we wouldn't hear from the

23   defense until Monday I'm guessing.

24              THE COURT:    The defense will close on Monday, and

25   you'll do your rebuttal on Monday.       And then we'll have the
                                                                       161
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 161 of 263
                          LEFF - DIRECT ON VOIR DIRE

1    charge.   Thank you.    1:30.    Please be on time.

2                           (Whereupon a luncheon recess is taken.)

3               MR. GOLDMAN:    Your Honor, could I put something on

4    the record before they come out?

5               THE COURT:    No.    We'll do it later.

6               Where is the witness?

7               MR. HUGHES:    Mr. Leff, please take the stand.

8                           (The jury enters the courtroom at 1:38

9                           p.m.)

10              THE COURT:    Okay.   Ladies and gentlemen of the jury,

11   we're back.   This is a defense witness.      Of course, you

12   understand that we already had a couple defense witnesses that

13   we called out of turn, but now that the Government has rested,

14   we will now proceed with this witness.

15              Who is going to be the lead questioner?       Mr. Hughes?

16              MR. HUGHES:    Yes, Your Honor.

17              THE COURT:    Do you want to come up to the podium?

18              Swear the witness, please.

19              THE CLERK:    Please raise your right hand.

20                          (Witness sworn.)

21              THE CLERK:    Thank you.

22              THE WITNESS:    David Leff, L-E-F-F.

23                                    - - -

24                    DIRECT EXAMINATION ON VOIR DIRE

25                                    - - -
                                                                        162
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 162 of 263
                             LEFF - DIRECT ON VOIR DIRE

1    BY MR. HUGHES:

2         Q.      Good afternoon, Mr. Leff.

3         A.      Good afternoon, sir.

4         Q.      Mr. Leff, please tell the ladies and gentlemen of the

5    jury what your occupation and field of study is?

6         A.      My official title is a forensic narcotics consultant

7    and expert as well as lecturer.        I started in 1980, getting a

8    bachelor degree in 1982 at Glassboro State College, now known

9    as Rowan University, in law and justice.

10                While there, I attended classes both on the

11   undergraduate and graduate level in drug education, and I also

12   lived at a drug treatment facility as part of the curriculum

13   for college.

14                Subsequent to that --

15                MR. HUGHES:    Can we display Mr. Leff vitae?

16                THE WITNESS:    It's there.

17                MR. HUGHES:    Oh, sorry.    Go ahead.

18                THE WITNESS:    Subsequent to that, I spent 12 years as

19   a State of New Jersey criminal defense investigator for the

20   department of the public advocate, office of the public

21   defender.     My job duties started out in March of 1980 to

22   interview individuals, locate witnesses, speak to witnesses,

23   examine physical evidence, and testify in court when

24   appropriate.

25                When I was first qualified as a narcotics expert in
                                                                       163
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 163 of 263
                          LEFF - DIRECT ON VOIR DIRE

1    Salem County Superior Court in 1984 -- that scared me -- my

2    duties shifted somewhat in that I spent much more of my time as

3    a narcotics expert doing the entire state of New Jersey for all

4    21 counties in New Jersey, department of the public advocate,

5    public defender.

6               I attended many lectures given by the department of

7    the public advocate, leaders of different fields.        I've had

8    training in chemistry, pharmacology, and toxicology.         I also

9    attended, for nine years, the New Jersey Narcotic Enforcement

10   Officers annual conferences.     I received instruction through

11   that organization from the FBI, DEA, ATF, New Jersey State

12   Police, customs, as well as many other federal, state, and

13   local agencies from Albuquerque, New Mexico, to the NYPD.

14              I've had a lot of formal training in those areas,

15   mostly in law enforcement, but my real understanding of drug

16   education comes from the streets.      It comes from the 10,000,

17   and that's a very conservative number, over the last 40

18   years -- I started in 1980, just short of 40 years.         I spent my

19   whole adult life in this field.      Almost 40 years in narcotics,

20   understanding in the participation of learning new aspects.

21              And I stay current all the time.      For example, the

22   advent of -- although it's not new, fentanyl, that coming to

23   the east coast in, like, 2016 is when we first started really

24   seeing it, and now it's everywhere.      You just have to stay

25   current.
                                                                     164
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 164 of 263
                          LEFF - DIRECT ON VOIR DIRE

1              For that, what I do is, I go to the Philadelphia

2    Police Laboratory maybe once every two to three weeks.         I

3    examine the physical evidence.     I've examined all drugs,

4    including heroin, crack, cocaine, PCP, methamphetamine, both

5    the biker meth, which is the brown meth, as well as what we

6    have here, crystal methamphetamine.      And I stay current also by

7    constantly reviewing Department of Justice, DEA, and FBI

8    reports on intelligence gathering from all over the country.

9              I've spent a huge amount of time on the street

10   speaking with drug users and drug dealers.       I've been offered

11   to purchase drugs hundreds of times.      I've negotiated the

12   prices of drugs just out of not being put further in danger.

13   Been approached by enforcers with guns in their waistbands.

14   I've never purchased any drugs on the street.       I don't have a

15   letter of immunity from the US Attorney or the District

16   Attorney's Office, and I'm not a sworn law enforcement officer.

17   I've never been a police officer with arrest powers, so I've

18   never served a search warrant.     I don't do arrest warrants.

19   But I speak to the individuals that do that.

20             Most of the individuals that I associate with,

21   actually socially as well as professionally, are law

22   enforcement.   I routinely discuss cases with other experts in

23   the field, other Government experts that are Philadelphia

24   Police Officers and other experts.

25             I constantly talk with expert chemists,
                                                                       165
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 165 of 263
                          LEFF - DIRECT ON VOIR DIRE

1    pharmacologists, whether it be a pill case.       I'm always at the

2    local pharmacy.    I have a very well established relationship,

3    for example, with the pharmacist when I have a pill case, and

4    I'll ask him questions about -- I had a recent alprazolam case,

5    a Xanax case, and we discussed the maximum usages.         Although I

6    know that information already, I want to also get it from

7    different sources.    So my obtaining of information is from, I

8    suppose you can call it, the sterile environment of a classroom

9    in my formal education, the street where I've spent many, many

10   days and nights speaking to these individuals, buyers and

11   sellers.   I've been in some precarious situations.        I've been

12   attempted to be robbed.    Guys come up to me with guns.       I've

13   worked murder cases in very high drug and crime areas.

14              I also lecture.    That's another function that I do.

15   I've taught five classes at the Penn State University.         I've

16   taught at Villanova Law School, juvenile attorneys.         I was

17   flown to Pittsburgh, Harrisburg.      I've done panel discussions

18   with doctors and prosecutors.     I've taught judges, Superior

19   Court -- not Superior Court, Common Pleas Court judges from

20   Luzerne County and Philadelphia County in narcotics trafficking

21   and trends and the different thing that is go on.

22              I came to Philadelphia in 2002, so I've been here

23   going on 18 years.    I know the streets in Philadelphia like the

24   back of my hand.    I know the stamps on the heroin.       I easily

25   interpret the laboratory reports.      I'm constantly receiving new
                                                                        166
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 166 of 263
                             LEFF - DIRECT ON VOIR DIRE

1    cases, not only from Philadelphia, but from other places.            I'll

2    be flying out to Cincinnati, Ohio, to do another federal case

3    there.

4    BY MR. HUGHES:

5         Q.      Speaking of federal cases, have you been qualified as

6    an expert in United States District Court for the Eastern

7    District of Pennsylvania, the court in which we now sit?

8         A.      Yes.

9         Q.      How many times have you been qualified for an expert

10   in this court?

11        A.      In just the Eastern District of Pennsylvania, I would

12   say over 15 times.      I've qualified twice in the last three

13   months, Judge Pratter and Judge Beetlestone.          Like I said, in

14   the last two or three months.

15                But I've also qualified in Superior Court, Municipal

16   Court, Common Pleas Court in Massachusetts, in Washington, DC,

17   in Delaware.     I've qualified a total of 713 times.

18        Q.      And this process that we're going through right now

19   is essentially the qualification process, if you will, correct?

20        A.      Correct.   Just like Agent Updegraff, the same kind of

21   thing.    This is my CV, curriculum vitae or resume, that's on

22   the screen, which indicates a very succinct version on one

23   page.    If I were to put down 40 years of experience, I'd have

24   probably 500 pages, but for purposes of judicial economy and

25   courtroom presentation, I limit it to one page.
                                                                       167
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 167 of 263
                           LEFF - CROSS ON VOIR DIRE

1         Q.    Now, you've detailed, I believe, over 10,000 drug

2    cases that you've testified in and have been involved in,

3    correct?

4         A.    Been involved in.

5         Q.    I'm sorry, been involved in.      And then some number

6    less than that, you've testified, and do you have an

7    approximation of the number of cases you've been qualified as

8    an expert in?

9         A.    The last case I testified in was a federal case here

10   for the Eastern District of Pennsylvania, which would be

11   Number 713.

12        Q.    713, okay.    Thank you.

13              MR. HUGHES:    Offer Mr. Leff for cross on his

14   qualifications.

15              MR. STENGEL:    Thank you.   Just briefly on voir dire.

16                                   - - -

17                     CROSS-EXAMINATION ON VOIR DIRE

18                                   - - -

19   BY MR. STENGEL:

20        Q.    Mr. Leff, good afternoon.

21        A.    Good afternoon, sir.

22        Q.    So 713 times you've been qualified as an expert?

23        A.    That's correct.

24        Q.    And the last two, 711 might have been in front of

25   Judge Pratter and 712 might have been in front of Judge
                                                                        168
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 168 of 263
                              LEFF - CROSS ON VOIR DIRE

1    Beetlestone?

2         A.      Yes.

3         Q.      Then you had referred to your title at the beginning.

4    There's quite a bit of information there.          And you referred to

5    your title as a forensic narcotics consultant/expert; is that

6    correct?

7         A.      Correct.

8         Q.      Where did that title come from?

9         A.      Well, it's a title of what I do on a daily basis.          No

10   one per se.     The United States Government didn't give me that

11   title.    I'm not licensed in that title per se.         It just sums up

12   what I do.

13        Q.      Okay.    Sure.   It's the title that you've given to the

14   work that you do, correct?

15        A.      Correct.

16        Q.      But the title of expert or the 713 times that you've

17   been qualified as an expert, that's not what makes you an

18   expert, correct?

19        A.      No.    It's my continuation of work in this field for

20   40 years.

21        Q.      Right.   It's a your training and your experience,

22   right?

23        A.      Correct.

24        Q.      We talked quite a bit of your experience on a whole

25   variety of things.      I just want to make sure we have the right
                                                                       169
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 169 of 263
                           LEFF - CROSS ON VOIR DIRE

1    training and experience for this particular case.

2         A.    Sure.

3         Q.    You mentioned you attended some lectures, and I

4    believe you said 9 years running at the New Jersey annual

5    conference for something?

6         A.    The New Jersey Narcotic Enforcement Officers.

7         Q.    Thank you.   I couldn't read my own writing.

8               And that is -- how long of a conference is that?

9         A.    The three to four days.

10        Q.    Who teaches at conferences like that?

11        A.    FBI, DEA, state police, ATF, customs, postal

12   inspectors, Attorney General's Office, Pennsylvania narcotics.

13        Q.    Guys like Agent Updegraff?

14        A.    I never received any instruction from him but

15   similar.

16        Q.    Similar backgrounds, yeah?

17              And you had -- you mentioned some trainings in

18   pharmacology, some formal trainings in law enforcement, but

19   then you talked about the streets.

20              Did I understand this correctly, that you have social

21   interactions with individuals from law enforcement?

22        A.    And professional.

23        Q.    And professional, and you interact with them and sort

24   of glean knowledge from them, correct?

25        A.    It's quid pro quo.    They glean knowledge from me as
                                                                        170
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 170 of 263
                              LEFF - CROSS ON VOIR DIRE

1    well.

2         Q.      Fair enough.    And then there's going out on the

3    street and talking to drug users, correct?

4         A.      And drug dealers.

5         Q.      And drug traffickers?

6         A.      Correct.

7         Q.      When you're talking about drug -- and when you're

8    talking to drug users, you're approaching them on the street

9    while they're using narcotics?

10        A.      I've seen, hundreds of times, individuals smoking

11   crack, shooting heroin.       There isn't virtually a day that goes

12   by that I don't smell burning marijuana.

13        Q.      Walking down the streets of Philadelphia these days,

14   that's a true statement.

15                But here, we're talking about a distribution of

16   quantities of narcotics and coded language, correct?

17        A.      Correct.

18        Q.      And when you're talking to users, are you talking to

19   them about distribution amounts of narcotics?

20        A.      What I'm talking to them about is the effects of the

21   drugs, how much they're paying for it, how long the drug lasts.

22   When I talk to dealers, most of the time --

23        Q.      Before we get to dealers, let's stay on addicts.         So

24   you're talking about smaller quantities when you're talking to

25   them, correct?
                                                                       171
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 171 of 263
                           LEFF - CROSS ON VOIR DIRE

1         A.   To the users.

2         Q.   Yeah.   And you said you've seen them shooting up or

3    smoking crack on the street, correct?

4         A.   Correct.

5         Q.   So you walk up with them while they're doing drugs

6    and start talking to them about doing drugs?

7         A.   Well, based on another situation, I had a daughter

8    that was missing.    She was out tricking on the street.       She was

9    a heroin user and crack user.     I spent months getting to know

10   drug users in a particular location, in East Division, 24th,

11   25th, and 26th Districts in Philadelphia.       They all knew me; I

12   knew them.   I had my own, if you want to call them, CS's.         I

13   had their phone numbers.    I discussed with them.      They felt

14   safe with me because they knew why I was there.        I wasn't

15   dressed like this.

16        Q.   Sure, sure.    That's a very personal mission then?

17        A.   But I also did it -- being there gave me the

18   opportunity to also learn additional first-hand information,

19   actually smell the odor of burning crack.

20        Q.   Sure.   How does the odor of burning crack affect the

21   terms that are used in drug trafficking?       How does that inform

22   you as to the terms used in drug trafficking?

23        A.   Well, for a drug user, they will tell me certain

24   things that they're talking about.      For example, I wanted to go

25   with this girl Jessica.    She's actually still in my phone.        I
                                                                        172
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 172 of 263
                              LEFF - CROSS ON VOIR DIRE

1    named her Jessica underpass because she was living at Emerald

2    City under the underpass at 2700 Emerald Street.           And she was

3    going to purchase some heroin.        I asked her -- I wanted to go

4    to the delivery point, the stash house, and she talked about it

5    being a trap house.      You pick up the terms over long periods of

6    time, and you're familiar with the vernacular that's used by

7    the dealers.

8         Q.      You just named one, a trap house, correct?

9         A.      Yes.

10        Q.      But when you're talking to Jessica underpass, you're

11   talking about a consumer amount of heroin, correct?

12        A.      In that particular situation, yes.

13        Q.      But you're not talking about -- say Jessica was not

14   doing heroin.       Say Jessica was smoking crack.

15        A.      She did that too.

16        Q.      She did that too.     So you're not talking to her

17   about -- Jessica who is smoking crack in the underpass is

18   probably not purchasing 62 grams of crack at a time, correct?

19        A.      She absolutely did not purchase --

20        Q.      So you're not learning from her what the slang for a

21   62.5-gram quantity of crack-cocaine would be, right?

22        A.      That would be correct.

23        Q.      Then you mentioned you're going to the points of

24   supply, right?      So you're going to trap houses, and you're

25   talking to drug dealers?
                                                                       173
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 173 of 263
                           LEFF - CROSS ON VOIR DIRE

1           A.   3000 Water Street, 3100 Weymouth.     That's correct.

2           Q.   And you're negotiating deals with the drug dealers?

3           A.   Talking about the pricing, what they had available on

4    the street, what stamps were they selling.       Things like that,

5    yes.

6           Q.   And you don't then purchase drugs, correct?

7           A.   That would be illegal.

8           Q.   So you're telling me you walk up at night to a trap

9    house, negotiate some prices for drugs, and then you walk away?

10          A.   When I was at 3100 Weymouth, the lookout at the head

11   of the block on Allegheny, I had my cell phone out and he said,

12   the rules of the block, there are no cell phones allowed out.

13   And there were a lot of sellers on that block I saw counting

14   money duck down between two cars.      And I said whose rule is

15   that?    He said it's the owner's rule of this block.       I put my

16   phone away, I walked down Weymouth, and he said, well, what are

17   you looking for?     And I said powder.   And he said, well, I'll

18   see if I can get it.     And he ran away.

19               Now, obviously if he had come back with powder, I'd

20   be in a bad situation because I'm not going to buy it from him.

21          Q.   Right.   It's a bad situation to walk up on some block

22   one night and say, hey, I'm looking to buy some drugs, they say

23   here's the drugs, and you walk away/we can all agree that's

24   not --

25          A.   Well, A lot of the narcotics guys kid me at the CJC
                                                                        174
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 174 of 263
                              LEFF - CROSS ON VOIR DIRE

1    the Criminal Justice Center, that I have a death wish going to

2    places doing that kind of thing, but as a fact of reality, I

3    think that it's an important part of my job.

4         Q.      And no doubt that experience is an important part of

5    expertise, but if you're going up and you're asking for a

6    substance and then when they leave, you're leaving, you've

7    never finalized that deal, right?         You don't know what it's

8    worth?

9                 MR. HUGHES:    Your Honor, I think this is outside the

10   scope -- I'm sorry, Mr. Stengel -- outside the scope of voir

11   dire.

12                MR. STENGEL:    Your Honor, this goes directly to the

13   basis of his experience and his knowledge.

14                THE COURT:    Overruled.

15   BY MR. STENGEL:

16        Q.      So, you have your personal relationships with law

17   enforcement where you're gleaning information from each other.

18   You have information you pull from addicts like Jessica

19   underpass, and you have information that you're pulling from

20   the outskirts of the drug trafficking organization, right?            But

21   you're also an expert, correct?         You're a paid expert?

22        A.      That's correct, but you're leaving out another

23   portion.

24        Q.      Please, please.

25        A.      I also deal with very high-level drug trafficking.
                                                                       175
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 175 of 263
                           LEFF - CROSS ON VOIR DIRE

1    I've read tens of thousands of pages of wiretap intercepts, of

2    text phone transcripts, of the actual audio of surveillance,

3    pole camera surveillance, MVR surveillance, body cam.         I've

4    been to Rikers Island talking to cartel members, I've been

5    involved in international drug trafficking.       I've testified as

6    an expert in the Eastern District of Philadelphia, 30 pounds of

7    cocaine.

8               THE COURT:   Do you have any other questions?

9               MR. STENGEL:   Just a couple.

10   BY MR. STENGEL:

11        Q.    You just mentioned that you reviewed wiretaps.

12   You're not a police officer and you never have been, correct?

13        A.    Correct.

14        Q.    You never listened in to a wiretap live, correct?

15        A.    Not live.

16        Q.    You've read pages after through your representation

17   or through your being hired as a defense witness, correct?

18        A.    Well, I've listened to the actual audio, and I've

19   went along with the line sheets.

20              MR. STENGEL:   Your Honor, we'll accept him as an

21   expert in --

22              THE COURT:   This witness is also qualified as an

23   expert and can give you opinions, and it's for you to determine

24   the credibility and weight that you give to every witness

25   including experts.
                                                                          176
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 176 of 263
                                      LEFF - DIRECT

1                   Okay.   Proceed, please.

2                                         - - -

3                                 DIRECT EXAMINATION

4                                         - - -

5    BY MR. HUGHES:

6           Q.      Thank you, Mr. Leff.

7                   Mr. Leff, had you had an opportunity to --

8                   THE COURT:    Pull the microphone close.

9    BY MR. HUGHES:

10          Q.      Have you had an opportunity to review discovery

11   materials in this case?

12          A.      Some discovery.    I became involved in -- aware of

13   this case perhaps a year ago.          I sat in on some testimony on

14   some prior hearings maybe six months ago, but I didn't actually

15   look at any discovery until a couple of days ago when I became

16   a true part of this case.

17          Q.      Understood.    Now, in reviewing the discovery

18   materials, was part of it -- can we display 3004?

19                  Are you familiar with this?

20                  And it can be displayed to the jury, please.         Thank

21   you.

22          A.      I printed out this entire document, yes.

23          Q.      You're familiar with this document?

24          A.      Yes.

25          Q.      You also were present when Special Agent Updegraff
                                                                       177
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 177 of 263
                                LEFF - DIRECT

1    testified, correct?

2         A.   Correct.    I've been here for two full days, yes.

3         Q.   Two full days.

4              Fair to say there's a lot of contention around

5    certain interpretations of language, correct?

6         A.   Yes.

7         Q.   The usage of or the assigning of drug weights

8    throughout this document is based on Special Agent Updegraff's

9    read of the text messages.     And you've read this document, and

10   you've heard Special Agent Updegraff's testimony, correct?

11        A.   Correct.

12        Q.   I call your attention to the fourth slide in.         It's

13   the October 13th slide.    This slide has -- the jury's seen this

14   one before obviously.

15             Do you see the information exchange that is taking

16   place here?

17        A.   Yes.

18        Q.   Now, we'll set aside for argument's sake that there

19   is an exchange of information, but based on what you're seeing

20   here, are you able to conclude, as Special Agent Updegraff did,

21   that joint means pound?

22        A.   No.

23        Q.   And a step further -- I'm sorry.       Strike that.

24             Why is that?

25        A.   Joint is a common word that's used, and I've seen it
                                                                         178
                Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 178 of 263
                                     LEFF - DIRECT

1    many times in wiretap intercepts.          It's almost synonymous with

2    jawn.    It can mean person, place, or thing.         It's a noun.    It

3    can mean anything.       This could be a jawn, this could be a

4    joint.     But putting it into drug reference, joint is usually

5    associated as an old head of a rolled marijuana cigarette.

6                  Within that same short text it talks about ice, and

7    ice certainly could be interpreted, and is well known, as

8    methamphetamine or crystal, but --

9          Q.      Let me stop you right there.      I'm sorry.

10                 What else can ice mean?

11         A.      Marijuana.   There's a very famous hybrid strain of

12   marijuana called ice.        It's a hybrid strain of indica and

13   sativa with about 20 percent THC, which comes from the West

14   Coast.

15         Q.      I want you to take a look at an exhibit.        There we

16   go.

17                 Can you take a look at this exhibit for purposes of

18   identification?       Do you recognize what is on this?

19         A.      Well, it's a Google search for the images to show

20   purple ice, and there are numerous entries, so it's not an

21   isolated type.      Sometimes you do a Google search and nothing

22   will come up or one item will come up.          This is obviously

23   something that is well known.         And this is purple ice, which is

24   a variation of ice that I was speaking of.           There's also ice

25   cream.     There's many different --
                                                                       179
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 179 of 263
                                LEFF - DIRECT

1         Q.    So purple ice is a type of ice weed, ice cream is a

2    type of ice weed; is that correct?

3         A.    Yes.

4         Q.    Are there images there depicting this type of

5    marijuana?

6         A.    That's correct.

7               MR. HUGHES:   Your Honor, I ask to publish it to the

8    jury.

9               THE COURT:    Yes.

10              MR. HUGHES:   Thank you.

11   BY MR. HUGHES:

12        Q.    Now, there are other times in the Government exhibit

13   that we have spent a lot of time with, 3004, in which the term

14   "zip" is thrown around -- or excuse me, used.

15              What does zip mean to you?

16        A.    Well, I would have to disagree with the special agent

17   that testified earlier.    A zip -- although I found him to be

18   very knowledgeable and very qualified, and I agree with a

19   substantial portion of what he had indicated.        He's very

20   knowledgeable.

21              On the other hand, a zip does not mean

22   methamphetamine, and a zip does not have to mean 1 ounce.          It

23   can be.   I mean, I can't preclude the possibility that it would

24   be an ounce of methamphetamine, but to make that jump and say a

25   zip is methamphetamine would be somewhat ridiculous.
                                                                        180
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 180 of 263
                                    LEFF - DIRECT

1                 A zip could be -- there are zip-lock bags.         At very

2    low levels, zip-locks come in small as 1212, half inch by half

3    inch for crack or it could come in 2020.          These are just code

4    numbers for the Apple company from China.          2 inches by

5    2 inches, which is usually a marijuana bag, but it could store

6    other things, pretty much any drug.

7                 So to suggest -- and even when you take it further,

8    which will be I'm sure your next question, if you take it

9    further in the context of the conversation, it doesn't reach

10   the level of reasonable professional certainty to say that it's

11   an ounce of methamphetamine.

12        Q.      So it's fair to say that the term "zip" is a term of

13   weight, not substance?

14        A.      It's a term of weight or packaging, but definitely

15   not substance.

16        Q.      Understood.    The term "glass" has also been used

17   frequently.     What can glass mean?

18        A.      Well, in the drug world, glass can mean one of three

19   different drugs that I'm aware of.

20        Q.      What are those three?

21        A.      LSD, also known as panes or window pane, gelatin.          Or

22   marijuana, I'm familiar with glass slipper.          There are

23   literally hundreds, as Agent Updegraff indicated as well.

24                THE COURT:    You're going beyond the question that was

25   asked.
                                                                       181
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 181 of 263
                                LEFF - DIRECT

1              Next question.

2              THE WITNESS:    Sorry, judge.

3    BY MR. HUGHES:

4         Q.   What is shatter glass?

5         A.   Well, shatter, or honeycomb, are forms of hash oil

6    that have been created that resemble the appearance of being

7    shattered or of a bee honeycomb, but it's THC.        It's

8    concentrated THC, delta nine or marijuana.

9              MR. HUGHES:    Your Honor, may I use the ELMO?       We're

10   having some technical issues.

11             MR. STENGEL:    Your Honor, we seem to be pulling up

12   Google searches.

13             MR. HUGHES:    That's right.

14             MR. STENGEL:    I'm not sure that marking a Google

15   search makes sense.

16             MR. HUGHES:    It's been PDF'd.

17             THE COURT:    Ask the question.

18             MR. HUGHES:    Yes, Your Honor.

19             MR. STENGEL:    By whom?

20   BY MR. HUGHES:

21        Q.   Mr. Leff, please take a look at this image.         Do you

22   recognize what it is?

23        A.   It's concentrated delta nine.       It's resin that is

24   cooked in a way with butane hash oil in a process that creates

25   concentrated THC.
                                                                        182
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 182 of 263
                                    LEFF - DIRECT

1         Q.      Is this the marijuana concentrate shatter glass that

2    you're referring to?

3         A.      Yes.

4                 MR. HUGHES:    I ask this be published to the jury.

5                 MR. STENGEL:    Objection, Your Honor.

6                 THE COURT:    Next question.

7                 MR. HUGHES:    May the image be published, Your Honor?

8                 THE COURT:    Yes.   You can show it.    Admitted.

9                 MR. HUGHES:    Thank you, Your Honor.

10   BY MR. HUGHES:

11        Q.      Now, you're aware that during the course of this

12   investigation, multiple substances were recovered, including

13   multiple pounds of marijuana?

14        A.      Yes.

15        Q.      Cocaine?

16        A.      Yes.

17        Q.      Hard and soft?

18        A.      Yes.

19        Q.      Crack-cocaine, powder cocaine, methamphetamine, and

20   heroin?

21        A.      Yes.

22        Q.      When the term -- when numbers are used in text

23   messaging and weight references are used without -- when weight

24   and numbers are thrown around and all these substances are in

25   an investigation, what does that mean to you?
                                                                       183
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 183 of 263
                                LEFF - CROSS

1         A.   Well, it makes it much more difficult to be able to

2    distinguish what drug is being talked about and to distinguish

3    who did what.    Usually, it is corroborated by undercover

4    purchases, surveillance, controlled buys, actual physical

5    recovery in conjunction with that text message.        In other

6    words, I'll meet you at such and such a location, I'm going to

7    be bringing an eighth or an eight ball or 125 grams, which is

8    an eighth of a kilo, and then the police are there and they

9    arrest the person and the person's got -- he has 125 grams.

10             THE COURT:    Okay.   That's your answer.     Go ahead.

11             MR. HUGHES:    No further questions, Your Honor.

12             THE COURT:    Cross-examine.

13             MR. ORTIZ:    Your Honor, I have some questions.

14             THE COURT:    You've got a question, Counsel?

15             Mr. Ortiz.

16                                   - - -

17                            CROSS-EXAMINATION

18                                   - - -

19   BY MR. ORTIZ:

20        Q.   I just have a few questions.

21        A.   Yes, sir.

22        Q.   So you've been here for two days, correct?

23        A.   Yes.

24        Q.   And you've seen a lot of this testimony, correct?

25        A.   I've seen all of the testimony.       I've never left the
                                                                        184
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 184 of 263
                                    LEFF - CROSS

1    room for two days.

2         Q.      You talked about the ice weed, correct?

3         A.      Yes.

4         Q.      And when you looked at that exhibit, I know I talked

5    to you before you testified a little earlier today, there's

6    this term, and I think even Agent Updegraff mentioned that the

7    word "whole" can have multiple meanings, correct?

8         A.      Right.   It has no definitive specific definition, a

9    whole of whatever it is.

10        Q.      It's a normal English word.      It's just whole.     It's

11   not, like, a special word like glass or anything fancy,

12   correct?

13        A.      Whole does not mean pound.      They're not synonymous.

14        Q.      It's not even synonymous, and you have to know a lot

15   more about what you're dealing with to even know that, correct?

16        A.      Correct.

17        Q.      When we're talking about this person Mizzo two,

18   that's the only -- you have that exhibit, right?           That exhibit

19   he was talking about, the blue exhibit.

20        A.      The blue exhibit?

21        Q.      With all the conversations and texts.

22        A.      Oh, right.   Yes.

23        Q.      So that's the only one that involves Mizzo two, and I

24   believe it has this unique language that you pointed out about

25   ice joint, right?
                                                                       185
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 185 of 263
                                LEFF - CROSS

1         A.    Yes.

2         Q.    And that also is not seen anywhere else in that

3    exhibit, correct?

4         A.    I printed out this whole thing and looked at it ad

5    nauseam.

6         Q.    And it mentions whole one, right, with no prices,

7    correct?

8         A.    Correct.

9         Q.    I want to move on to something else.

10              Are you aware of what cross contamination is?

11        A.    Of course.

12        Q.    No one has talked about that.      What is cross

13   contamination in drugs coming across the country or anything

14   like that?   Scales, it's a whole bunch of issues.       But what is

15   cross contamination in the drug world?

16        A.    When different drugs are in the same vicinity, it can

17   become very easy for the drugs or residue of those drugs to

18   brush off on something else.

19        Q.    Do drug dealers care about that?

20        A.    They could care less.

21        Q.    Right.   They could care less.

22              So, for example, if in this case a truck driver threw

23   all kinds of drugs in a suitcase and came across the country

24   with that, what might happen with all that packaging?

25        A.    They're going to touch each other.
                                                                        186
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 186 of 263
                                    LEFF - CROSS

1         Q.      And what's going to happen?

2         A.      There's going to be cross contamination.        But it

3    doesn't stop there.

4         Q.      I know.

5         A.      It continues on with the police control of those

6    drugs.

7         Q.      Right.    And I'm not getting into.     That is not my

8    issue.

9                 So, for example, if a scale has residue and someone

10   has weed packaging or weed pounds in their house, is it likely

11   or unlikely it was cross contamination?

12        A.      The best answer I can give you, it's possible.         I

13   wouldn't say that it's likely or unlikely.          I would say that

14   it's possible.

15        Q.      So you cannot rule that out at all?

16        A.      No.

17        Q.      And you don't know the facts of this case about how

18   the drugs were brought across the country, correct?

19        A.      Correct.

20        Q.      But, certainly, if drugs were touching each other,

21   there's a high likelihood of cross contamination?

22        A.      Of course.

23        Q.      I don't know if you were here for this, but you heard

24   Agent Updegraff talk about how bales of weed come across the

25   country, correct?
                                                                       187
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 187 of 263
                                LEFF - CROSS

1         A.     I'm familiar with that, yes.

2         Q.     And than that weed needs to be broken down if you're

3    going to have a high profit margin, correct?

4         A.     Correct.   The lower units that are actually sold, the

5    more money you make.     If you sell it as a whole, you're going

6    to make substantially less money, which we talked about as

7    slipping.

8         Q.     Right.   So then it's not usual for someone selling

9    marijuana to have bags to package that up from the larger bag

10   and sell it, correct?

11        A.     Correct.

12        Q.     That's often done with a heat-sealer, correct?

13        A.     Correct.   A lot of my cases involve those FoodSaver

14   bags, which are the textured plastic that create -- and it's

15   heat-sealed at one end.     Because for the most part, it stops

16   any manipulation of the items within during transport, and

17   secondly, it stops the possibility of air contamination coming

18   in, which makes it easier for the dogs to be able to smell.

19        Q.     Let me ask you another question.     You heard him talk

20   about meth, correct, Agent Updegraff, correct?

21        A.     Yes.

22        Q.     And he talked about it usually comes over in 1-pound

23   increments, correct?

24        A.     That's right. it's somewhat strange.      The rest of the

25   drugs are -- like he had said, cocaine powder, heroin.         It's
                                                                        188
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 188 of 263
                                    LEFF - CROSS

1    through the metric system.       Grams, kilos, versus the imperial

2    system that we use in America, ounces, and pounds, which is how

3    methamphetamine --

4         Q.      You answered it.

5                 And what he also spoke about and I want you to talk

6    about is that cocaine, when it's in its pure source, comes

7    wrapped, it's usually wrapped tightly in paper or black tape,

8    correct?

9         A.      I've seen it many, many times.       Not just wrapped

10   once, but in different types.        There could be dryer sheets in

11   the middle of it.      Grease, mustard, and maybe duct taped,

12   electrical tape, all kinds of things.

13        Q.      And if someone were to purchase the pound of meth and

14   they were likely to make -- unless they're flipping it, they

15   would then want to break it down, correct?

16        A.      That's correct.

17        Q.      And is that normally done in a special type of

18   packaging?     What's the packaging normally done to do that?

19        A.      Depends on what unit you're trying to sell.         If

20   you're selling it for a gram, it's going to probably be in an

21   Apple bag.

22        Q.      If it was for, let's say 5-dollar bags or 10-dollar

23   bags, whatever it's going for, how would you break it down?

24        A.      I'm personally not familiar with 5-dollar bags on the

25   East Coast for meth, but...
                                                                       189
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 189 of 263
                                LEFF - CROSS

1         Q.     What would a typical bag go?     I don't know.    I don't

2    buy meth.    I honestly don't know.

3         A.     Meth, the price has dropped dramatically within the

4    last couple of years.      A gram of crystal meth, you can get it

5    60 to $80.

6         Q.     And then it's broken down, correct?

7         A.     I'm sorry?

8         Q.     It's broken down into those bags?

9                THE COURT:   Mr. Leff, just answer the question,

10   please.

11               THE WITNESS:    Yes, sir.

12   BY MR. ORTIZ:

13        Q.     Then it's broken down into bags, smaller bags?

14        A.     Yes.   Much smaller units for greater profitability.

15        Q.     Right.   Because it's coming in that 1-pound bag, the

16   kilo shape, correct?

17        A.     Correct.

18        Q.     Already, correct?

19        A.     That's correct.

20        Q.     And then it's getting broken down, correct?

21        A.     Correct.

22               MR. ORTIZ:   I have no further questions.

23               THE COURT:   Anyone else?   All right.    Cross-examine.

24   BY MR. STENGEL:

25        Q.     Hello again, Mr. Leff.
                                                                        190
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 190 of 263
                                    LEFF - CROSS

1         A.      Good afternoon.

2                 THE COURT:    Mr. Stengel, I'm going to limit your

3    cross to ten minutes.       Is that okay?

4                 MR. STENGEL:    Sure, Your Honor.

5                                       - - -

6                                CROSS-EXAMINATION

7                                       - - -

8    BY MR. STENGEL:

9         Q.      Mr. Leff, you had referenced -- Mr. Hughes was asking

10   you a question about hard and soft.         What is hard?

11        A.      Hard is a very well-known term of crack-cocaine.

12        Q.      What's soft?

13        A.      Very well-known term of powder cocaine,

14   hydrochloride.

15        Q.      So there are some things you agree with Special Agent

16   Updegraff on, right, and you said that?

17        A.      I agree with probably most of what he said.

18        Q.      What's a 62nd Street?

19        A.      It's two and a quarter ounces.       It's a 16th of a

20   kilo.

21        Q.      Of cocaine?

22        A.      Generally it's associated with cocaine, not with

23   methamphetamine.

24        Q.      Sure.   62nd Street is cocaine or it's crack-cocaine,

25   right?    We can agree on that?
                                                                       191
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 191 of 263
                                LEFF - CROSS

1         A.    Correct.

2         Q.    Now, you had talked about reading -- reviewing a

3    whole bunch of wires as part of your work as an expert, right?

4    And we started to talk about this a little bit on voir dire,

5    that you have these individuals that you talk to, you have

6    addicts and you have users.     But you also have clients?

7         A.    I don't have any clients.

8         Q.    But you're testifying in cases for -- and you've

9    testified 713 times.    How many of those have been for the

10   defense?

11        A.    All but once.   I was called by a district attorney in

12   Philadelphia.

13        Q.    For those 712 times you are paid by the defense,

14   correct?

15        A.    Correct.

16        Q.    And you are paid by the hour or the day?

17        A.    Depends on who the attorney and who the hiring

18   authority is.    Sometimes it will be by the United States

19   Government.   Sometimes it will be by the City of Philadelphia.

20   Sometimes it will be by the private attorney.        Sometimes it

21   will be by the public defender's office.

22        Q.    And you are going to, at the end of this, submit a

23   bill, correct?

24        A.    Correct.

25        Q.    On that bill, how much time will it say that you
                                                                        192
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 192 of 263
                                    LEFF - CROSS

1    devoted to reading these texts and interpreting them?

2         A.      I can give you an exact number if you like.

3         Q.      Yeah.    That would be great.

4                 MR. HUGHES:    Objection, Your Honor.     I'm not sure

5    this is appropriate.

6                 THE COURT:    I'm not sure of this either.

7    BY MR. STENGEL:

8         Q.      It's a matter of how much time did you spend

9    reviewing these text messages?

10                THE COURT:    How much time have you spent in this

11   case?

12                THE WITNESS:    Approximately, ballpark, 20 hours.

13   BY MR. STENGEL:

14        Q.      How much time have you spent in this case since

15   Tuesday morning?

16                THE COURT:    Well, today is Thursday.      You mean the

17   last 48 hours?

18   BY MR. STENGEL:

19        Q.      Right.

20        A.      Since November 12, that figure I just provided.

21        Q.      Twenty hours?

22        A.      Correct.

23        Q.      Eight or nine of it was sitting right there, correct?

24        A.      I was here from quarter to nine to --

25                MR. MEEHAN:    Meaning in the audience of the
                                                                       193
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 193 of 263
                                LEFF - CROSS

1    courtroom.

2               THE WITNESS:    Right.   And --

3               THE COURT:    The witness has been in court most of the

4    last two days.

5               MR. STENGEL:    Right.

6    BY MR. STENGEL:

7         Q.    And yesterday, was there any testimony related to

8    these text messages or coded language used by this drug

9    trafficking organization?

10        A.    Well, it was pointed out by Special Agent Becker.            He

11   had -- you had referenced some of the slides, but it wasn't

12   interpreted until today.

13        Q.    So how much time -- so then you've spent -- out of

14   the 20 hours or so, you've spent a whole bunch of time sitting

15   here in the audience listening to testimony that had nothing to

16   do with the text messages.     Then you were here -- is that

17   correct?

18        A.    Yes.

19        Q.    Then you were here for Special Agent Updegraff's

20   testimony today, correct?

21        A.    Correct.

22        Q.    And so how much time was left over to read and work

23   through what those texts might mean?

24              MR. HUGHES:    Objection.

25              MR. ORTIZ:    Objection.
                                                                        194
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 194 of 263
                                    LEFF - CROSS

1                 THE COURT:    Overruled.

2                 THE WITNESS:    Now that I've looked at the file, I've

3    spent seven hours reviewing those text messages.

4    BY MR. STENGEL:

5         Q.      Reviewing those text messages, thank you.

6                 And when you interpret a text message or a wire

7    transcript, what do you do?        How do you figure out what the

8    code -- how do you break the code?

9         A.      I look at it in its entirety based on the totality of

10   circumstances.       I combine that with the physical evidence

11   that's hopefully recovered in conjunction with those texts or

12   wires to give it a sense of reality, or else it becomes what

13   really is subjective.

14        Q.      So it depends on -- and you started to get into this

15   with Mr. Hughes.       You hope that in relation to a particular

16   wire or particular text that there's actual drugs recovered,

17   right?

18        A.      Sure.    It makes it much easier.

19        Q.      But that never happens with a wire, right?         A wire is

20   several months, correct?

21        A.      Or years.

22        Q.      Or years.    And then at the end of it -- except for

23   maybe some controlled buys.        You get controlled buys during the

24   middle of that wire, correct?

25        A.      Agreed.
                                                                       195
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 195 of 263
                                LEFF - CROSS

1         Q.    And then at the end, you have a large seizure,

2    correct?

3         A.    Correct.

4         Q.    And that large seizure will inform what the coded

5    language recorded over a course of months means, correct?

6         A.    Yes.

7         Q.    And you are aware that in this case, 10 kilograms of

8    cocaine were recovered at the end of the FBI's investigation,

9    correct?

10        A.    Yes.

11        Q.    And you're aware that 5 pounds of heat-sealed

12   methamphetamine, pure methamphetamine, was recovered in this

13   case, correct?

14        A.    That's what I understand.

15        Q.    And you're aware that on September 11, 2017, at a

16   trap house utilized by this group, that heroin was recovered,

17   correct?

18              MR. ORTIZ:    Objection.

19              MR. HUGHES:    Objection.

20              THE WITNESS:   Well...

21              THE COURT:    Are you aware of that or no?

22              THE WITNESS:   I am aware of that.

23   BY MR. STENGEL:

24        Q.    And you're aware that crack-cocaine was recovered,

25   correct?
                                                                        196
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 196 of 263
                                    LEFF - CROSS

1         A.      Yes.

2         Q.      Okay.   Sir, if I could just show you what's been

3    marked as Government Exhibit 201C.         This has been previously

4    admitted into evidence by the forensic chemist who conducted

5    this test.

6                 MR. STENGEL:    This is already in, your Honor.

7    Permission to publish?

8                 THE COURT:   Okay.    Did we find the exhibit?

9                 MR. STENGEL:    201C.   It's okay.    We can talk about

10   what it says.

11                THE COURT:   Okay.    Go ahead.

12   BY MR. STENGEL:

13        Q.      The methamphetamine that was recovered on May 17,

14   2018, is a particular type of methamphetamine called

15   d-methamphetamine.

16                Do you know what d-methamphetamine is?

17        A.      I'm familiar with that.

18        Q.      Sure.   You talked earlier about biker meth and

19   crystal meth, right?

20        A.      There's D isomer and there's I isomer, different

21   purities.

22        Q.      One is called D and one is called L?

23        A.      Correct.

24        Q.      If you have d-methamphetamine, which is what we have

25   in this case, and it's at least 80 percent pure, which we have
                                                                       197
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 197 of 263
                                LEFF - CROSS

1    in this case, it's 98 percent pure, what is that

2    methamphetamine called?

3           A.    Crystal.

4           Q.    There's an actual industry legal term for it.      It's

5    ice, right?     D-methamphetamine 80 percent pure is called ice?

6           A.    I would respectfully disagree with you.     I don't

7    think that that would be a legal term.

8                 MR. ORTIZ:   Your Honor, we heard testimony on that.

9    It's a DEA term.       It's in their manual.   So he's asking -- I

10   object.     He's asking him a question, he knows the answer, and

11   he answered correctly.

12                THE COURT:   Overruled.   Can you answer the question?

13                THE WITNESS:   It's not a legal term.    I disagree with

14   you.

15   BY MR. STENGEL:

16          Q.    How familiar are you with federal statutes related to

17   narcotics classifications?

18          A.    Well --

19                THE COURT:   This is beyond the scope.    He wasn't

20   asked about this on direct.      I'm going to charge the jury on

21   what the statutes are.

22                What's the next question?

23   BY MR. STENGEL:

24          Q.    We looked at some Google searches earlier.      Did you

25   have anything to do with pulling those searches?
                                                                          198
                 Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 198 of 263
                                      LEFF - CROSS

1           A.      I did not.

2           Q.      You were just shown an image, correct?

3           A.      I just saw that for the first time on this screen.          I

4    had not seen that before, that Google search.

5           Q.      Okay.

6           A.      But I already was aware of those strains.

7           Q.      You're aware of those strains.       So someone went

8    searching for those strains, correct?

9           A.      Right.    But I didn't know they were going to show me

10   a Google search of that strain.

11          Q.      Sure.    We talked about a zip is a quantity, correct?

12          A.      Quantity or type of packaging.

13          Q.      And the quantity is an ounce, correct?

14          A.      Can be.

15          Q.      What else can it be?

16          A.      It can be a smaller amount that's contained within a

17   zip.   Police routinely put ZLP, zip-lock packet.

18          Q.      ZLP doesn't spell zip.     It spells ZLP.

19          A.      Z slash L slash P.     It's through-and-through

20   Philadelphia discovery narcotics reports.            It's well-known that

21   zip --

22          Q.      Did you see it any of the discovery that you reviewed

23   in this case?

24                  MR. GOLDMAN:    Can he finish his answers?

25                  MR. ORTIZ:    Yeah.   Let him finish.
                                                                       199
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 199 of 263
                                LEFF - CROSS

1                MR. STENGEL:   Please.

2                THE WITNESS:   It's well-known in -- and I get 20 new

3    cases a week just from Philadelphia.      I'm very familiar with

4    the language that is used by law enforcement in Philadelphia

5    and how it's referred to, what kind of packaging, and the use

6    of the word zip.

7    BY MR. STENGEL:

8         Q.     You mentioned earlier -- Mr. Ortiz was asking you

9    about cross contamination on a scale, correct?

10        A.     Yes.

11        Q.     And if say, for example, there's two substances on a

12   scale.    By way of your opinion, you can't tell which one of

13   those substances was actually on the scale being weighed,

14   correct?

15        A.     (No response.)

16        Q.     For example, say you have cocaine and methamphetamine

17   residue on a scale.

18        A.     Okay.

19        Q.     You can't say for certainty that methamphetamine was

20   on that scale or cocaine was on that scale, correct?

21        A.     That it may have been.

22        Q.     But it had to be one of them, right?

23        A.     Well, it certainly was on that scale at one time by

24   virtue of whatever drug combination, by virtue of whether it

25   was cross contamination, or by virtue of people actually
                                                                        200
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 200 of 263
                                   LEFF - REDIRECT

1    weighing it out.

2         Q.      So for cross contamination to happen -- and correct

3    me if I'm wrong here.       For cross contamination to happen,

4    you're talking that one substance picks up residue of another

5    substance while it's traveling across the country, right?

6         A.      Or the person that's creating it -- this is not done

7    under sterile laboratory environment.          They really don't care.

8         Q.      So if there's cocaine and methamphetamine on a scale,

9    it's got to be one of them, right?

10        A.      If it was used to weigh those substances, yes.

11                THE COURT:   Any redirect?

12                MR. GOLDMAN:    I have one.

13                                      - - -

14                               CROSS-EXAMINATION

15                                      - - -

16   BY MR. GOLDMAN:

17        Q.      You were aware -- this was left out.        You were aware

18   also that lots of pounds of marijuana were found at locations

19   associated with these defendants?

20        A.      I am aware of that, yes.

21                MR. GOLDMAN:    Thank you.

22                MR. STENGEL:    One more question, Your Honor.

23                THE COURT:   Wait.    Redirect.    Go ahead.

24                                      - - -

25                             REDIRECT EXAMINATION
                                                                       201
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 201 of 263
                               LEFF - RECROSS

1                                    - - -

2    BY MR. HUGHES:

3         Q.   Mr. Leff, in addition to the exhibit Mr. Stengel was

4    asking you about which is USA 3004, you did review those

5    messages, correct?

6         A.   Yes.

7         Q.   You were provided the entirety of the discovery in

8    this case, correct?

9         A.   That's correct.

10        Q.   And you spent hours discussing this matter with

11   counsel here, correct?

12        A.   Correct.

13        Q.   Who guided you through the discovery, right?

14        A.   Correct.

15             MR. HUGHES:    Thank you no further questions.

16             THE COURT:    Recross.

17                                   - - -

18                           RECROSS EXAMINATION

19                                   - - -

20   BY MR. STENGEL:

21        Q.   You've been provided all of the discovery in this

22   case?

23        A.   Correct.

24        Q.   And you've been provided all of the text messages in

25   this case?
                                                                        202
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 202 of 263


1         A.      Correct.

2         Q.      And you read it all in the seven hours that you were

3    --

4                 THE COURT:    He didn't say that.     He read it before he

5    came in.

6                 MR. HUGHES:    Objection.

7                 THE COURT:    Is that correct?

8                 THE WITNESS:    Yes, sir.

9                 THE COURT:    That's all.    The witness is excused.

10                           (Witness excused.)

11                THE COURT:    Are there any more defense witnesses?

12                MR. HUGHES:    No, Your Honor.

13                THE COURT:    Any rebuttal from the Government?

14                MR. WITHERELL:    No, Your Honor, no rebuttal.

15                THE COURT:    Ladies and gentlemen, that concludes the

16   testimony of the case.       The next step are oral arguments.       Now,

17   here is what I think we're going to do, and I'll talk to

18   counsel about this.       Obviously, we can't finish the case today.

19   I'm now going to direct Government counsel to give their

20   opening address.

21                The Government gets -- because the Government has the

22   burden of proof under our procedures, the attorneys for the

23   Government get both an opening and a closing.          So the opening

24   will take place now.       If any member of the jury needs a break,

25   we can do it.
                                                                       203
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 203 of 263


1              Otherwise, Mr. Witherell, how long do you want to

2    save for rebuttal?

3              MR. WITHERELL:    I want so save half an hour, Your

4    Honor.

5              THE COURT:    So how long do you want for your opening?

6     You'll open a half hour then or do you want a little longer?

7              MR. WITHERELL:    Maybe a little longer, Your Honor.

8    I'm concerned with the timing right now.

9              THE COURT:    Well, it's now 2:40.

10             MR. WITHERELL:    I believe we need the charging

11   conference prior to closing.

12             THE COURT:    I want to do your opening, and then we

13   can have any legal discussions.      Then the defense will go on

14   Monday morning.

15             MR. HUGHES:    Your Honor, I do have some exhibits to

16   move into the record.

17             THE COURT:    Yeah, you'll do that.

18             MR. WITHERELL:    Judge, can we approach quickly.

19                         (Sidebar discussion as follows:)

20             MR. WITHERELL:    I think we need to have one, Judge.

21             THE COURT:    You're right.    I intended to say that,

22   after your opening, this is the charge conference, but I've

23   said for the last three days that I think the Government's

24   points for charge are entirely correct.       They're consistent

25   with the Third Circuit model instructions.
                                                                      204
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 204 of 263


1               The only issue remaining -- and defendants have not

2    submitted any points for charge.      I read off my proposed

3    instruction about the rap music, and I intend to give that.           I

4    haven't heard any suggestions or criticisms, but I will accept

5    those on Monday.

6               We have an issue about the verdict form, but I don't

7    think you need to know -- I'm pretty sure I'm going to stick

8    with what I think is right, but I don't think that impacts your

9    opening.

10              MR. HUGHES:    Your Honor, on behalf of Mr. Blanding,

11   we did have some objection to some of the modified language

12   that was submitted by the Government on some of the charges.

13              THE COURT:    Okay.   We can go over that on Monday.

14   Okay.   So, look, you said you wanted an hour total for closing,

15   but if you want to save a half hour for your rebuttal, it's

16   2:45.   I want to have your opening now, and then we'll adjourn.

17              Mr. Goldman, what did you want to put on the record?

18              MR. GOLDMAN:    Your Honor, I move for a mistrial.       I

19   believe that the Court hampered my proper defense.

20              THE COURT:    Denied.

21              Mr. Witherell, how long do you want for your opening

22   right now?

23              MR. WITHERELL:    I think 45 minutes would be enough

24   time.

25              THE COURT:    Okay.   That's what we're going to do.
                                                                       205
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 205 of 263


1               MR. WITHERELL:     Can I have a moment to set up a

2    PowerPoint or do you want to go right into?

3                          (End of sidebar discussion.)

4               THE COURT:    Ladies and gentlemen, we're going to go

5    ahead, as I said, with the Government's opening address right

6    now, and Mr. Witherell needs about five minutes to get his

7    exhibits straightened out.       I'm going to ask you to retire to

8    the jury room for just five minutes, if you don't mind, and

9    we'll come back and proceed.       Thank you.

10                         (The jury exits the courtroom at 2:45 p.m.)

11              THE COURT:    I have what defense counsel requested for

12   their arguments.   I'm going to stick with that, what we

13   discussed.   Mr. Meehan, you asked for 20 minutes, and the

14   others asked for -- well, Mr. Ortiz and Mr. Hughes asked for

15   40.   Goldman wanted more.

16              MR. MEEHAN:    He always wants more, Judge.

17              THE COURT:    And then Mr. Witherell will have 30

18   minutes for rebuttal.     Then we may -- we'll have lunch brought

19   in.   Whether I charge the jury right then or have a lunch

20   break, we'll wait and see.       Thank you.

21                         (Recess taken from 2:46 p.m. to 2:55 p.m.)

22                         (The jury enters the courtroom at 2:55

23                         p.m.)

24              THE COURT:    Okay.    Ladies and gentlemen, I know it

25   wasn't five minutes.     We actually had a computer problem that
                                                                        206
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 206 of 263


1    delayed you coming back here, but it's been resolved.

2                 And just one further word about closing arguments.

3    You may recall, when the trial first started last week, I told

4    you that an opening argument was really just an opportunity for

5    each attorney to give you, like, a road map or introduction.

6                 Closing arguments, to the contrary, are the

7    opportunity for the attorneys to argue to you, based on both

8    the facts and the law, to show you through what has taken place

9    in the courtroom warrants returning a verdict in favor of their

10   client.    Mr. Witherell, obviously, for the Government.          The

11   defense counsels, obviously, for the defendant.

12                So pay close attention to the closing arguments.           We

13   will have the defense lawyers give their arguments Monday

14   morning, and then the Government will give a rebuttal argument.

15   And then I will charge the jury.        Once again we'll order lunch

16   to be brought in for you so you don't have to go out.            And then

17   when I finish the charge, that's when you begin your

18   deliberation.

19                So we're getting close, but still I must ask you not

20   to form any fixed opinions, not to talk about the case with

21   each other, and to just listen carefully.          You're welcome to

22   make notes as the arguments proceed, and when this is done,

23   then we'll adjourn for the long weekend and resume on Monday

24   morning.     You've been very attentive and very closely watching,

25   and we thank you all for that.
                                                                       207
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 207 of 263


1               Mr. Witherell, please proceed.

2               MR. WITHERELL:   Thank you, Your Honor.

3               THE COURT:   This will be 45 minutes I'm told, and

4    then we'll adjourn.     Thank you.

5               MR. WITHERELL:   3:30 I thought we had to leave by,

6    correct?   For Your Honor, I thought we had to be done by 3:30?

7               THE COURT:   You can use the computer.

8               MR. WITHERELL:   No.   I'll be okay, Judge.

9               THE COURT:   All right.

10              MR. WITHERELL:   This isn't an indictment against rap

11   music.   The FBI wasn't trolling social media pages looking for

12   OBH Records or Bionickhaz Entertainment and decided that they

13   were going to open up an investigation.       Far from it.

14              You know how this investigation started.        Special

15   Agent Task Force Officer Gregory Stevens told you.         It was an

16   uptick in crime and violence and drugs on the 2000 block of

17   Bridge Street, and long before Dontez Stewart was a cooperating

18   witness for the Government, he was a target of a joint Federal

19   Bureau of Investigation and Philadelphia Police Department

20   investigation.

21              They wanted to know where his source of supply was,

22   who he and other drug dealers on that block were getting their

23   product from, so they bought in higher and higher amounts in

24   hopes that he would lead them to the leaders of those

25   organizations.   And he did.    He led them to the Mansion that we
                                                                      208
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 208 of 263


1    heard so much about.    He led them to him.

2               So the FBI puts up a pole cam, and utilizing every

3    tool at their disposal, they start identifying members who went

4    in and out of the Mansion, in and out of that house:          Amir

5    Boyer, Mullaz; Daryl Baker, Shaddi; Hans Gadson, No Brakes

6    Bras; Jameel Hickson, OG or Melliano; Jamaal Blanding, Khazi.

7    And of course Abdul West.     It's his trap house, after all.        He

8    tells you that.

9               The FBI investigation doesn't stop there.        They

10   systematically go through each and every one of these

11   defendants.   They download over 60 phones and a MacBook in this

12   case.   They get search warrants, pen registers, ping orders,

13   you heard all about them, electronically monitoring each --

14   many of the defendants.     They get search warrants for Instagram

15   accounts, verifying that cell phones belong to certain

16   defendants.   We spent a great deal of time speaking about that

17   through the course of this trial.       We heard names like

18   Ar_Ab_32, No Brakes Bras, Bionickhaz, their Instagram accounts

19   that they start to look at, review, analyze, determine who

20   these players are.

21              And then there are the cell phones.       Because while

22   those social media accounts that we've seen so many of, and

23   I'll try not to go through too many of them, were public

24   accounts, none of these defendants had any idea two years later

25   you would get to see their private, personal text messages
                                                                       209
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 209 of 263


1    between them.

2               And we saw social media post after social media post,

3    defendant after defendant after co-conspirator, all in and

4    around the Mansion.    We saw text message after text message.

5    They talked to each other about what they're doing, where they

6    are.   They have tally sheets of drug counts.       They openly talk

7    about the count.    Text message after text message going to

8    Mr. Abdul West, a 62nd Street, a 14th Street, go to Bras, go to

9    Shaddi.   It all gets run through him.

10              And one thing becomes perfectly clear to

11   investigators, that these aren't just an unconnected group of

12   people who happen to be selling drugs out of the same trap

13   house on Sydenham Street.     They are a group of people working

14   together with a common purpose, with a common plan.         They have

15   the same goal.   Get drugs and sell them.      That's what they do.

16   And they're relentless about it.

17              Remember, that pole camera that was up on Sydenham

18   Street, it wasn't up very long.      After it's up for a little

19   while, an unrelated incident brings the Philadelphia Police

20   Department to that location on that specific date.         That's a

21   snapshot in time.    It's one day out of this entire conspiracy.

22              And what do they find when they go into that house?

23   229 grams of heroin, 48 grams of methamphetamine, over 62 grams

24   of crack-cocaine.    And that's in the house, not to mention

25   what's found outside in those two cars.       There's the white Jeep
                                                                      210
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 210 of 263


1    registered to Abdul West.     There's the Chevy Impala registered

2    to Abdul West.

3               You saw pole camera video where agents identified

4    each of the individuals, and you see Daryl Baker,

5    co-conspirator Daryl Baker.      He comes with a plastic bag.      I

6    won't go through it again.     He goes into that Impala, and then

7    he leaves.   And the plastic bag is nowhere to be found until

8    many months later when the FBI does a search warrant, and

9    another 169 grams of crack-cocaine, over 300 grams of cocaine

10   found in that Chevy Impala, this gun found in the trap of that

11   white Jeep registered to Abdul West.       This gun found underneath

12   that rug in the Mansion.

13              We heard a lot about the Mansion.       I'm not going to

14   go through all the text messages.       And by the way, you can have

15   those when you go back and deliberate.       You can ask to see

16   specific text messages, all the text messages.         Make sure you

17   do that.   I just want to go through a few with you.        We know

18   it's his trap house.    He tells you that.      Time and time again,

19   social media post after social media post, defendant after

20   defendant, in, around that house.

21              Just about a little over a week before September 11,

22   before that snapshot in time, it's Abdul West telling Dennis

23   Harmon evacuate the Mansion.      There's too many police in the

24   area.   You guys remember Dennis Harmon, of course.        He's the

25   guy that's there on September 11, the one who gets arrested,
                                                                       211
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 211 of 263


1    the one whose job it was to stay and say it's his place, that

2    no one else lives there, even though each and every one of you

3    has seen social media post after social media post of people

4    inside that house, these people inside that house.

5               Jamaal Blanding, about a week before the Mansion gets

6    hit, telling people he's going to be at that Mansion.         Bras is

7    going to be there with him.     The day before, Hans Gadson

8    talking about putting something together, going to pick it up

9    at the Mansion.    This is their stash house.     It's where they

10   keep their drugs.   Abdul West texting Jamaal Blanding, very

11   specific about where things are hidden, where you can find

12   things.   They know where all the drugs in that house are

13   because it's their stash house.

14              And then the Mansion gets hit.      Philadelphia Police

15   Department, they enter the place.      They find the drugs we

16   talked about.   And Jamal Blanding, panic ensues.       Do we have

17   eyes on the Mansion?    Yes.   Did they go in?    I believe so.

18   Door still open.

19              I'm sorry you can't see it.      You can ask for it when

20   you get in there.

21              This is Abdul West, Jamaal Blanding, Amir Boyer,

22   talking about police raiding that house.       What did they take?

23   They talk about Boog going in.     That's Richard Chase Hoover.

24   That after the search of the Mansion, he goes in to see if

25   they've taken everything, if they hit the super safe, is what
                                                                       212
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 212 of 263


1    they say in that text.

2                And then you saw the pole camera video where Amir

3    Boyer and Richard Chase Hoover arrive the next day in a car.

4    They go in.    Richard Chase Hoover comes out with bags.         They

5    put it in the back seat of that trunk and they take off.

6                And even though Philadelphia police took the

7    narcotics found in that place, they didn't stop, and you know

8    why.    This is that text message with Abdul West and that guy

9    that we've identified as Poe, right?        The guy who proclaims to

10   be a manager of OBH Records.       But when you look at the text

11   messages, they're not talking about music.         This is their

12   source of supply.     Abdul West is saying, we've lost this.        I'm

13   sorry.    He even talks about quitting.      He's not talking about

14   quitting the music game.      He's talking about quitting the drug

15   game.    This is right a week after -- less than a week after the

16   Mansion is hit.

17               And then this text message, which we heard a little

18   about because September 27 up top is actually wrong.           Agent

19   Becker told you the date is incorrect.        But this is a

20   continuation of that conversation.        Poe saying he's telling

21   Chino, his source of supply, that things are slow for you, that

22   we'll figure this out.      There's got to be a way that you can

23   make this up.    Let me know about that other situation that you

24   have going on.    And you all know what the other situation is

25   because you've heard evidence upon evidence of the trips to
                                                                       213
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 213 of 263


1    California.

2              Think about this in terms of the investigation.

3    Their stash house has been hit.      It's no longer being used.

4    The FBI, utilizing all tools at their disposal, they start

5    looking at who they're talking to.      And what they find out is

6    that Abdul West is spending a lot of time talking to Richard

7    Chase Hoover.   We've talked about him a lot throughout the

8    course of this trial.    He's the truck driver.

9              Electronic monitoring starts, and they notice that

10   Richard Chase Hoover, he's spending a lot of time going to the

11   West Coast.   I wonder who he's going with?      And lo and behold,

12   every time, you know exactly who he's going with:        Jameel

13   Hickson and Jamaal Blanding.     Every time.    Hoover travels days,

14   three, four, five days by truck to California where he's met

15   either the same day or a day after by these two people.         He

16   spends three, four days most in these locations, and he's

17   automatically on his way back.     He always leaves first.

18             If these are three friends just going to California

19   because they enjoy long weekends together, do you think Hoover

20   would fly just once?    But you know he can't because it's the

21   truck that's important, not Hoover.      It's his truck that they

22   need.

23             And when they get to California, they're there for a

24   few days most, and they're always talking to each other, right?

25   We pulled up the CAST report.     They're always around the same
                                                                        214
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 214 of 263


1    area.   We know that they're very concerned talking back to each

2    other, not just about eating chicken wings or going to

3    Friday's, but about the truck.        Hoover texts them, the truck

4    will be ready to go on Wednesday.         They're really concerned

5    about that truck.

6                 And after a long time in California between three

7    friends who fly and poor Hoover's got to drive that whole way,

8    what's the first thing that he does when he gets back to

9    Philadelphia, after a four-, five-, six-day trip across the

10   country?     The first thing he does is go see one of them.         He

11   stops nowhere else.      Four-, five-day trip.

12                First trip, first place he goes, 1 Brown Street.

13   Then Race Street, then Race Street, then Race Street, then Race

14   Street.    He's either met by one of the defendants or picked up

15   at that truck spot that we saw so much surveillance about by

16   Abdul West and Jamaal Blanding.

17                It's so important that on May 3, this is before the

18   last trip, Hoover's making sure, have you dubbed the keys for

19   me yet.    If you don't get it today, make sure and bring a key

20   out with you so I can go straight in once I get back.            What is

21   so important that he has to make sure he gets right in?

22                Defense attorneys have brought up, through

23   cross-examination, that you can't know what's in that bag, but

24   that's not true.      Just because we're in a courtroom doesn't

25   mean you leave your common sense at the door.          You know exactly
                                                                       215
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 215 of 263


1    what's in that bag, what's in all those bags.        You've seen

2    video after video.    It's almost comical when Richard Chase

3    Hoover is pulling, dragging bags into houses, and nobody helps

4    him.   No one lifts a finger to help him but for Jamaal Blanding

5    when he opens the door to the Water Street apartment on the

6    last trip.    Because they don't care about Richard Chase Hoover.

7    They care about the bags.

8                We heard a lot of recorded calls throughout the

9    course of this trial.    They're hard to listen to.      I think it

10   was a Friday afternoon, and it's tough.       You're allowed to ask

11   for those back, and I hope you do.      There's just a couple that

12   I want to briefly go through with you.

13               The first one I played, it's 2017.      I'm not going to

14   play it for you.   It's Daryl Baker, and he's calling Jamaal

15   Blanding.    And Jamaal Blanding is in California.      It's during

16   trip one.    Blanding says, I'm on the other side.      Daryl Baker

17   immediately knows that to mean California, and the first thing

18   out of Daryl Baker's mouth is, where's Melliano?        Where's Boog?

19   Jamaal Blanding doesn't say that he's with those people, but

20   Daryl Baker knows it.    And the reason he knows it is because

21   that's the plan.   That's what's supposed to happen.        These

22   three go, the truck comes with them, they get the narcotics,

23   and they ship it back.

24               You know what's in that bag because they tell you

25   what's in that bag.    Text message from Abdul West, I think it
                                                                       216
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 216 of 263


1    was from Sheen.     It's one of the many text messages we've seen,

2    and Abdul West says, I'm out.       I'm back up on Tuesday.      I'm

3    going to have more narcotics on Tuesday.         And it just so

4    happens that that's when Richard Chase Hoover is supposed to

5    show up.    That's the plan and it all runs through Mr. West.

6                Now, these two, Mr. Hoover, that was their part,

7    right?   That's what they had to do.       But everyone's got a role

8    to play.    Mr. West told you that.      I've given you all different

9    hustles.    That's the text message, right?       Don't go over my

10   head to Mr. Hickson when you need one of our items.          When you

11   need one of the narcotics I let you run, you need something

12   else, come through me.      I'll get it for you.     You're not

13   allowed to do it by yourself.       He's the boss.

14               And everyone has their different hustles.        You know

15   what Mr. Gadson's hustle is.       He's a sales guy.     Crack-cocaine,

16   cocaine, that's what he's selling.        The defense expert that you

17   just heard agrees with the Government's expert, Special Agent

18   Updegraff.    That's what a 62nd Street is.       It's not marijuana.

19   No one calls marijuana a 62nd Street, not Special Agent

20   Updegraff of the DEA, not their own experts.         He sells

21   crack-cocaine for Abdul West.       Text message after text message

22   after text message.     From now on, every hardware play I make,

23   I'm a shoot the count.      That's what he does.     That's what a

24   good salesman does.     Every so often, makes a sale, shoots Abdul

25   West the count.     Here you go, boss, this is the drugs we have
                                                                       217
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 217 of 263


1    on hand, this is the money we have on hand.       That's his hustle.

2                But that doesn't mean he's not aware of the drugs

3    found at the Water Street apartment.      He tells you about it in

4    his video statement, that he knows exactly that that apartment

5    was hit.    The day it's hit, he's on his Instagram account

6    telling people, the day Water Street is hit, he's telling

7    people stay low.   Those people are on to us.

8                Just because his hustle was crack-cocaine doesn't

9    mean those drugs, the 10 kilos of cocaine, the multiple pounds

10   of methamphetamine, aren't directly attributable to him.         Of

11   course they are.   He's got his part to play in the conspiracy.

12   He's very adamant during that videotaped statement.         Meth, I

13   know nothing about meth.    What are you talking about, meth?

14   Meth who?    But when he wants methamphetamine, he knows exactly

15   who he needs to talk to.    Jamaal Blanding.

16               Because you saw text message after text message of

17   Jamaal Blanding, and you know what his hustle was.         He's the

18   meth dealer.    His hustle, given to him by Abdul West, is to

19   sell methamphetamine.    That's his job.     Of course, part of his

20   job is also going across the country to acquire the cocaine

21   that they cook into crack and the methamphetamine that they

22   sell.

23               This is a text message from Jamaal Blanding to

24   32nd Street Youngins.    What's homie?    Huh?   Who's this?    What's

25   up, homie?    Lost my contacts.   Remember ab sent me to you.       I
                                                                        218
               Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 218 of 263


1    had grab the ice couple times.        And they're talking about

2    methamphetamine.

3                 Now, the Mansion gets hit on September 11, 2017, and

4    they need a new stash house.        They've already burned their

5    supplier, Poe and Chino, and so they need a new move, they need

6    a new source, and they need a new stash house.           And the first

7    one goes to 1 Brown Street, and Mr. Ortiz very clearly

8    indicated on many occasions that Mr. Hickson lives in a very

9    nice apartment.      It's not like a Mansion.      So that's not a

10   place where you can keep kilograms of cocaine, pounds of

11   methamphetamine.      Even though methamphetamine and crack were

12   found on a scale, that's not where they're keeping it.            So they

13   need a new stash house.

14                So here comes Race Street.      You heard a lot of

15   testimony concerning Race Street.         But when you have a drug

16   house, you don't rent it in your own name.          We heard about

17   that.   We heard about the Tabitha Bishop, how the ID on that

18   lease, that Tabitha Bishop doesn't exist.          And then you met

19   another Tabitha Bishop, Mr. Jamaal Blanding.          Text the name to

20   me.   Tabitha Bishop.     Sign her name on back of each one also.

21   This is two days before those money orders that were moved into

22   evidence for the Race Street apartment were signed by Tabitha

23   Bishop.    But we know what happened on Race Street, right?

24   There are four trips there, and they're getting kicked out

25   because they haven't made the rent.         So now we need a new
                                                                       219
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 219 of 263


1    place.

2               Abdul West, Jamaal Blanding, Richard Chase Hoover,

3    talking about the Water Street apartments.       They'll be ready

4    next week.    Just got to put 13,000 in his account.       Then give

5    him the rest when we get in.     In whose account?      OG folks.

6    There is no connotation where OG means marijuana in that

7    particular text message, and it never means marijuana in this

8    group.   You know exactly who OG is.      Mr. Jameel Hickson.

9               57500.    Huh?   Apartment.   Is that the unit we're in?

10   Yo, you find out where we got to pay the move-in money to?          We

11   waiting.    Okay.   Waiting on a homie to call OG.      Jameel

12   Hickson.    He's the one that's going to help them get the Water

13   Street apartment.     He's going to aid them to get that house,

14   that apartment that they're going to use to stash drugs.

15               But we're not going to do it in our name.       Just like

16   Race Street.    We're not going to put our name.      It's not leased

17   under OBH Records.     It's not leased under Bionickhaz

18   Entertainment.      It's leased under DeAngelo Smith.    And here you

19   have Jamaal Blanding sending his height and weight to Big Man

20   Cali.    And what does he get in return?     Got it late last night.

21   On the way now.     Tomorrow?   Yes.   Appreciate it.   Okay.    Meet

22   DeAngelo Smith.

23               But like everything in this case, he didn't do this

24   on his own.    He was helped.   Jameel Hickson, right before he

25   sends that first text message, Big Man, call him now to get
                                                                       220
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 220 of 263


1    price.   Jameel Hickson is telling Jamal Blanding what he needs

2    to do to get that fake ID so that they can continue to operate

3    out of the Water Street Apartments because their plan is not

4    for the FBI to search them on May 17, 2018, but to continue to

5    use that place.

6                You saw so many social media posts.        This one, boss

7    talk amongst bosses.     It's between Abdul West and OG.        And the

8    reason this one I think is important is what had happened.

9    This is right after the Mansion gets hit and right after trip

10   one.   It's taken right outside Brown Street.        It's where Jameel

11   Hickson lives.    They've got new investments, new opportunities.

12   They found a new source.      They're looking for new stash houses.

13   This is between Abdul West and Jamaal Blanding, and they're

14   talking about the narcotics that they have on hand.          And during

15   one of them, they talk about the OG load.         The OG load.

16   They're talking about narcotics that this man has procured for

17   the organization.

18               And no matter how many times they want to make this

19   case about marijuana, you know that it's not about marijuana.

20   Because that's what's found at the Mansion.         This wasn't how

21   the cops put it in.     This is how it was found, marked OG.         And

22   that's not marijuana.      It's 229 grams of heroin.      Those drugs

23   at that Mansion, it's all of theirs.        His too.

24               This is during trip four telling Mullaz and Abdul

25   West there's a lot of money to be made out here.          Get your
                                                                       221
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 221 of 263


1    weight up.    He's in California.    You don't need Randy Updegraff

2    to tell you what he's talking about.

3              May 16, 2018, the day before the hit at Water Street.

4    Hoover is driving back.    Blanding and Hickson were just with

5    him in California.    They just saw him.     And on his way back,

6    Jamaal Blanding texts him.     Call OG.   He's here with me.     It's

7    the day before he gets back.     There's something really

8    important that guy's carrying.

9              This is Jameel Hickson and Jamaal Blanding, and we

10   talked about GMT.    This is before the hit.     It's late at night,

11   but it's before the FBI searches that.       And what are they

12   talking about?   Yo, bull, what up?     I'm at the crib.     You gonna

13   meet me early or should I see Boog down the way?        You want to

14   meet tonight?    Nah, early.   They just saw him, but they have a

15   real important reason to see him now.       And you heard they

16   didn't go see him, the text message.      They decided they were

17   going to go the next morning.

18             But the FBI's situated.      They're ready.    Boog goes to

19   One Water.    They execute the search warrant.      10 kilograms of

20   cocaine, pounds of pure methamphetamine are recovered, and then

21   panic hits.    This is around 5:00 in the morning.      Jamaal

22   Blanding is calling who when he finds out that Boog isn't where

23   he's supposed to be, that the drugs are gone?        Calls Hickson.

24   Calls him twice.    Then they got to call the boss, call Abdul

25   West.
                                                                       222
              Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 222 of 263


1                Text message from Hickson.      I know, right.     My boy

2    called me with some bullshit.       My folks got snatched this a.m.

3    with money.    He knows exactly what Boog was carrying.         It's

4    his.    And he's not just talking about that $20,000 that was

5    heat-sealed.    You know that because he claims to have lost a

6    lot more.    If I'm losing 120K, it's karma for getting ready to

7    marry my ex-sister.     He's talking about the product, his cut,

8    what he's going to lose.      They did this together.

9                Jameel Hickson texts Abdul West:       I know it's a bad

10   time for us, but we're going to get through this shit, my boy.

11   We didn't hear any bad times for OBH Records then.          Nothing bad

12   happened but the seizure at One Water Street.         Think positive,

13   bro.    I'm trying.   I know, bro.    It's a bad time for the group.

14   Not OBH Records but this drug trafficking organization, and it

15   all runs through Abdul West.

16               We saw time and time again, text message after text

17   message, people going to West, I need a 62nd Street, I need a

18   14th Street, and he sends them out.        Get it from Bras.     Here's

19   Shaddi's number, give him a call.        You heard those recorded

20   phone conversations where Daryl Baker and Abdul West are

21   discussing OBH.     They're talking about the involvement, what

22   people have to do.     They mentioned Mullaz and No Brakes Bras,

23   how they always have to go on the street.         They can't hang with

24   us because they always have to be moving.         They're the street

25   guys.    They're the salesmen.
                                                                       223
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 223 of 263


1              And you heard from Dontez Stewart.        Dontez Stewart is

2    a murderer.   You shouldn't like him.     But when you think about

3    his testimony, I want you to ask yourself, what did he tell you

4    that isn't corroborated by all the other evidence in this case?

5    That he's a member of OBH?     He's got it tattooed on his neck.

6    He's not a rapper or a record producer.       He's got two jobs.        He

7    told you what they were.    He sells crack-cocaine for that man

8    and he has to be on call.

9              He told you about all the times he sold crack-cocaine

10   for Abdul West, and when Abdul West wasn't around, he was told

11   to go to Hans Gadson, who you know from all the text messages

12   sells crack-cocaine.    What did he tell you that you don't know

13   to be true?

14             Before he was a cooperating witness, he was a target,

15   and you heard the controlled buys.      On June 22, he tells a

16   confidential source, I'm going to the studio to get you that

17   crack-cocaine.   He's followed by FBI agents to Mr. West, who's

18   at the studio.   That's what Dontez Stewart told you.        That's

19   what FBI agents told you.     That's what the cell sites tell you

20   and then being at the same location.

21             You have the August 17 buy where, after he goes to

22   the Mansion where Abdul West is seen, too, where their cell

23   phones both are and he comes back, he says to the confidential

24   source, this is from Ab.    It's on the recording.      You can ask

25   to listen to it.
                                                                      224
             Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 224 of 263


1               THE COURT:   Mr. Witherell, five more minutes.        Thank

2    you.

3               MR. WITHERELL:    What else does he tell you?       He tells

4    you that on October 14, October 13, he gets a call from Abdul

5    West.   He's supposed to meet him and he goes.       We showed you

6    some cell sites.    You can see Dontez Stewart's phone is

7    traveling to the direction of Abdul West before this message,

8    before this message from Dontez Stewart:        Yo, Rob, this is Taz.

9    Hit me kin.

10              On that same night, Jamaal Blanding's telling Abdul

11   West where Robbie is.     Remember Dontez Stewart said Robbie said

12   he was at Vanity?    And here you have Jamaal Blanding telling

13   Abdul West, are you still out?      No.   Robbie, he's here.     He's

14   at Vanity.

15              And whether or not -- then you heard about that

16   conversation that Dontez Stewart had with Abdul West, where he

17   was ordered by the leader of his drug trafficking organization

18   to murder Robert Johnson.     He says yes and he does it.       You're

19   not going to hear a charge about murder in this indictment, but

20   what it shows you is that he's in charge of this conspiracy.

21   Things get run through by him.      If Dontez Stewart doesn't

22   listen, maybe he gets taken care of.       Maybe he doesn't get

23   anymore crack-cocaine from him.      Because he's in charge of his

24   organization.

25              And either, either he's the most unluckiest musician
                                                                       225
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 225 of 263


1    that's ever existed or he ordered that hit.       Because four days,

2    four days after Robbie Johnson's killed, this is what's in his

3    phone:    I call Tez and tell him to take his head.

4                Members of the jury, the evidence in this case is

5    overwhelming.    There is no doubt that these men sitting before

6    you and the other people conspired to get drugs and sell it.

7    They helped each other do it.      They had different roles with

8    one goal.    They are guilty of the charges against them in the

9    indictment.    And I thank you very much for your time.

10               Thank you, Your Honor.

11               THE COURT:   Okay.   Ladies and gentlemen, that

12   completes the Government's opening.      We're going to adjourn for

13   the day and for the weekend.      Please remember to keep an open

14   mind.    I doubt you'll read anything about this case, but if by

15   any chance it appears in any newspaper, radio, or anything like

16   that, please ignore it because you must confine your

17   deliberations to what took place in this courtroom.

18               So have a very good weekend and please be here at

19   9:00 a.m. Monday morning.     As I said, lunch will be ordered

20   again for you so we can go straight through, complete the

21   arguments, and then have the jury charge.       Thank you very much.

22   Jury is excused.

23               Everyone remain seated while the jury leaves the

24   room.

25                         (The jury exits the courtroom at 3:38 p.m.)
                                                                     226
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 226 of 263


1              THE COURT:   Let's stay on the record.       We're going to

2    wait a few minutes before anybody leaves.       This discussion

3    relates to the jury verdict form.

4              Now, let me summarize where I am here.        I've read the

5    US versus Alleyne case, 133 Supreme Court 2150.        That case

6    involved brandishing a firearm, and it reversed an earlier

7    decision by the Supreme Court called the Harris case.         It

8    stated in there that because the mandatory minimum had been

9    increased that, therefore, the jury verdict -- the jury was

10   entitled to determine -- was required to determine as a fact

11   whether the facts showed brandishing.      The mandatory minimum

12   was increased only for brandishing, not just for possession, as

13   I read the case.

14             However, that case was a decision by four justices.

15   It is not a majority opinion.     Justice Breyer concurred in the

16   result and made some passing comments, but Justice Breyer has

17   continued consistently with his view of Apprendi in which

18   sentencing considerations should be for the judge only and the

19   jury shouldn't be considered.     He dissented in Apprendi.        He

20   has continued to dissent in future cases.

21             Now, in all actual honesty, I want to tell you that

22   the DC circuit came out with an opinion reported at 892 F.3d

23   1203, which I also read, and in that case, the DC circuit, on

24   facts very different from this case, but it was a drug case,

25   apply Alleyne to a charge of conspiracy and said that, because
                                                                       227
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 227 of 263


1    the district court had failed to find individualized

2    involvement with the drugs, that, as I recall, there's going to

3    have to be a new trial on that issue, although there was an

4    issue as to whether just the sentencing had to be redone and

5    not necessarily a new trial granted.

6              Since then, there has been no Third Circuit

7    precedential case on this issue, and US v. Phillips, that I

8    cited this morning, remains good law.       There have been some

9    non-precedential opinions, but none of them have adopted what

10   counsel in this case think I must do.

11             Now, I want to point out for Counts 6 and 12, which

12   are possession counts, multi-defendant possession counts, my

13   proposed verdict form does have specific individual defendant

14   finding, but I am not going to do that for Count 1, the

15   conspiracy.   Because in my view, to require individualized

16   findings on weight or quantity in a conspiracy count just goes

17   counter to the whole concept of conspiracy that I have to

18   charge the jury, that if the Government has proven to the

19   satisfaction of the jury that each defendant or any one or more

20   defendants were co-conspirators, that is, that they were

21   participating in the conspiracy in furtherance and during the

22   period of a conspiracy, one act is the act of all.

23             And I think that that principle of law, which has

24   been ingrained in US jurisprudence for decades, if not longer,

25   is totally inconsistent with requiring the jury to find
                                                                     228
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 228 of 263


1    specific quantities for an individual defendant if the jury has

2    found that they are co-conspirators.

3              So the verdict form that I propose first has a

4    finding as to each defendant, whether or not the jury is

5    convinced beyond a reasonable doubt that they are guilty of

6    conspiracy.   And if so, then I think the quantity issues don't

7    have to be brought out for each defendant because the

8    interrogatory says it's only for those defendants as to whom

9    the jury has found are co-conspirators.

10             That's my holding at the moment.       If anybody comes up

11   with contrary precedent, I will consider it Monday morning.

12             MR. WITHERELL:    Judge, I would ask for that time.        I

13   think that I would like to present something.

14             THE COURT:   I am aware that all of you disagree with

15   me, but I think I'm on sound legal footing in my decision as of

16   this time.

17             MR. STENGEL:    Your Honor, you had mentioned the US v.

18   Phillips case.   Do you have the cite again for me?

19             THE COURT:   Yeah.    It is 892 F.3d 1203.     You

20   Shepardize Alleyne to get that case.      Phillips is 349 F.3d 138.

21   That remains good law in the Third Circuit, and the DC circuit

22   had extensive discussion of other Courts' opinions.

23             MR. WITHERELL:    I would just ask Your Honor give us

24   until Monday.

25             MR. GOLDMAN:    One other item, Your Honor.      The
                                                                       229
       Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 229 of 263


1    defense believes that there has to be a unanimous finding as to

2    specific drugs in Count 1 because you could have a case, for

3    example --

4              THE COURT:    My proposal has that.     My interrogatories

5    under Count 1 states that you have to be unanimous as to the

6    quantity as to the defendant they have found is a

7    co-conspirator.   It's in there if you read it.

8              MR. GOLDMAN:    I did read it, Your Honor.

9              THE COURT:    Well, it's in there.     The only thing I'm

10   not doing is breaking down the quantity by individual defendant

11   who has been found guilty of conspiracy.       If they're not guilty

12   of conspiracy, it's irrelevant.

13             MR. GOLDMAN:    All I ask -- I'll refocus.       I didn't

14   catch what you're saying that you put in that, but if you give

15   us an opportunity to spend five minutes to at least put on the

16   record our position --

17             THE COURT:    Why don't we start again Monday at 8:45

18   so we can put this on the record.      But as the authorities that

19   I have researched so far, I'm stuck with my conclusion as being

20   the right one.

21             And I want to add to that, that I think, once having

22   charged on conspiracy under the Third Circuit model charge, to

23   then ask each juror to find specific quantities for a specific

24   defendant would be totally confusing.       And that was why I

25   started out with my own verdict form because, with all due
                                                                     230
            Case 2:18-cr-00249-MMB Document 539 Filed 12/19/19 Page 230 of 263


1    respect to the Government, theirs was, like, 37 pages, their

2    verdict form, and it was so confusing.      I said there's got to

3    be a better way of doing this.     That's where we are.

4                Have a nice weekend.   I'm going to be out of town

5    tomorrow.    Any emergencies, call my chambers, and they'll try

6    and get in touch with me.    Thank you.

7                         (Proceedings adjourned at 3:46 p.m.)

8

9                                CERTIFICATE

10

11   I certify that the foregoing is a correct transcript from the

12   record of proceedings in the above-entitled matter.

13

14

15

16   Shannan Gagliardi, RDR, CRR

17

18

19

20

21

22

23

24

25
                                                                                                                                   231


            Case 2:18-cr-00249-MMB
                                 145/4Document      539 148/11
                                      145/7 147/19 147/21 Filed148/22
                                                                12/19/19   Page 231 of 263
                                                                       221/19
                                              148/24 149/2 149/9 149/11 149/22 150/16     10 kilos [1] 217/9
MR. GOLDMAN: [43] 7/20 8/3 11/24
                                              150/18 151/1 151/13 151/15 151/21 151/23    10,000 [3] 28/23 163/16 167/1
60/15 60/17 111/18 113/11 114/9 116/21
                                              152/5 152/7 153/14 154/1 154/15 155/2       10-dollar [1] 188/22
117/16 117/25 118/7 118/10 126/2 126/6
                                              155/6 156/15 156/24 158/11 158/20 159/1     10.5 grams [1] 67/17
127/25 128/9 128/15 128/18 128/20 128/22
                                              159/4 159/7 159/10 159/21 159/24 160/2      10/13 [1] 89/17
128/25 129/8 129/18 131/7 132/1 134/18
                                              160/5 160/9 160/16 160/24 161/5 161/10      10/13/2017 text [1] 140/14
134/20 134/22 134/24 136/11 138/11 140/8
                                              161/17 174/14 175/8 175/22 176/8 179/9      100 [2] 3/6 33/3
140/10 160/3 161/3 198/24 200/12 200/21
                                              180/24 181/17 182/6 182/8 183/10 183/12     1000 [4] 28/7 28/15 30/3 30/7
204/18 228/25 229/8 229/13
                                              183/14 189/9 189/23 190/2 192/6 192/10      10:37 [1] 72/21
MR. HUGHES: [46] 7/16 45/8 45/21 73/8
                                              192/16 193/3 194/1 195/21 196/8 196/11      10:40 [1] 74/23
73/10 73/13 73/24 89/4 89/7 93/13 93/15
                                              197/12 197/19 200/11 200/23 201/16 202/4    10:55 [1] 74/23
93/24 94/25 97/5 100/2 142/7 142/12 144/3
                                              202/7 202/9 202/11 202/13 202/15 203/5      10:56 [1] 75/1
144/16 144/24 159/23 160/8 161/7 161/16
                                              203/9 203/12 203/17 203/21 204/13 204/20    11 [8] 3/4 34/12 35/6 36/3 195/15 210/21
162/15 162/17 167/13 174/9 179/7 179/10
                                              204/25 205/4 205/11 205/17 205/24 207/3      210/25 218/3
181/9 181/13 181/16 181/18 182/4 182/7
                                              207/7 207/9 224/1 225/11 226/1 228/14       11,766 grams [1] 71/18
182/9 183/11 192/4 193/24 195/19 201/15
                                              228/19 229/4 229/9 229/17                   11/21 [2] 75/20 76/15
202/6 202/12 203/15 204/10
                                              THE TECHNICAL ASSISTANT: [3]                11/27 [4] 61/23 78/16 130/8 135/13
MR. MEEHAN: [14] 5/3 5/5 5/21 6/1 56/4
                                              80/12 89/6 108/14                           11/27 text [2] 133/18 147/23
75/20 80/11 80/13 86/7 86/18 88/12 153/12
                                              THE WITNESS: [46] 10/23 12/1 12/3           11/27/2017 [2] 51/17 76/16
192/25 205/16
                                              49/11 49/18 54/23 60/16 60/18 86/20 94/11   11/28 [1] 80/11
MR. ORTIZ: [28] 74/16 107/14 108/12
                                              94/15 96/11 96/20 110/13 114/10 116/9       11/30 [1] 147/9
111/15 140/18 140/21 141/4 148/10 148/23
                                              117/4 117/7 128/3 130/25 132/18 134/6       111 [1] 3/6
148/25 149/3 149/10 149/18 150/17 151/2
                                              136/3 139/9 142/14 143/6 143/8 143/11       112 grams [1] 72/9
151/14 151/22 153/24 154/8 156/16 159/6
                                              145/3 154/2 154/9 155/7 159/5 161/22        12 [7] 39/20 39/21 86/9 86/16 162/18 192/20
159/25 183/13 189/22 193/25 195/18 197/8
                                              162/16 162/18 181/2 189/11 192/12 193/2      227/11
198/25
                                              194/2 195/20 195/22 197/13 199/2 202/8      12/25 [1] 140/2
MR. STENGEL: [85] 9/15 9/20 10/3 17/14
                                                                                          12/25/2017 [2] 55/9 139/5
17/25 18/13 43/15 44/13 45/18 47/16 48/11     $                                           12/26/2017 [1] 57/1
48/23 48/25 49/19 50/1 50/20 51/17 52/22
                                              $1,000 [1] 120/23                           12/27/17 [1] 138/25
53/7 53/20 54/16 54/22 55/9 57/1 57/11
                                              $1,250 [2] 52/11 127/6                      12/27/2017 [1] 54/16
57/25 58/5 58/13 60/1 60/19 61/7 62/3 62/19
                                              $14,000 [3] 60/11 98/14 98/18               12/28/2017 [3] 57/11 57/25 126/18
62/24 63/3 64/7 64/17 65/7 65/17 67/2 67/25
                                              $2,100 [2] 62/17 62/18                      12/7 [1] 53/20
68/17 69/3 69/15 70/7 70/14 71/14 72/11
                                              $2,200 [1] 37/19                            1203 [2] 226/23 228/19
93/10 96/5 98/21 110/11 113/6 116/6 116/13
                                              $20,000 [4] 22/21 36/14 36/25 222/4         120K [1] 222/6
135/22 138/15 138/19 139/2 143/13 143/16
                                              $25,000 [1] 36/25                           121 [1] 2/8
145/5 145/10 146/4 147/20 147/22 148/12
                                              $250,000 [1] 37/9                           1212 [1] 180/2
149/17 155/4 159/9 167/15 174/12 175/9
                                              $3,000 [1] 22/16                            125 [4] 53/19 70/11 81/17 104/2
175/20 181/11 181/14 181/19 182/5 190/4
                                              $35,000 [1] 24/3                            125 grams [14] 30/8 42/2 42/3 53/18 55/19
193/5 196/6 196/9 199/1 200/22 228/17
                                              $38,000 [2] 22/23 37/6                       66/16 70/12 77/16 77/19 81/15 81/18 130/12
MR. WITHERELL: [38] 4/10 4/14 5/8
                                              $5,000 [1] 146/16                            183/7 183/9
5/15 5/25 6/2 6/8 6/11 6/21 6/25 7/2 7/6
                                              $8,000 [2] 34/16 38/1                       125-gram [3] 30/10 30/11 77/3
72/24 73/12 73/16 73/20 74/3 74/13 152/2
                                              $80 [1] 189/5                               1250 [2] 1/14 78/19
152/6 152/9 160/14 160/21 202/14 203/3
                                                                                          12:30 [1] 159/16
203/7 203/10 203/18 203/20 204/23 205/1       -                                           12:59 [1] 159/18
207/2 207/5 207/8 207/10 224/3 228/12         -3 [1] 1/3                                  13 [5] 43/10 64/16 89/7 89/17 224/4
228/23                                        -4 [1] 1/3                                  13,000 [1] 219/4
THE CLERK: [4] 10/19 10/21 161/19             -8 [1] 1/3                                  130 [1] 87/4
161/21
                                                                                          133 [3] 6/23 6/25 226/5
THE COURT: [229] 4/2 4/12 4/24 5/4 5/6        0                                           138 [2] 3/7 228/20
5/14 5/16 5/23 6/5 6/10 6/15 6/24 7/1 7/5     0.03-gram [1] 35/8                          13th [4] 1/19 42/17 90/10 177/13
7/17 8/1 8/5 9/19 10/1 10/11 10/15 12/2
                                                                                          14 [10] 1/7 30/22 42/18 42/24 43/10 53/5
17/16 18/3 43/17 45/9 45/20 45/23 48/24       1                                            64/15 65/20 67/7 224/4
49/5 49/12 49/20 72/12 72/14 72/23 73/6       1,000 [1] 121/4                             14 grams [14] 30/20 31/4 42/19 42/20 52/24
73/9 73/17 73/23 74/6 74/19 74/25 75/3        1,131 grams [1] 72/8                         53/6 61/13 62/23 63/17 63/21 65/24 67/23
78/14 88/13 93/11 93/14 93/21 94/9 94/13      1,250 [5] 52/7 52/11 126/25 127/2 148/14     81/2 82/16
94/20 96/9 96/12 96/17 96/21 100/3 110/7      1,400 [3] 98/25 99/7 99/7                   14,000 [1] 98/18
110/12 111/17 113/10 113/12 113/17 114/7      1,950 [1] 51/5                              149 [1] 3/7
114/12 116/7 116/12 116/14 116/17 117/1       1-pound [2] 187/22 189/15                   14th [3] 61/12 209/8 222/18
117/5 117/8 117/12 117/18 117/23 118/1        1/11/2018 [1] 61/7                          15 [4] 19/18 24/5 86/12 166/12
118/5 118/9 118/14 125/14 125/25 126/4        1/25/2018 [1] 62/3                          15,000 [1] 22/19
127/22 128/1 128/4 128/11 128/16 128/19       1/26/2018 [1] 62/19                         15,600 [3] 54/25 55/3 55/7
128/21 128/23 129/2 129/10 129/17 130/23      1/4 [1] 143/14                              150 [2] 105/11 105/12
131/1 131/5 131/21 131/25 132/3 132/13        1/4/2018 [1] 58/5                           152 [1] 3/9
132/20 134/2 134/7 134/13 134/19 134/21       1/6/2018 [2] 58/13 60/1                     156 [1] 3/9
134/23 135/1 135/23 136/2 138/1 138/4         1/8/2018 [1] 60/19                          15th [1] 42/17
138/9 138/14 138/17 139/1 139/8 140/9         10 [2] 19/18 64/15                          16 [3] 73/1 73/16 221/3
140/12 140/20 141/6 142/9 142/13 143/4        10 grams [3] 48/17 67/23 72/4               160 grams [1] 36/5
143/7 143/10 143/12 143/15 144/4 145/1        10 kilograms [5] 36/13 37/8 68/6 195/7      161 [1] 3/12
                                                                                                                                      232



1                        Case 2:18-cr-00249-MMB
                                       215 [9] 1/15 1/20 Document       539 Filed
                                                         2/5 2/9 107/19 108/20    12/19/19
                                                                                31,200 [1] 55/7 Page 232 of 263
                                                141/25 149/24 153/19                        3100 [2] 173/1 173/10
167 [1] 3/13
                                               2150 [1] 226/5                               32 [1] 208/18
169 grams [1] 210/9
                                               2151 [2] 6/23 6/25                           3234 [4] 34/12 34/25 35/6 36/3
16th [1] 190/19
                                               22 [2] 47/3 223/15                           32nd Street [1] 217/24
17 [7] 3/19 36/11 138/25 154/3 196/13 220/4
                                               220-some [1] 35/12                           349 [1] 228/20
 223/21
                                               229 [1] 35/10                                35 [3] 17/1 28/23 37/6
17-week [2] 12/14 12/16
                                               229 grams [3] 34/15 209/23 220/22            36 [1] 22/23
175 [1] 3/13
                                               23 [1] 36/25                                 36 ounces [1] 30/2
18 [2] 3/4 165/23
                                               230,000 [1] 37/9                             37 [12] 80/9 81/6 82/8 82/14 82/16 83/4 83/8
18 ounces [1] 30/4
                                               2323 [2] 64/24 65/6                           83/23 83/23 84/15 85/9 230/1
18-249-2 [1] 1/3
                                               24 [1] 34/14                                 37 grams [5] 51/23 76/18 78/18 79/23 79/23
18101 [1] 2/12
                                               24th [1] 171/10                              37.3 [1] 52/8
182 [1] 3/14
                                               25 [6] 24/4 28/22 35/9 35/10 136/10 140/2    37.3/1,250 [1] 52/7
1845 [1] 2/4
                                               25 kilos [1] 26/25                           37.3/1250 [1] 78/19
189 [1] 3/14
                                               25-pound [1] 102/21                          370 grams [1] 36/4
18th [1] 2/8
                                               250 [8] 30/7 36/11 82/9 83/8 83/23 83/23     3787 [1] 2/9
19 [1] 154/3
                                                84/15 85/9                                  3876 [1] 2/13
19103 [1] 2/5
                                               250 grams [7] 30/6 53/19 81/8 82/17 83/5     39 [1] 154/4
19106 [2] 1/15 1/25
                                                130/7 147/8                                 3:30 [2] 207/5 207/6
19107 [2] 1/19 2/8
                                               25th [1] 171/11                              3:38 [1] 225/25
198 [1] 3/15
                                               26 grams [1] 127/2                           3:46 [1] 230/7
1980 [3] 162/7 162/21 163/18
                                               260 [1] 64/16
1982 [1] 162/8                                                                              4
                                               2609 [1] 1/24
1984 [1] 163/1
                                               267 [1] 1/25                                 4,000 [1] 99/19
199 [1] 3/15
                                               26th [1] 171/11                              4-day [1] 83/14
1998 [4] 12/11 12/12 12/14 13/3
                                               27 [6] 61/23 78/16 130/8 135/13 146/3        4.5 [1] 70/11
1:30 [1] 161/1
                                                212/18                                      4/14/2018 [1] 69/15
1:38 [1] 161/8
                                               2700 [1] 172/2                               40 [6] 163/17 163/18 163/19 166/23 168/20
2                                              2762 [1] 107/22                               205/15
                                               27th [12] 78/22 81/6 82/9 82/15 82/17 83/3   40-pound [2] 102/21 102/24
2 inches [2] 180/4 180/5
                                                83/5 83/11 84/2 84/9 84/18 86/2             4173 [1] 1/20
2 kilograms [1] 29/23
                                               28 [3] 56/2 80/11 127/23                     425-8500 [1] 154/14
2 ounces [4] 35/3 47/5 47/11 47/12
                                               28 grams [5] 30/18 33/14 56/18 59/6 137/8    45 [2] 204/23 207/3
2's [1] 155/17
                                               28-gram [1] 31/3                             45 pounds [1] 103/6
2,000 [2] 37/19 146/16
                                               28th [3] 80/9 82/15 83/3                     453 grams [2] 72/6 143/8
2,000 grams [2] 29/7 29/15
                                               29 [2] 129/12 147/8                          454-6680 [1] 2/5
2,500 [2] 120/24 121/9
                                               29 grams [1] 56/2                            455 grams [1] 76/5
2,631 grams [2] 71/18 72/8
                                               299-7254 [1] 1/25                            46 [1] 3/20
2,643 grams [2] 80/2 85/11
                                               29th [11] 81/5 81/5 81/7 82/9 82/15 82/18    4737 [4] 95/7 109/3 155/18 157/7
2-page [1] 51/18
                                                83/3 83/6 83/12 84/9 86/2                   48 [1] 192/17
2.2 pounds [2] 143/9 143/10
                                               2:40 [1] 203/9                               48 grams [3] 34/14 35/2 209/23
2/11/2018 [1] 63/3
                                               2:45 [2] 204/16 205/10
2/12 [1] 86/16                                                                              5
2/12/2018 [2] 64/7 86/17                       2:46 [1] 205/21
                                               2:55 [2] 205/21 205/22                     5 pounds [4] 60/12 98/15 98/23 195/11
2/17/2018 [1] 65/7
                                                                                          5,400 [4] 99/18 99/19 99/19 99/19
20 [6] 12/18 35/9 192/12 193/14 199/2          3                                          5-dollar [2] 188/22 188/24
 205/13
                                               3 ounces [3] 69/14 137/5 137/5             5/3/2018 [1] 70/8
20 percent [1] 178/13
                                               3,000 [1] 137/4                            5/4/2018 [1] 70/22
200 [5] 3/16 85/11 105/11 105/12 105/24
                                               3,397 grams [1] 72/3                       50 grams [1] 33/3
2000 [1] 207/16
                                               3,750 [5] 66/11 66/13 66/14 68/25 70/18    500 [6] 30/7 40/18 61/14 85/10 147/11
2002 [1] 165/22
                                               3.5 [3] 43/7 67/6 67/11                     166/24
2012 [3] 11/22 11/23 12/3
                                               3.5 grams [1] 31/4                         500 grams [5] 54/24 61/15 83/17 84/14
2013 [2] 6/23 6/25
                                               3.5-gram [1] 30/25                          147/9
2016 [3] 11/22 11/23 163/23
                                               3/12/2018 [1] 65/17                        500-gram [2] 30/2 30/4
2017 [24] 34/12 36/3 47/3 47/13 48/12 50/8
                                               3/17/2018 [1] 68/17                        534 grams [1] 72/9
 50/21 51/17 54/16 55/9 57/1 57/11 57/25
                                               30 [4] 119/9 119/15 147/9 205/17           535 [1] 2/12
 76/16 89/7 90/10 126/18 127/23 129/12
                                               30 pounds [1] 175/6                        5474 [14] 95/4 95/10 95/15 108/20 109/18
 136/10 139/5 195/15 215/13 218/3
                                               300 grams [1] 210/9                         110/5 141/1 149/24 153/19 155/15 155/20
2018 [25] 36/11 58/5 58/13 60/1 60/19 61/7
                                               3000 [1] 173/1                              156/10 157/5 157/8
 62/3 62/19 63/3 64/7 64/17 65/7 65/17 68/17
                                               3001 [10] 107/14 149/3 149/9 150/3 150/4   564-4173 [1] 1/20
 69/3 69/15 70/8 70/22 86/17 97/5 98/1
                                                150/8 152/20 152/20 157/2 158/17          57 [1] 58/10
 143/14 196/14 220/4 221/3
                                               3002 [2] 45/7 45/11                        574737 [1] 110/5
2019 [1] 1/7
                                               3003 [5] 140/24 140/24 149/10 150/4 152/17 57500 [1] 219/9
201C [2] 196/3 196/9
                                               3004 [9] 3/20 9/18 43/16 45/19 46/1 89/5   582 grams [1] 71/19
2020 [1] 180/3
                                                176/18 179/13 201/4                       5:00 [1] 221/21
21 [9] 11/21 13/10 50/21 62/14 62/18 75/20
                                               3005 [4] 3/19 17/10 17/15 17/17
 76/15 130/21 163/4
                                               302 [1] 2/12                               6
211 [1] 1/19                                                                              6 inches [1] 28/8
                                               30th [4] 83/10 83/13 84/10 86/2
                                                                                                                                  233



6            Case 2:18-cr-00249-MMB   Document
                                 877-2762 [1] 107/22 539 Filed 12/19/19   Page
                                                                      194/16 197/4 233
                                                                                   226/21of 263
                                              88 [1] 3/5                                actually [18] 16/6 61/13 80/5 87/13 90/3
6 pounds [3] 36/14 48/9 48/10
                                              892 [2] 226/22 228/19                      93/6 97/7 101/3 153/1 164/21 171/19 171/25
6,000 [1] 22/18
                                              8:45 [1] 229/17                            176/14 187/4 199/13 199/25 205/25 212/18
60 [2] 189/5 208/11
                                              8:54 [2] 1/7 4/1                          ad [2] 153/20 185/4
60 grams [1] 33/3
                                                                                        adamant [1] 217/12
601 [1] 1/24                               9                                            add [4] 57/22 66/25 67/13 229/21
610 [1] 2/13
                                           9 inches [1] 28/8                            added [7] 45/15 65/25 75/18 79/23 79/25
615 [1] 1/14
                                           9 ounces [4] 30/6 31/3 71/3 71/5              80/1 83/22
62 [8] 34/22 51/1 56/1 58/11 58/11 97/11
                                           9/25/2017 [1] 47/13                          addicts [3] 170/23 174/18 191/6
 97/12 97/15
                                           90 [4] 59/13 59/18 65/16 139/7               adding [1] 32/6
62 grams [19] 30/14 34/13 50/23 56/12
                                           93 grams [1] 56/12                           addition [3] 49/9 61/2 201/3
 58/12 65/1 65/2 72/2 75/23 76/4 91/8 97/15
                                           93.1 [2] 55/24 56/14                         additional [3] 4/21 25/21 171/18
 97/15 97/15 139/18 143/20 143/23 172/18
                                           93.1 grams [2] 56/9 137/7                    Additionally [1] 34/17
 209/23
                                           932 [1] 2/4                                  address [3] 34/19 202/20 205/5
62.5 [2] 31/3 91/9
                                           94 percent [1] 29/10                         adjourn [4] 204/16 206/23 207/4 225/12
62.5 grams [10] 42/7 42/10 51/6 55/23 56/7
                                           9799 [1] 107/19                              adjourned [1] 230/7
 59/6 69/19 69/21 129/25 130/12
                                           98 [1] 197/1                                 adjust [1] 10/8
62.5-gram [2] 30/12 172/21
                                           98 percent [1] 36/14                         Administration [3] 11/8 11/10 13/2
620-9799 [1] 107/19
                                           9:00 a.m [1] 225/19                          admit [3] 8/7 17/14 45/18
62nd [1] 56/6
                                           9:07 [1] 10/13                               admitted [8] 17/16 17/17 45/20 45/24 46/1
62nd means [2] 130/2 138/6
                                           9th [1] 71/4                                  108/16 182/8 196/4
62nd Street [34] 30/12 34/23 42/6 42/7
                                                                                        adopted [1] 227/9
 55/23 56/12 56/14 57/4 59/5 63/15 63/24   A                                            adult [1] 163/19
 64/3 64/20 65/2 65/3 78/2 91/6 91/7 91/7  a.m [9] 1/7 4/1 10/14 72/22 74/23 74/24 75/2 advantage [1] 24/1
 91/10 129/22 130/12 131/18 136/25 137/2    222/2 225/19                                advent [1] 163/22
 137/15 137/17 139/11 190/18 190/24 209/8  ab [3] 208/18 217/25 223/24                  advisement [1] 7/17
 216/18 216/19 222/17                      ABDUL [48] 1/5 50/23 52/24 57/4 58/3         advocate [3] 162/20 163/4 163/7
62nd Streets [3] 53/18 81/17 129/15         58/17 61/18 63/4 65/8 65/19 71/17 76/18     affect [3] 35/15 98/19 171/20
62nds [1] 81/12                             81/8 139/18 145/13 208/7 209/8 210/1 210/2 affiant [1] 16/8
63 [1] 139/21                               210/11 210/22 211/10 211/21 212/8 212/12 affirmative [1] 69/19
646 [1] 107/22                              213/6 214/16 215/25 216/2 216/21 216/24     afraid [1] 145/3
65.6 [1] 63/24                              217/18 219/2 220/7 220/13 220/24 221/24     after [40] 4/19 84/2 90/10 92/20 93/8 94/3
6680 [1] 2/5                                222/9 222/15 222/20 223/10 223/10 223/22 103/11 108/9 114/18 141/22 144/14 144/21
7                                           224/4 224/7 224/10 224/13 224/16             146/17 175/16 203/22 208/7 209/2 209/3
                                           able [15] 25/7 52/12 60/23 61/9 63/9 63/9     209/3 209/4 209/7 209/18 210/19 210/19
7 grams [4] 30/24 31/4 43/2 63/23
                                            71/22 74/9 77/24 105/6 128/13 145/20         211/3 211/24 212/15 212/15 213/15 214/6
7.8 grams [1] 71/20
                                            177/20 183/1 187/18                          214/9 215/2 216/21 216/22 217/16 220/9
701 [1] 1/19
                                           abnormal [1] 124/23                           220/9 222/16 223/21 225/2
707 [1] 109/2
                                           about [244]                                  afternoon   [10] 159/12 160/7 160/10 160/11
711 [1] 167/24
                                           above [1] 230/12                              162/2 162/3 167/20 167/21 190/1 215/10
712 [2] 167/25 191/13
                                           above-entitled [1] 230/12                    afterwards [3] 7/14 52/10 94/5
713 [6] 166/17 167/11 167/12 167/22 168/16
                                           absolutely [18] 5/16 50/1 50/5 73/12 79/25 again [31] 4/23 6/24 58/2 60/21 60/22 61/9
 191/9
                                            83/7 84/22 87/10 92/23 106/12 117/7 123/5 62/21 68/20 70/19 70/22 79/20 79/22 81/17
717 [1] 36/10
                                            127/12 130/17 133/24 139/2 156/16 172/19 83/20 83/25 94/1 134/13 149/1 151/1 154/3
72.6 [1] 63/21
                                           academy [2] 12/15 12/17                       155/20 156/7 156/13 189/25 206/15 210/6
720 [8] 153/11 154/11 157/22 157/23 157/24
                                           accept [4] 123/12 123/14 175/20 204/4         210/18 222/16 225/20 228/18 229/17
 157/25 158/4 158/22
                                           access [3] 23/16 23/16 23/17                 against  [4] 8/15 9/10 207/10 225/8
720-5474 [4] 108/20 149/24 153/19 157/8
                                           according [3] 89/19 110/10 127/6             agencies  [1] 163/13
7254 [1] 1/25
                                           account [3] 217/5 219/4 219/5                agency [3] 122/2 122/3 122/10
75 [1] 3/5
                                           accounted [1] 51/12                          agent [56] 3/3 3/8 9/20 9/21 9/23 10/12 11/7
75.6 grams [1] 61/6
                                           accounts [6] 139/24 148/14 208/15 208/18      11/13 11/14 11/18 11/20 11/23 17/8 17/20
77 grams [1] 72/2
                                            208/22 208/24                                18/1 18/18 44/16 44/21 46/3 46/7 74/2 74/9
79 grams [1] 64/1
                                           accuracy [1] 44/6                             86/19 88/20 95/2 95/20 96/23 111/23 118/4
79.6 [1] 63/15
                                           accurate [9] 44/2 54/2 77/1 80/3 80/24 80/25 138/24 152/3 152/5 152/6 152/15 154/21
7th [2] 53/3 63/22
                                            105/14 119/12 137/9                          155/5 158/16 159/4 166/20 169/13 176/25
8                                          accurately [1] 17/20                          177/8 177/10 177/20 179/16 180/23 184/6
                                           acetone [2] 29/21 29/22                       186/24 187/20 190/15 193/10 193/19 207/15
80 percent [4] 41/6 41/10 196/25 197/5
                                           acid [1] 32/1                                 212/18 216/17 216/19
800 [2] 120/23 121/4
                                           acknowledge [1] 147/13                       agents  [22] 11/15 12/5 34/5 46/15 114/20
818 [1] 154/14
                                           acquire [2] 27/11 217/20                      115/8 115/12 115/14 116/5 116/8 116/24
8327 [1] 1/15
                                           across [10] 27/7 101/23 102/16 185/13         117/2 117/17 118/22 118/24 119/1 119/9
84 [1] 29/9
                                            185/23 186/18 186/24 200/5 214/9 217/20      119/16 125/20 210/3 223/17 223/19
841-3876 [1] 2/13
                                           act [4] 4/6 11/16 227/22 227/22              ago [4] 119/20 176/13 176/14 176/15
8500 [3] 108/2 154/13 154/14
                                           action [1] 137/10                            agree [27] 4/14 5/10 7/18 79/19 82/19 91/10
858-3787 [1] 2/9
                                           activity [3] 21/16 93/3 100/25                91/12 92/16 95/17 107/10 109/14 112/2
86.6 [1] 63/20
                                           Acts [1] 41/8                                 124/6 124/8 127/20 133/20 134/9 137/15
86.6 grams [1] 63/25
                                           actual [14] 7/7 9/10 54/3 85/21 100/25        138/3 138/3 138/6 157/18 173/23 179/18
861-8327 [1] 1/15
                                            141/21 142/1 155/11 175/2 175/18 183/4       190/15 190/17 190/25
                                                                                                                                        234



A                        Case 2:18-cr-00249-MMB
                                       228/14   Document 539 Filed 12/19/19
                                                                 apply [2] 124/18 Page
                                                                                  226/25 234 of 263
                                              AMERICA [8] 1/3 20/12 20/15 21/19 22/17        appreciate [3] 84/20 100/24 219/21
agreed [3] 4/16 131/20 194/25
                                               31/19 101/18 188/2                            Apprendi [2] 226/17 226/19
agreement [6] 4/12 5/9 9/24 131/13 131/14
                                              Amir [3] 208/4 211/21 212/2                    approach [2] 6/11 203/18
 131/22
                                              amongst [1] 220/7                              approached [1] 164/13
agrees [1] 216/17
                                              amount [26] 33/13 35/11 53/16 55/22 56/7       approaching [1] 170/8
ahead [20] 18/12 48/19 49/9 49/20 68/17
                                               56/9 57/7 57/14 57/14 57/17 57/17 59/21       appropriate [3] 113/10 162/24 192/5
 114/12 123/24 129/10 135/5 135/23 136/2
                                               71/12 75/16 80/7 86/3 91/6 92/2 92/9 119/3    appropriately [1] 95/17
 138/18 143/12 147/21 149/11 162/17 183/10
                                               119/13 127/4 136/23 164/9 172/11 198/16       approximately [25] 11/22 12/18 13/3 16/25
 196/11 200/23 205/5
                                              amounts [20] 7/11 38/7 38/7 38/25 41/20         22/16 27/23 28/8 34/13 34/14 34/15 34/16
aid [1] 219/13
                                               43/10 48/6 48/7 48/21 71/16 91/5 91/5 104/5    35/2 35/9 36/4 36/13 37/19 46/9 46/11 48/17
ain't [1] 68/2
                                               104/10 110/18 130/10 147/15 147/18 170/19      56/18 62/17 64/16 66/16 120/19 192/12
air [1] 187/17
                                               207/23                                        approximation [1] 167/7
airplanes [1] 21/19
                                              analysis [6] 112/15 112/16 114/14 116/25       April [1] 69/3
Albuquerque [1] 163/13
                                               117/11 121/14                                 April 1 [1] 69/3
Ali [4] 50/24 52/25 75/24 80/16
                                              analyze [1] 208/19                             Ar [1] 208/18
aliases [1] 24/18
                                              anecdotally [1] 92/10                          are [181] 4/3 4/4 5/9 5/14 5/15 5/16 6/12 7/8
alkaloids [1] 31/20
                                              annual [2] 163/10 169/4                         7/13 9/6 9/14 10/3 10/4 10/16 10/16 13/23
all [114] 4/2 4/3 4/6 4/25 5/8 6/12 7/19 7/20
                                              another [25] 9/5 40/18 41/1 43/20 63/1          14/3 14/13 15/14 15/19 15/23 16/10 16/11
 9/12 9/23 10/11 12/22 17/19 18/4 27/23
                                               70/22 82/25 83/13 88/3 94/22 104/18 113/14     16/13 16/13 16/19 18/23 20/21 20/21 20/25
 28/12 29/5 29/18 31/22 35/13 39/17 44/12
                                               117/19 124/25 139/23 152/2 155/10 165/14       23/1 23/9 23/9 23/21 25/23 26/14 27/5 27/24
 48/20 49/9 49/12 67/6 67/11 67/18 67/19
                                               166/2 171/7 174/22 187/19 200/4 210/9          31/4 31/13 32/18 32/23 33/17 35/14 36/5
 71/6 71/10 72/17 72/17 74/2 74/10 74/22
                                               218/19                                         36/8 36/18 37/18 38/4 38/25 39/10 41/17
 78/18 87/21 92/11 98/17 103/11 105/24
                                              answer [15] 56/4 96/9 110/12 117/15 118/14      48/6 50/3 52/12 65/5 77/4 81/20 82/4 82/21
 108/22 109/5 109/11 109/14 110/3 115/25
                                               119/14 121/2 121/3 136/2 154/1 183/10          83/20 84/12 86/10 86/10 86/11 87/8 89/1
 116/17 120/17 124/25 125/5 125/18 125/21
                                               186/12 189/9 197/10 197/12                     89/12 89/21 94/5 95/3 95/11 96/24 96/24
 129/14 135/19 145/4 148/2 148/5 150/22
                                              answered [3] 46/22 188/4 197/11                 98/5 98/5 100/10 104/4 105/8 105/21 105/25
 151/23 152/7 152/19 153/3 157/18 157/18
                                              answers [1] 198/24                              108/4 108/4 108/4 109/11 109/13 112/4
 159/16 160/5 160/6 160/9 160/12 163/3
                                              any [85] 5/6 6/19 8/3 8/23 9/6 12/12 16/4       112/18 112/25 115/18 120/20 121/22 122/10
 163/21 164/3 164/8 171/11 173/23 182/24
                                               17/25 18/3 21/7 25/13 27/5 29/18 32/18         123/14 123/18 123/19 123/19 123/20 123/20
 183/25 184/21 185/23 185/24 186/15 188/12
                                               33/24 34/1 35/14 39/14 44/8 47/8 48/3 49/24    125/2 127/18 130/10 130/16 131/5 131/12
 189/23 191/11 201/21 201/24 202/2 202/9
                                               57/18 70/4 74/10 74/21 82/20 83/4 84/10        131/13 135/5 136/6 136/7 137/23 144/1
 206/25 207/9 208/7 208/13 209/3 209/9
                                               86/1 86/4 87/22 87/23 91/24 92/7 94/21         147/19 148/9 150/10 150/17 153/3 153/6
 210/14 210/16 211/12 212/24 213/4 215/1
                                               96/17 101/19 101/24 101/25 103/1 104/13        155/6 156/23 164/21 164/23 170/18 171/21
 216/5 216/8 220/23 222/15 223/4 223/9
                                               106/22 108/13 116/7 119/6 120/15 121/20        173/12 173/16 176/19 177/20 178/20 179/4
 223/11 226/21 227/22 228/14 229/13 229/25
                                               125/23 128/16 130/24 132/16 133/21 134/4       179/12 180/1 180/3 180/20 180/22 181/5
allegation [1] 97/7
                                               135/3 148/22 151/15 152/1 154/15 156/15        182/22 182/23 182/24 182/24 183/8 185/10
allegations [1] 114/19
                                               159/8 160/2 164/14 169/14 175/8 176/15         185/16 187/4 187/14 187/25 190/15 191/13
alleged [1] 62/8
                                               180/6 187/16 191/7 193/7 198/22 200/11         191/16 191/22 195/7 195/21 197/16 197/21
allegedly [3] 89/18 89/18 110/9
                                               202/11 202/13 202/24 203/13 204/2 204/4        202/11 202/16 203/24 206/6 208/20 208/21
Allegheny [1] 173/11
                                               206/20 208/24 222/11 225/15 225/15 227/19      209/6 209/13 211/11 211/12 212/21 213/18
alleging [1] 124/21
                                               230/5                                          217/7 217/11 217/13 218/24 221/11 221/20
Allentown [1] 2/12
                                              anybody [6] 5/6 96/15 121/8 160/2 226/2         221/23 222/20 223/23 224/13 225/8 227/12
Alleyne [5] 6/22 7/2 226/5 226/25 228/20
                                               228/10                                         228/2 228/5 228/9 230/3
allow [1] 74/8
                                              anybody's [1] 106/13                           area [8] 16/11 16/14 16/23 18/2 20/2 122/4
allowed [4] 18/8 173/12 215/10 216/13
                                              anymore [2] 128/14 224/23                       210/24 214/1
allows [4] 44/8 51/7 139/14 143/22
                                              anyone [7] 90/19 90/20 90/24 90/25 95/12       areas [2] 163/14 165/13
almost [5] 68/3 147/19 163/19 178/1 215/2
                                               118/8 189/23                                  aren't [3] 7/6 209/11 217/10
along [11] 8/12 18/9 20/7 22/11 26/17 27/1
                                              anything [21] 4/7 4/8 8/1 25/9 26/5 35/19      argue [1] 206/7
 32/7 121/11 121/18 137/16 175/19
                                               57/6 57/18 64/15 126/1 130/23 132/3 135/16    arguing [2] 68/4 96/8
alprazolam [1] 165/4
                                               136/15 144/6 178/3 184/11 185/13 197/25       argument [7] 8/4 8/13 93/22 96/2 158/2
already [15] 46/25 64/3 127/10 131/21 132/4
                                               225/14 225/15                                  206/4 206/14
 133/22 151/21 155/2 159/4 161/12 165/6
                                              anywhere [4] 37/25 105/13 121/4 185/2          argument's [4] 29/4 90/7 90/8 177/18
 189/18 196/6 198/6 218/4
                                              aol.com [1] 1/20                               argumentative [7] 125/14 131/21 131/25
also [49] 5/5 7/21 10/3 21/9 25/15 25/23
                                              apart [1] 106/16                                134/2 138/1 138/4 138/9
 26/21 41/16 41/19 42/14 43/24 51/3 69/20
                                              apartment [11] 36/10 36/11 158/15 215/5        arguments [10] 160/10 160/12 202/16
 80/1 82/8 83/25 84/15 85/9 89/1 100/12
                                               217/3 217/4 218/9 218/22 219/9 219/13          205/12 206/2 206/6 206/12 206/13 206/22
 101/15 104/24 111/8 121/15 132/1 137/24
                                               219/14                                         225/21
 154/6 162/11 163/8 164/6 165/6 165/14
                                              apartments [3] 36/10 219/3 220/3               Arizona [5] 18/25 101/20 101/22 102/4
 166/15 171/17 171/18 174/21 174/25 175/22
                                              apologies [1] 145/5                             102/6
 176/25 178/24 180/16 180/21 185/2 188/5
                                              apologize [1] 148/12                           around [19] 12/6 26/23 36/10 37/11 47/8
 191/6 200/18 217/20 218/20 226/23
                                              appear [3] 147/16 148/19 150/2                  48/9 70/25 89/14 91/7 124/4 158/3 177/4
although [4] 163/22 165/5 179/17 227/3
                                              appearance [1] 181/6                            179/14 182/24 209/4 210/20 213/25 221/21
always [9] 123/3 125/8 165/1 205/16 213/17
                                              APPEARANCES [2] 1/11 2/2                        223/10
 213/24 213/25 222/23 222/24
                                              appeared [1] 59/16                             arrest [5] 14/18 92/21 164/17 164/18 183/9
am [26] 6/10 16/12 16/15 16/21 23/2 48/9
                                              appears [3] 60/6 69/8 225/15                   arrested [5] 92/8 93/8 94/6 111/6 210/25
 73/2 91/22 95/14 100/14 105/10 108/7 109/7
                                              Apple [2] 180/4 188/21                         arrive [2] 106/18 212/3
 109/8 109/9 119/11 123/10 123/10 128/25
                                              applied [1] 4/21                               as [214] 4/20 5/11 6/18 6/19 8/15 8/18 8/19
 130/17 151/20 195/22 200/20 226/4 227/14
                                              applies [2] 130/15 130/17                       9/8 9/17 10/5 11/11 11/13 11/14 11/21 14/3
                                                                                                                                    235



A            Case 2:18-cr-00249-MMB   Document
                                 assuming            539 158/2
                                          [6] 99/12 151/10 Filed 12/19/19
                                                               158/2         Page
                                                                       bale [7]     235
                                                                                102/20    of 106/12
                                                                                       103/1 263 106/13 106/13
                                                158/23 159/3                               106/14 106/14
as... [199] 14/20 15/15 15/17 15/25 16/22
                                               assumption [3] 134/14 135/17 135/19         bales [4] 26/25 102/21 102/24 186/24
 17/9 17/23 18/1 18/5 18/8 18/8 18/9 20/3
                                               assumptions [1] 110/3                       ball [5] 31/1 43/4 43/5 43/6 183/7
 20/9 20/16 20/18 22/16 22/18 24/9 26/10
                                               ATF [2] 163/11 169/11                       ballpark [1] 192/12
 26/11 28/4 29/3 29/22 30/24 31/1 32/4 32/24
                                               Atlantic [3] 70/8 70/23 71/2                balls [1] 78/11
 33/1 33/5 33/23 34/18 34/24 35/1 35/5 35/7
                                               attempted [1] 165/12                        band [1] 43/11
 35/18 36/17 37/6 38/14 38/17 41/7 41/9
                                               attended [4] 162/10 163/6 163/9 169/3       barbecue [2] 113/5 113/9
 42/13 44/10 45/6 45/19 47/7 48/7 54/2 56/24
                                               attention [4] 72/25 85/8 177/12 206/12      base [7] 31/23 32/7 32/13 33/8 68/6 68/8
 58/17 59/21 60/4 70/2 70/5 75/23 76/6 76/17
                                               attentive [1] 206/24                        81/11
 76/20 78/5 78/7 78/18 79/4 79/8 79/8 79/20
                                               attorney [6] 164/15 169/12 191/11 191/17    based [35] 11/8 16/10 40/4 46/14 46/14
 79/20 81/25 82/16 84/16 85/6 87/11 87/13
                                                191/20 206/5                               46/18 56/22 58/20 60/8 69/1 71/6 71/10 73/3
 88/8 88/8 91/1 92/13 94/7 94/23 95/12 96/3
                                               ATTORNEY'S [2] 1/14 164/16                  74/18 81/18 88/1 89/20 96/7 96/10 97/22
 96/17 97/19 98/4 99/4 100/25 100/25 102/19
                                               attorneys [6] 1/13 115/10 165/16 202/22     98/2 98/3 109/6 113/24 132/18 135/9 136/3
 104/20 104/21 106/23 110/21 112/16 117/2
                                                206/7 214/22                               145/18 145/23 147/14 171/7 177/8 177/19
 119/18 119/18 120/1 120/3 120/3 120/3
                                               attributable [3] 5/10 7/11 217/10           194/9 206/7
 120/3 120/4 120/4 120/24 120/24 121/11
                                               attributed [11] 39/24 71/17 96/24 98/4      baseline [3] 38/19 38/24 39/7
 121/11 121/13 121/13 121/22 124/6 124/12
                                                136/5 136/7 140/25 141/5 152/25 153/1      basic [1] 121/17
 124/13 124/23 125/19 126/6 126/11 127/19
                                                153/20                                     basically [3] 81/14 106/9 121/14
 130/15 131/11 131/11 132/16 135/11 139/3
                                               attributing [4] 95/18 135/8 135/25 153/24   basing [3] 85/16 132/7 132/9
 139/3 139/12 140/23 141/9 145/6 145/6
                                               audience [2] 192/25 193/15                  basis [6] 32/23 41/12 43/25 45/22 168/9
 150/2 151/11 153/22 154/2 154/3 155/7
                                               audio [2] 175/2 175/18                      174/13
 155/21 157/14 157/16 157/19 158/22 158/24
                                               August [1] 223/21                           basketball [2] 42/23 69/11
 158/25 160/17 162/7 162/7 162/9 162/12
                                               August 17 [1] 223/21                        batch [3] 57/5 57/6 57/7
 162/18 162/25 163/2 163/12 163/12 164/5
                                               authorities [1] 229/18                      bathroom [1] 74/21
 164/5 164/21 164/21 166/5 167/7 167/22
                                               authority [1] 191/18                        BAYLSON [1] 1/9
 168/5 168/17 169/25 171/22 174/2 175/5
                                               automatically [1] 213/17                    be [265]
 175/17 175/20 175/22 177/20 178/5 178/7
                                               availability [2] 23/18 59/10                bear [1] 83/16
 180/2 180/21 180/23 180/23 187/5 187/6
                                               available [8] 46/20 53/17 59/11 60/25 61/6  became [3] 11/22 176/12 176/15
 191/3 191/3 196/3 203/19 205/5 206/22
                                                127/3 146/11 173/3                         because [80] 5/19 8/13 8/20 18/7 21/21 25/6
 212/9 225/19 226/10 226/12 227/2 227/4
                                               average [3] 66/12 66/13 66/15               40/14 40/16 49/23 50/4 59/13 59/14 60/24
 228/4 228/8 228/15 229/1 229/5 229/6
                                               avoid [1] 24/20                             61/3 67/11 67/18 68/2 68/3 75/14 78/18 79/2
 229/18 229/19
                                               aware [37] 33/25 34/1 91/24 92/15 95/11     80/22 80/23 82/11 84/1 84/17 85/13 88/22
ascribe [1] 6/16
                                                95/14 102/3 105/25 106/1 108/4 112/20      94/21 97/12 99/15 103/5 106/7 110/5 122/13
Asia [1] 19/20
                                                112/25 113/1 115/25 121/22 124/17 131/12   128/4 132/23 133/13 133/15 134/9 135/20
aside [2] 146/7 177/18
                                                136/17 150/14 151/18 176/12 180/19 182/11  135/25 136/20 145/18 146/19 147/1 153/12
ask [41] 4/8 49/6 55/11 93/22 94/22 104/10
                                                185/10 195/7 195/11 195/15 195/21 195/22   154/20 171/14 172/1 173/20 187/15 189/15
 107/14 113/16 114/25 116/17 117/12 117/18
                                                195/24 198/6 198/7 200/17 200/17 200/20    202/21 208/21 211/13 212/18 212/25 213/19
 118/1 118/12 120/11 127/22 128/6 128/11
                                                217/2 228/14                               213/20 214/24 215/6 215/20 215/24 217/8
 128/16 128/23 131/5 132/3 132/13 150/18
                                               away [4] 173/9 173/16 173/18 173/23         217/16 218/25 220/3 220/20 222/5 222/24
 160/11 165/4 179/7 181/17 182/4 187/19
                                               away/we [1] 173/23                          224/23 225/1 225/16 226/8 226/25 227/15
 205/7 206/19 210/15 211/19 215/10 223/3
                                                                                           228/7 229/2 229/25
 223/24 228/12 228/23 229/13 229/23            B                                           BECKER [10] 3/8 9/21 9/24 44/21 46/7
asked [26] 61/5 61/24 63/18 73/1 73/21
                                               bachelor [1] 162/8                          152/4 152/6 152/15 193/10 212/19
 100/16 110/3 113/23 117/6 117/13 119/20
                                               back [48] 4/19 4/20 19/10 25/3 26/19 29/6 become [2] 14/12 185/17
 130/23 132/4 132/24 133/5 133/7 135/1
                                               29/23 37/2 39/15 39/20 66/10 73/25 76/21    becomes [3] 160/22 194/12 209/10
 136/15 147/6 148/1 172/3 180/25 197/20
                                               79/2 104/4 112/1 123/9 124/10 135/20        bee [1] 181/7
 205/13 205/14 205/14
                                               139/11 140/2 141/11 142/16 147/22 148/6     beef [1] 113/9
asking [40] 33/6 40/11 47/7 47/9 47/15
                                               148/8 149/8 159/13 160/5 161/11 165/24      been [89] 4/20 5/19 12/10 12/11 16/8 17/9
 47/22 48/15 52/2 53/3 54/23 61/11 61/12
                                               173/19 205/9 206/1 210/15 212/5 213/17      20/11 31/15 32/25 33/8 33/11 42/1 44/3 45/6
 61/18 63/6 63/12 63/13 65/1 65/10 69/9
                                               214/1 214/8 214/20 215/11 215/23 216/2      45/21 46/25 47/11 66/11 68/2 73/13 74/11
 69/13 69/18 70/5 71/3 74/14 75/13 76/22
                                               218/20 221/4 221/5 221/7 223/23             74/16 74/17 77/3 77/9 77/18 93/5 93/6 93/7
 94/2 136/16 139/13 145/18 145/19 146/2
                                               backgrounds [1] 169/16                      93/7 98/8 98/11 108/16 112/20 112/21
 146/12 147/10 174/5 190/9 197/9 197/10
                                               bad [7] 67/22 173/20 173/21 222/9 222/11    112/22 120/12 120/12 123/13 128/7 129/5
 199/8 201/4
                                               222/11 222/13                               131/24 134/11 140/23 148/20 150/11 150/11
asks [5] 47/25 48/16 60/24 154/11 154/12
                                               bag [23] 22/5 55/24 55/25 56/10 56/13 63/15 153/20 154/19 155/5 164/10 164/13 164/17
aspect [2] 4/23 127/18
                                               102/25 103/1 103/4 105/2 137/7 137/8 180/5 165/11 165/11 165/22 166/5 166/9 167/2
aspects [2] 125/3 163/20
                                               187/9 188/21 189/1 189/15 210/5 210/7       167/4 167/5 167/7 167/22 167/24 167/25
assertion [2] 54/12 54/15
                                               214/23 215/1 215/24 215/25                  168/17 175/4 175/4 175/12 177/2 180/16
assessment [2] 119/12 121/21
                                               baggies [3] 43/10 104/21 104/22             181/6 181/16 183/22 191/9 193/3 196/2
assigned [3] 12/3 12/4 17/23
                                               bags [19] 27/2 34/17 56/1 87/4 105/1 105/2 196/3 199/21 201/21 201/24 206/1 206/24
assigning [1] 177/7
                                               180/1 187/9 187/14 188/22 188/23 188/24     213/3 226/8 227/6 227/8 227/24 229/11
ASSISTANT [1] 1/13
                                               189/8 189/13 189/13 212/4 215/1 215/3       Beetlestone [2] 166/13 168/1
assisting [1] 21/16
                                               215/7                                       before [67] 1/9 4/16 24/25 27/16 38/13
associate [1] 164/20
                                               Baker [12] 65/20 65/22 66/11 66/21 67/21    49/15 63/20 67/14 68/4 68/12 68/13 68/13
associated [10] 142/6 142/11 154/6 154/7
                                               208/5 210/4 210/5 215/14 215/16 215/20      71/4 74/15 81/1 85/8 90/10 97/14 98/7 99/10
 154/13 155/14 155/18 178/5 190/22 200/19
                                               222/20                                      107/24 108/7 109/12 109/13 114/14 116/25
assume [4] 82/23 132/14 135/11 136/18
                                               Baker's [1] 215/18                          117/10 118/25 119/8 119/9 119/14 119/16
assumed [1] 135/2
                                               baking [1] 32/7                             119/21 120/5 123/9 123/25 124/2 124/5
                                                                                                                                       236



B                       Case 2:18-cr-00249-MMB         Document
                                      98/14 109/1 109/25             539 Filed
                                                         110/1 110/4 110/10    12/19/19 Page
                                                                             Brooks-Blanding [1] 10/7236 of 263
                                              110/21 140/15 142/14 143/14 143/15 145/13     brought [9] 10/6 37/2 72/25 85/8 186/18
before... [29] 130/24 138/18 140/16 144/20
                                              153/10 154/11 154/12 155/18 156/8 156/11      205/18 206/16 214/22 228/7
155/3 160/4 161/4 170/23 177/14 184/5
                                              157/22 159/3 204/10 208/6 211/5 211/10        brown [4] 164/5 214/12 218/7 220/10
198/4 202/4 207/17 210/21 210/22 211/5
                                              211/16 211/21 213/13 214/16 215/4 215/15      brush [1] 185/18
211/7 214/17 218/21 219/24 221/3 221/7
                                              215/15 215/16 215/19 217/15 217/17 217/23     build [1] 40/1
221/10 221/11 223/14 224/7 224/8 225/5
                                              218/19 219/2 219/19 220/1 220/13 221/4        bulk [2] 34/15 38/4
226/2
                                              221/6 221/9 221/22 224/12                     bull [2] 64/19 221/12
began [1] 101/13
                                              Blanding's [7] 53/24 60/2 60/10 98/2 149/17   bullshit [1] 222/2
begin [2] 10/16 206/17
                                              151/7 224/10                                  bunch [3] 185/14 191/3 193/14
beginning [4] 100/17 115/11 117/14 168/3
                                              Blast [1] 100/10                              bundle [2] 43/8 43/9
behalf [1] 204/10
                                              block [13] 28/7 98/25 98/25 99/8 99/10        bundled [1] 43/11
behind [4] 25/1 25/3 25/8 130/9
                                              99/25 173/11 173/12 173/13 173/15 173/21      bundles [2] 64/15 87/3
behold [1] 213/11
                                              207/16 207/22                                 burden [1] 202/22
being [56] 6/8 11/18 15/18 18/10 20/1 20/3
                                              blocks [1] 28/6                               Bureau [1] 207/19
21/8 25/7 26/20 33/3 33/14 40/19 41/17
                                              blue [2] 184/19 184/20                        burned [1] 218/4
42/16 47/5 48/18 51/6 54/13 64/15 65/2
                                              board [1] 27/7                                burning [3] 170/12 171/19 171/20
65/25 66/22 75/24 76/21 78/18 80/5 81/20
                                              bobgoldmanlaw.com [1] 2/13                    business [1] 25/22
85/10 85/25 86/2 86/4 86/10 86/11 87/4
                                              body [2] 156/13 175/3                         butane [1] 181/24
89/20 96/3 106/23 110/3 113/14 121/23
                                              Bolivia [1] 20/14                             buy [6] 28/22 105/15 173/20 173/22 189/2
124/7 137/8 139/21 158/3 158/23 158/23
                                              Boog [6] 211/23 215/18 221/13 221/18          223/21
164/12 171/17 172/5 175/17 181/6 183/2
                                              221/22 222/3                                  buyers [1] 165/10
199/13 213/3 223/20 229/19
                                              border [6] 18/24 20/2 22/11 22/18 27/1        buys [4] 183/4 194/23 194/23 223/15
belabor [1] 127/17
                                              101/20                                        buzzwords [1] 123/7
belaboring [1] 83/16
                                              boss [5] 52/5 216/13 216/25 220/6 221/24
belief [1] 125/22                                                                           C
                                              bosses [1] 220/7
believe [32] 4/15 4/15 5/15 6/11 6/21 7/3
                                              both [13] 36/7 38/3 42/3 63/6 78/13 108/13    cab [1] 22/5
7/13 9/15 26/11 44/1 68/16 73/1 78/18 79/4
                                              140/7 149/1 162/10 164/4 202/23 206/7         calculation [2] 10/9 143/4
79/11 80/21 95/2 98/2 109/2 110/22 115/3
                                              223/23                                        calculations [3] 38/3 148/3 148/6
116/25 147/7 148/1 159/9 159/12 167/1
                                              bottom [6] 50/15 50/16 50/18 52/16 53/15      Cali [1] 219/20
169/4 184/24 203/10 204/19 211/17
                                              147/2                                         California [24] 18/25 19/2 19/3 19/12 22/1
believed [2] 118/16 118/19
                                              bought [2] 28/21 207/23                        28/22 36/24 37/9 37/16 37/20 62/16 62/18
believes [1] 229/1
                                              Boulevard [1] 36/12                            101/15 101/20 102/8 213/1 213/14 213/18
belong [1] 208/15
                                              box [8] 68/20 68/23 90/23 124/2 124/5 124/7    213/23 214/6 215/15 215/17 221/1 221/5
below [2] 23/21 77/1
                                              124/11 124/11                                 call [26] 8/14 15/15 28/21 29/6 73/8 74/9
benefit [1] 49/14
                                              boxes [2] 67/4 67/9                            93/19 102/3 121/8 152/3 152/5 157/13
Benz [1] 58/10
                                              boy [3] 39/6 222/1 222/10                      159/21 165/8 171/12 177/12 219/11 219/25
best [3] 32/18 111/5 186/12
                                              Boyer [3] 208/5 211/21 212/3                   221/6 221/24 221/24 222/19 223/8 224/4
better [6] 12/2 24/4 24/4 66/18 66/23 230/3
                                              Brakes [3] 208/5 208/18 222/22                 225/3 230/5
between [33] 22/23 36/13 37/6 43/10 47/18
                                              brandishing [3] 226/6 226/11 226/12           called [13] 42/20 99/8 126/11 161/13 178/12
65/19 73/18 84/9 86/2 86/11 90/7 91/23
                                              Bras [9] 51/4 145/15 145/16 208/6 208/18       191/11 196/14 196/22 196/22 197/2 197/5
95/24 120/23 127/7 129/7 129/12 131/4
                                              209/8 211/6 222/18 222/22                      222/2 226/7
131/11 133/1 134/4 135/4 136/21 140/14
                                              break [21] 28/24 29/25 30/1 30/3 38/6 67/12   calling [7] 73/7 73/18 90/15 157/14 159/25
145/12 146/9 146/22 147/15 173/14 209/1
                                              72/18 103/9 103/12 104/16 104/16 106/15        215/14 221/22
214/6 220/7 220/13
                                              106/17 129/6 138/18 159/11 188/15 188/23      calls [8] 15/22 16/9 43/24 121/8 215/8
beyond [5] 94/20 125/25 180/24 197/19
                                              194/8 202/24 205/20                            216/19 221/23 221/24
228/5
                                              breakdown [1] 28/1                            cam [2] 175/3 208/2
bias [3] 116/1 116/7 116/11
                                              breakdowns [1] 27/18                          came [8] 56/1 113/8 120/5 153/9 165/22
bicarbonate [1] 32/7
                                              breaking [3] 30/5 77/13 229/10                 185/23 202/5 226/22
bifurcated [2] 4/15 4/17
                                              Breyer [2] 226/15 226/16                      camera [4] 175/3 209/17 210/3 212/2
Big [2] 219/19 219/25
                                              brick [4] 28/7 41/22 41/23 41/24              can [109] 6/16 6/18 9/12 15/13 15/14 15/22
bike [1] 30/9
                                              bricks [2] 106/11 106/17                       21/9 27/25 28/19 28/20 28/24 32/12 32/12
biker [3] 19/16 164/5 196/18
                                              Bridge [1] 207/17                              39/20 45/23 45/24 49/14 49/22 49/24 62/15
bill [2] 191/23 191/25
                                              briefly [3] 9/24 167/15 215/12                 64/9 64/19 67/10 69/18 71/14 71/16 73/18
binder [1] 29/22
                                              bring [9] 72/24 73/4 74/25 95/5 102/25         73/23 75/20 79/19 80/20 83/2 86/7 86/18
Bionickhaz [3] 207/12 208/18 219/17
                                              116/18 123/7 123/8 214/19                      87/17 88/20 89/21 96/9 97/17 102/2 104/14
bird [2] 28/7 41/24
                                              bringing [1] 183/7                             104/20 107/16 107/17 110/12 110/12 110/18
Bishop [5] 218/17 218/18 218/19 218/20
                                              brings [1] 209/19                              113/2 116/3 116/17 116/18 122/7 123/24
218/23
                                              bro [4] 65/20 66/9 222/13 222/13               127/15 128/6 132/3 132/13 136/2 139/3
bit [9] 25/6 27/13 47/2 50/4 85/24 154/20
                                              broad [9] 2/8 30/21 33/7 42/18 62/21 62/22     141/11 145/9 148/24 149/1 155/9 162/15
168/4 168/24 191/4
                                              63/16 63/21 117/19                             165/8 173/18 173/23 175/23 176/18 176/20
bits [1] 44/3
                                              broadcast [1] 122/6                            178/2 178/3 178/10 178/17 179/23 180/17
black [2] 43/11 188/7
                                              broader [1] 122/3                              180/18 182/8 184/7 185/16 186/12 189/4
blaming [1] 96/15
                                              broccoli [1] 26/5                              190/25 192/2 196/9 197/12 198/14 198/15
BLANDING [80] 1/5 2/3 10/7 47/4 47/6
                                              broke [3] 27/1 67/4 67/15                      198/16 198/24 202/25 203/13 203/18 204/13
47/9 47/10 47/12 47/19 47/25 48/2 50/8
                                              broken [17] 28/17 30/1 30/6 30/7 30/13         205/1 207/7 210/14 210/15 211/11 211/19
50/12 50/14 50/17 54/6 54/14 57/13 60/16
                                              30/19 30/23 33/11 67/13 91/18 102/22           212/22 214/20 218/10 220/2 223/24 224/6
62/10 62/13 69/5 69/6 69/9 72/1 87/14 89/19
                                              121/14 187/2 189/6 189/8 189/13 189/20         225/20 229/18
90/8 90/14 95/6 95/18 95/24 96/25 97/7
                                              Brooks [1] 10/7                               can't [18] 11/25 51/10 95/19 98/6 128/22
                                                                                                                                    237



C            Case 2:18-cr-00249-MMB   Document
                                 charges [4] 7/13 9/1 539    Filed 12/19/19
                                                      204/12 225/8            Page 237
                                                                         co-conspirator [4] of
                                                                                            62/9263
                                                                                                 209/3 210/5 229/7
                                              charging [1] 203/10                           co-conspirators [3] 227/20 228/2 228/9
can't... [13] 132/14 134/22 145/25 145/25
                                              chart [11] 141/2 142/4 142/8 149/8 150/1      co-counsel [1] 95/5
 156/21 179/23 199/12 199/19 202/18 211/19
                                               150/3 150/3 150/8 150/22 153/16 153/22       coast [4] 163/23 178/14 188/25 213/11
 213/20 214/23 222/23
                                              Chase [10] 62/9 211/23 212/3 212/4 213/7      coca [7] 20/13 21/1 21/2 29/9 31/22 31/23
cannot [4] 110/13 131/19 136/6 186/15
                                               213/10 215/2 215/6 216/4 219/2                32/1
capacity [4] 13/19 13/21 15/11 101/10
                                              cheap [3] 21/10 55/8 106/11                   cocaine [294]
capillaries [1] 32/17
                                              cheaper [2] 106/6 106/10                      code [17] 38/16 56/2 104/6 110/19 123/3
capital [1] 99/4
                                              cheapest [1] 24/7                              123/3 123/17 123/21 123/25 124/13 142/19
car [10] 25/1 25/2 25/2 25/3 25/4 25/8 58/9
                                              check [1] 72/15                                142/21 142/22 142/23 180/3 194/8 194/8
 123/8 124/10 212/3
                                              chemicals [2] 19/20 21/6                      coded [17] 15/8 15/13 15/14 15/17 16/6
care [7] 185/19 185/20 185/21 200/7 215/6
                                              chemist [3] 112/11 112/12 196/4                16/16 24/22 38/15 41/16 92/6 112/7 115/21
 215/7 224/22
                                              chemistry [1] 163/8                            131/16 136/5 170/16 193/8 195/4
career [4] 12/9 13/18 13/20 16/7
                                              chemists [1] 164/25                           codes [2] 89/2 123/24
carefully [1] 206/21
                                              Chester [2] 42/20 42/23                       coke [2] 71/5 79/11
Caribbean [1] 20/18
                                              Chestnut [1] 1/14                             colleagues [1] 117/13
carrying [2] 221/8 222/3
                                              Chevy [3] 36/2 210/1 210/10                   college [2] 162/8 162/13
cars [5] 24/24 25/14 123/13 173/14 209/25
                                              chicken [1] 214/2                             Colombia [10] 20/14 22/15 26/24 26/24 28/3
cartel [3] 28/13 29/10 175/4
                                              China [1] 180/4                                28/5 28/14 29/9 31/19 101/19
cartels [6] 19/19 20/19 20/21 21/14 21/24
                                              Chino [2] 212/21 218/5                        Colombian [2] 20/23 21/14
 37/18
                                              choose [2] 8/23 9/12                          Colombians [2] 20/13 21/22
case [73] 5/23 6/15 6/17 7/1 7/3 7/12 9/1
                                              choosing [1] 8/22                             Columbia [1] 21/18
 34/4 44/8 48/8 74/17 99/3 100/16 102/5
                                              chose [1] 76/11                               Columbus [1] 36/12
 108/5 113/3 113/22 114/19 114/24 115/4
                                              chronologically [2] 127/16 133/3              column [10] 141/12 152/25 155/13 155/19
 116/25 118/17 119/14 125/8 125/10 142/25
                                              cigarette [1] 178/5                            155/22 155/23 156/1 156/4 156/6 156/13
 153/8 159/11 165/1 165/3 165/4 165/5 166/2
                                              Cincinnati [1] 166/2                          columns [1] 155/6
 167/9 167/9 169/1 176/11 176/13 176/16
                                              circle [1] 30/17                              combination [2] 118/23 199/24
 185/22 186/17 192/11 192/14 195/7 195/13
                                              circles [1] 42/14                             combine [1] 194/10
 196/25 197/1 198/23 201/8 201/22 201/25
                                              circuit [7] 203/25 226/22 226/23 227/6        comcast.net [1] 2/9
 202/16 202/18 206/20 208/12 219/23 220/19
                                               228/21 228/21 229/22                         come [35] 4/19 5/11 10/7 10/12 19/10 19/11
 223/4 225/4 225/14 226/5 226/5 226/7
                                              circumstances [2] 35/14 194/10                 26/21 26/23 32/24 46/16 50/19 53/1 64/9
 226/13 226/14 226/23 226/24 226/24 227/7
                                              citation [1] 6/24                              71/11 87/17 102/15 102/16 102/16 113/15
 227/10 228/18 228/20 229/2
                                              cite [1] 228/18                                124/17 148/16 159/13 160/5 161/4 161/17
cases [13] 17/5 91/21 100/12 164/22 165/13
                                              cited [1] 227/8                                165/12 168/8 173/19 178/22 178/22 180/2
 166/1 166/5 167/2 167/7 187/13 191/8 199/3
                                              City [5] 70/8 70/23 71/2 172/2 191/19          180/3 186/24 205/9 216/12
 226/20
                                              CJC [1] 173/25                                comes [22] 4/19 15/17 20/12 20/12 29/9
cash [6] 27/11 27/12 34/16 36/14 54/25
                                              claiming [1] 74/13                             76/24 101/1 102/20 103/9 106/6 106/12
 126/14
                                              claims [1] 222/5                               163/16 163/16 178/13 187/22 188/6 210/5
CAST [1] 213/25
                                              clandestine [3] 12/4 13/12 13/16               212/4 215/22 218/14 223/23 228/10
catch [1] 229/14
                                              classes [3] 12/15 162/10 165/15               comes from [1] 29/9
caught [2] 10/9 123/15
                                              classifications [1] 197/17                    comfortable [1] 79/15
cell [10] 24/18 43/25 98/3 173/11 173/12
                                              classroom [2] 12/22 165/8                     comical [1] 215/2
 208/15 208/21 223/19 223/22 224/6
                                              clavo [1] 25/11                               coming [10] 15/7 19/21 110/6 156/10 158/10
cement [1] 31/21
                                              clean [2] 66/19 66/24                          163/22 185/13 187/17 189/15 206/1
Center [1] 174/1
                                              clear [20] 27/23 38/3 41/4 56/2 56/20 57/16   comments [1] 226/16
central [2] 22/17 32/15
                                               57/17 91/3 97/21 97/23 116/23 130/6 130/10   commingled [2] 20/4 20/6
cereal [10] 67/4 67/9 68/20 68/23 90/22
                                               145/25 146/7 147/25 152/3 154/20 158/7       commodities [1] 22/4
 124/2 124/5 124/7 124/11 124/11
                                               209/10                                       commodity [1] 120/15
certain [15] 7/11 19/15 19/16 23/21 23/23
                                              clearly [3] 135/2 136/22 218/7                common [13] 19/24 23/4 54/25 107/6 107/9
 39/3 79/17 123/17 123/19 124/23 125/3
                                              Clerk [1] 4/1                                  107/10 111/11 165/19 166/16 177/25 209/14
 152/20 171/23 177/5 208/15
                                              client [19] 95/12 95/16 96/2 106/23 125/18     209/14 214/25
certainly [10] 11/7 12/1 38/17 89/23 92/17
                                               126/5 128/6 128/12 128/17 128/24 129/9       commonly [6] 11/10 43/4 55/4 91/11 91/12
 94/7 112/20 178/7 186/20 199/23
                                               131/4 131/11 135/9 136/13 136/24 137/10       103/21
certainty [5] 79/16 84/24 112/19 180/10
                                               138/13 206/10                                communicating [1] 90/8
 199/19
                                              client's [2] 95/15 157/21                     communication [3] 59/9 59/12 94/2
CERTIFICATE [1] 230/9
                                              clientele [1] 78/10                           communications [6] 16/2 16/4 16/5 53/25
certify [1] 230/11
                                              clients [2] 191/6 191/7                        82/6 119/9
cetera [2] 121/17 123/1
                                              close [4] 160/24 176/8 206/12 206/19          company [1] 180/4
chain [2] 13/25 124/24
                                              closely [1] 206/24                            compartment [4] 25/12 25/12 25/18 36/2
chambers [1] 230/5
                                              closer [2] 24/2 78/14                         compilation [2] 44/2 140/4
chance [1] 225/15
                                              closest [1] 24/8                              compile [2] 43/19 44/9
change [4] 94/7 145/23 148/3 148/6
                                              closing [7] 160/20 202/23 203/11 204/14       compiled [2] 46/7 49/16
changed [5] 5/1 10/5 21/13 21/21 73/14
                                               206/2 206/6 206/12                           complained [1] 79/10
changing [2] 73/15 74/17
                                              closings [1] 74/7                             complaining [4] 65/22 66/9 66/21 70/2
charge [20] 7/7 7/7 8/8 9/4 160/19 161/1
                                              club [1] 99/10                                complete [3] 134/16 138/18 225/20
 197/20 203/22 203/24 204/2 205/19 206/15
                                              clue [1] 57/22                                completed [1] 127/23
 206/17 224/19 224/20 224/23 225/21 226/25
                                              clues [1] 57/19                               completes [3] 151/24 159/7 225/12
 227/18 229/22
                                              co [8] 62/9 95/5 209/3 210/5 227/20 228/2     complex [1] 36/11
charged [1] 229/22
                                               228/9 229/7                                  compressed [1] 106/15
                                                                                                                                        238



C                       Case 2:18-cr-00249-MMB
                                      contact [3] 151/8 Document
                                                        151/10 155/19 539 Filed73/5
                                                                                 12/19/19       Page
                                                                                    95/5 100/9 154/6   238201/11
                                                                                                     183/14 of 263
                                                                                                                 202/18
                                               contacts [1] 217/25                             202/19 205/11 227/10
comprised [1] 83/24
                                               contained [1] 198/16                           counselor [12] 11/4 12/1 60/18 75/11 76/9
computer [2] 205/25 207/7
                                               containing [1] 34/15                            88/19 111/24 119/24 120/7 120/20 121/18
conceding [1] 157/18
                                               contains [1] 9/20                               145/25
concentrate [1] 182/1
                                               contamination [11] 185/10 185/13 185/15        counsels [1] 206/11
concentrated [3] 181/8 181/23 181/25
                                                186/2 186/11 186/21 187/17 199/9 199/25       count [86] 5/1 5/11 5/20 6/2 6/9 23/22 27/12
concept [1] 227/17
                                                200/2 200/3                                    51/22 51/24 52/4 52/18 52/21 53/11 53/13
concerned [3] 203/8 214/1 214/4
                                               contemporaneously [1] 93/3                      55/21 57/4 58/2 58/16 58/22 61/18 61/19
concerning [2] 5/12 218/15
                                               content [5] 8/25 43/23 106/7 145/8 156/14       61/24 61/25 62/21 63/1 63/4 63/14 63/19
concert [1] 93/6
                                               contention [1] 177/4                            63/19 65/8 65/11 75/14 75/15 76/14 76/17
conclude [1] 177/20
                                               contents [1] 128/24                             78/17 78/24 79/3 79/8 80/5 81/6 81/8 81/22
concluded [6] 47/5 47/11 47/23 62/8 64/10
                                               context [10] 15/10 15/11 34/2 56/23 57/22       82/3 82/16 82/18 83/6 83/11 83/12 83/13
 133/6
                                                71/23 88/25 109/7 153/18 180/9                 83/17 84/2 127/1 127/8 127/20 129/13
concludes [1] 202/15
                                               contextual [1] 104/3                            129/14 130/8 132/22 133/5 133/6 133/7
conclusion [37] 45/2 45/4 45/12 45/15 45/22
                                               continental [2] 22/15 106/3                     133/9 133/12 133/14 133/14 133/19 135/8
 47/14 47/20 47/21 48/14 48/15 50/23 51/20
                                               continuation [2] 168/19 212/20                  135/15 136/19 136/20 139/7 139/23 140/4
 51/21 52/24 53/23 53/24 54/2 54/3 54/5 54/6
                                               continue [4] 39/11 75/4 220/2 220/4             146/20 146/20 146/22 146/24 147/4 209/7
 59/18 59/21 60/8 60/9 60/23 61/1 62/11
                                               continued [2] 226/17 226/20                     216/23 216/25 227/14 227/16 229/2 229/5
 64/12 64/13 68/6 68/8 69/25 70/19 96/3
                                               continues [1] 186/5                            counted [1] 85/10
 120/6 132/7 229/19
                                               contraband [3] 24/17 25/5 146/19               counter [3] 34/16 35/17 227/17
conclusions [5] 9/21 46/16 46/18 47/2 71/10
                                               contrary [2] 206/6 228/11                      counters [3] 27/8 27/9 27/12
concurred [1] 226/15
                                               contribute [1] 6/13                            counties [1] 163/4
conducted [1] 196/4
                                               control [2] 20/19 186/5                        counting [1] 173/13
conference [5] 160/19 169/5 169/8 203/11
                                               controlled [12] 6/13 9/8 11/16 41/8 92/2       country [11] 24/2 101/23 102/16 164/8
 203/22
                                                93/6 106/4 131/19 183/4 194/23 194/23          185/13 185/23 186/18 186/25 200/5 214/10
conferences [2] 163/10 169/10
                                                223/15                                         217/20
confident [1] 57/19
                                               conversation [25] 50/17 52/13 68/15 70/16      counts [9] 5/12 81/2 83/14 86/9 86/10 209/6
confidential [8] 12/16 15/19 15/20 38/21
                                                87/22 87/23 90/5 90/6 90/11 91/23 93/9         227/11 227/12 227/12
 92/3 101/11 223/16 223/23
                                                93/17 93/18 95/24 95/25 96/16 99/11 132/8     County [3] 163/1 165/20 165/20
configurations [1] 23/24
                                                133/13 134/4 155/15 155/16 180/9 212/20       couple [14] 25/10 50/3 50/13 56/1 62/4 70/7
confine [1] 225/16
                                                224/16                                         124/1 125/19 161/12 175/9 176/15 189/4
confusing [5] 116/20 116/21 131/6 229/24
                                               conversations [7] 46/15 59/17 90/12 135/3       215/11 218/1
 230/2
                                                135/4 184/21 222/20                           course [19] 13/18 14/20 39/8 85/5 115/17
conjunction [2] 183/5 194/11
                                               convictions [2] 4/9 4/18                        120/2 153/3 161/11 182/11 185/11 186/22
connect [1] 102/2
                                               convinced [1] 228/5                             195/5 208/7 208/17 210/24 213/8 215/9
connected [1] 54/12
                                               cook [9] 32/20 77/6 77/7 77/10 80/19 80/20      217/11 217/19
connection [1] 102/1
                                                80/22 80/24 217/21                            court [25] 1/1 1/23 1/24 4/1 6/23 6/25 16/22
connotation [7] 42/18 54/10 57/7 57/9 58/25
                                               cooked [2] 65/23 181/24                         17/2 17/3 162/23 163/1 165/19 165/19
 88/3 219/6
                                               cooking [2] 66/2 139/22                         165/19 166/6 166/7 166/10 166/15 166/16
connotations [1] 25/10
                                               cool [1] 106/8                                  166/16 193/3 204/19 226/5 226/7 227/1
connotations to [1] 25/10
                                               cooperating [3] 100/22 207/17 223/14           Court's [1] 72/25
conscious [2] 116/11 116/19
                                               copies [2] 8/10 9/12                           courtroom [13] 10/13 72/21 75/1 159/18
consciously [1] 116/3
                                               cops [1] 220/21                                 161/8 166/25 193/1 205/10 205/22 206/9
consensus [1] 7/25
                                               copy [1] 10/4                                   214/24 225/17 225/25
consequently [1] 21/19
                                               corner [1] 110/5                               Courts' [1] 228/22
conservative [2] 148/9 163/17
                                               cornered [1] 19/19                             covered [2] 117/25 118/8
consider [9] 8/8 8/19 8/24 9/9 18/9 18/23
                                               cornerstone [1] 74/17                          crack [168] 9/8 13/8 13/14 13/21 14/7 17/6
 49/24 98/10 228/11
                                               correct [366]                                   19/6 19/7 26/8 31/7 31/7 31/8 31/11 31/13
consideration [2] 4/24 44/11
                                               correctly [3] 56/6 169/20 197/11                31/17 32/6 32/12 32/19 32/22 34/13 34/18
considerations [1] 226/18
                                               corroborated [2] 183/3 223/4                    36/5 38/16 39/5 40/6 40/13 40/14 42/2 42/4
considered [1] 226/19
                                               cost [1] 37/15                                  42/8 42/11 42/19 43/2 43/7 50/23 50/25 51/3
consistent [15] 34/19 34/22 34/25 35/4 35/6
                                               could [97] 11/5 11/24 22/17 24/5 25/11          51/6 51/8 51/14 51/15 51/23 52/9 52/20
 35/12 36/6 36/8 36/18 36/19 51/5 61/15
                                                25/13 28/22 29/13 29/17 30/16 35/9 37/11       52/21 53/2 53/17 55/22 57/10 58/12 58/17
 69/21 70/18 203/24
                                                38/14 44/24 54/22 57/17 77/22 82/9 82/10       59/15 59/22 60/25 60/25 61/6 61/10 61/16
consistently [1] 226/17
                                                82/17 82/24 83/7 83/7 83/8 83/23 84/14         61/22 61/25 63/19 63/23 64/1 65/24 66/3
conspiracy [18] 6/13 6/13 7/7 7/9 9/4 209/21
                                                84/15 85/2 85/9 86/15 87/25 88/3 88/7 89/4     66/24 69/22 70/3 70/13 70/20 71/18 71/19
 217/11 224/20 226/25 227/15 227/16 227/17
                                                92/23 93/7 93/7 97/3 97/20 97/22 99/7 99/10    71/21 71/24 72/2 72/3 72/8 72/9 75/23 76/5
 227/21 227/22 228/6 229/11 229/12 229/22
                                                99/14 99/25 101/24 102/1 102/5 102/23          76/18 76/24 77/10 77/20 77/24 78/6 78/10
conspirator [4] 62/9 209/3 210/5 229/7
                                                102/25 103/8 104/5 104/10 104/22 104/23        79/20 79/24 80/2 80/17 80/22 81/7 81/9
conspirators [3] 227/20 228/2 228/9
                                                104/23 105/1 105/1 108/12 113/2 121/5          81/21 83/18 84/14 84/16 85/11 85/24 86/14
conspired [1] 225/6
                                                122/7 122/8 124/7 124/8 124/9 124/10           91/13 96/25 97/8 97/15 97/19 97/21 101/8
constant [1] 123/18
                                                124/10 124/12 124/16 124/16 125/13 126/16      114/16 124/22 127/3 130/7 130/10 130/15
constantly [4] 135/2 164/7 164/25 165/25
                                                127/13 131/24 133/25 134/11 135/20 136/1       132/11 133/2 133/11 133/15 134/12 135/9
constitutional [1] 12/15
                                                136/11 138/3 147/10 147/14 147/22 154/24       135/18 136/1 136/6 136/23 137/12 137/16
consultant [2] 162/6 168/5
                                                154/24 161/3 178/3 178/3 178/7 180/1 180/3     137/22 139/7 139/12 139/15 139/18 139/19
consultant/expert [1] 168/5
                                                180/5 185/20 185/21 188/10 196/2 229/2         139/22 140/3 143/14 143/20 144/2 144/8
consumer [1] 172/11
                                               couldn't [3] 74/18 133/2 169/7                  145/20 146/11 146/25 164/4 170/11 171/3
CONT'D [1] 2/2
                                               counsel [16] 4/3 5/8 18/3 34/5 46/16 72/15      171/9 171/19 171/20 172/14 172/17 172/18
                                                                                                                                239



C            Case 2:18-cr-00249-MMB
                                  215/16Document
                                         215/18 215/20539
                                                       222/20Filed 12/19/19   Page
                                                                         definitive [1] 239
                                                                                        184/8of 263
                                         data [8] 95/21 96/7 96/8 96/8 96/10 96/14     degree [2] 112/18 162/8
crack... [18] 172/21 180/3 182/19 190/11
                                         96/18 97/18                                   Delaware [2] 12/7 166/17
 190/24 195/24 209/24 210/9 216/15 216/21
                                         date [6] 34/19 89/6 98/2 98/3 209/20 212/19   delayed [1] 206/1
 217/8 217/21 218/11 223/7 223/9 223/12
                                         dated [1] 136/10                              deliberate [2] 4/23 210/15
 223/17 224/23
                                         daughter [1] 171/7                            deliberation [1] 206/18
crack-cocaine [112] 9/8 13/8 13/14 13/21
                                         DAVID [2] 3/12 161/22                         deliberations [1] 225/17
 14/7 17/6 19/6 19/7 26/8 32/12 32/19 32/22
                                         day [27] 39/19 39/19 39/20 50/7 80/4 83/10    delineate [1] 59/23
 40/6 42/2 42/8 42/11 42/19 43/2 43/7 51/3
                                         83/14 83/17 86/11 139/17 139/24 154/9         delineated [1] 79/8
 51/23 52/9 53/2 53/17 58/12 58/17 61/10
                                         155/3 170/11 191/16 209/21 211/7 212/3        delineating [1] 109/8
 61/16 61/22 65/24 66/3 66/24 69/22 70/3
                                         213/15 213/15 214/9 214/11 217/5 217/6        delineation [2] 41/9 97/21
 70/13 70/20 71/18 71/19 71/21 71/24 72/2
                                         221/3 221/7 225/13                            deliver [2] 20/23 92/2
 72/3 72/8 72/9 76/5 76/18 76/24 77/10 77/24
                                         days [27] 81/6 81/21 82/11 82/12 83/9 86/5    delivery [5] 92/3 92/12 92/13 93/6 172/4
 78/6 78/10 79/20 79/24 80/2 80/17 80/22
                                         90/6 90/10 90/10 146/14 165/10 169/9          delta [2] 181/8 181/23
 81/7 81/9 81/21 83/18 84/14 85/11 85/24
                                         170/13 176/15 177/2 177/3 183/22 184/1        demographic [1] 19/15
 86/14 91/13 96/25 97/8 101/8 114/16 124/22
                                         193/4 203/23 213/13 213/14 213/16 213/24      Denied [1] 204/20
 127/3 130/7 130/10 130/15 132/11 133/2
                                         218/21 225/1 225/2                            Dennis [3] 107/25 210/22 210/24
 133/11 133/15 134/12 135/9 135/18 136/1
                                         DC [4] 166/16 226/22 226/23 228/21            department [7] 162/20 163/4 163/6 164/7
 136/6 136/23 137/12 137/16 137/22 139/7
                                         DEA [14] 11/11 11/19 12/10 12/11 12/14        207/19 209/20 211/15
 139/12 139/15 139/18 139/19 139/22 140/3
                                         12/17 18/22 41/6 121/22 163/11 164/7          depend [1] 14/5
 144/2 144/8 146/11 172/21 182/19 190/11
                                         169/11 197/9 216/20                           dependent [4] 10/5 10/6 15/14 21/6
 190/24 195/24 209/24 210/9 216/15 216/21
                                         deal [4] 131/12 174/7 174/25 208/16           depending [6] 21/4 38/1 78/10 104/6 110/18
 217/8 223/7 223/9 223/12 223/17 224/23
                                         dealer [1] 217/18                             142/18
cream [2] 178/25 179/1
                                         dealers [9] 164/10 170/4 170/22 170/23        depends [5] 21/1 103/24 188/19 191/17
create [3] 104/15 154/21 187/14
                                         172/7 172/25 173/2 185/19 207/22              194/14
created [2] 154/21 181/6
                                         dealing [10] 79/11 112/8 125/13 125/24        depicting [1] 179/4
creates [1] 181/24
                                         127/5 127/19 129/8 133/1 133/10 184/15        depth [1] 50/4
creating [1] 200/6
                                         deals [2] 127/21 173/2                        derived [2] 19/7 21/2
credentials [1] 18/4
                                         dealt [7] 124/21 124/21 124/22 124/22         describe [4] 16/17 23/11 38/15 59/2
credibility [3] 18/10 129/4 175/24
                                         125/24 126/22 126/23                          described [1] 66/2
crew [1] 125/6
                                         DeAngelo [2] 219/18 219/22                    description [2] 67/10 137/9
crib [4] 60/11 98/18 99/15 221/12
                                         death [1] 174/1                               detailed [1] 167/1
crime [2] 165/13 207/16
                                         decades [1] 227/24                            detect [1] 116/7
criminal [2] 162/19 174/1
                                         December [3] 127/4 127/23 136/10              detection [2] 24/13 24/20
criticisms [1] 204/4
                                         December 25 [1] 136/10                        determination [11] 79/24 81/20 83/20 83/22
cross [46] 3/5 3/5 3/6 3/6 3/9 3/13 3/14 3/14
                                         December 28 [1] 127/23                        83/25 90/15 90/16 95/19 97/1 97/24 130/9
 3/15 3/16 45/23 49/25 72/16 75/4 75/7 88/15
                                         decided [2] 207/12 221/16                     determinations [2] 18/22 131/15
 94/21 100/5 111/20 117/14 128/7 132/1
                                         decimal [14] 39/13 39/13 55/12 55/15 55/18    determine [17] 15/22 44/6 51/8 61/10 63/9
 134/16 140/19 156/15 156/18 160/17 167/13
                                         56/2 56/7 56/15 59/6 61/2 137/1 137/3         71/23 77/24 129/4 133/2 139/14 143/22
 167/17 183/12 183/17 185/10 185/12 185/15
                                         137/16 139/12                                 144/7 145/20 175/23 208/19 226/10 226/10
 186/2 186/11 186/21 189/23 190/3 190/6
                                         decipher [4] 15/8 39/12 57/17 124/3           determined [7] 61/21 63/25 68/23 90/13
 199/9 199/25 200/2 200/3 200/14 214/23
                                         deciphered [1] 16/6                           95/12 121/25 133/17
cross-examination [15] 49/25 75/4 75/7
                                         decision [3] 226/7 226/14 228/15              determining [1] 92/17
 88/15 94/21 100/5 111/20 132/1 134/16
                                         decisions [1] 6/18                            deuce [4] 30/12 42/9 42/10 78/2
 156/18 167/17 183/17 190/6 200/14 214/23
                                         deck [1] 59/11                                deuces [1] 61/2
cross-examine [5] 45/23 72/16 140/19
                                         decoding [1] 38/15                            develop [3] 123/16 123/24 124/12
 183/12 189/23
                                         defeat [1] 27/3                               devoted [1] 192/1
cross-examining [1] 128/7
                                         defendant [42] 1/7 1/18 2/3 2/7 2/11 5/10     DHL [1] 22/6
CRR [2] 1/23 230/16
                                         6/6 6/14 6/19 7/9 7/15 9/7 9/10 47/4 47/18    did [77] 9/21 10/7 12/19 14/23 15/1 19/15
crucial [1] 110/4
                                         47/19 48/21 49/16 71/17 72/5 72/7 93/1        37/5 38/3 46/9 46/16 46/18 55/14 57/20
crystal [5] 164/6 178/8 189/4 196/19 197/3
                                         153/9 153/10 153/21 154/11 154/11 155/18      61/23 62/10 63/10 68/6 69/7 71/1 71/11
CS's [1] 171/12
                                         206/11 209/3 209/3 210/19 210/20 227/12       73/20 81/13 81/24 90/6 90/19 90/20 90/24
current [3] 163/21 163/25 164/6
                                         227/13 227/19 228/1 228/4 228/7 229/6         90/25 92/7 94/21 97/1 101/9 114/7 114/9
currently [1] 91/22
                                         229/10 229/24                                 114/10 116/7 116/17 117/10 117/10 118/16
curriculum [3] 17/13 162/12 166/21
                                         defendant's [1] 4/9                           118/19 118/22 119/1 120/3 120/11 126/2
Curry [3] 69/6 69/11 69/11
                                         defendants [23] 4/4 4/20 5/19 6/6 6/12 6/16   132/16 133/13 137/5 150/1 154/9 154/21
customer [2] 38/2 87/14
                                         7/11 8/15 9/11 74/21 118/19 134/4 135/4       154/23 158/10 168/8 169/20 171/17 172/15
customs [2] 163/12 169/11
                                         160/18 200/19 204/1 208/11 208/14 208/16      172/16 172/19 177/20 183/3 192/8 196/8
cut [14] 31/6 31/7 31/9 33/1 33/1 48/19
                                         208/24 214/14 227/20 228/8                    197/24 198/1 198/22 201/4 204/11 204/17
 65/25 66/6 67/19 67/22 67/24 127/9 127/11
                                         defendants' [1] 8/13                          207/25 211/17 211/22 222/8 223/3 223/12
 222/7
                                         defender [2] 162/21 163/5                     229/8
CV [1] 166/21
                                         defender's [1] 191/21                         didn't [27] 56/4 57/21 57/22 61/4 67/21
D                                        defense [25] 3/11 18/1 18/3 73/3 73/5 74/8    67/22 92/4 102/14 104/8 114/12 116/18
                                         160/12 160/15 160/23 160/24 161/11 161/12     116/19 121/20 124/14 132/14 135/2 155/2
d-methamphetamine [5] 41/6 196/15 196/16
                                         162/19 175/17 191/10 191/13 202/11 203/13     160/14 168/10 176/14 198/9 202/4 212/7
196/24 197/5
                                         204/19 205/11 206/11 206/13 214/22 216/16     219/23 221/16 222/11 229/13
daily [1] 168/9
danger [1] 164/12
                                         229/1                                         difference [3] 82/11 82/12 136/7
Daryl [9] 65/20 208/5 210/4 210/5 215/14 definitely [3] 85/1 112/9 180/14              different [35] 7/10 19/24 22/12 28/12 29/18
                                         definition [2] 25/18 184/8                    30/9 32/23 43/23 58/10 58/25 74/4 76/23
                                                                                                                                       240



D                        Case 2:18-cr-00249-MMB
                                       39/18 40/10 40/11Document     53944/18
                                                        40/13 44/15 44/17  Filed 12/19/19
                                                                               Dontez          Page
                                                                                      [9] 207/17 223/1 240
                                                                                                       223/1 of 263224/6
                                                                                                             223/18
                                                44/24 45/1 46/11 47/2 50/16 52/16 54/8        224/8 224/11 224/16 224/21
different... [23] 106/2 110/17 110/18 117/18
                                                55/11 60/5 62/6 62/7 64/25 66/5 69/17 73/18   door [4] 151/14 211/18 214/25 215/5
121/19 132/25 134/12 137/24 144/24 144/25
                                                74/6 74/10 74/21 75/13 77/4 77/10 82/20       dot [13] 30/9 41/25 42/1 42/1 42/3 53/18
155/12 163/7 165/7 165/21 178/25 180/19
                                                83/1 83/4 86/4 86/6 86/18 93/11 94/9 95/7     55/18 77/16 77/18 81/12 81/18 129/15
185/16 188/10 196/20 216/8 216/14 225/7
                                                97/8 97/10 97/16 97/18 98/20 99/25 100/15     130/12
226/24
                                                100/16 105/6 105/15 105/18 107/19 107/19      doubt [5] 136/4 174/4 225/5 225/14 228/5
differentiate [1] 51/10
                                                107/22 108/18 108/20 108/22 108/23 109/1      down [70] 8/4 14/24 15/4 22/15 23/25 28/17
differentiated [2] 61/24 135/16
                                                109/2 109/2 113/17 115/11 116/1 116/12        28/24 29/25 30/1 30/1 30/4 30/5 30/6 30/7
differentiating [1] 59/14
                                                116/18 116/25 117/20 121/1 121/3 121/24       30/13 30/15 30/16 30/19 30/23 30/25 33/12
difficult [2] 39/8 183/1
                                                122/15 122/17 122/18 122/20 122/21 122/23     38/6 50/15 51/3 52/15 52/15 61/14 63/24
digit [1] 142/2
                                                122/24 124/8 124/16 125/16 128/2 128/7        64/20 67/4 67/13 67/15 77/1 77/2 77/2 77/12
digital [3] 26/3 26/4 36/15
                                                128/13 128/16 128/18 128/19 129/10 129/20     77/13 78/11 91/15 91/18 102/22 103/9
dilutant [2] 66/25 67/14
                                                131/10 131/14 134/22 135/3 137/5 139/5        103/12 104/16 104/16 106/16 106/17 107/24
diluted [1] 33/1
                                                139/8 139/9 140/15 141/1 141/12 142/4         113/23 114/20 115/8 115/9 115/12 115/14
dime [1] 48/16
                                                142/24 143/19 145/2 145/15 145/17 146/8       121/14 124/23 139/20 166/23 170/13 173/14
dire [10] 3/4 3/12 3/13 10/25 17/25 161/24
                                                148/23 150/2 150/6 150/8 150/20 151/15        173/16 187/2 188/15 188/23 189/6 189/8
167/15 167/17 174/11 191/4
                                                152/2 153/16 154/17 154/18 155/2 160/5        189/13 189/20 221/13 229/10
direct [23] 3/4 3/4 3/9 3/12 3/13 10/25 18/15
                                                160/25 161/5 161/17 164/1 164/18 164/19       download [1] 208/11
94/13 94/20 94/23 113/18 117/13 117/23
                                                165/14 166/2 167/6 168/9 168/12 168/14        downtown [1] 87/18
118/6 128/13 128/23 129/5 152/12 160/16
                                                175/8 177/15 178/18 178/21 181/21 185/19      downwards [1] 123/1
161/24 176/3 197/20 202/19
                                                188/18 193/16 194/7 194/7 194/7 194/8         dozens [1] 42/14
direction [1] 224/7
                                                196/16 197/25 202/17 202/25 203/1 203/5       dragging [1] 215/3
directly [3] 21/15 174/12 217/10
                                                203/6 203/12 203/15 203/17 204/21 204/25      dramatically [1] 189/3
dirt [1] 30/9
                                                205/2 209/15 209/22 210/17 211/16 213/19      dressed [1] 171/15
disagree [6] 4/10 134/19 179/16 197/6
                                                215/11 216/7 216/13 219/15 219/23 220/2       drive [1] 214/7
197/13 228/14
                                                222/22 225/7 227/10 227/14 228/18             driven [1] 22/6
disagreement [1] 79/19
                                                doctors [1] 165/18                            driver [2] 185/22 213/8
disbelief [1] 100/14
                                                document [12] 44/2 44/15 45/24 49/24 93/12    driving [1] 221/4
discovery [9] 176/10 176/12 176/15 176/17
                                                108/6 132/5 152/24 176/22 176/23 177/8        drop [2] 32/20 77/6
198/20 198/22 201/7 201/13 201/21
                                                177/9                                         dropped [3] 139/21 139/21 189/3
discrepancy [3] 146/22 146/24 147/5
                                                documents [2] 46/20 106/24                    drug [93] 11/8 11/10 12/15 13/1 13/25 14/18
discuss [2] 15/1 164/22
                                                does [51] 5/6 17/20 17/22 25/9 25/10 26/10    14/20 14/21 14/23 14/24 14/25 15/1 15/15
discussed [8] 9/16 43/13 43/14 120/12
                                                40/5 40/7 41/22 57/6 58/7 64/11 65/21 66/13   15/15 16/17 16/20 16/23 17/6 19/13 19/18
120/12 165/5 171/13 205/13
                                                67/8 79/1 84/21 90/1 94/13 94/23 99/4         21/25 23/12 24/12 25/17 25/21 26/2 26/10
discusses [1] 7/3
                                                102/15 102/16 102/16 102/17 112/12 125/7      27/9 33/24 34/8 60/4 91/5 91/5 92/12 92/13
discussing [5] 71/23 127/8 127/9 201/10
                                                141/18 144/14 145/23 147/15 148/16 150/2      99/11 99/15 104/18 120/15 121/11 124/24
222/21
                                                157/22 159/8 171/20 171/21 179/15 179/21      124/24 124/25 125/3 125/4 125/5 127/5
discussion [4] 203/19 205/3 226/2 228/22
                                                179/22 182/25 184/13 210/8 214/8 214/10       127/19 127/19 130/5 131/12 135/25 137/23
discussions [3] 125/20 165/17 203/13
                                                216/23 216/24 219/20 224/3 224/18 227/13      137/25 146/21 162/11 162/12 163/15 164/10
Dish [1] 121/7
                                                doesn't [27] 6/1 26/23 33/4 33/4 48/3 59/23   164/10 165/13 167/1 170/3 170/4 170/5
display [2] 162/15 176/18
                                                84/20 84/23 91/17 104/15 110/24 125/11        170/7 170/8 170/21 171/10 171/21 171/22
displayed [2] 154/10 176/20
                                                131/22 134/10 135/10 158/4 180/9 186/3        171/23 172/25 173/2 174/20 174/25 175/5
disposal [2] 208/3 213/4
                                                198/18 208/9 214/24 215/19 217/2 217/8        177/7 178/4 180/6 180/18 183/2 185/15
dissent [1] 226/20
                                                218/18 224/21 224/22                          185/19 193/8 199/24 207/22 209/6 212/14
dissented [1] 226/19
                                                dog [4] 41/14 41/15 48/15 121/6               218/15 222/14 224/17 226/24
distinguish [2] 183/2 183/2
                                                dogs [1] 187/18                               drugs [74] 7/10 7/11 14/13 19/24 20/4 20/5
distributed [1] 147/17
                                                doing [18] 20/25 37/18 100/10 112/20          23/5 23/23 23/23 23/25 25/12 34/4 39/1 39/1
distributing [1] 125/4
                                                112/21 118/20 121/12 126/6 128/25 131/17      39/3 68/14 75/16 76/23 80/7 87/9 89/13 92/2
distribution [35] 9/7 11/17 13/25 21/11
                                                163/3 171/5 171/6 172/14 174/2 209/5          94/5 94/6 101/1 101/13 102/6 112/24 118/16
21/13 21/21 23/6 24/12 26/12 27/11 28/19
                                                229/10 230/3                                  120/4 120/4 123/7 123/15 124/25 125/12
30/14 32/5 34/19 34/22 35/1 35/4 35/7 35/12
                                                dollar [6] 61/12 126/10 126/21 188/22         125/24 142/24 164/3 164/11 164/12 164/14
36/6 36/8 36/18 36/20 38/7 52/6 53/17 64/13
                                                188/22 188/24                                 170/21 171/5 171/6 173/6 173/9 173/22
91/13 91/14 125/3 137/21 146/12 148/18
                                                dollars [2] 37/12 88/11                       173/23 180/19 185/13 185/16 185/17 185/17
170/15 170/19
                                                don't [65] 4/7 5/15 9/24 17/19 34/1 35/21     185/23 186/6 186/18 186/20 187/25 194/16
distributor [1] 13/24
                                                39/14 47/1 48/19 49/8 49/13 59/21 66/25       207/16 209/12 209/15 211/10 211/12 211/15
distributors [2] 14/25 66/25
                                                73/18 74/10 74/10 82/4 85/3 92/13 96/17       216/25 217/2 217/9 219/14 220/22 221/23
district [14] 1/1 1/1 1/10 1/24 1/24 17/3
                                                97/16 97/21 97/23 98/4 98/25 109/14 112/4     225/6 227/2 229/2
164/15 166/6 166/7 166/11 167/10 175/6
                                                113/15 115/7 118/14 123/25 124/18 127/11      dry [1] 31/21
191/11 227/1
                                                127/12 128/4 128/21 130/5 133/20 140/12       dryer [1] 188/10
Districts [1] 171/11
                                                158/18 164/14 164/18 170/12 173/6 174/7       dubbed [1] 214/18
divide [2] 23/23 29/11
                                                186/17 186/23 189/1 189/1 189/2 191/7         duck [1] 173/14
divided [2] 22/11 33/6
                                                197/6 200/7 204/6 204/8 205/8 206/16          duct [1] 188/11
Division [1] 171/10
                                                214/19 215/6 216/9 218/16 221/1 223/12        due [21] 19/21 21/8 21/15 22/24 30/21 31/20
do [204] 4/15 4/17 5/8 7/23 7/23 8/3 11/5
                                                228/6 229/17                                  34/22 36/7 37/17 43/2 47/7 48/17 51/25
11/13 11/13 17/8 17/11 17/12 17/23 18/18
                                                done [24] 4/7 14/5 14/7 20/17 32/23 64/4      64/12 65/25 68/14 71/22 77/7 124/14 130/7
18/20 18/21 20/9 20/11 21/25 25/17 25/21
                                                68/3 91/18 93/6 100/19 112/18 125/5 134/17    229/25
26/14 26/15 27/25 27/25 27/25 28/25 34/18
                                                134/23 138/10 146/15 147/19 165/17 187/12     duffel [1] 22/5
34/21 34/24 35/2 35/5 35/18 36/17 38/16
                                                188/17 188/18 200/6 206/22 207/6              dump [1] 98/3
                                                                                                                                       241



D            Case 2:18-cr-00249-MMB
                                  13/12Document      53924/13
                                       19/13 21/16 21/23    Filed
                                                              24/1512/19/19    Page
                                                                    24/20 evolved      241 of
                                                                                  [3] 119/18    263
                                                                                             120/1 120/9
                                                25/7 27/3 92/1 95/11 122/7 123/15 123/24     evolving [1] 124/8
during [18] 12/9 13/18 39/8 92/25 120/1
                                                163/9 163/15 164/16 164/22 169/6 169/18      ex [1] 222/7
120/9 122/2 122/16 152/23 155/5 182/11
                                                169/21 174/17 199/4                          ex-sister [1] 222/7
187/16 194/23 215/15 217/12 220/14 220/24
                                               enforcement's [1] 124/17                      exact [5] 60/24 60/25 61/5 61/5 192/2
227/21
                                               enforcers [1] 164/13                          exactly [13] 74/3 78/1 80/25 81/24 110/25
duties [3] 17/23 162/21 163/2
                                               engaged [1] 101/3                              133/8 151/10 213/12 214/25 217/4 217/14
dynamic [1] 136/21
                                               English [2] 125/8 184/10                       219/8 222/3
E                                              enhance [1] 7/12                              examination [25] 10/25 18/15 49/25 75/4
                                               enhancement [1] 7/4                            75/7 88/15 94/21 100/5 111/20 132/1 134/16
each [24] 7/8 7/14 49/16 49/22 71/10 104/4
 174/17 185/25 186/20 206/5 206/21 208/10      enhancements [2] 7/6 7/8                       138/21 149/5 152/12 156/18 160/17 161/24
 208/13 209/5 210/4 211/2 213/24 214/1         enjoy [2] 159/14 213/19                        167/17 176/3 183/17 190/6 200/14 200/25
 218/20 225/7 227/19 228/4 228/7 229/23        enough [9] 79/21 91/4 93/5 96/1 105/25         201/18 214/23
                                                146/1 159/15 170/2 204/23                    examine [8] 18/3 45/23 72/16 140/19 162/23
Eagles [1] 43/3
                                               ensues [1] 211/16                              164/3 183/12 189/23
earlier [21] 25/20 27/20 36/22 38/10 41/20
 42/12 42/16 42/25 53/10 66/2 70/1 73/17       ensure [1] 119/12                             examined [1] 164/3
 73/20 81/21 127/7 179/17 184/5 196/18         enter [3] 22/9 22/10 211/15                   examining [1] 128/7
 197/24 199/8 226/6                            entered [1] 153/7                             example [30] 6/4 9/2 9/5 20/5 75/19 79/10
                                               enters [4] 10/13 75/1 161/8 205/22             102/6 102/11 103/15 104/8 105/18 112/10
early [3] 31/10 221/13 221/14
                                               Entertainment [2] 207/12 219/18                116/5 121/15 123/6 124/11 126/17 127/19
easier [3] 127/15 187/18 194/18
                                               entire [3] 163/3 176/22 209/21                 133/21 133/25 136/10 156/7 163/21 165/3
easily [7] 21/9 84/13 84/13 93/7 106/16
 106/17 165/24                                 entirely [1] 203/24                            171/24 185/22 186/9 199/11 199/16 229/3
east [4] 42/17 163/23 171/10 188/25            entirety [2] 194/9 201/7                      examples [1] 125/19
eastern [9] 1/1 1/24 17/3 20/17 21/18 166/6    entities [3] 24/15 25/20 25/22                except [1] 194/22
 166/11 167/10 175/6                           entitled [5] 4/16 73/2 74/4 226/10 230/12     excess [3] 17/1 41/10 48/9
easy [1] 185/17                                entity [1] 20/3                               exchange [9] 47/18 69/7 70/19 70/22 89/17
eating [1] 214/2                               entries [2] 49/10 178/20                       143/22 145/12 177/15 177/19
economics [1] 24/2                             entry [2] 78/16 87/12                         exchanged [1] 94/5
economy [1] 166/24                             environment [4] 106/5 106/7 165/8 200/7       excuse [4] 11/24 85/11 140/8 179/14
                                               Eric [3] 10/7 99/20 99/21                     excused [5] 152/10 159/20 202/9 202/10
edmeehan1420 [1] 1/20
                                               error [3] 10/9 97/19 112/15                    225/22
education [4] 12/18 162/11 163/16 165/9
                                               ESQUIRE [6] 1/12 1/13 1/18 2/3 2/7 2/11       execute [1] 221/19
EDWARD [2] 1/18 1/18
                                               essence [4] 23/9 31/12 39/25 64/2             exhibit [39] 3/18 9/18 17/10 17/15 17/17
effect [1] 115/24
                                               essentially [2] 158/3 166/19                   43/16 43/18 44/4 44/7 45/7 45/19 45/19 46/1
effects [1] 170/20
                                               established [2] 21/12 165/2                    108/7 108/12 108/17 109/6 109/12 110/4
efficient [3] 32/14 32/16 139/3
                                               estimate [1] 148/9                             110/10 110/15 135/20 140/16 140/24 149/3
efficiently [1] 145/6
                                               estimation [3] 84/17 97/22 147/17              151/4 152/17 178/15 178/17 179/12 184/4
eight [9] 31/1 43/4 43/4 43/6 78/11 108/23
 158/13 183/7 192/23                           et [2] 121/16 122/25                           184/18 184/18 184/19 184/20 185/3 196/3
                                               euphemism [1] 139/22                           196/8 201/3
eighth [4] 43/6 43/7 183/7 183/8
                                               evacuate [1] 210/23                           Exhibit 201C [1] 196/3
either [28] 20/17 21/18 23/22 25/1 38/21
 51/14 61/4 71/19 71/21 72/2 72/9 73/5 74/11   evaluating [1] 79/2                           Exhibit 3002 [1] 45/7
 76/5 76/10 77/22 86/13 91/20 97/20 97/22      evaluation [4] 81/18 109/7 135/17 136/3       Exhibit 3003 [1] 152/17
 116/3 128/5 160/4 192/6 213/15 214/14         EVAN [1] 2/3                                  Exhibit 3004 [3] 9/18 43/16 45/19
 224/25 224/25                                 evan.hughes [1] 2/6                           Exhibit 3005 [2] 17/10 17/15
either/or [2] 76/10 97/22                      even [19] 32/12 69/8 74/18 77/13 102/23       exhibits [5] 108/13 149/1 149/2 203/15
                                                104/5 112/24 123/20 151/10 151/18 158/23      205/7
electrical [2] 28/12 188/12
electronic [2] 98/3 213/9
                                                180/7 184/6 184/14 184/15 211/2 212/6        exist [2] 113/2 218/18
electronically [1] 208/13
                                                212/13 218/11                                existed [1] 225/1
element [1] 4/11                               events [1] 92/11                              existence [1] 9/3
ELMO [1] 181/9                                 ever [9] 16/22 86/23 87/19 89/14 95/12        exits [4] 72/21 159/18 205/10 225/25
else [16] 88/12 121/8 124/18 129/15 160/2
                                                106/10 114/7 124/6 225/1                     exotic [3] 106/8 120/24 121/9
 178/10 185/2 185/9 185/18 189/23 194/12       EVERETT [1] 1/12                              experience [51] 16/10 17/21 20/12 23/13
 198/15 211/2 214/11 216/12 224/3              everett.witherell [1] 1/16                     24/6 25/17 30/15 31/6 31/13 31/15 32/25
                                               every [20] 5/10 5/17 8/21 18/10 52/18 53/10    33/5 33/8 33/11 40/4 42/1 42/5 42/13 43/9
emailed [2] 73/24 73/25
                                                58/21 78/23 86/12 87/12 147/3 164/2 175/24    47/21 48/4 48/17 51/1 51/5 53/3 56/22 60/4
Emerald [2] 172/1 172/2
                                                208/2 208/10 211/2 213/12 213/13 216/22       77/3 77/9 77/18 84/25 88/4 91/15 91/18
emergencies [1] 230/5
                                                216/24                                        91/20 91/21 91/22 98/11 100/24 112/8 130/6
empty [1] 25/2
                                               everyone [4] 4/2 159/17 216/14 225/23          130/11 130/21 130/21 132/19 166/23 168/21
encountered [1] 57/21
                                               everyone's [1] 216/7                           168/24 169/1 174/4 174/13
end [20] 19/8 48/20 49/7 51/11 57/23 58/9
 80/2 91/25 92/8 117/14 121/5 135/20 148/1     everything [3] 118/5 211/25 219/23            experienced [2] 89/12 89/12
 148/20 187/15 191/22 194/22 195/1 195/8       everything's [2] 59/6 59/24                   expert [42] 16/23 18/1 18/6 18/9 36/5 36/17
 205/3                                         everywhere [1] 163/24                          73/2 73/6 73/7 73/14 85/6 94/24 100/19
                                               evidence [37] 4/21 6/18 6/19 8/9 8/18 8/20     105/22 113/4 113/4 113/11 159/22 159/25
end-user [1] 19/8
                                                8/24 8/25 9/2 9/3 9/5 9/6 17/17 43/20 44/3    160/1 160/6 160/17 162/7 162/25 163/3
ending [7] 95/7 141/1 154/13 155/15 155/18
                                                44/9 44/10 46/1 47/1 86/1 86/4 90/25 98/23    164/25 166/6 166/9 167/8 167/22 168/5
 155/20 157/7
                                                108/16 153/7 156/21 156/22 157/9 162/23       168/16 168/17 168/18 174/21 174/21 175/6
ends [1] 107/24
                                                164/3 194/10 196/4 212/25 212/25 218/22       175/21 175/23 191/3 216/16 216/17
enforce [1] 112/4
enforcement [28] 11/8 11/10 12/5 12/7 13/2
                                                223/4 225/4                                  expertise [4] 100/18 113/24 115/25 174/5
                                               evolve [1] 123/16                             experts [5] 164/22 164/23 164/24 175/25
                                                                                                                                             242



E                        Case 2:18-cr-00249-MMB
                                       fields [1] 163/7 Document 539 Filed227/13
                                                                            12/19/19      Page
                                                                                 228/3 229/25    242 of 263
                                                                                              230/2
                                               figure [6] 126/10 126/21 126/21 192/20          formal [3] 163/14 165/9 169/18
experts... [1] 216/20
                                                194/7 212/22                                   format [1] 155/12
explain [5] 89/21 153/18 154/24 154/25
                                               figuring [2] 55/14 80/23                        forms [2] 59/9 181/5
 155/6
                                               file [1] 194/2                                  forth [4] 4/11 66/10 90/12 104/4
explanation [1] 49/23
                                               final [2] 120/3 120/6                           forward [2] 79/7 86/7
explanatory [1] 155/23
                                               finalized [1] 174/7                             found [25] 5/19 6/6 34/17 50/8 122/16 140/3
exposure [2] 21/22 22/25
                                               find [22] 6/3 6/12 6/14 7/9 7/10 9/2 9/6 26/9    158/13 158/15 179/17 200/18 209/25 210/7
express [1] 8/21
                                                28/22 29/14 36/7 36/19 112/23 196/8 209/22      210/10 210/10 210/11 212/7 217/3 218/12
expression [1] 9/11
                                                211/11 211/15 213/5 219/10 227/1 227/25         220/12 220/20 220/21 228/2 228/9 229/6
extensive [2] 40/4 228/22
                                                229/23                                          229/11
extract [1] 32/8
                                               finding [4] 65/13 227/14 228/4 229/1            foundation [4] 45/22 95/22 128/20 129/4
extracted [4] 153/2 155/17 156/5 156/8
                                               findings [1] 227/16                             four [17] 37/25 70/11 70/12 70/18 73/14
extraction [1] 155/12
                                               finds [1] 221/22                                 119/5 119/23 169/9 213/14 213/16 214/9
extrapolate [1] 39/23
                                               fine [1] 134/24                                  214/11 218/24 220/24 225/1 225/2 226/14
extremely [2] 89/11 89/12
                                               finger [1] 215/4                                fourth [2] 89/4 177/12
eyes [1] 211/17
                                               finish [8] 45/9 135/23 153/14 154/1 198/24      frame [1] 120/10
F                                               198/25 202/18 206/17                           frankly [1] 58/16
                                               finishes [1] 49/15                              frequently [2] 54/13 180/17
F.3d [3] 226/22 228/19 228/20
                                               finishing [1] 31/24                             Friday [1] 215/10
facility [2] 19/9 162/12
                                               firearm [1] 226/6                               Friday's [1] 214/3
fact [10] 7/5 21/8 86/3 88/6 98/18 108/9
 120/4 134/11 174/2 226/10                     firearms [1] 25/24                              friends [2] 213/18 214/7
factor [2] 99/4 116/1                          FIRM [1] 2/4                                    front [12] 17/8 44/15 84/9 97/9 139/5 141/2
factors [1] 79/9                               first [45] 4/6 4/6 17/22 21/14 25/18 30/2        142/4 150/3 154/17 156/23 167/24 167/25
facts [6] 18/8 94/22 186/17 206/8 226/11
                                                31/8 39/15 46/24 50/11 50/24 53/1 62/12        full [4] 10/21 157/23 177/2 177/3
 226/24                                         64/2 64/19 80/4 86/11 89/23 107/1 108/17       fumble [1] 96/23
factually [1] 97/16
                                                109/14 115/3 118/4 124/4 124/5 140/2           function [1] 165/14
failed [1] 227/1
                                                141/19 154/9 155/13 159/22 162/25 163/23       further [18] 8/3 22/14 51/3 62/14 67/10
                                                171/18 198/3 206/3 213/17 214/8 214/10          72/13 100/2 111/15 151/22 159/6 164/12
fair [11] 78/6 79/21 91/4 93/5 96/1 105/25
                                                214/12 214/12 215/13 215/17 218/6 219/25        177/23 180/7 180/9 183/11 189/22 201/15
 106/20 146/1 170/2 177/4 180/12
                                                228/3                                           206/2
fairly [2] 17/20 65/19
                                               first-hand [1] 171/18                           furtherance [2] 9/3 227/21
fake [1] 220/2
                                               five [24] 46/10 83/23 83/24 118/23 119/3        future [3] 79/1 98/8 226/20
Falcons [1] 43/3
                                                119/5 119/22 119/23 120/7 134/16 134/21
falls [1] 106/16                                                                               G
                                                134/22 134/23 135/5 152/9 165/15 205/6
familiar [32] 14/12 14/14 16/10 16/13 16/16
                                                205/8 205/25 213/14 214/9 214/11 224/1         G-3004 [2] 3/20 46/1
 16/19 23/1 27/9 37/23 48/6 54/9 58/11 88/10
                                                229/15                                         G-3005 [2] 3/19 17/17
 105/8 105/10 105/21 105/23 107/1 130/18
                                               five-day [1] 214/11                             GADSON [93] 1/6 2/11 50/24 51/4 51/22
 130/20 131/3 131/5 139/9 172/6 176/19
 176/23 180/22 187/1 188/24 196/17 197/16      fixed [2] 39/25 206/20                           52/2 52/3 52/3 52/17 52/19 53/10 53/16
 199/3                                         flawed [1] 96/3                                  54/23 55/21 57/3 58/2 58/16 58/21 59/5
                                               flexible [1] 74/16                               59/10 59/23 60/14 60/15 60/21 60/25 61/3
familiarity [3] 38/1 64/12 88/2
                                               flip [6] 28/21 37/5 37/11 44/24 103/8 104/14     61/16 61/18 62/19 63/3 63/12 63/14 63/16
famous [1] 178/11
                                               flipped [1] 38/4                                 63/17 63/20 64/2 65/7 69/5 69/9 69/13 72/7
fancy [2] 81/14 184/11
                                               flipping [1] 188/14                              75/14 75/17 76/1 76/7 76/14 76/17 78/17
far [12] 48/19 108/16 120/3 120/3 120/4
                                               Floor [1] 2/8                                    78/23 80/1 81/8 81/11 81/22 82/2 82/18
 121/11 121/13 124/13 131/11 154/5 207/13
                                               flown [1] 165/17                                 82/24 83/11 83/12 83/13 83/17 84/1 84/10
 229/19
                                               fly [2] 213/20 214/7                             84/18 86/11 87/14 111/25 126/17 127/5
farmer [1] 106/13
                                               flying [1] 166/2                                 127/8 127/9 128/24 129/13 130/8 131/12
fast [1] 121/13
                                               focus [4] 13/1 13/10 13/13 106/1                 131/19 132/4 133/1 133/8 133/18 133/22
fault [1] 96/14
                                               focusing [1] 90/4                                133/25 135/14 136/19 136/21 137/4 139/6
favor [1] 206/9
                                               folks [4] 50/19 65/20 219/5 222/2                145/17 146/12 146/16 146/18 208/5 211/7
FBI [12] 163/11 164/7 169/11 207/11 208/2
 208/9 210/8 213/4 220/4 221/11 223/17         follow [2] 28/2 91/17                            223/11
                                               followed [1] 223/17                             Gadson's [4] 127/11 136/20 146/10 216/15
 223/19
                                               following [6] 12/18 25/2 25/3 34/12 36/1        GAGLIARDI [2] 1/23 230/16
FBI's [2] 195/8 221/18
                                                36/9                                           gain [1] 15/3
February [3] 86/7 86/9 86/12
                                               follows [2] 121/18 203/19                       gambit [1] 19/4
February 12 [1] 86/9
                                               food [3] 41/14 48/16 121/6                      game [5] 15/15 25/11 65/20 212/14 212/15
federal [6] 163/12 166/2 166/5 167/9 197/16
                                               food's [1] 41/15                                gangs [1] 19/16
 207/18
                                               FoodSaver [4] 26/18 26/23 27/2 187/13           gangsta [1] 8/19
feed [1] 124/23
                                               footing [1] 228/15                              gangster [2] 107/4 107/8
feeding [1] 85/20
                                               Force [1] 207/15                                Garci [4] 87/13 87/15 87/17 88/7
feel [2] 49/21 79/15
                                               foregoing [1] 230/11                            gas [1] 32/1
fellow [2] 116/5 116/24
                                               forensic [3] 162/6 168/5 196/4                  gasoline [1] 31/21
felt [1] 171/13
                                               foreseeable [1] 6/6                             gather [1] 89/19
fentanyl [3] 19/5 102/20 163/22
                                               forget [1] 133/8                                gathered [1] 70/17
few [15] 28/20 40/3 46/13 46/14 50/2 50/3
                                               forgot [1] 61/4                                 gathering [1] 164/8
 58/16 71/7 90/3 127/13 138/15 183/20
                                               form [24] 4/25 5/9 28/17 28/17 29/19 29/20      gave [7] 55/16 102/12 104/8 121/15 132/22
 210/17 213/24 226/2
                                                32/4 32/9 32/10 32/11 32/13 32/24 51/2          146/16 171/17
field [5] 112/1 162/5 163/19 164/23 168/19
                                                59/12 79/18 116/4 122/1 204/6 206/20 226/3     gelatin [1] 180/21
                                                                                                                                        243



G            Case 2:18-cr-00249-MMB
                                  143/12Document
                                         143/13 147/1 539    Filed 149/8
                                                      147/21 147/22 12/19/19
                                                                           30/12Page    24333/2
                                                                                 30/25 31/3 of 33/8
                                                                                                26333/14 33/15 35/8
                                                149/11 159/22 160/15 162/17 164/1 165/21       35/9 55/25 77/3 137/8 172/21 188/20 189/4
general [5] 18/9 49/22 106/2 128/1 128/5
                                                171/24 172/3 178/16 183/10 189/1 196/11       grams [143] 27/24 28/8 28/16 29/4 29/5 29/7
General's [1] 169/12
                                                200/23 203/13 204/13 205/2 205/4 206/16        29/11 29/15 30/3 30/6 30/8 30/14 30/18
generality [1] 78/8
                                                208/10 208/23 209/8 209/8 209/22 210/6         30/20 30/24 31/4 31/4 31/4 33/3 33/3 33/3
generally [4] 78/5 88/24 97/1 190/22
                                                210/14 210/15 210/17 211/17 212/4 214/4        33/14 34/13 34/14 34/15 35/2 35/12 36/4
generic [2] 41/10 41/12
                                                214/10 214/20 215/12 215/22 216/9 216/25       36/5 42/2 42/3 42/7 42/10 42/19 42/20 43/2
gentleman [2] 107/8 107/25
                                                221/16 221/17 222/23 223/11 225/20             43/7 48/17 50/23 51/6 51/23 52/24 53/6
gentlemen [18] 10/15 18/5 43/17 72/14
                                               goal [2] 209/15 225/8                           53/18 53/19 53/19 54/24 55/19 55/23 56/2
 72/17 75/3 82/4 113/19 138/17 151/24
                                               goes [18] 47/9 61/4 74/7 90/1 107/24 124/13     56/7 56/9 56/12 56/12 56/18 58/12 59/6 59/6
 159/10 159/16 161/10 162/4 202/15 205/4
                                                147/8 147/9 170/11 174/12 210/6 211/24         59/13 59/18 61/6 61/13 61/15 62/23 63/17
 205/24 225/11
                                                214/12 218/7 221/18 223/21 224/5 227/16        63/21 63/23 63/25 64/1 65/1 65/2 65/16
geographic [2] 30/21 123/19
                                               going [148] 4/22 5/3 7/23 8/10 9/17 10/1        65/24 66/16 67/17 67/23 67/23 69/19 69/21
geographically [2] 15/13 39/10
                                                19/10 22/20 22/23 23/20 26/6 27/13 29/11       70/12 71/18 71/18 71/19 71/20 72/2 72/2
get [66] 21/25 24/7 25/7 27/16 31/11 35/9
                                                29/16 29/18 30/4 30/11 31/11 32/16 34/11       72/3 72/4 72/6 72/8 72/8 72/9 72/9 75/23
 38/13 49/22 49/23 50/2 50/19 53/1 63/11
                                                38/8 38/9 38/10 38/20 46/12 50/3 50/19 52/5    76/4 76/5 76/18 77/16 77/19 78/18 79/23
 64/9 69/18 77/1 77/12 78/5 81/5 87/17 90/4
                                                52/18 52/19 53/11 62/3 65/5 73/4 74/6 74/8     79/23 80/2 81/2 81/6 81/8 81/15 81/18 82/16
 90/5 93/19 94/4 97/14 97/19 106/17 112/1
                                                74/19 76/22 78/6 79/3 82/3 90/4 93/3 100/15    82/17 83/5 83/17 84/14 85/11 91/8 97/15
 123/22 124/4 127/15 145/6 165/6 170/23
                                                100/15 103/5 107/18 109/9 110/9 117/1          97/15 97/15 127/2 129/25 130/7 130/12
 173/18 189/4 194/14 194/23 199/2 202/23
                                                117/14 117/20 123/9 125/18 125/19 126/4        130/12 137/7 137/8 139/7 139/18 143/5
 205/6 208/12 208/14 208/25 209/15 211/20
                                                127/16 127/22 128/6 128/11 128/12 129/3        143/8 143/20 143/23 147/8 147/9 172/18
 213/23 214/19 214/20 215/22 216/12 219/5
                                                131/7 133/3 133/18 134/15 136/19 139/11        183/7 183/9 188/1 209/23 209/23 209/23
 219/12 219/13 219/20 219/25 220/2 220/25
                                                140/2 140/18 140/19 141/4 141/20 142/16        210/9 210/9 220/22
 222/10 222/18 223/16 224/21 224/22 225/6
                                                146/18 147/4 148/25 149/8 152/20 153/24       granted [2] 8/7 227/5
 228/20 230/6
                                                159/11 159/25 160/6 160/11 160/16 160/18      Grease [1] 188/11
gets [20] 22/14 28/18 32/4 32/24 39/8 79/23
                                                161/15 165/23 166/18 170/2 172/3 172/23       great [3] 104/13 192/3 208/16
 79/25 80/1 202/21 209/9 210/25 211/5
                                                172/24 173/20 174/1 174/5 180/24 183/6        greater [1] 189/14
 211/14 214/8 214/21 218/3 220/9 221/7
                                                185/25 186/1 186/2 187/3 187/5 188/20         Gregory [1] 207/15
 224/4 224/22
                                                188/23 190/2 191/22 197/20 198/9 202/17       gritty [1] 38/14
gets to [1] 32/4
                                                202/19 204/7 204/25 205/4 205/7 205/12        ground [1] 100/25
getting [13] 24/1 31/19 66/22 78/11 122/25
                                                207/13 209/7 210/13 211/6 211/7 211/8         ground-level [1] 100/25
 162/7 171/9 186/7 189/20 206/19 207/22
                                                211/23 212/24 213/10 213/11 213/12 213/18     group [23] 11/21 11/21 13/10 13/12 13/13
 218/24 222/6
                                                214/2 215/13 216/3 217/20 219/12 219/13        13/17 24/7 26/12 27/1 38/24 39/9 39/11
girl [2] 39/5 171/25
                                                219/14 219/15 219/16 221/17 222/8 222/10       54/11 88/3 104/6 110/18 124/9 142/18
give [36] 7/24 9/12 10/1 15/6 23/18 24/5
                                                222/17 223/16 224/19 225/12 226/1 227/2        195/16 209/11 209/13 219/8 222/13
 41/5 44/7 49/15 57/7 57/18 81/22 84/2 84/11
                                                227/14 230/4                                  groups [4] 22/12 32/5 37/25 123/21
 112/11 117/5 134/16 146/18 157/22 159/13
                                               GOLDMAN [15] 2/11 2/11 3/6 3/15 111/17         grown [5] 106/3 106/4 106/4 106/7 120/25
 160/19 168/10 175/23 175/24 186/12 192/2
                                                111/25 113/17 132/16 134/13 138/9 138/25      guess [5] 13/3 106/8 109/24 109/25 110/4
 194/12 202/19 204/3 206/5 206/13 206/14
                                                139/13 148/1 204/17 205/15                    guessing [1] 160/23
 219/4 222/19 228/23 229/14
                                               gone [8] 12/17 68/5 68/14 71/7 89/11 106/21    guided [1] 201/13
given [18] 5/12 7/8 7/14 24/11 82/16 86/11
                                                140/5 221/23                                  guilty [7] 5/20 6/7 6/13 225/8 228/5 229/11
 95/21 95/23 96/10 106/24 113/22 114/1
                                               gonna [1] 221/12                                229/11
 125/24 127/10 163/6 168/13 216/8 217/18
                                               good [25] 4/2 10/9 10/15 11/3 11/4 38/1        gun [2] 210/10 210/11
gives [7] 55/24 56/9 57/9 69/20 79/3 83/17
                                                75/10 75/11 88/18 88/19 100/8 100/9 100/11    guns [3] 25/13 164/13 165/12
 110/15
                                                103/12 111/24 124/12 162/2 162/3 167/20       guy [7] 42/16 79/10 107/9 210/25 212/8
giving [11] 78/17 82/18 83/6 83/11 83/12
                                                167/21 190/1 216/24 225/18 227/8 228/21        212/9 216/15
 83/13 85/19 116/23 119/1 127/21 136/20
                                               Google [7] 178/19 178/21 181/12 181/14         guy's [1] 221/8
glass [12] 39/6 40/20 40/21 41/1 54/12
                                                197/24 198/4 198/10                           guys [7] 66/12 66/15 165/12 169/13 173/25
 180/16 180/17 180/18 180/22 181/4 182/1
                                               got [32] 21/16 51/4 62/21 63/16 64/9 69/5       210/24 222/25
 184/11
                                                69/24 70/25 74/3 87/17 88/7 92/8 93/8
Glassboro [1] 162/8                                                                           H
                                                114/25 137/4 137/11 183/9 183/14 200/9
glasses [4] 40/23 47/8 54/12 54/13
                                                212/22 214/7 216/7 217/11 219/4 219/10        had [95] 10/5 10/7 13/3 13/18 14/10 14/12
glassine [1] 34/14
                                                219/20 220/11 221/24 222/2 223/5 223/6        14/15 14/18 14/24 15/8 25/20 27/20 46/19
glean [2] 169/24 169/25
                                                230/2                                         46/22 50/12 50/14 52/3 53/9 59/5 59/8 59/11
gleaning [1] 174/17
                                               gotten [2] 73/10 147/18                        59/16 64/3 67/6 67/11 67/18 67/19 68/23
GMT [1] 221/10
                                               Government [41] 1/12 3/2 7/25 8/25 9/17        73/6 75/19 80/8 82/23 82/24 83/9 85/8 85/11
go [137] 4/3 5/16 6/9 10/10 17/19 18/12 24/4
                                                17/9 17/14 19/22 43/20 45/7 45/18 73/11       85/17 87/21 93/5 93/5 93/17 93/18 98/11
 27/16 28/2 38/11 38/18 39/15 39/20 41/19
                                                101/14 106/24 114/19 116/24 130/24 130/25     98/14 102/1 119/8 126/10 126/10 126/11
 43/12 43/13 47/2 47/13 47/16 48/11 48/23
                                                140/24 152/17 159/8 159/10 160/11 160/13      127/9 127/10 133/22 140/15 140/16 147/6
 49/2 49/21 50/2 50/4 50/20 51/3 51/17 52/15
                                                161/13 164/23 168/10 179/12 191/19 196/3      147/17 147/18 161/12 163/7 163/14 165/4
 52/22 53/7 53/20 54/16 54/22 55/9 55/14
                                                202/13 202/19 202/21 202/21 202/23 204/12     168/3 169/17 171/7 171/12 171/13 173/3
 57/1 57/11 58/5 58/13 60/1 61/7 61/17 62/3
                                                206/10 206/14 207/18 227/18 230/1             173/11 173/19 176/7 176/7 176/10 179/19
 62/19 63/3 64/7 64/17 65/7 65/17 66/10
                                               Government's [9] 7/22 7/24 8/7 44/1 124/21     187/25 190/9 191/2 193/11 193/11 193/15
 67/25 68/18 69/3 69/15 70/7 70/14 71/14
                                                203/23 205/5 216/17 225/12                    198/4 199/22 205/25 207/5 207/6 208/24
 75/20 76/13 89/4 90/1 92/1 92/1 94/1 97/17
                                               grab [3] 70/23 113/15 218/1                    216/7 218/1 220/8 224/16 225/7 226/8 227/1
 98/17 101/24 102/2 102/4 106/19 107/18
                                               grabbed [1] 50/12                              227/4 228/17 228/22
 109/2 114/12 117/14 121/9 123/15 124/4
                                               graduate [1] 162/11                            hadn't [1] 85/13
 124/23 125/18 126/4 126/9 127/16 129/10
                                               graduation [1] 12/17                           half [36] 14/9 28/9 29/12 29/20 30/8 30/20
 135/5 135/23 136/2 138/15 138/18 141/11
                                               gram [21] 26/6 28/17 30/2 30/4 30/10 30/11     31/2 54/21 70/12 70/12 70/18 70/20 77/12
                                                                                                                                      244



H                       Case 2:18-cr-00249-MMB         Document
                                      69/12 69/18 70/3 70/3 74/3 74/18539    Filed49/4
                                                                      78/19 79/3    12/19/19       Page
                                                                                       50/7 51/21 52/24   244
                                                                                                        53/13   of 263
                                                                                                              53/23 53/23
                                              79/10 81/22 81/23 82/3 82/3 83/4 84/2 84/2    54/18 55/11 55/12 57/3 57/13 58/2 58/7
half... [23] 83/9 91/5 91/5 103/13 117/20
                                              84/5 84/6 88/8 90/14 94/21 98/17 99/2 99/7    58/24 59/14 59/22 60/21 60/23 61/9 61/18
117/22 117/24 121/16 121/16 122/25 128/8
                                              99/21 99/21 114/9 114/9 116/17 116/18         62/4 62/8 62/21 63/6 63/10 64/19 65/10
130/3 130/14 131/18 136/25 138/6 159/15
                                              116/18 117/23 118/1 118/5 125/25 126/2        68/11 68/18 68/20 69/1 69/17 69/25 70/25
159/15 180/2 180/2 203/3 203/6 204/15
                                              126/2 126/23 126/24 127/1 127/2 127/5         71/8 83/1 84/9 90/24 92/4 92/9 92/19 94/2
half-ounce [1] 30/20
                                              127/9 129/13 129/15 131/21 131/22 132/13      96/3 96/24 97/16 98/4 102/24 103/18 107/13
Hamilton [1] 2/12
                                              132/14 132/14 132/14 132/22 132/23 133/9      108/23 109/5 109/7 115/21 116/8 117/24
hampered [1] 204/19
                                              134/2 134/2 134/3 134/3 134/14 134/15         118/5 120/20 121/25 124/1 124/14 132/16
hand [23] 8/10 10/19 52/3 52/6 75/17 80/8
                                              134/15 135/2 135/2 135/10 136/23 137/7        139/19 139/24 142/16 143/18 146/7 147/16
80/9 83/9 86/3 98/13 101/3 101/3 109/1
                                              139/24 146/12 146/16 146/19 146/20 151/1      149/8 149/18 149/21 154/25 155/11 156/23
126/15 127/2 127/5 161/19 165/24 171/18
                                              151/21 154/11 155/2 156/9 157/22 157/22       164/6 165/22 167/9 170/15 177/2 177/16
179/21 217/1 217/1 220/14
                                              157/24 158/4 158/10 158/20 158/22 159/1       177/20 183/22 186/23 192/24 193/15 193/16
handed [1] 10/4
                                              173/11 173/15 173/16 173/17 173/18 173/19     193/19 200/3 201/11 202/17 206/1 216/25
handling [1] 12/16
                                              179/19 183/9 184/19 187/22 187/25 188/5       218/14 219/18 220/25 221/6 224/12 224/13
hang [1] 222/23
                                              190/17 193/10 197/10 197/11 197/19 198/24     225/18 226/4
HANS [18] 1/6 50/24 57/3 58/2 58/16 58/21
                                              202/4 202/4 202/4 205/16 207/18 207/22        here's [5] 70/17 74/6 149/18 173/23 222/18
61/18 63/3 65/7 69/5 72/7 76/1 81/7 126/17
                                              207/24 207/25 207/25 208/1 208/7 210/5        heroin [56] 9/9 13/9 13/10 13/11 13/21 14/7
139/6 208/5 211/7 223/11
                                              210/6 210/7 210/18 211/24 212/13 213/15       17/7 19/4 32/22 32/23 32/24 33/1 33/3 33/7
happen [8] 38/8 92/4 185/24 186/1 200/2
                                              213/17 213/20 214/8 214/8 214/10 214/10       34/15 34/15 35/5 35/8 35/18 35/18 35/22
200/3 209/12 215/21
                                              214/12 214/21 214/21 215/5 215/20 216/20      35/24 39/5 41/15 43/10 48/16 48/18 64/10
happened [4] 98/7 218/23 220/8 222/12
                                              216/23 217/3 217/4 217/14 217/14 217/15       64/13 64/15 64/16 71/20 72/4 86/21 86/23
happening [3] 146/8 147/16 159/13
                                              219/20 219/23 219/24 219/24 220/1 221/7       86/25 87/2 87/23 101/8 102/20 114/6 114/15
happens [3] 81/2 194/19 216/4
                                              221/22 222/3 222/5 222/18 223/3 223/6         124/21 137/13 164/4 165/24 170/11 171/9
hard [27] 10/4 39/5 39/13 40/5 40/6 40/11
                                              223/7 223/8 223/9 223/9 223/10 223/12         172/3 172/11 172/14 182/20 187/25 195/16
40/13 40/14 40/14 79/20 81/25 97/2 97/20
                                              223/14 223/14 223/15 223/21 223/23 223/23     209/23 220/22
99/2 132/24 133/6 133/14 133/15 134/10
                                              224/3 224/3 224/4 224/5 224/12 224/16         herself [1] 8/21
135/10 135/11 135/16 182/17 190/10 190/10
                                              224/18 224/18 224/22 224/22 225/1 226/19      hey [1] 173/22
190/11 215/9
                                              226/19                                        HICKSON [42] 1/6 2/7 47/19 47/25 48/1
hardware [30] 52/18 53/10 55/21 58/21
                                              he's [73] 52/20 59/14 63/6 63/13 64/4 66/21   72/5 74/22 89/18 89/25 90/7 90/8 95/4 95/24
58/24 59/7 59/15 60/22 61/3 63/6 63/13
                                              66/22 67/21 80/18 80/19 80/22 83/5 89/24      107/19 108/18 109/6 109/14 109/16 109/16
63/18 78/23 79/4 79/9 81/22 82/4 84/1 84/2
                                              113/11 117/12 117/14 118/5 127/1 129/5        110/6 140/15 141/1 150/5 150/7 153/21
84/11 130/8 132/10 133/9 133/19 135/15
                                              135/4 136/22 137/5 137/11 146/18 153/12       153/25 154/6 154/13 208/6 213/13 216/10
140/4 144/23 147/3 147/3 216/22
                                              153/24 158/3 179/19 197/9 197/10 210/24       218/8 219/8 219/12 219/24 220/1 220/11
Harmon [3] 107/25 210/23 210/24
                                              211/6 212/13 212/14 212/20 213/8 213/10       221/4 221/9 221/23 222/1 222/9
Harris [1] 226/7
                                              213/11 213/12 213/14 213/16 214/14 215/14     Hickson's [7] 95/16 96/2 149/14 154/7 158/5
Harrisburg [1] 165/17
                                              215/19 216/13 216/15 216/16 217/2 217/5       158/8 158/15
has [95] 4/15 4/21 5/18 7/4 7/9 8/21 8/25
                                              217/6 217/11 217/12 217/17 219/12 219/13      hidden [4] 25/12 25/18 36/2 211/11
19/11 25/10 25/11 25/15 30/8 32/13 33/8
                                              221/1 221/2 221/6 221/23 222/4 222/7 222/8    hierarchy [5] 23/14 23/20 24/1 52/4 125/1
42/1 43/20 45/6 49/16 50/8 52/20 53/5 53/5
                                              223/5 223/5 223/6 223/6 223/17 224/5          high [8] 19/19 19/23 104/15 120/24 165/13
54/10 55/22 59/13 60/11 61/16 63/23 74/2
                                              224/13 224/13 224/20 224/23 224/25            174/25 186/21 187/3
74/11 74/17 88/2 88/8 95/12 98/8 98/17
                                              head [5] 23/15 173/10 178/5 216/10 225/3      high-level [1] 174/25
106/8 110/17 113/17 122/2 126/23 126/24
                                              heading [1] 143/15                            high-profit [1] 104/15
127/1 127/2 127/5 130/1 134/2 134/3 134/15
                                              hear [11] 8/3 11/25 30/24 33/6 39/11 56/4     high-quality [1] 19/19
136/14 136/18 136/23 143/15 147/14 151/1
                                              92/18 160/14 160/22 222/11 224/19             higher [7] 56/25 106/5 106/8 120/24 121/10
153/20 154/6 154/11 157/13 157/22 158/4
                                              heard [35] 5/5 8/17 34/2 43/22 81/1 89/10     207/23 207/23
158/22 158/25 159/10 161/13 177/13 180/16
                                              89/14 97/11 97/14 107/10 113/3 126/22         higher-level [1] 106/8
183/9 184/8 184/24 185/12 186/9 186/10
                                              130/22 133/3 177/10 186/23 187/19 197/8       highest [1] 91/6
189/3 193/3 196/3 202/21 206/8 211/3 213/3
                                              204/4 208/1 208/13 208/17 210/13 212/17       him [75] 50/19 53/5 53/6 54/19 61/14 61/19
214/21 216/14 220/16 223/8 226/16 226/20
                                              212/25 215/8 216/17 218/14 218/16 218/17      63/18 69/19 69/20 73/25 73/25 79/3 80/18
227/6 227/18 227/23 228/1 228/3 228/9
                                              221/15 222/19 223/1 223/15 224/15             80/22 82/3 84/2 84/11 86/11 88/8 98/16 99/2
229/1 229/4 229/11
                                              hearings [1] 176/14                           99/20 99/21 113/18 116/17 117/12 117/19
hash [2] 181/5 181/24
                                              heat [17] 26/14 26/16 26/17 26/21 26/22       118/1 127/22 128/6 128/11 128/16 128/23
hasn't [2] 120/12 146/20
                                              27/5 32/8 34/16 36/14 36/16 104/17 104/20     131/5 132/3 132/13 135/23 136/15 137/4
haste [1] 69/23
                                              105/5 187/12 187/15 195/11 222/5              146/16 146/19 153/14 154/1 154/7 165/4
have [305]
                                              heat-sealed [3] 187/15 195/11 222/5           169/14 173/20 175/20 179/17 187/19 197/10
haven't [8] 73/10 97/14 106/21 108/7 124/2
                                              heat-sealer [6] 26/16 26/21 34/16 36/16       198/25 208/1 209/9 211/7 213/7 215/4 215/4
132/4 204/4 218/25
                                              104/20 187/12                                 217/10 217/18 219/5 219/25 221/5 221/5
having [11] 24/18 31/11 32/15 54/12 82/5
                                              heat-sealers [3] 26/14 26/17 27/5             221/6 221/14 221/15 221/16 221/24 222/19
93/8 126/1 135/3 155/16 181/10 229/21
                                              heat-sealing [1] 105/5                        223/2 224/5 224/21 224/23 225/3
hay [2] 106/13 106/14
                                              height [1] 219/19                             himself [1] 8/21
HCl [3] 32/7 32/11 66/6
                                              Hello [2] 111/23 189/25                       hired [1] 175/17
he [224] 18/6 18/7 42/24 47/10 48/2 48/3
                                              help [4] 116/16 145/23 215/4 219/12           hiring [1] 191/17
48/16 49/15 49/16 50/12 52/20 53/5 53/5
                                              helped [2] 219/24 225/7                       his [55] 18/4 18/7 18/9 49/7 56/4 60/11 74/5
54/24 55/22 55/22 55/24 59/5 59/13 59/13
                                              helps [1] 215/3                               94/23 95/6 98/15 98/18 98/19 98/20 113/18
59/24 60/11 60/22 61/4 61/5 61/13 61/13
                                              her [5] 172/1 172/3 172/16 172/20 218/20      117/13 118/2 127/9 136/22 154/6 160/1
61/16 61/24 61/24 63/14 63/21 63/22 63/23
                                              here [120] 4/3 4/4 9/14 11/20 19/16 24/3      167/13 174/13 174/13 198/24 205/6 207/21
64/3 64/3 64/4 64/9 67/11 67/15 67/16 67/18
                                              27/24 28/19 28/23 28/25 30/20 32/24 37/21     208/7 210/18 211/1 212/21 213/17 213/21
67/19 67/20 67/21 67/22 67/23 68/11 68/16
                                              38/11 39/21 43/9 46/15 47/2 48/14 48/19       217/1 217/4 217/5 217/8 217/11 217/17
                                                                                                                                          245



H            Case 2:18-cr-00249-MMB
                                  191/25Document
                                         192/8 192/10 539    Filed 193/22
                                                      192/14 193/13 12/19/19   Page
                                                                           175/18 177/2 245
                                                                                        177/25of183/25
                                                                                                 263 183/25 188/9
                                              194/7 194/8 197/16 199/5 203/1 203/5             194/2 194/2 203/22 216/8 226/4
his... [17] 217/18 217/19 217/19 219/4
                                              204/21 207/14 218/17 220/18 220/20 220/21       i.e [3] 80/15 80/15 84/10
219/19 219/24 220/23 221/5 222/4 222/7
                                              222/23                                          IBRAHIM [1] 1/5
223/3 223/5 224/17 224/23 225/2 225/3
                                              however [9] 8/24 9/9 78/7 80/4 81/20 81/25      ice [48] 39/6 41/2 41/9 41/10 47/25 50/12
226/17
                                              82/16 84/5 226/14                                54/12 57/16 60/12 89/24 90/15 91/2 91/2
historical [1] 98/5
                                              huge [1] 164/9                                   92/18 92/19 92/22 93/7 93/20 94/3 94/8
hit [15] 70/24 211/6 211/14 211/25 212/16
                                              HUGHES [16] 2/3 2/4 3/5 3/12 3/13 3/15           94/15 98/23 98/24 99/22 103/18 105/18
213/3 217/5 217/5 217/6 218/3 220/9 221/3
                                              10/5 73/7 88/13 140/7 145/19 159/22 161/15       108/12 109/14 109/23 111/6 142/17 178/6
221/10 224/9 225/1
                                              190/9 194/15 205/14                              178/7 178/10 178/12 178/20 178/23 178/24
hits [1] 221/21
                                              hughesfirm.pro [1] 2/6                           178/24 179/1 179/1 179/1 179/2 184/2
hold [1] 8/15
                                              Huh [2] 217/24 219/9                             184/25 197/5 197/5 218/1
holding [1] 228/10
                                              human [3] 116/1 116/7 124/6                     ID [2] 218/17 220/2
holds [1] 6/17
                                              hundred [1] 37/12                               idea [6] 133/22 134/3 134/3 134/15 159/13
homie [3] 217/24 217/25 219/11
                                              hundreds [7] 13/5 13/5 13/5 30/17 164/11         208/24
honestly [1] 189/2
                                              170/10 180/23                                   identification [2] 130/1 178/18
honesty [1] 226/21
                                              hustle [5] 216/15 217/1 217/8 217/17 217/18     identified [9] 78/17 106/22 106/23 107/13
honeycomb [2] 181/5 181/7
                                              hustles [2] 216/9 216/14                         108/5 108/10 109/20 210/3 212/9
Honor [110] 7/16 7/20 9/16 10/3 17/14
                                              hybrid [2] 178/11 178/12                        identify [3] 76/20 142/22 142/23
17/25 18/13 44/13 45/8 45/18 45/21 49/1
                                              hydrochloric [1] 32/1                           identifying [1] 208/3
49/11 49/18 50/1 50/5 72/11 72/13 72/24
                                              hydrochloride [8] 19/8 28/4 31/9 31/25 40/8     ignore [1] 225/16
73/8 73/10 73/20 73/24 74/13 93/10 93/13
                                              132/11 136/5 190/14                             illegal [4] 14/13 23/6 24/11 173/7
93/24 94/12 94/25 96/5 96/20 98/21 110/11
                                              hydroponically [2] 106/3 120/25                 illicit [5] 18/22 18/25 26/7 29/8 39/17
111/18 113/6 113/11 114/9 114/10 116/6
                                              hypothetical [6] 93/18 94/10 94/11 94/19        image [5] 54/19 54/22 181/21 182/7 198/2
116/9 116/13 117/4 117/16 117/25 118/8
                                              94/22 94/23                                     images [2] 178/19 179/4
126/2 126/7 128/18 129/1 129/8 130/25
                                                                                              imagination [3] 22/2 22/3 22/7
132/2 132/18 134/6 134/25 135/22 138/12       I                                               iMessage [1] 155/11
138/16 138/19 139/2 140/8 140/11 140/18
                                              I'd [11] 27/16 40/3 43/12 43/13 72/24           iMessages [1] 155/9
141/4 142/7 144/24 145/5 145/10 146/4
                                               125/16 138/17 159/14 160/10 166/23 173/19      immediately [4] 144/14 144/20 144/21
147/20 148/12 148/23 151/14 159/9 159/23
                                              I'll [22] 4/24 7/17 8/4 9/12 45/11 46/24 73/8    215/17
160/3 160/8 161/3 161/16 174/9 174/12
                                               93/15 94/1 116/21 127/15 127/16 159/13         immunity [1] 164/15
175/20 179/7 181/9 181/11 181/18 182/5
                                               165/4 166/1 173/17 183/6 202/17 207/8          impact [1] 32/15
182/7 182/9 183/11 183/13 190/4 192/4
                                               208/23 216/12 229/13                           impacts [1] 204/8
196/6 197/8 200/22 202/12 202/14 203/4
                                              I'm [168] 5/3 6/3 6/22 7/18 8/10 9/22 10/1      Impala [5] 36/2 36/4 210/1 210/6 210/10
203/7 203/15 204/10 204/18 207/2 207/6
                                               11/7 11/14 12/9 13/11 13/24 14/14 17/9 27/9    imperial [1] 188/1
225/10 228/17 228/23 228/25 229/8
                                               27/13 34/1 34/11 35/2 37/23 44/7 48/25         implying [1] 150/17
HONORABLE [1] 1/9
                                               49/12 50/19 52/18 53/11 56/4 57/19 58/11       important [10] 49/5 151/2 174/3 174/4
Hoover [18] 62/8 62/9 62/12 211/23 212/3
                                               58/21 60/16 63/22 66/9 70/24 70/24 74/4         213/21 214/17 214/21 220/8 221/8 221/15
212/4 213/7 213/10 213/13 213/19 213/21
                                               74/8 74/13 74/13 74/14 74/19 76/9 78/24        importation [1] 11/17
214/3 215/3 215/6 216/4 216/6 219/2 221/4
                                               82/5 83/3 83/16 83/22 86/16 86/16 87/18        imported [2] 16/11 33/10
Hoover's [2] 214/7 214/18
                                               88/10 89/7 89/25 90/1 92/12 92/15 94/1         impossible [2] 67/6 67/23
hope [2] 194/15 215/11
                                               94/18 95/4 96/15 99/12 100/15 100/15           Impressive [1] 85/23
hopefully [1] 194/11
                                               105/23 106/1 106/9 107/18 111/25 113/1         impurities [3] 32/8 66/7 66/8
hopes [1] 207/24
                                               116/2 117/1 117/20 119/13 119/25 120/11        inaccurate [1] 148/5
hour [11] 117/20 117/22 117/23 128/8
                                               125/13 125/18 125/18 127/16 128/12 129/8       inbox [1] 156/3
159/15 159/15 191/16 203/3 203/6 204/14
                                               131/7 132/9 133/18 134/15 135/14 136/17        inch [4] 28/9 29/20 180/2 180/3
204/15
                                               136/19 136/21 137/4 138/9 139/9 140/18         inches [4] 28/8 28/8 180/4 180/5
hours [15] 46/13 119/5 119/5 119/9 119/15
                                               140/19 141/4 142/1 144/16 145/3 145/5          incident [1] 209/19
119/23 120/8 129/6 192/12 192/17 192/21
                                               145/18 147/4 148/25 149/8 150/13 150/14        include [3] 12/19 84/15 101/16
193/14 194/3 201/10 202/2
                                               151/8 151/13 152/20 153/24 157/7 157/10        included [4] 8/12 13/6 24/22 148/20
house [33] 98/15 98/18 98/19 98/20 99/15
                                               157/18 158/7 159/25 159/25 160/11 160/23       includes [1] 16/2
102/5 158/5 158/8 172/4 172/5 172/8 173/9
                                               164/16 165/1 165/25 167/5 168/11 170/20        including [5] 114/1 135/3 164/4 175/25
186/10 195/16 208/4 208/7 209/13 209/22
                                               173/20 173/22 174/10 177/23 178/9 180/8         182/12
209/24 210/18 210/20 211/4 211/4 211/9
                                               180/19 180/22 181/14 183/6 186/7 187/1         incoming [9] 110/1 141/12 141/13 141/13
211/12 211/13 211/22 213/3 218/4 218/6
                                               188/24 189/7 190/2 192/4 192/6 196/17           141/18 141/19 156/2 156/7 156/9
218/13 218/16 219/13
                                               197/20 199/3 200/3 202/19 203/8 204/7          incoming/outgoing [1] 141/18
houses [3] 172/24 215/3 220/12
                                               204/7 205/7 205/12 207/3 210/13 211/19         inconsistencies [1] 95/3
how [97] 12/9 13/3 16/10 16/13 16/25 18/22
                                               212/12 215/13 215/16 216/2 216/2 216/2         inconsistent [1] 227/25
21/25 24/12 27/23 27/24 31/6 31/7 31/16
                                               216/23 221/12 222/6 222/13 223/16 228/15       incorrect [2] 96/18 212/19
37/3 37/22 38/1 38/16 38/20 39/23 46/9
                                               229/9 229/19 230/4                             increase [1] 24/10
46/11 51/11 52/3 52/5 54/15 55/14 59/2 61/1
                                              I've [69] 8/9 12/11 12/17 13/20 14/5 14/6       increased [3] 86/4 226/9 226/12
62/12 63/10 65/15 69/7 69/24 71/1 72/1
                                               14/7 14/7 14/24 16/8 22/3 24/25 25/13 26/21    increases [2] 22/14 22/24
72/16 73/18 74/7 74/11 75/13 84/18 85/20
                                               27/11 71/4 73/1 73/4 78/8 78/13 81/1 89/10     increment [3] 30/11 51/2 55/4
89/21 97/18 97/23 100/10 102/14 102/15
                                               91/14 101/11 102/23 106/21 106/22 107/10       incremental [1] 33/7
102/17 108/22 110/1 112/8 113/2 118/13
                                               128/16 136/3 150/11 163/7 163/14 164/3         incrementally [2] 30/7 77/7
118/22 118/25 119/4 119/20 119/20 120/5
                                               164/9 164/10 164/11 164/14 164/17 164/17       increments [10] 33/2 35/8 48/18 51/1 77/3
121/1 121/14 127/9 137/11 138/14 143/7
                                               165/9 165/11 165/11 165/12 165/15 165/15        77/11 78/9 78/9 99/22 187/23
152/7 166/9 169/8 170/21 170/21 171/20
                                               165/17 165/18 165/22 166/12 166/15 166/17      independent [2] 99/13 99/14
171/21 186/17 186/24 188/2 188/23 191/9
                                               170/10 175/1 175/3 175/4 175/5 175/18          indica [1] 178/12
                                                                                                                                        246



I                        Case 2:18-cr-00249-MMB
                                       intend [1] 204/3 Document 539 Filed  12/19/19
                                                                         issue [10] 4/5 8/6Page   246186/8
                                                                                           63/10 74/1  of 263
                                                                                                           204/1
                                               intended [1] 203/21                             204/6 227/3 227/4 227/7
indicate [2] 60/13 75/23
                                               intends [1] 74/1                               issued [1] 8/6
indicated [12] 59/8 63/17 76/23 101/15
                                               interact [1] 169/23                            issues [4] 90/3 181/10 185/14 228/6
 102/10 103/15 108/8 119/22 149/13 179/19
                                               interaction [2] 93/1 132/9                     it [491]
 180/23 218/8
                                               interactions [4] 131/15 131/16 133/1 169/21    it's [304]
indicates [7] 61/1 61/16 62/13 63/16 95/5
                                               intercepted [2] 16/9 43/24                     item [3] 7/19 178/22 228/25
 146/20 166/22
                                               intercepting [4] 15/21 15/21 15/21 15/24       items [7] 34/12 36/1 36/5 36/8 36/9 187/16
indicating [2] 60/11 146/15
                                               intercepts [3] 16/8 175/1 178/1                 216/10
indication [4] 84/8 91/3 130/7 137/12
                                               interchangeable [1] 71/4                       its [10] 8/20 20/16 20/18 22/17 22/18 22/22
indications [2] 57/18 64/14
                                               interior [1] 24/9                               32/11 159/11 188/6 194/9
indicators [2] 39/12 77/23
                                               interlude [1] 126/6
indictment [14] 114/1 114/5 114/6 114/8                                                       J
                                               internal [1] 68/24
 114/11 114/14 114/23 115/5 115/13 118/18
                                               international [1] 175/5                        JAMAAL [43] 1/5 47/4 47/6 47/19 50/8
 125/21 207/10 224/19 225/9
                                               interpret [8] 64/25 66/20 69/7 71/1 145/9       57/13 60/2 62/10 69/5 72/1 95/6 95/24 109/1
indigenous [1] 20/13
                                                146/23 165/25 194/6                            140/15 142/14 143/14 143/15 145/13 149/17
individual [33] 6/16 6/22 23/4 23/15 23/17
                                               interpretation [43] 47/8 47/10 48/16 50/13      153/10 156/8 208/6 211/5 211/10 211/21
 38/7 38/23 47/7 48/15 49/10 49/22 50/9
                                                51/25 53/5 56/11 56/19 56/20 56/21 62/14       213/13 214/16 215/4 215/14 215/15 215/19
 50/13 50/18 50/18 54/6 55/21 61/11 65/1
                                                64/6 65/4 68/13 70/4 80/19 87/2 87/5 87/25     217/15 217/17 217/23 218/19 219/2 219/19
 69/18 69/20 70/1 70/4 71/3 71/11 99/1 99/12
                                                88/1 88/4 88/22 88/23 88/25 89/23 94/15        220/13 221/6 221/9 221/21 224/10 224/12
 125/12 139/21 143/21 227/13 228/1 229/10
                                                97/11 98/14 99/1 99/5 99/20 99/22 103/16      Jamal [2] 211/16 220/1
individual's [2] 50/11 53/3
                                                103/17 103/18 110/20 112/7 112/17 124/6       JAMEEL [27] 1/6 47/19 72/5 89/17 95/3
individualized [6] 5/13 5/18 5/22 6/11 227/1
                                                137/3 144/14 146/10 146/13                     95/24 96/1 107/18 108/18 109/14 109/16
 227/15
                                               interpretations [1] 177/5                       109/16 110/6 140/14 141/1 149/14 153/21
individuals [33] 15/18 15/22 23/9 23/20
                                               interpreted [16] 59/3 59/4 62/18 63/13 69/8     154/13 208/6 213/12 219/8 219/11 219/24
 24/25 27/10 29/14 29/22 30/18 39/24 53/25
                                                69/10 70/10 70/11 71/2 76/17 79/8 110/2        220/1 220/10 221/9 222/9
 59/8 65/23 67/12 77/4 77/9 90/17 91/24
                                                113/23 133/14 178/7 193/12                    Jameer [1] 42/23
 98/12 106/15 108/5 124/23 125/2 127/18
                                               interpreting [4] 90/25 95/21 112/6 192/1       January [20] 97/5 98/1 143/14 144/10
 146/9 162/22 164/19 164/20 165/10 169/21
                                               interrogatories [4] 5/12 7/8 7/13 229/4         144/13 144/15 144/16 144/18 144/18 144/21
 170/10 191/5 210/4
                                               interrogatory [3] 5/17 6/20 228/8               144/21 144/22 144/22 145/8 145/9 145/9
industrial [2] 19/23 37/17
                                               interview [1] 162/22                            145/12 145/19 145/24 145/24
industry [1] 197/4
                                               interviewed [1] 14/21                          January 2 [6] 144/10 144/16 144/18 144/21
inert [3] 29/2 29/3 67/18
                                               interviewing [3] 15/4 15/11 15/18               145/8 145/24
infer [1] 67/10
                                               interviews [1] 14/24                           January 4 [8] 97/5 143/14 144/15 144/18
influences [1] 21/7
                                               introduce [6] 9/22 9/25 31/21 31/21 31/22       144/21 145/9 145/12 145/19
influx [1] 37/17
                                                32/1                                          January 6 [6] 98/1 144/13 144/22 144/22
inform [3] 144/14 171/21 195/4
                                               introduction [1] 206/5                          145/9 145/24
informant [2] 12/16 92/3
                                               investigate [1] 38/20                          jawn [6] 89/15 111/11 111/11 111/12 178/2
information [25] 38/22 46/18 49/6 68/9
                                               investigation [23] 11/15 14/5 38/19 38/21       178/3
 70/17 85/17 85/20 95/23 99/24 109/9 115/13
                                                39/9 39/20 48/8 92/14 95/11 108/11 115/19     Jeep [2] 209/25 210/11
 115/15 116/4 117/6 136/4 136/8 165/6 165/7
                                                122/16 152/23 153/4 182/12 182/25 195/8       Jersey [7] 162/19 163/3 163/4 163/9 163/11
 168/4 171/18 174/17 174/18 174/19 177/15
                                                207/13 207/14 207/19 207/20 208/9 213/2        169/4 169/6
 177/19
                                               investigations [11] 12/25 13/4 13/5 13/6       Jessica [7] 171/25 172/1 172/10 172/13
informed [1] 110/20
                                                13/6 14/6 14/7 19/15 37/23 130/11 130/11       172/14 172/17 174/18
ingrained [1] 227/24
                                               investigative [9] 12/19 15/16 38/17 85/18      job [9] 11/19 12/23 15/12 15/13 162/21
ingress [2] 20/20 21/15
                                                106/25 114/3 114/21 114/22 120/1               174/3 211/1 217/19 217/20
ingressed [1] 18/23
                                               investigator [8] 14/20 26/10 26/11 38/14       jobs [2] 23/21 223/6
ingresses [2] 101/19 102/18
                                                38/17 60/5 124/3 162/19                       Johnson [1] 224/18
ingressing [1] 21/24
                                               investigators [3] 46/21 68/9 209/11            Johnson's [1] 225/2
initial [1] 58/20
                                               investment [2] 25/6 29/24                      joint [25] 89/10 89/14 89/20 90/21 90/23
initially [3] 63/12 132/22 133/4
                                               investments [1] 220/11                          91/1 92/18 92/19 93/7 94/8 94/15 103/18
injected [1] 32/12
                                               involve [2] 13/8 187/13                         108/13 111/6 111/8 111/10 111/11 111/12
inner [1] 28/11
                                               involved [24] 9/7 17/5 79/9 86/24 87/22         111/14 177/21 177/25 178/4 178/4 184/25
inositol [3] 29/3 29/4 67/19
                                                112/2 115/4 116/25 118/17 123/15 124/24        207/18
inside [4] 36/2 36/3 211/4 211/4
                                                125/11 125/22 125/23 127/18 127/21 137/23     joints [9] 48/1 89/24 91/2 91/2 92/22 93/20
insight [1] 55/16
                                                141/15 167/2 167/4 167/5 175/5 176/12          94/3 109/23 142/17
insinuating [1] 132/17
                                                226/6                                         JR [2] 1/18 1/18
inspectors [1] 169/12
                                               involvement [2] 222/21 227/2                   judge [26] 1/10 4/10 5/3 5/8 5/22 5/25 6/3
Instagram [5] 8/18 43/23 208/14 208/18
                                               involves [1] 184/23                             6/8 6/16 6/18 6/21 128/9 128/15 152/2
 217/5
                                               involving [1] 128/12                            160/14 166/13 166/13 167/25 167/25 181/2
instance [3] 91/6 103/18 133/7
                                               iPhone [2] 155/10 155/10                        203/18 203/20 205/16 207/8 226/18 228/12
instances [7] 82/23 112/25 113/1 124/1
                                               irrelevant [1] 229/12                          judges [2] 165/18 165/19
 126/5 133/10 136/6
                                               is [604]                                       judicial [1] 166/24
institutional [1] 39/2
                                               Island [1] 175/4                               jump [3] 49/8 68/17 179/24
instruction [3] 163/10 169/14 204/3
                                               isn't [13] 73/14 83/5 95/16 96/1 96/2 111/12   June [1] 223/15
instructions [1] 203/25
                                                123/4 131/10 142/7 170/11 207/10 221/22       June 22 [1] 223/15
instructive [1] 92/17
                                                223/4                                         jurisprudence [1] 227/24
insufficient [1] 45/22
                                               isolated [1] 178/21                            juror [1] 229/23
intelligence [2] 15/4 164/8
                                               isomer [2] 196/20 196/20                       jury [66] 4/8 4/11 4/16 4/18 4/19 4/25 5/9
                                                                                                                                       247



J            Case 2:18-cr-00249-MMB
                                 kinds Document
                                       [4] 28/12 39/18539
                                                       185/23Filed
                                                              188/1212/19/19
                                                                           95/11Page    247 of
                                                                                 122/6 123/15   263124/17 162/9
                                                                                              123/24
                                               kitchen [1] 26/5                               163/15 164/16 164/21 165/16 169/18 169/21
jury... [59] 7/4 7/14 8/15 9/14 9/14 10/2
                                               knew [3] 171/11 171/12 171/14                  174/16 199/4 206/8 227/8 227/23 228/21
 10/11 10/13 10/16 11/5 18/5 23/11 43/17
                                               know [113] 11/10 18/18 26/14 31/10 32/18      laws [2] 112/4 112/5
 44/10 45/25 49/13 49/20 49/23 59/2 72/21
                                               34/1 35/21 39/5 39/14 39/18 39/19 49/20       lawyer [1] 130/24
 74/25 75/1 93/22 109/12 109/13 113/20
                                               52/5 54/8 57/20 73/18 73/21 74/4 74/10        lawyers [1] 206/13
 129/4 154/25 156/23 157/9 159/18 161/8
                                               83/16 86/25 88/5 90/4 90/25 91/4 91/25 92/2   lay [1] 128/20
 161/10 162/5 176/20 179/8 182/4 197/20
                                               92/8 92/12 92/18 92/19 92/22 93/3 97/16       lead [3] 26/11 161/15 207/24
 202/24 205/8 205/10 205/19 205/22 206/15
                                               98/4 98/20 98/25 99/3 99/15 102/3 103/8       leader [1] 224/17
 225/4 225/21 225/22 225/23 225/25 226/3
                                               105/10 105/18 106/4 112/18 113/3 115/20       leaders [2] 163/7 207/24
 226/9 226/9 226/19 227/18 227/19 227/25
                                               117/16 121/3 121/6 121/16 122/15 122/18       leading [5] 45/8 68/15 131/7 142/12 144/3
 228/1 228/4 228/9
                                               122/21 122/24 123/7 124/18 125/10 125/11      leap [4] 132/12 132/13 132/14 132/15
jury's [4] 44/10 49/6 150/10 177/13
                                               127/11 130/5 131/10 131/22 133/4 133/20       leaps [2] 132/16 132/18
just [148] 4/22 8/10 9/23 10/8 13/23 15/24
                                               142/24 143/1 147/1 147/4 150/20 158/10        learn [2] 15/5 171/18
 21/6 22/5 22/7 25/5 27/17 27/23 29/16 29/18
                                               165/6 165/23 165/24 171/9 174/7 184/4         learned [1] 112/8
 30/3 31/2 32/6 32/21 35/3 36/21 37/5 37/5
                                               184/14 184/15 186/4 186/17 186/23 189/1       learning [2] 163/20 172/20
 38/3 38/13 38/15 41/4 43/13 43/17 46/14
                                               189/2 196/16 198/9 204/7 205/24 207/14        lease [1] 218/18
 49/5 49/9 49/12 49/22 50/2 52/12 53/9 59/2
                                               207/21 210/17 211/12 212/7 212/23 212/24      leased [3] 219/16 219/17 219/18
 59/18 59/24 60/17 63/16 63/17 64/4 66/20
                                               213/12 213/20 214/1 214/23 214/25 215/24      least [6] 84/8 103/12 121/10 136/14 196/25
 68/21 70/7 72/14 74/14 74/15 75/14 75/15
                                               216/14 217/13 217/17 218/23 219/8 220/19       229/15
 78/14 80/5 81/14 82/2 82/21 87/11 89/1 90/7
                                               222/1 222/5 222/9 222/13 223/11 223/12        leave [3] 174/6 207/5 214/25
 92/12 104/8 104/20 105/22 106/14 108/14
                                               knowing [1] 49/14                             leaves [6] 21/2 31/20 210/7 213/17 225/23
 111/1 111/11 114/9 115/11 121/11 121/18
                                               knowledge [17] 15/1 20/9 38/19 39/3 39/7       226/2
 122/3 125/10 125/18 126/6 128/25 129/8
                                               87/2 96/17 99/13 99/14 111/5 111/7 131/14     leaving [2] 174/6 174/22
 132/18 133/21 134/24 136/20 136/24 137/5
                                               131/15 135/3 169/24 169/25 174/13             lecture [1] 165/14
 139/6 139/13 144/19 147/25 148/7 150/1
                                               knowledgeable [2] 179/18 179/20               lecturer [1] 162/7
 151/5 151/6 152/9 154/20 154/24 155/13
                                               known [23] 15/25 39/16 39/25 40/3 41/7        lectures [2] 163/6 169/3
 157/11 157/23 157/25 158/2 158/7 158/16
                                               41/8 41/9 47/7 55/4 55/12 67/9 70/1 70/4      led [5] 68/15 79/11 110/22 207/25 208/1
 160/6 163/18 163/24 164/12 166/11 166/20
                                               123/21 123/23 162/8 178/7 178/23 180/21       LEFF [17] 3/12 73/8 73/25 161/7 161/22
 167/15 168/11 168/25 172/8 175/9 175/11
                                               190/11 190/13 198/20 199/2                     162/2 162/4 162/15 167/13 167/20 176/6
 180/3 183/20 184/10 188/9 189/9 192/20
                                               knows [8] 134/14 197/10 215/17 215/20          176/7 181/21 189/9 189/25 190/9 201/3
 196/2 198/2 198/3 199/3 205/8 206/2 206/4
                                               215/20 217/4 217/14 222/3                     left [20] 22/2 22/2 22/7 57/4 62/22 63/15
 206/21 209/11 210/17 210/21 213/18 213/20
                                               kush [1] 39/4                                  63/15 67/6 67/11 67/19 67/19 95/9 101/22
 214/2 214/24 215/11 216/3 216/17 217/8
                                                                                              108/17 109/13 138/24 146/19 183/25 193/22
 219/4 219/15 221/4 221/5 221/14 222/4         L                                              200/17
 226/12 227/4 227/16 228/23
                                            L-E-F-F [1] 161/22                               left/79.6 [1] 63/15
justice [5] 162/9 164/7 174/1 226/15 226/16
                                            LA [1] 24/4                                      legal [7] 4/4 41/12 197/4 197/7 197/13
justices [1] 226/14
                                            lab [3] 31/24 31/25 34/8                          203/13 228/15
juvenile [1] 165/16
                                            labeled [1] 58/17                                legwork [1] 9/21
K                                           laboratories [1] 28/5                            lend [1] 78/9
                                            laboratory [7] 12/4 13/13 13/17 31/24 164/2      less [9] 77/7 106/6 112/10 116/21 167/6
K-9 [1] 27/3
                                             165/25 200/7                                     185/20 185/21 187/6 212/15
karma [1] 222/6
                                            ladies [17] 10/15 18/5 43/17 72/14 72/17         lesser [1] 104/10
keep [14] 23/22 23/22 25/5 25/7 66/19 66/24
                                             75/3 113/19 138/17 151/24 159/10 159/16         let [19] 6/24 54/1 55/11 72/14 76/21 93/19
72/19 72/19 98/12 139/11 159/15 211/10
                                             161/10 162/4 202/15 205/4 205/24 225/11          112/1 118/12 120/11 133/4 135/23 153/14
218/10 225/13
                                            laid [2] 45/22 129/3                              154/1 178/9 187/19 198/25 212/23 216/11
keeping [1] 218/12
                                            land [2] 20/2 21/20                               226/4
keeps [1] 74/17
                                            language [26] 8/16 8/20 8/23 15/8 15/13          let's [56] 4/3 31/16 33/13 34/4 36/21 37/14
key [1] 214/19
                                             15/14 15/17 15/22 16/6 16/16 24/22 38/15         47/13 47/16 48/11 48/23 49/2 50/20 51/17
keys [1] 214/18
                                             92/6 110/19 112/7 115/22 125/8 131/16            52/22 53/7 53/20 53/20 54/16 55/9 57/1
Khazi [1] 208/6
                                             136/5 170/16 177/5 184/24 193/8 195/5            57/11 58/5 58/13 60/1 61/17 62/3 62/19 63/3
kicked [1] 218/24
                                             199/4 204/11                                     64/7 64/17 65/7 65/17 66/10 67/25 68/17
kid [1] 173/25
                                            lapsed [1] 147/15                                 69/15 70/7 70/14 76/13 79/22 79/24 85/7
killed [1] 225/2
                                            large [10] 19/22 22/10 27/10 34/17 77/8           98/17 108/22 112/5 115/11 123/16 123/16
kilo [13] 24/3 28/23 30/3 37/6 55/8 67/13
                                             102/25 103/4 122/15 195/1 195/4                  127/19 138/24 143/13 156/21 157/23 170/23
77/5 77/8 77/12 77/12 183/8 189/16 190/20
                                            larger [5] 27/2 101/1 105/1 110/23 187/9          188/22 226/1
kilogram [29] 20/7 22/16 22/19 22/23 26/6
                                            larger-scale [1] 101/1                           letter [1] 164/15
26/22 26/22 27/20 27/24 28/6 28/7 28/15
                                            last [29] 10/22 19/18 43/18 48/25 49/8 70/7      letters [1] 35/19
28/21 30/1 30/2 31/2 31/2 31/3 32/4 32/24
36/23 37/1 37/3 37/7 41/23 77/6 104/3 143/8
                                             73/25 76/4 146/4 148/3 152/19 152/24 156/6      level [18] 14/3 14/8 14/25 15/5 23/25 23/25
                                             156/13 157/2 160/14 163/17 166/12 166/14         30/13 30/15 38/25 66/12 66/15 100/25
143/10
                                             167/9 167/24 189/4 192/17 193/4 203/23           103/24 106/5 106/8 162/11 174/25 180/10
kilograms [13] 22/9 26/21 29/1 29/16 29/23
36/13 37/8 68/6 68/16 143/7 195/7 218/10
                                             206/3 214/18 215/6 219/20                       levels [3] 14/23 143/2 180/2
                                            lastly [2] 97/25 154/10                          licensed [1] 168/11
221/19
                                            lasts [1] 170/21                                 life [1] 163/19
kilos [4] 23/18 26/25 188/1 217/9
                                            late [2] 219/20 221/10                           lifts [1] 215/4
kin [1] 224/9
                                            later [10] 9/13 78/22 93/2 94/3 112/23 129/3     like [71] 8/2 19/12 21/3 22/19 22/22 24/16
kind [16] 21/7 39/1 39/6 69/13 70/16 77/8
                                             132/23 161/5 208/24 210/8                        26/4 26/24 26/25 27/16 28/12 32/20 33/2
78/12 98/12 106/10 119/18 123/3 127/15
                                            law [31] 1/18 12/7 12/16 16/22 19/13 21/15        33/13 36/23 37/9 37/16 37/19 39/3 40/3
137/25 166/20 174/2 199/5
                                             21/23 24/13 24/15 24/20 25/7 27/3 92/1           43/12 43/13 48/18 60/13 67/9 69/13 72/24
                                                                                                                                     248



L                        Case 2:18-cr-00249-MMB          Document
                                       lost [7] 65/20 65/24             539 Filed21/3
                                                            67/7 67/23 212/12      12/19/19       Page
                                                                                      28/3 28/4 31/8 31/18248   of 263
                                                                                                           57/8 57/9 65/25
                                                 217/25 222/5                               70/3
like... [44] 88/8 89/1 91/6 99/3 106/2 106/13
                                                lot [33] 15/3 15/17 21/4 27/11 29/2 29/21   manufacturing [8] 19/19 20/21 21/10 28/13
 106/14 108/23 109/20 111/11 120/15 124/10
                                                 41/11 43/22 69/12 91/7 99/21 100/19 100/24 29/21 31/19 32/19 77/8
 124/12 125/16 126/11 126/14 126/21 138/17
                                                 102/10 123/7 127/17 129/3 163/14 173/13    many [39] 7/10 7/10 13/4 13/8 16/25 27/23
 158/16 159/14 160/10 163/23 165/23 166/13
                                                 173/25 177/4 179/13 183/24 184/14 187/13   27/24 42/15 46/9 72/16 107/10 108/23
 166/20 169/10 169/13 171/15 173/4 174/18
                                                 210/13 213/6 213/7 213/10 215/8 218/14     118/22 118/25 119/20 120/5 132/25 134/3
 184/11 184/11 185/14 187/25 192/2 206/5
                                                 220/25 222/6                               143/7 158/20 163/6 163/12 165/9 165/9
 208/17 218/9 219/15 219/23 223/2 225/15
                                                lots [2] 125/23 200/18                      166/9 178/1 178/25 188/9 188/9 191/9
 228/13 230/1
                                                Lounge [1] 87/18                            208/14 208/22 208/23 210/8 210/23 216/1
likelihood [2] 8/14 186/21
                                                lousy [1] 121/5                             218/8 220/6 220/18
likely [3] 186/10 186/13 188/14
                                                low [8] 22/21 36/25 55/5 55/6 55/7 121/4    map [1] 206/5
Lil [3] 139/18 139/24 139/25
                                                 180/2 217/7                                March [1] 162/21
limit [3] 21/22 166/25 190/2
                                                lower [4] 23/25 29/17 99/3 187/4            margin [5] 24/10 95/9 103/9 104/15 187/3
limited [3] 19/21 128/25 135/4
                                                LSD [1] 180/21                              marijuana [54] 17/7 19/5 34/2 34/17 39/4
line [11] 7/24 53/1 64/3 89/23 107/24 128/13
                                                lucrative [1] 27/10                         102/14 102/18 103/1 104/18 105/2 105/9
 139/20 141/19 146/4 146/17 175/19
                                                luggage [1] 22/4                            105/11 105/15 105/23 111/8 111/10 120/13
liquid [1] 32/2
                                                LUIS [1] 2/7                                120/18 120/19 120/24 120/25 121/15 121/18
list [1] 156/22
                                                luisaortiz [1] 2/9                          121/20 121/23 122/7 122/16 122/18 122/22
listed [1] 149/21
                                                lunch [8] 138/18 159/11 159/14 159/14       122/24 130/16 130/19 130/23 137/13 138/8
listen [5] 100/14 206/21 215/9 223/25
                                                 205/18 205/19 206/15 225/19                170/12 178/5 178/11 178/12 179/5 180/5
 224/22
                                                luncheon [1] 161/2                          180/22 181/8 182/1 182/13 187/9 200/18
listened [3] 117/24 175/14 175/18
                                                lungs [1] 32/17                             216/18 216/19 219/6 219/7 220/19 220/19
listening [4] 92/24 116/24 126/20 193/15
                                                Luzerne [1] 165/20                          220/22
litany [1] 86/9
                                                                                            marked [6] 9/17 17/9 45/6 140/23 196/3
literally [3] 106/13 106/14 180/23              M                                           220/21
little [14] 26/4 27/13 31/10 50/4 83/3 84/13
                                                MacBook [1] 208/11                          market [2] 1/24 19/19
 87/8 184/5 191/4 203/6 203/7 209/18 210/21
                                                machine [2] 105/5 112/12                    marking [1] 181/14
 212/17
                                                made [51] 21/6 21/9 28/23 31/12 31/17       marry [1] 222/7
live [3] 92/24 175/14 175/15
                                                38/23 41/9 46/18 46/20 52/20 54/15 58/10    Massachusetts [1] 166/16
lived [1] 162/12
                                                58/10 61/1 64/4 64/12 64/13 65/13 70/4 74/2 match [2] 39/15 123/25
lives [3] 211/2 218/8 220/11
                                                80/5 82/3 84/3 84/10 84/17 86/2 86/4 86/10 material [3] 114/2 119/19 125/22
living [2] 11/6 172/1
                                                87/4 87/25 88/4 90/15 90/16 96/15 97/23     materials [5] 19/21 114/1 119/12 176/11
LLC [2] 2/4 2/11
                                                99/21 102/3 109/8 115/23 124/6 131/16       176/18
lo [1] 213/11
                                                132/13 132/14 132/14 135/17 135/17 136/3 math [1] 64/4
load [4] 20/1 70/25 220/15 220/15
                                                142/18 218/25 220/25 226/16                 matter [4] 192/8 201/10 220/18 230/12
loaded [2] 25/4 25/4
                                                mail [1] 22/6                               maximum [1] 165/5
loading [1] 134/14
                                                mailed [2] 22/5 22/6                        may [29] 6/12 6/14 7/9 7/10 8/15 8/19 8/24
local [5] 12/6 12/7 38/22 163/13 165/2
                                                main [1] 13/13                              9/9 18/4 18/8 36/11 39/18 43/18 44/12 74/7
locality [1] 19/14
                                                Maine [2] 53/2 80/18                        74/9 102/3 102/5 131/8 138/11 181/9 182/7
locate [1] 162/22
                                                majority [2] 155/8 226/15                   196/13 199/21 205/18 206/3 214/17 220/4
located [2] 36/11 39/10
                                                make [46] 4/17 6/18 9/23 18/22 25/8 32/5    221/3
location [9] 62/15 101/17 102/4 106/18
                                                35/3 37/12 37/22 48/3 49/13 52/18 53/10     May 16 [1] 221/3
 146/12 171/10 183/6 209/20 223/20
                                                54/11 58/21 64/5 73/23 74/18 78/24 79/23    May 17 [3] 36/11 196/13 220/4
locations [7] 24/18 25/23 25/24 101/15
                                                84/5 92/6 95/19 97/1 97/21 103/12 110/4     May 3 [1] 214/17
 122/15 200/18 213/16
                                                132/12 132/16 133/19 135/15 139/3 147/4     Maybach [11] 58/7 58/9 58/9 58/11 58/11
lock [7] 104/21 104/22 104/23 104/24
                                                148/25 168/25 179/24 187/5 187/6 188/14     97/11 97/12 143/19 143/19 144/7 144/19
 113/15 180/1 198/17
                                                206/22 210/16 212/23 214/19 214/21 216/22 maybe [17] 29/4 38/22 39/16 84/13 85/10
locking [1] 105/4
                                                220/18                                      91/16 102/20 120/24 121/10 127/15 164/2
locks [1] 180/2
                                                makes [22] 20/16 20/18 22/17 22/18 22/20    176/14 188/11 194/23 203/7 224/22 224/22
long [21] 12/9 65/19 112/21 112/22 118/13
                                                22/22 26/24 28/15 28/16 31/22 32/2 48/4     me [130] 4/8 6/24 11/24 15/17 15/18 15/18
 119/4 119/21 128/9 138/14 152/7 169/8
                                                67/11 81/23 84/6 139/19 168/17 181/15       25/10 25/15 26/11 26/23 26/25 27/25 40/6
 170/21 172/5 203/1 203/5 204/21 206/23
                                                183/1 187/18 194/18 216/24                  40/8 40/21 40/21 41/23 42/1 42/7 42/10 48/1
 207/17 209/18 213/19 214/6
                                                making [14] 5/21 14/3 32/9 81/20 83/20      51/5 52/1 52/11 52/19 54/1 54/10 54/10
longer [4] 203/6 203/7 213/3 227/24
                                                83/22 83/25 109/7 110/3 119/12 130/9        54/11 55/11 55/16 56/3 57/7 57/9 57/16
look [18] 6/5 6/18 26/4 29/16 108/17 114/7
                                                135/19 158/7 214/18                         57/17 58/9 59/8 59/14 59/16 60/6 60/13
 115/1 125/16 144/11 154/5 176/15 178/15
                                                man [8] 67/4 139/18 139/24 139/25 219/19 60/16 61/12 63/17 64/9 65/22 66/14 67/9
 178/17 181/21 194/9 204/14 208/19 212/10
                                                219/25 220/16 223/7                         67/9 68/3 68/15 69/8 69/14 72/14 73/24
looked [8] 76/15 93/1 113/18 151/5 184/4
                                                manager [1] 212/10                          76/21 79/11 79/17 83/17 84/25 85/11 86/15
 185/4 194/2 197/24
                                                mandatory [2] 226/8 226/11                  87/17 89/24 91/3 91/10 92/16 93/19 95/17
looking [29] 29/2 29/17 46/24 48/1 54/7
                                                manipulation [1] 187/16                     97/3 107/16 109/9 110/22 112/1 112/2
 55/17 55/20 56/23 56/24 75/12 75/12 76/16
                                                manner [2] 8/22 92/3                        114/25 114/25 115/15 115/19 115/20 115/22
 77/23 85/21 89/24 97/4 97/18 114/5 114/18
                                                Mansion [19] 207/25 208/4 209/4 210/12      116/16 118/12 118/13 120/11 123/7 123/8
 114/18 143/18 144/19 153/21 158/16 173/17
                                                210/13 210/23 211/5 211/6 211/9 211/14      124/6 126/16 127/20 130/6 130/10 133/4
 173/22 207/11 213/5 220/12
                                                211/17 211/24 212/16 218/3 218/9 220/9      133/20 134/9 138/3 138/7 140/8 158/16
lookout [1] 173/10
                                                220/20 220/23 223/22                        159/22 160/15 163/1 165/12 168/10 169/25
looks [2] 108/23 109/20
                                                manual [1] 197/9                            171/11 171/14 171/17 171/23 173/8 173/25
lose [3] 66/5 66/6 222/8
                                                manufacture [3] 11/17 19/22 66/23           178/9 179/14 187/19 198/9 200/3 212/23
losing [2] 68/3 222/6
                                                manufactured [13] 19/8 19/14 19/16 20/14 214/19 216/12 217/25 218/20 221/6 221/13
                                                                                                                                     249



M            Case 2:18-cr-00249-MMB
                                 messedDocument
                                        [1] 146/20 539 Filed 12/19/19  Page
                                                                   Mobile      249 of 263
                                                                          [1] 12/5
                                              met [6] 34/5 46/3 114/3 213/14 214/14         model [3] 97/12 203/25 229/22
me... [6] 222/2 224/9 226/4 228/15 228/18
                                              218/18                                        models [1] 58/10
230/6
                                              meth [24] 33/18 91/19 98/15 101/9 101/10      modified [1] 204/11
mean [55] 6/1 18/21 25/9 35/19 40/5 40/7
                                              102/12 121/23 124/22 137/13 164/5 164/5       moment [5] 34/5 36/21 72/11 205/1 228/10
41/22 42/3 52/8 53/15 55/15 57/6 58/7 59/4
                                              187/20 188/13 188/25 189/2 189/3 189/4        Monday [14] 160/12 160/15 160/23 160/24
62/18 64/11 64/25 65/21 66/13 67/8 71/2
                                              196/18 196/19 217/12 217/13 217/13 217/14     160/25 203/14 204/5 204/13 206/13 206/23
84/20 84/23 87/8 88/8 90/13 99/6 103/25
                                              217/18                                        225/19 228/11 228/24 229/17
104/2 104/3 105/5 112/23 113/25 125/8
                                              methamphetamine [108] 5/18 9/9 13/15          monetary [6] 39/16 52/11 59/11 66/14
141/18 156/9 156/11 158/4 178/2 178/3
                                              13/17 19/4 19/11 19/11 19/14 19/20 19/23      148/15 148/16
178/10 179/15 179/21 179/22 179/23 180/17
                                              20/8 20/22 20/24 21/5 21/7 21/12 23/19 26/8   money [38] 23/22 23/22 25/2 27/8 27/9
180/18 182/25 184/13 192/16 193/23 214/25
                                              33/9 33/10 33/13 33/16 34/14 34/25 36/14      27/12 34/16 35/16 37/22 52/5 60/14 87/9
215/17 217/2 217/9
                                              36/15 36/22 37/14 37/15 37/17 37/25 39/6      88/6 88/8 94/4 98/13 98/16 99/2 99/2 99/21
meaning [3] 58/12 155/24 192/25
                                              40/22 41/1 41/3 41/4 41/5 41/6 41/9 41/11     125/23 126/1 126/3 126/14 126/23 127/1
meanings [1] 184/7
                                              47/5 47/9 47/12 47/15 47/22 47/24 48/2 48/7   146/11 146/14 146/19 148/16 173/14 187/5
means [23] 25/15 39/19 40/6 40/8 40/21
                                              50/9 50/14 54/7 54/15 57/14 57/15 57/20       187/6 217/1 218/21 219/10 220/25 222/3
41/23 42/7 52/9 52/10 52/19 58/9 63/23
                                              60/12 62/10 62/17 72/3 72/6 72/10 89/25       monitoring [2] 208/13 213/9
65/22 67/16 82/25 130/2 131/18 138/6
                                              90/18 91/1 91/3 91/14 91/17 91/20 94/7        months [10] 93/2 98/5 108/9 166/13 166/14
155/16 177/21 195/5 219/6 219/7
                                              94/16 95/18 101/12 101/17 102/19 114/15       171/9 176/14 194/20 195/5 210/8
meant [8] 39/22 39/22 39/23 69/14 106/19
                                              122/8 143/1 164/4 164/6 178/8 179/22          more [30] 7/22 21/11 32/14 32/16 39/8 50/4
115/2 115/6 136/14
                                              179/24 179/25 180/11 182/19 188/3 190/23      56/9 57/19 68/18 68/18 78/21 106/8 112/15
measure [1] 42/13
                                              195/12 195/12 196/13 196/14 196/15 196/16     125/11 127/13 134/16 147/18 147/20 163/2
measurement [3] 33/24 35/21 137/18
                                              196/24 197/2 197/5 199/16 199/19 200/8        183/1 184/15 187/5 200/22 202/11 205/15
measurements [2] 31/5 31/12
                                              209/23 217/10 217/14 217/19 217/21 218/2      205/16 216/3 222/6 224/1 227/19
measures [1] 137/24
                                              218/11 218/11 221/20                          morning [22] 4/2 10/15 11/3 11/4 72/18
media [11] 8/18 9/11 207/11 208/22 209/2
                                              method [1] 19/17                              75/10 75/11 88/18 88/19 100/8 100/9 111/24
209/2 210/19 210/19 211/3 211/3 220/6
                                              methodology [14] 33/4 61/23 61/25 79/6        160/12 192/15 203/14 206/14 206/24 221/17
medium [1] 84/12
                                              79/7 79/13 79/15 82/2 82/6 84/19 91/17        221/21 225/19 227/8 228/11
MEEHAN [8] 1/18 1/18 3/5 75/5 146/2
                                              130/9 133/17 135/13                           most [10] 91/16 101/18 164/20 170/22
147/6 147/9 205/13
                                              methods [2] 21/13 24/17                       187/15 190/17 193/3 213/16 213/24 224/25
meet [12] 24/4 46/9 64/19 65/3 65/5 118/22
                                              metric [1] 188/1                              mostly [1] 163/15
119/1 183/6 219/21 221/13 221/14 224/5
                                              Mexican [6] 19/18 20/19 20/21 21/23 37/18     motion [1] 8/7
meetings [6] 119/4 119/21 119/22 119/22
                                              120/23                                        mouth [1] 215/18
120/2 120/5
                                              Mexicans [1] 21/22                            move [12] 17/14 21/17 21/20 24/9 45/18
Mel [3] 141/10 153/22 154/3
                                              Mexico [15] 18/25 19/21 20/18 20/19 21/10     86/7 121/11 185/9 203/16 204/18 218/5
Melliano [3] 154/7 208/6 215/18
                                              21/20 22/17 24/5 26/24 101/16 101/18          219/10
member [2] 202/24 223/5
                                              101/20 102/8 106/6 163/13                     move-in [1] 219/10
members [3] 175/4 208/3 225/4
                                              MICHAEL [3] 1/9 30/25 43/3                    moved [1] 218/21
men [1] 225/5
                                              microphone [3] 11/25 78/14 176/8              moving [4] 79/7 109/15 123/4 222/24
mention [2] 101/14 209/24
                                              mid [4] 14/8 22/21 36/25 72/18                Mr [20] 3/4 3/4 3/5 3/5 3/6 3/6 3/7 3/7 3/9
mentioned [23] 15/24 19/2 25/20 27/20
                                              mid-level [1] 14/8                            3/9 3/12 3/13 3/13 3/14 3/14 3/15 3/15 3/16
35/13 42/12 42/25 43/19 86/13 86/24 87/1
                                              mid-morning [1] 72/18                         55/21 140/7
87/6 87/19 88/6 101/6 169/3 169/17 172/23
                                              middle [2] 188/11 194/24                      Mr. [272]
175/11 184/6 199/8 222/22 228/17
                                              midlevel [1] 38/7                             Mr. Abdul [1] 209/8
mentions [1] 185/6
                                              might [10] 69/23 103/25 104/1 104/3 123/13    Mr. Baker [4] 65/22 66/11 66/21 67/21
Mercedes [1] 58/10
                                              125/10 167/24 167/25 185/24 193/23            Mr. Blanding [29] 47/9 47/10 47/12 47/25
Mercedes-Benz [1] 58/10
                                              Mike [3] 42/25 43/1 43/2                      48/2 50/12 50/14 50/17 54/6 54/14 60/16
merely [1] 8/20
                                              military [1] 21/16                            62/13 69/9 87/14 89/19 90/8 90/14 95/18
mess [1] 67/21
                                              mind [5] 43/13 72/19 79/2 205/8 225/14        96/25 97/7 98/14 109/25 110/1 110/4 110/10
message [77] 47/3 47/18 47/23 50/7 58/20
                                              minimum [2] 226/8 226/11                      110/21 156/11 159/3 204/10
59/3 59/4 62/15 65/19 87/12 87/23 92/14
                                              minivans [1] 25/14                            Mr. Blanding's [4] 53/24 60/10 98/2 151/7
92/19 93/19 98/4 126/10 139/6 140/6 140/14
                                              minute [5] 19/10 72/23 74/20 114/7 129/6      Mr. Eric [1] 10/7
140/25 141/11 141/16 141/24 142/16 143/13
                                              minutes [19] 72/19 72/20 134/16 134/21        Mr. Gadson [67] 51/4 51/22 52/2 52/3 52/3
143/21 144/6 144/10 144/13 144/15 144/18
                                              134/22 134/23 135/5 152/9 190/3 204/23        52/17 52/19 53/10 53/16 54/23 59/5 59/10
145/12 146/9 154/10 154/19 155/7 155/10
                                              205/6 205/8 205/13 205/18 205/25 207/3        59/23 60/14 60/15 60/21 60/25 61/3 61/16
155/11 155/11 155/13 155/24 155/25 156/1
                                              224/1 226/2 229/15                            63/12 63/14 63/16 63/17 63/20 64/2 69/9
156/2 156/3 156/4 156/6 156/7 156/9 156/9
                                              misconstrued [1] 155/5                        69/13 75/14 75/17 76/7 76/14 76/17 78/17
156/11 156/11 156/14 183/5 194/6 209/4
                                              missing [1] 171/8                             78/23 80/1 81/11 81/22 82/2 82/18 82/24
209/4 209/7 209/7 212/8 212/17 215/25
                                              mission [1] 171/16                            83/11 83/12 83/13 83/17 84/1 84/10 84/18
216/9 216/21 216/21 216/22 217/16 217/16
                                              mistake [1] 87/25                             86/11 87/14 111/25 127/8 127/9 128/24
217/23 219/7 219/25 221/16 222/1 222/16
                                              mistaken [3] 35/2 85/2 148/2                  130/8 131/12 131/19 132/4 133/1 133/8
222/17 224/7 224/8
                                              mistrial [1] 204/18                           133/18 133/22 135/14 136/21 145/17 146/12
messages [36] 15/21 16/7 27/14 38/14 58/15
                                              misunderstood [1] 119/24                      146/16 146/18
71/6 71/17 71/22 87/1 92/5 93/2 95/9 112/18
                                              mix [2] 29/1 29/5                             Mr. Gadson's [3] 127/11 146/10 216/15
113/23 115/1 121/21 125/17 126/9 135/8
                                              mixing [1] 21/6                               Mr. Garci [2] 87/15 87/17
146/2 147/15 177/9 192/9 193/8 193/16
                                              Mizzo [22] 95/10 95/12 95/16 95/19 96/2       Mr. Goldman [9] 111/17 113/17 132/16
194/3 194/5 201/5 201/24 208/25 210/14
                                              109/20 109/20 109/23 141/5 141/10 151/5       134/13 138/9 138/25 139/13 148/1 204/17
210/16 210/16 212/11 216/1 223/11
                                              151/12 154/3 154/4 154/4 155/21 157/14        Mr. Hickson [12] 47/25 48/1 74/22 89/18
messaging [4] 78/22 115/22 133/21 182/23
                                              157/19 158/24 158/25 184/17 184/23            89/25 90/7 90/8 109/6 153/25 154/6 216/10
                                                                                                                                   250



M                       Case 2:18-cr-00249-MMB
                                      91/15 91/18 91/21Document      539
                                                       91/22 92/5 92/24 94/15Filed162/19
                                                                                    12/19/19      Page
                                                                                         163/3 163/4 163/9250   of163/13
                                                                                                           163/11  263
                                              95/4 95/12 95/15 95/16 96/2 97/22 98/11     163/20 163/22 165/25 169/4 169/6 199/2
Mr. Hickson... [1] 218/8
                                              98/13 99/1 99/20 99/22 100/10 103/11        218/4 218/5 218/6 218/6 218/13 218/25
Mr. Hickson's [5] 95/16 154/7 158/5 158/8
                                              103/17 105/12 106/23 108/11 110/20 110/25   220/11 220/11 220/12 220/12 227/3 227/5
158/15
                                              111/7 112/7 112/7 112/8 112/17 114/25       newspaper [1] 225/15
Mr. Hoover [2] 62/12 216/6
                                              115/21 119/14 119/18 120/9 121/20 121/25    next [76] 4/25 7/19 10/16 30/5 30/11 30/13
Mr. Hughes [10] 10/5 73/7 88/13 140/7
                                              123/9 123/11 123/12 123/14 125/18 126/25    30/15 44/24 44/25 47/13 47/16 48/11 48/23
145/19 159/22 161/15 190/9 194/15 205/14
                                              130/6 130/8 130/11 130/21 130/21 131/4      49/2 50/15 50/20 52/15 52/22 53/7 54/16
Mr. Jamaal [1] 218/19
                                              131/11 131/15 132/18 133/17 134/21 135/9    55/3 55/9 57/25 60/19 61/14 61/17 62/1
Mr. Jameel [1] 219/8
                                              136/13 136/24 137/3 137/10 138/11 138/12    62/24 64/17 66/10 66/17 67/2 67/25 70/14
Mr. Leff [15] 73/8 73/25 161/7 162/2 162/4
                                              138/13 145/5 146/4 146/10 146/13 146/23     70/25 71/14 73/7 76/13 76/13 76/16 80/4
162/15 167/13 167/20 176/6 176/7 181/21
                                              147/17 157/21 159/25 160/21 162/6 162/21    83/10 91/6 96/12 96/21 97/17 99/19 113/12
189/9 189/25 190/9 201/3
                                              163/1 163/2 163/15 163/18 165/7 165/9       116/20 118/9 124/9 125/14 131/1 132/20
Mr. Meehan [5] 75/5 146/2 147/6 147/9
                                              165/24 166/21 168/19 169/7 171/12 171/25    133/12 134/7 138/1 139/17 139/23 140/12
205/13
                                              173/11 173/15 174/3 186/7 187/13 204/2      146/17 147/1 147/7 155/22 155/23 156/1
Mr. Ortiz [7] 100/3 142/18 159/24 183/15
                                              204/19 216/9 217/25 222/1 222/2 222/7       156/4 159/22 180/8 181/1 182/6 197/22
199/8 205/14 218/7
                                              222/10 227/12 227/15 228/10 228/15 229/4    202/16 212/3 219/4 221/17
Mr. Stengel [4] 76/22 174/10 190/2 201/3
                                              229/4 229/19 229/25 230/5                   next-level [1] 30/13
Mr. Updegraff [2] 54/1 135/7
                                              myriad [3] 17/6 24/19 133/10                nice [2] 218/9 230/4
Mr. West [79] 51/22 51/25 52/2 52/2 52/17
                                              myself [4] 8/9 14/6 69/12 107/10            nickname [6] 28/6 69/20 107/6 107/7 154/5
52/20 53/4 53/16 54/24 59/5 59/10 60/22
                                                                                          154/7
60/24 61/3 61/4 61/14 61/24 63/12 63/14       N                                           nicknames [2] 30/8 30/9
63/18 64/24 65/1 65/10 67/10 67/15 68/11
                                              Nah [1] 221/14                              night [6] 73/25 173/8 173/22 219/20 221/10
69/18 69/19 70/2 70/5 70/24 75/13 75/17
                                              name [17] 7/1 10/21 10/22 35/24 39/16       224/10
75/19 75/22 76/7 76/14 78/17 80/1 80/15
                                              41/15 47/4 69/20 86/13 108/18 151/5 155/19 nights [1] 165/10
80/18 81/3 82/3 82/17 82/24 83/6 84/1 84/18
                                              218/16 218/19 218/20 219/15 219/16          nine [9] 11/15 70/23 71/3 71/4 163/9 181/8
86/10 86/24 87/12 87/15 87/15 87/18 87/22
                                              named [6] 13/23 50/24 95/10 95/16 172/1     181/23 192/23 192/24
88/7 97/8 127/1 127/7 127/10 131/11 131/20
                                              172/8                                       nitty [1] 38/14
132/23 133/1 133/7 133/16 133/22 135/10
                                              names [9] 30/17 39/3 99/19 105/8 105/10     nitty-gritty [1] 38/14
135/14 136/13 136/22 139/20 146/12 146/15
                                              105/11 106/8 106/23 208/17                  no [126] 5/18 5/25 10/1 12/23 27/7 35/20
146/18 154/12 216/5 216/8 223/17
                                              narcotic [5] 26/9 27/6 52/13 163/9 169/6    35/23 35/25 54/4 55/13 57/18 64/14 72/13
Mr. West's [1] 86/13
                                              narcotics [49] 11/15 11/17 12/25 13/22      76/6 76/9 76/9 80/5 82/14 82/21 83/7 84/8
Mr. Witherell [8] 73/24 203/1 204/21 205/6
                                              14/10 14/15 15/4 16/11 16/13 16/17 18/2     84/25 87/6 87/19 88/6 90/19 90/20 90/24
205/17 206/10 207/1 224/1
                                              18/2 18/23 19/2 23/7 23/13 24/7 24/14 25/11 91/2 91/24 92/8 92/9 93/13 95/11 96/2 99/6
much [33] 37/3 37/22 46/11 52/3 52/5 56/25
                                              25/16 26/19 27/18 32/15 48/6 98/12 101/25 99/6 99/12 99/12 99/19 99/24 99/25 100/2
61/1 62/12 65/15 66/25 67/22 72/20 84/14
                                              127/2 148/18 148/19 148/19 162/6 162/25     104/25 105/17 105/20 108/25 110/15 111/3
85/14 121/17 127/9 137/11 163/2 170/21
                                              163/3 163/19 165/20 168/5 169/12 170/9      111/5 111/15 112/5 113/10 113/10 113/10
180/6 183/1 189/14 191/25 192/8 192/10
                                              170/16 170/19 173/25 197/17 198/20 212/7 113/12 116/9 116/17 118/14 118/21 119/7
192/14 193/13 193/22 194/18 208/1 214/15
                                              215/22 216/3 216/11 220/14 220/16           121/7 122/12 123/2 128/3 128/21 130/1
225/9 225/21
                                              narcotics are [1] 18/23                     130/6 131/21 132/3 132/13 132/18 133/21
mule [5] 23/1 23/3 23/4 23/10 23/24
                                              nation [1] 24/8                             134/2 134/3 134/15 136/4 136/15 137/12
Mullaz [3] 208/5 220/24 222/22
                                              nations [2] 15/7 20/14                      139/1 140/12 140/21 144/9 148/7 148/21
MULLIGAN [1] 1/13
                                              nature [3] 8/20 43/21 101/4                 149/16 151/2 151/6 151/22 153/5 157/7
multi [2] 125/5 227/12
                                              nauseam [2] 153/20 185/5                    157/10 159/6 160/16 160/16 161/5 168/9
multi-defendant [1] 227/12
                                              nearby [1] 105/6                            168/19 173/12 174/4 177/22 183/11 184/8
multi-drug [1] 125/5
                                              necessarily [4] 79/13 81/25 145/20 227/5    185/6 185/12 186/16 189/22 195/21 199/15
multiple [7] 24/24 91/16 110/7 182/12
                                              neck [1] 223/5                              201/15 202/12 202/14 202/14 207/8 208/5
182/13 184/7 217/9
                                              need [33] 17/19 28/2 47/25 49/21 73/21      208/18 211/2 213/3 215/4 216/19 219/6
Municipal [1] 166/15
                                              74/21 89/24 91/2 103/5 104/17 109/23        220/18 222/22 224/13 225/5 227/6
municipalities [1] 12/6
                                              128/20 129/13 129/14 136/19 142/17 149/18 No. [9] 142/4 151/4 153/22 153/23 154/2
murder [3] 165/13 224/18 224/19
                                              203/10 203/20 204/7 213/22 216/10 216/11 155/8 155/16 155/17 156/8
murderer [1] 223/2
                                              216/11 218/4 218/5 218/5 218/6 218/13       No. 1 [1] 153/22
music [8] 8/6 8/16 8/18 9/11 204/3 207/11
                                              218/25 221/1 222/17 222/17                  No. 2 [7] 142/4 151/4 153/23 154/2 155/8
212/11 212/14
                                              needed [1] 6/12                             155/16 156/8
musician [1] 224/25
                                              needs [8] 4/11 47/10 99/7 187/2 202/24      No. 2's [1] 155/17
must [5] 123/9 133/14 206/19 225/16 227/10
                                              205/6 217/15 220/1                          nobody [2] 113/18 215/3
mustard [1] 188/11
                                              negotiate [1] 173/9                         non [3] 32/9 32/13 227/9
MVR [1] 175/3
                                              negotiated [1] 164/11                       non-precedential [1] 227/9
my [188] 6/8 12/17 13/13 13/20 17/13 17/13
                                              negotiating [1] 173/2                       non-water [2] 32/9 32/13
17/23 20/11 23/13 24/6 30/15 31/6 31/15
                                              neither [1] 95/15                           none [2] 208/24 227/9
32/25 33/5 33/8 33/11 35/11 37/13 42/1 42/5
                                              Nelson [3] 42/21 42/23 121/1                nonetheless [2] 85/6 85/6
42/13 43/9 46/18 47/8 47/10 47/21 47/21
                                              nervous [1] 32/15                           normal [1] 184/10
48/4 48/15 48/16 48/17 50/1 50/13 50/19
                                              network [4] 13/25 21/11 23/6 24/12          normally [3] 104/15 188/17 188/18
51/1 51/2 51/5 51/25 51/25 52/1 53/3 53/5
                                              networks [2] 27/11 28/19                    North [3] 1/19 34/13 36/11
53/24 54/6 54/15 56/11 56/19 56/21 56/24
                                              never [18] 81/1 87/22 98/19 99/10 124/5     not [240]
62/14 63/22 64/6 64/12 65/4 68/4 68/8 68/10
                                              125/25 140/16 158/6 164/14 164/17 164/18 notably [1] 101/19
68/13 69/23 77/3 77/9 77/18 80/19 82/7
                                              169/14 174/7 175/12 175/14 183/25 194/19 notation [2] 98/1 98/10
84/17 84/18 84/18 84/25 85/15 87/2 87/2
                                              219/7                                       notations [1] 98/15
88/1 88/2 88/4 88/4 88/22 88/25 89/23 90/16
                                              new [29] 18/25 39/11 101/20 102/8 158/13 note [3] 60/1 138/11 138/12
                                                                                                                                       251



N            Case 2:18-cr-00249-MMB
                                  110/11Document      539 134/20
                                         113/6 116/6 116/13 Filed135/22
                                                                  12/19/19
                                                                         90/22Page    251
                                                                               91/2 92/8    of 93/20
                                                                                         92/22 263 94/2 94/16
                                               138/11 138/12 142/7 142/12 144/3 144/24        97/14 101/24 101/25 103/1 103/17 103/25
notes [3] 49/13 104/14 206/22
                                               148/10 149/17 182/5 192/4 193/24 193/25        104/1 104/2 104/11 106/22 107/13 108/14
nothing [15] 51/7 68/4 68/12 68/12 68/13
                                               195/18 195/19 202/6 204/11                     109/23 110/22 111/1 111/5 114/5 123/16
88/12 113/17 129/15 138/7 139/13 143/21
                                              objections [1] 5/7                              124/12 126/16 126/17 126/22 127/18 127/19
178/21 193/15 217/13 222/11
                                              objective [3] 112/10 112/13 112/16              129/8 129/15 130/1 133/7 136/24 136/25
notice [2] 101/6 213/9
                                              observed [1] 92/3                               136/25 139/11 139/12 140/2 140/23 142/17
noticed [4] 95/3 101/9 101/14 104/13
                                              obtain [2] 19/20 26/22                          142/17 143/23 144/20 144/21 144/22 145/21
noun [1] 178/2
                                              obtaining [1] 165/7                             147/7 147/9 147/20 148/2 148/5 148/7
November [11] 1/7 48/11 50/8 50/21 78/23
                                              obviously [9] 38/18 104/14 156/2 173/19         149/13 149/18 150/8 151/4 157/17 160/6
83/5 83/6 129/12 146/3 147/8 192/20
                                               177/14 178/22 202/18 206/10 206/11             166/22 166/25 168/10 172/8 173/22 177/14
November 1 [2] 48/11 50/8
                                              occasion [9] 13/19 14/10 14/12 14/15 14/18      178/22 180/18 184/23 185/6 185/12 187/15
November 12 [1] 192/20
                                               15/8 75/22 115/10 127/4                        196/22 196/22 199/12 199/22 199/23 200/4
November 21 [1] 50/21
                                              occasions [3] 75/13 112/22 218/8                200/9 200/12 200/22 203/20 206/2 208/10
November 27 [1] 146/3
                                              occupation [1] 162/5                            209/10 209/21 210/25 211/1 211/2 211/2
November 29 [2] 129/12 147/8
                                              occur [1] 98/7                                  214/10 214/14 215/4 215/13 215/16 216/1
now [117] 8/5 8/6 11/21 12/22 13/22 22/20
                                              October [8] 12/11 12/12 12/14 89/7 90/10        216/10 216/11 216/19 218/7 218/20 219/12
29/7 29/16 29/23 30/13 32/5 32/9 32/13
                                               177/13 224/4 224/4                             220/6 220/8 220/10 220/15 221/19 222/12
35/18 38/13 41/16 43/22 44/1 44/3 49/14
                                              October 13 [2] 89/7 224/4                       225/8 227/19 227/22 228/25 229/20
49/21 52/12 52/17 53/9 53/23 54/18 56/2
                                              October 13th [1] 177/13                        one-way [1] 136/24
58/15 60/22 61/21 63/18 63/21 63/22 63/23
                                              October 14 [1] 224/4                           ones [6] 4/20 20/20 20/21 71/7 123/19
65/10 72/1 73/18 75/22 76/3 76/13 76/14
                                              October 2017 [1] 90/10                          123/20
76/20 78/16 78/21 78/23 81/5 81/7 81/11
                                              odor [2] 171/19 171/20                         onion [3] 30/17 42/15 89/1
83/10 86/9 89/4 89/9 89/10 90/24 96/23 98/1
                                              off [11] 40/1 50/24 63/17 67/13 70/24 80/5     only [31] 5/19 7/10 9/9 20/13 24/14 46/19
98/23 101/13 102/10 102/14 105/8 106/21
                                               107/1 138/25 185/18 204/2 212/5                67/5 67/5 67/10 67/16 67/16 67/23 68/2
109/1 109/12 109/15 114/23 117/8 118/4
                                              offer [3] 18/1 73/23 167/13                     84/15 86/23 97/18 101/14 106/22 124/24
119/25 125/7 125/16 128/7 128/19 130/24
                                              offered [1] 164/10                              125/13 127/6 127/18 130/15 166/1 184/18
136/20 139/18 142/16 147/3 148/8 152/7
                                              offering [1] 94/18                              184/23 204/1 226/12 226/18 228/8 229/9
153/20 154/5 155/17 159/11 159/14 161/13
                                              office [6] 1/14 1/18 162/20 164/16 169/12      open [5] 72/19 203/6 207/13 211/18 225/13
161/14 162/8 163/24 166/7 166/18 167/1
                                               191/21                                        opened [1] 151/14
173/19 176/17 177/18 179/12 182/11 191/2
                                              officer [5] 112/11 164/16 164/17 175/12        opening [12] 202/20 202/23 202/23 203/5
194/2 202/16 202/19 202/24 203/8 203/9
                                               207/15                                         203/12 203/22 204/9 204/16 204/21 205/5
204/16 204/22 205/6 216/6 216/22 218/3
                                              Officers [3] 163/10 164/24 169/6                206/4 225/12
218/25 219/21 219/25 221/15 226/4 226/21
                                              official [2] 1/23 162/6                        openly [1] 209/6
227/11
                                              often [5] 20/5 26/18 40/10 187/12 216/24       opens [2] 4/1 215/5
nowhere [2] 210/7 214/11
                                              oftentimes [1] 102/22                          operate [2] 14/23 220/2
number [81] 4/9 25/5 25/6 30/22 42/24 43/3
                                              OG [16] 35/19 54/18 105/15 107/1 107/9         operation [1] 137/23
52/7 52/10 53/15 55/3 59/15 59/16 59/23
                                               111/25 208/6 219/5 219/6 219/8 219/11         opine [1] 115/1
60/24 63/10 81/11 90/5 95/4 95/6 95/7 95/10
                                               220/7 220/15 220/15 220/21 221/6              opined [1] 115/5
95/15 95/16 96/1 105/13 108/22 108/24
                                              oh [9] 33/18 39/21 76/6 84/22 115/17 123/5     opinion [62] 8/6 20/9 20/11 34/18 34/21
109/3 109/18 109/25 140/25 141/1 141/2
                                               124/12 162/17 184/22                           34/24 35/3 35/5 35/11 35/15 36/5 36/17
141/5 141/8 141/22 148/14 149/13 149/21
                                              Ohio [1] 166/2                                  37/13 51/2 52/1 61/21 63/10 63/11 68/10
149/22 150/25 152/25 153/9 153/11 153/11
                                              oil [2] 181/5 181/24                            69/1 74/4 74/5 74/15 74/18 82/7 84/23 84/25
153/16 153/19 153/19 153/22 153/22 154/2
                                              okay [75] 4/2 7/17 9/14 63/12 72/14 72/23       85/6 85/15 90/16 92/6 94/7 95/22 96/7 96/9
154/12 154/13 154/14 155/13 155/14 155/14
                                               74/9 74/10 75/3 76/20 77/12 77/20 78/11        96/15 98/19 98/24 105/12 113/16 113/16
155/15 155/17 155/17 155/18 155/20 155/20
                                               78/16 78/21 79/16 79/22 79/25 80/4 80/9        113/24 114/25 116/4 116/23 118/25 119/8
156/10 156/10 156/12 157/10 157/11 157/11
                                               81/5 81/11 81/14 81/25 82/8 83/10 84/5         119/10 119/15 119/16 119/18 119/21 119/25
157/13 157/22 157/23 157/23 158/4 158/19
                                               85/23 86/16 87/11 87/18 87/18 87/21 88/13      120/1 120/3 120/9 121/25 126/25 145/23
163/17 167/5 167/7 167/11 192/2 222/19
                                               89/17 92/16 94/13 95/15 101/14 104/13          199/12 226/15 226/22
Number 2 [3] 153/9 153/11 153/16
                                               113/18 114/18 115/16 116/19 123/11 125/16     opinions [7] 18/8 73/3 74/1 175/23 206/20
number 215-720 [1] 153/11
                                               134/13 136/13 139/11 148/22 149/8 149/19       227/9 228/22
Number 713 [1] 167/11
                                               153/19 159/7 159/21 161/10 167/12 168/13      opportunities [1] 220/11
number one [1] 4/9
                                               176/1 183/10 190/3 196/2 196/8 196/9          opportunity [6] 171/18 176/7 176/10 206/4
numbers [17] 60/13 85/21 96/16 98/5 99/18
                                               196/11 198/5 199/18 204/13 204/14 204/25       206/7 229/15
107/18 108/10 130/18 133/8 135/20 146/8
                                               205/24 207/8 219/11 219/21 225/11             opposed [14] 35/1 35/7 78/7 79/4 81/25
148/8 152/21 171/13 180/4 182/22 182/24
                                              old [3] 57/5 158/13 178/5                       84/16 87/11 87/13 88/9 97/19 112/16 127/19
numerical [1] 126/21
                                              older [3] 107/7 107/9 107/11                    130/15 135/11
numerous [5] 105/10 105/23 153/21 158/15
                                              once [20] 21/25 22/9 22/21 26/19 28/15         option [1] 28/24
178/20
                                               28/17 39/2 39/11 50/17 77/1 102/21 106/18     options [1] 28/20
NYPD [1] 163/13
                                               134/13 164/2 188/10 191/11 206/15 213/20      oral [1] 202/16
O                                              214/20 229/21                                 order [3] 105/2 123/23 206/15
                                              one [171] 4/9 5/17 5/17 7/7 9/1 10/8 25/5      ordered [3] 224/17 225/1 225/19
O's [3] 69/7 69/14 69/14
                                               31/20 36/10 36/15 39/19 39/20 40/19 43/18     ordering [2] 89/18 97/8
OBH [7] 207/12 212/10 219/17 222/11
 222/14 222/21 223/5
                                               44/8 47/13 47/25 48/2 48/4 48/5 48/23 50/20   orders [3] 62/9 208/12 218/21
                                               53/18 53/18 53/21 54/8 55/9 55/22 57/25       organic [6] 21/1 21/3 105/15 105/25 124/11
object [6] 5/3 116/12 140/18 141/4 153/24
                                               60/19 61/9 63/15 64/19 67/5 67/16 67/17        124/11
 197/10
objected [1] 153/12
                                               67/25 68/17 68/18 68/25 71/11 72/11 73/6      organization [26] 23/12 23/14 37/5 38/24
                                               76/11 76/13 76/13 76/15 81/12 83/2 87/11       38/25 55/15 68/10 80/7 85/14 115/20 115/23
objection [27] 45/8 45/21 93/10 96/5 98/21
                                               89/20 89/24 90/1 90/13 90/16 90/19 90/20       122/19 122/21 123/23 124/16 124/20 125/2
                                                                                                                                     252



O                        Case 2:18-cr-00249-MMB
                                       owes [1] 98/13 Document 539 Filed199/25
                                                                          12/19/19      Page
                                                                               209/12 209/13   252
                                                                                             211/3   of 263
                                                                                                   211/4 211/6
                                               own [8] 8/22 123/24 169/7 171/12 216/20     213/15 215/19 217/6 217/7 217/7 222/17
organization... [9] 125/5 125/23 163/11
                                                218/16 219/24 229/25                       222/22 225/6
 174/20 193/9 220/17 222/14 224/17 224/24
                                               owner's [1] 173/15                          per [8] 36/25 37/7 38/1 48/21 87/4 143/8
organizations [2] 25/21 207/25
                                               OZ [1] 50/19                                168/10 168/11
original [3] 56/24 107/4 107/8
                                                                                           percent [8] 29/10 36/14 41/6 41/10 178/13
originally [2] 55/17 63/25                     P                                           196/25 197/1 197/5
ORTIZ [12] 2/7 3/6 3/7 3/9 3/14 100/3
                                               p.m [8] 159/19 161/9 205/10 205/21 205/21 perfect [1] 84/21
 142/18 159/24 183/15 199/8 205/14 218/7
                                               205/23 225/25 230/7                         perfectly [1] 209/10
other [75] 7/21 10/8 10/9 16/4 17/23 18/6
                                               PA [8] 1/6 1/15 1/19 1/24 1/25 2/5 2/8 2/12 perhaps [3] 95/17 112/10 176/13
 23/20 24/20 31/22 33/23 33/24 35/14 46/20
                                               Pacific [2] 20/17 21/18                     period [3] 83/14 122/3 227/22
 48/3 53/24 57/22 57/22 59/9 59/12 60/12
                                               package [3] 104/17 104/18 187/9             periods [1] 172/5
 64/14 66/24 74/10 77/23 79/9 82/5 86/3
                                               packaged [2] 14/13 106/18                   Permission [2] 43/15 196/7
 87/12 87/21 90/19 90/20 90/22 98/15 99/24
                                               packages [2] 36/15 64/16                    person [20] 8/21 94/5 99/4 103/4 103/25
 103/23 104/4 114/2 115/13 120/15 123/19
                                               packaging [8] 76/23 180/14 185/24 186/10 103/25 104/1 104/1 104/2 104/2 107/11
 126/23 130/1 130/24 151/15 152/1 154/12
                                               188/18 188/18 198/12 199/5                  109/24 113/5 113/8 157/14 158/24 178/2
 154/15 158/16 159/8 163/12 164/22 164/23
                                               packed [1] 28/5                             183/9 184/17 200/6
 164/24 166/1 174/17 175/8 179/12 179/21
                                               packet [1] 198/17                           person's [1] 183/9
 180/6 183/5 185/25 186/20 206/21 207/22
                                               packets [1] 34/14                           personal [9] 34/20 35/1 35/7 36/6 36/18
 209/5 212/23 212/24 213/24 214/2 215/16
                                               packing [1] 28/13                           105/12 171/16 174/16 208/25
 223/4 225/6 225/7 228/22 228/25
                                               page [29] 3/18 6/5 17/22 44/24 44/25 45/2 personally [3] 90/6 116/7 188/24
others [4] 66/18 66/24 127/20 205/14
                                               48/25 49/2 49/8 49/19 49/22 50/11 50/15     pertains [1] 79/4
otherwise [3] 5/6 79/8 203/1
                                               51/18 52/15 52/22 55/3 64/17 66/10 76/4     pertinent [1] 78/21
ounce [47] 14/8 14/9 30/16 30/18 30/19
                                               76/16 97/17 140/23 147/1 148/3 148/6 148/9 Peru [1] 20/14
 30/20 30/23 31/3 33/12 33/14 33/17 33/18
                                               166/23 166/25                               pharmacist [1] 165/3
 42/14 43/6 43/7 47/15 50/9 50/19 53/4 54/7
                                               page 2 [1] 6/5                              pharmacologists [1] 165/1
 54/14 56/3 56/18 69/10 83/8 88/22 88/24
                                               page 2/15/2018 [1] 64/17                    pharmacology [2] 163/8 169/18
 89/1 90/14 91/15 91/16 91/20 93/8 93/8 94/6
                                               pages [6] 17/23 166/24 175/1 175/16 207/11 pharmacy [1] 165/2
 101/11 104/1 110/21 121/16 121/16 129/22
                                               230/1                                       Philadelphia [55] 1/6 1/15 1/19 1/25 2/5 2/8
 137/3 137/8 179/22 179/24 180/11 198/13
                                               paid [4] 28/22 174/21 191/13 191/16         11/8 11/21 13/11 16/11 16/14 22/1 22/22
ounces [26] 30/2 30/4 30/6 31/3 33/16 35/3
                                               pane [1] 180/21                             24/3 28/16 28/18 28/20 28/25 30/21 37/3
 47/5 47/11 47/12 69/14 70/20 71/3 71/5
                                               panel [1] 165/17                            37/4 37/21 37/24 41/15 43/9 62/22 64/13
 102/17 129/23 129/24 130/3 130/15 131/18
                                               panes [1] 180/21                            87/3 88/5 89/13 91/22 103/2 107/9 120/20
 136/25 137/2 137/5 137/5 138/6 188/2
                                               panic [2] 211/16 221/21                     120/23 122/4 164/1 164/23 165/20 165/22
 190/19
                                               paper [3] 26/18 26/23 188/7                 165/23 166/1 170/13 171/11 175/6 191/12
our [12] 10/8 13/1 15/3 15/12 44/8 72/18
                                               paraphernalia [3] 14/16 16/17 35/16         191/19 198/20 199/3 199/4 207/19 209/19
 120/2 202/22 216/10 219/15 219/16 229/16
                                               Pardon [1] 60/16                            211/14 212/6 214/9
out [76] 8/10 10/4 26/5 26/12 29/1 31/8
                                               parked [1] 36/2                             Phillips [6] 5/23 6/15 6/17 227/7 228/18
 31/17 31/20 32/2 32/5 35/9 51/13 55/14 67/5
                                               parsed [1] 51/13                            228/20
 67/16 67/17 74/12 87/13 87/14 87/15 101/22
                                               part [27] 7/8 8/7 15/12 15/12 48/8 52/12    Philly [4] 28/23 42/16 55/8 85/25
 106/7 106/12 112/12 112/24 116/16 116/18
                                               52/14 76/3 82/9 82/17 83/5 83/7 83/8 85/9   phone [84] 15/21 43/25 60/2 82/21 90/1 90/5
 122/2 122/6 125/12 127/9 141/20 146/16
                                               141/16 147/13 160/14 162/12 174/3 174/4     93/19 95/4 96/1 98/2 98/3 98/11 108/9
 161/4 161/13 162/21 164/12 166/2 170/2
                                               176/16 176/18 187/15 191/3 216/6 217/11     140/25 141/1 141/2 141/5 141/8 141/19
 171/8 173/11 173/12 174/22 176/22 184/24
                                               217/19                                      141/20 141/21 141/21 141/24 142/1 142/1
 185/4 186/15 193/10 193/13 194/7 200/1
                                               participate [1] 92/7                        142/3 142/4 149/14 150/2 150/2 150/11
 200/17 205/7 206/16 208/4 208/4 209/12
                                               participated [1] 12/25                      150/12 150/12 150/14 150/20 151/4 151/6
 209/21 212/4 212/22 213/5 214/20 215/18
                                               participating [1] 227/21                    151/6 151/7 151/9 151/9 151/18 152/25
 216/2 218/24 219/10 220/3 220/25 221/22
                                               participation [2] 92/5 163/20               153/1 153/2 153/9 153/11 153/11 153/16
 222/18 224/13 226/22 227/11 228/7 229/25
                                               particular [16] 6/19 26/9 27/5 41/5 48/7    153/19 153/22 153/23 154/2 154/3 154/3
 230/4
                                               89/9 89/9 91/23 101/6 169/1 171/10 172/12 154/4 155/8 155/12 155/14 155/16 155/17
outgoing [7] 141/13 141/13 141/18 155/25
                                               194/15 194/16 196/14 219/7                  156/2 156/5 156/8 157/5 157/7 157/9 157/17
 156/3 156/7 156/10
                                               particularly [2] 6/22 7/3                   157/21 158/3 158/4 158/7 158/17 158/18
outside [7] 21/7 36/3 115/20 174/9 174/10
                                               party [3] 44/8 44/8 74/11                   158/22 159/21 171/13 171/25 173/11 173/16
 209/25 220/10
                                               passed [1] 158/3                            175/2 222/20 224/6 225/3
outskirts [1] 174/20
                                               passing [1] 226/16                          phones [28] 24/18 92/10 92/25 93/1 108/4
over [37] 19/18 20/2 21/13 21/20 22/6 50/3
                                               past [5] 30/19 81/6 100/10 109/15 113/24    108/8 108/23 108/23 141/9 150/10 152/21
 58/16 62/4 69/23 71/7 83/9 92/19 94/2 95/9
                                               paste [2] 31/23 32/1                        152/24 153/3 153/6 153/7 156/23 156/23
 114/3 117/14 117/23 120/9 128/8 129/6
                                               pay [3] 24/4 206/12 219/10                  157/2 157/4 158/13 158/13 158/13 158/15
 140/5 151/1 151/1 163/17 164/8 166/12
                                               paying [3] 24/3 66/21 170/21                173/12 208/11 208/15 208/21 223/23
 167/1 172/5 187/22 193/22 195/5 204/13
                                               payment [1] 146/14                          physical [4] 162/23 164/3 183/4 194/10
 208/11 209/23 210/9 210/21 216/9
                                               PCP [1] 164/4                               physically [3] 25/7 40/14 40/16
Overruled [12] 45/9 45/24 128/21 140/9
                                               PDF'd [1] 181/16                            pick [5] 92/1 102/5 129/3 172/5 211/8
 140/20 141/6 142/9 142/13 144/4 174/14
                                               pen [1] 208/12                              picked [1] 214/14
 194/1 197/12
                                               Penn [1] 165/15                             picking [1] 125/4
oversight [1] 19/21
                                               PENNSYLVANIA [8] 1/1 11/9 12/7 17/4         picks [1] 200/4
overwhelming [2] 155/8 225/5
                                               166/7 166/11 167/10 169/12                  picture [1] 101/1
owe [2] 60/6 60/13
                                               people [31] 23/9 41/11 60/13 87/8 94/4      pieces [1] 44/3
owed [7] 98/8 98/16 99/2 99/2 99/20 99/21
                                               98/16 100/22 104/3 105/15 108/9 112/22      pill [2] 165/1 165/3
 146/16
                                               123/11 123/14 125/22 126/1 137/23 144/25 ping [1] 208/12
                                                                                                                                    253



P            Case 2:18-cr-00249-MMB    Document
                                 postings [1] 43/23 539 Filed 12/19/19  Page[1]253
                                                                    probability     of 263
                                                                                 78/18
                                              posts [1] 220/6                              probable [1] 82/19
pipe [1] 32/14
                                              pot [1] 77/8                                 probably [12] 40/18 77/2 80/23 93/2 105/11
Pittsburgh [1] 165/17
                                              potential [1] 10/6                           108/9 119/11 120/9 166/24 172/18 188/20
pizza [1] 124/9
                                              pound [48] 20/8 20/21 33/10 33/12 37/15      190/17
place [16] 22/22 92/20 93/19 94/4 177/16
                                              37/24 38/1 47/22 47/24 48/5 62/9 62/17 77/2 probative [1] 9/1
178/2 202/24 206/8 211/1 211/15 212/7
                                              89/18 89/22 90/13 90/17 91/15 91/20 92/21 problem [2] 140/21 205/25
214/12 218/10 219/1 220/5 225/17
                                              92/22 94/16 95/18 101/11 102/21 102/21       problems [1] 7/21
placed [1] 133/16
                                              102/22 102/24 103/16 103/19 103/20 120/17 procedure [1] 44/8
places [3] 24/19 166/1 174/2
                                              120/19 121/9 121/15 121/16 121/16 122/25 procedures [2] 136/22 202/22
plan [5] 50/1 209/14 215/21 216/5 220/3
                                              122/25 122/25 143/3 143/7 143/8 177/21       proceed [12] 18/4 44/12 126/5 128/7 128/13
planned [1] 98/7
                                              184/13 187/22 188/13 189/15                  128/19 129/2 161/14 176/1 205/9 206/22
planning [2] 9/22 73/22
                                              pounds [25] 23/19 36/14 48/9 48/10 60/12     207/1
plant [2] 21/1 21/3
                                              98/15 98/23 102/16 103/6 103/13 103/13       proceedings [2] 230/7 230/12
plant's [1] 20/13
                                              103/21 104/23 143/5 143/9 143/10 175/6       proceeds [3] 24/16 127/2 146/21
plastic [4] 26/18 187/14 210/5 210/7
                                              182/13 186/10 188/2 195/11 200/18 217/9      process [13] 29/21 31/19 31/22 32/6 32/19
play [17] 52/18 53/11 58/21 78/23 81/23
                                              218/10 221/20                                38/15 49/9 66/2 66/5 77/8 166/18 166/19
82/4 84/3 84/5 84/10 133/19 135/15 147/3
                                              powder [29] 29/18 32/3 40/9 40/19 61/2       181/24
147/3 215/14 216/8 216/22 217/11
                                              64/1 65/23 65/25 66/25 70/5 71/23 76/24      proclaims [1] 212/9
played [1] 215/13
                                              77/20 77/24 78/7 78/8 79/11 79/20 80/16      procured [1] 220/16
player [2] 42/23 69/11
                                              81/3 84/15 86/13 96/25 112/11 173/17         producer [1] 223/6
players [1] 208/20
                                              173/19 182/19 187/25 190/13                  produces [1] 106/5
playing [1] 74/12
                                              PowerPoint [14] 9/16 38/10 43/14 44/18       product [3] 24/8 207/23 222/7
Pleas [2] 165/19 166/16
                                              45/11 45/13 46/6 46/12 46/17 46/19 73/13     production [1] 37/18
please [54] 10/18 10/19 10/21 11/5 23/11
                                              144/20 154/22 205/2                          professional [4] 12/18 169/22 169/23 180/10
44/24 47/13 47/16 51/17 52/22 53/7 53/20
                                              powers [1] 164/17                            professionally [1] 164/21
54/22 57/1 57/11 58/5 59/2 60/2 65/17 66/20
                                              Pratter [2] 166/13 167/25                    Proffers [1] 100/22
71/14 71/16 72/18 74/25 93/22 97/3 97/5
                                              precarious [1] 165/11                        profit [6] 24/9 38/8 103/9 103/12 104/15
97/17 113/19 118/9 119/14 126/5 128/7
                                              precedent [1] 228/11                         187/3
138/11 138/12 139/1 153/18 159/23 161/1
                                              precedential [2] 227/7 227/9                 profitability [1] 189/14
161/7 161/18 161/19 162/4 174/24 174/24
                                              Precisely [1] 84/4                           profited [1] 98/9
176/1 176/20 181/21 189/10 199/1 207/1
                                              preclude [2] 134/10 179/23                   prolific [3] 85/14 85/20 85/23
225/13 225/16 225/18
                                              precludes [1] 138/7                          proof [2] 73/23 202/22
plug [1] 23/17
                                              precursor [1] 19/20                          proper [3] 9/2 9/5 204/19
podium [4] 93/14 93/21 93/22 161/17
                                              prejudice [2] 4/17 138/13                    proposal [1] 229/4
Poe [3] 212/9 212/20 218/5
                                              prejudiced [2] 74/11 74/14                   propose [2] 8/17 228/3
point [32] 6/8 8/8 22/10 23/5 23/5 28/20
                                              prepared [6] 8/9 26/20 43/21 44/21 150/23 proposed [2] 204/2 227/13
30/9 31/11 31/20 42/1 42/3 52/6 53/17 53/18
                                              160/11                                       prosecutor [2] 123/13 151/6
55/18 67/15 68/16 68/25 72/18 74/20 77/16
                                              presence [1] 35/16                           prosecutors [4] 119/2 119/9 119/16 165/18
77/18 83/16 103/11 110/25 123/11 123/22
                                              present [3] 44/9 176/25 228/13               protect [2] 25/22 25/24
127/17 141/8 142/18 172/4 227/11
                                              presentation [11] 44/19 45/12 45/13 46/6     proven [2] 7/4 227/18
pointed [2] 184/24 193/10
                                              46/12 46/17 46/19 144/20 154/22 155/9        provided [9] 4/21 51/22 107/16 109/9 136/8
pointers [1] 69/12
                                              166/25                                       192/20 201/7 201/21 201/24
points [3] 172/23 203/24 204/2
                                              presenting [2] 157/8 157/10                  provides [4] 65/8 76/14 81/8 154/12
pole [5] 175/3 208/2 209/17 210/3 212/2
                                              press [1] 29/20                              providing [7] 55/21 55/21 57/4 58/2 58/16
police [18] 34/8 38/22 112/11 163/12 164/2
                                              pressed [1] 106/10                           63/4 76/17
164/17 164/24 169/11 175/12 183/8 186/5
                                              pretty [7] 80/10 121/5 121/17 137/8 155/22 proximity [1] 63/24
198/17 207/19 209/19 210/23 211/14 211/22
                                              180/6 204/7                                  public [7] 162/20 162/20 163/4 163/5 163/7
212/6
                                              prevent [2] 24/12 74/7                       191/21 208/23
poly [1] 125/4
                                              previous [5] 76/15 90/14 98/5 110/21 130/11 publication [1] 122/2
poly-drug [1] 125/4
                                              previously [6] 45/6 45/12 69/24 137/17       publish [2] 179/7 196/7
poor [1] 214/7
                                              152/18 196/3                                 published [2] 182/4 182/7
popcorn [6] 53/2 53/2 80/15 80/17 80/18
                                              price [29] 22/14 22/24 24/7 36/22 36/23 51/3 pull [4] 78/14 136/11 174/18 176/8
80/21
                                              51/6 54/24 55/1 55/4 61/13 61/15 62/16       pulled [2] 140/16 213/25
pops [1] 112/12
                                              64/15 66/15 66/22 66/22 68/24 68/25 69/21 pulling [5] 127/14 174/19 181/11 197/25
popularly [1] 80/21
                                              69/21 70/18 87/6 87/19 110/15 111/3 121/19 215/3
portion [6] 27/2 39/17 90/5 129/22 174/23
                                              189/3 220/1                                  purchase [7] 101/11 101/24 164/11 172/3
179/19
                                              prices [8] 15/7 120/13 120/15 120/17 122/21 172/19 173/6 188/13
portions [1] 35/11
                                              164/12 173/9 185/6                           purchased [9] 13/20 37/24 38/23 50/14
position [2] 44/1 229/16
                                              pricing [5] 15/5 57/18 122/24 124/15 173/3 65/23 101/8 101/10 103/4 164/14
positive [1] 222/12
                                              primarily [4] 4/4 12/23 15/3 115/21          purchases [3] 14/3 38/22 183/4
possession [4] 9/7 226/12 227/12 227/12
                                              primary [2] 13/1 13/10                       purchasing [6] 13/22 13/23 13/24 14/8
possibility [4] 8/14 113/2 179/23 187/17
                                              principle [1] 227/23                         111/6 172/18
possible [8] 82/19 83/24 100/1 121/23 145/6
                                              printed [2] 176/22 185/4                     pure [9] 36/14 41/6 41/10 188/6 195/12
147/13 186/12 186/14
                                              prior [16] 4/9 4/18 11/18 11/20 11/23 12/3 196/25 197/1 197/5 221/20
possibly [3] 77/20 88/11 139/3
                                              12/4 13/12 16/7 46/3 55/12 132/8 133/21      purely [1] 24/2
post [8] 12/17 30/11 209/2 209/2 210/19
                                              147/10 176/14 203/11                         purities [1] 196/21
210/19 211/3 211/3
                                              private [2] 191/20 208/25                    purity [3] 19/23 29/10 29/17
postal [1] 169/11
                                              pro [1] 169/25                               purple [3] 178/20 178/23 179/1
                                                                                                                                       254



P                        Case 2:18-cr-00249-MMB
                                       168/24   Document 539 Filed204/17
                                                                    12/19/19      Page
                                                                         223/6 226/1      254
                                                                                     229/16    of 263
                                                                                            229/18 230/12
                                               quitting [3] 212/13 212/14 212/14              recorded [4] 119/6 195/5 215/8 222/19
purported [3] 14/6 14/8 98/1
                                               quo [1] 169/25                                 recording [1] 223/24
purportedly [1] 106/23
                                                                                              Records [5] 207/12 212/10 219/17 222/11
purpose [5] 115/7 115/8 115/14 116/23          R                                               222/14
209/14
                                               Race [11] 64/24 65/6 214/13 214/13 214/13      recovered [15] 86/25 92/9 92/10 92/13 92/25
purposes [2] 166/24 178/17
                                                214/13 218/14 218/15 218/22 218/23 219/16      98/19 182/12 194/11 194/16 195/8 195/12
Pursuant [1] 73/1
                                               rack [7] 64/15 87/3 87/4 88/2 88/2 88/2 88/5    195/16 195/24 196/13 221/20
pushed [1] 21/8
                                               racks [7] 64/9 64/10 64/14 86/20 87/17 88/7    recovery [1] 183/5
put [42] 4/11 4/16 9/22 9/24 23/23 27/2 29/4
                                                88/9                                          recross [8] 3/7 148/22 149/5 150/16 151/13
29/6 29/7 29/10 29/23 44/3 67/22 67/23 68/4
                                               radio [1] 225/15                                151/16 201/16 201/18
68/12 68/12 77/8 107/14 108/12 108/13
                                               raiding [1] 211/22                             red [1] 7/23
122/2 122/6 134/10 134/24 140/10 149/1
                                               raise [3] 10/19 73/20 161/19                   redirect [8] 3/7 3/15 129/6 138/14 138/21
152/15 160/3 161/3 164/12 166/23 173/15
                                               raised [2] 73/17 73/21                          200/11 200/23 200/25
198/17 204/17 212/5 219/4 219/16 220/21
                                               ran [1] 173/18                                 redistribution [5] 26/7 26/13 26/20 28/18
229/14 229/15 229/18
                                               RANDY [4] 3/3 10/23 18/1 221/1                  33/1
puts [2] 54/24 208/2
                                               range [1] 120/17                               redone [1] 227/4
putting [4] 135/21 141/15 178/4 211/8
                                               ranges [1] 121/4                               refer [4] 53/4 91/1 107/11 139/12
Q                                              rap [5] 8/6 8/19 8/19 204/3 207/10             reference [28] 23/10 40/21 41/1 48/3 48/4
                                               rapper [1] 223/6                                53/2 54/18 57/3 58/24 68/20 68/24 80/17
qualification [1] 166/19
                                               rate [2] 21/10 104/13                           80/22 82/14 82/15 82/20 83/4 86/20 97/3
qualifications [2] 112/23 167/14
                                               rather [2] 91/4 96/25                           130/19 137/16 143/18 144/7 144/19 144/22
qualified [11] 162/25 166/5 166/9 166/12
                                               RDR [2] 1/23 230/16                             145/15 147/2 178/4
166/15 166/17 167/7 167/22 168/17 175/22
                                               re [2] 73/1 147/18                             referenced [4] 53/9 68/21 190/9 193/11
179/18
                                               re-asked [1] 73/1                              references [1] 182/23
qualifies [1] 18/7
                                               re-upped [1] 147/18                            referred [13] 8/19 30/20 30/24 31/1 77/22
quality [6] 19/19 29/11 70/2 79/10 120/16
                                               reach [3] 60/23 62/10 180/9                     82/8 83/4 90/14 95/12 135/14 168/3 168/4
121/1
                                               reached [2] 60/8 132/8                          199/5
quantities [46] 14/9 15/6 19/22 20/7 20/8
                                               reaches [1] 102/21                             referring [14] 6/22 47/24 51/4 55/18 68/12
20/22 26/6 26/6 26/19 27/20 30/4 30/13
                                               reaching [3] 87/13 87/14 87/15                  68/16 69/25 86/15 86/16 107/2 110/21
30/16 30/25 33/2 33/8 33/11 33/12 33/14
                                               read [27] 6/3 6/15 8/10 10/8 34/8 46/25 47/1    132/10 132/10 182/2
33/15 35/9 36/7 36/19 37/24 38/4 39/23
54/14 77/14 90/14 90/17 91/15 91/16 91/16
                                                51/11 71/16 149/22 155/24 155/24 169/7        refers [4] 5/19 152/24 152/25 156/1
101/12 102/20 102/22 121/12 121/12 122/15
                                                175/1 175/16 177/9 177/9 193/22 202/2         refers to [2] 5/19 152/25
135/25 143/1 143/3 170/16 170/24 228/1
                                                202/4 204/2 225/14 226/4 226/13 226/23        reflected [1] 54/2
229/23
                                                229/7 229/8                                   refocus [1] 229/13
                                               reading [6] 62/14 79/6 109/23 150/22 191/2     reg [1] 2/13
quantity [40] 22/10 30/2 30/10 30/11 30/12
30/18 30/19 30/20 33/15 34/22 35/14 48/3
                                                192/1                                         regarding [1] 4/6
                                               ready [8] 9/14 10/16 54/19 75/3 214/4 219/3    regards [2] 125/17 132/8
48/5 56/25 60/25 61/5 61/5 66/15 68/14 70/5
89/25 110/23 120/4 120/16 121/25 130/2
                                                221/18 222/6                                  regions [1] 123/19
                                               real [3] 93/5 163/15 221/15                    registered [3] 210/1 210/1 210/11
130/14 135/9 142/23 143/2 143/2 146/11
                                               reality [2] 174/2 194/12                       registers [1] 208/12
172/21 198/11 198/12 198/13 227/16 228/6
                                               realize [1] 114/12                             relate [4] 35/18 94/13 94/23 143/4
229/6 229/10
                                               really [10] 17/19 94/21 120/12 150/16          related [7] 13/7 69/11 99/15 108/5 128/24
quarreling [2] 119/13 122/10
                                                163/23 194/13 200/7 206/4 214/4 221/7          193/7 197/16
quarter [12] 30/23 30/24 31/2 53/4 77/2
                                               realm [1] 125/12                               relates [4] 55/22 59/13 132/4 226/3
121/16 122/25 129/23 129/24 137/2 190/19
                                               reason [7] 76/20 81/21 101/24 113/14           relates to [1] 132/4
192/24
                                                215/20 220/8 221/15                           relating [3] 42/14 59/17 121/20
query [1] 110/22
                                               reasonable [2] 180/10 228/5                    relation [3] 25/15 121/24 194/15
quest [2] 24/6 24/6
                                               reasonably [2] 6/5 80/24                       relationship [1] 165/2
question [57] 45/9 49/21 93/14 93/23 94/22
                                               reasons [1] 153/21                             relationships [1] 174/16
96/12 96/21 113/12 116/2 116/20 116/20
                                               rebuttal [9] 74/9 160/13 160/25 202/13         relentless [1] 209/16
117/1 117/8 117/15 117/18 117/18 118/9
119/14 119/24 125/14 128/1 128/2 128/5
                                                202/14 203/2 204/15 205/18 206/14             rely [1] 94/21
                                               recall [4] 43/18 148/4 206/3 227/2             remain [2] 159/17 225/23
129/17 131/1 131/7 132/20 133/5 133/15
                                               receipt [1] 8/9                                remainder [1] 56/15
134/7 134/10 134/14 138/1 139/8 140/12
                                               receive [1] 116/5                              remaining [2] 146/21 204/1
141/20 145/1 145/2 147/6 147/20 147/25
                                               received [7] 66/1 70/3 73/4 155/25 156/9       remains [2] 227/8 228/21
150/18 153/14 160/22 180/8 180/24 181/1
181/17 182/6 183/14 187/19 189/9 190/10
                                                163/10 169/14                                 remedy [1] 147/5
                                               receives [1] 94/6                              remember [8] 61/5 72/19 110/5 209/17
197/10 197/12 197/22 200/22
                                               receiving [6] 109/24 115/12 115/15 157/13       210/24 217/25 224/11 225/13
questioner [1] 161/15
                                                158/25 165/25                                 render [2] 113/16 113/24
questioning [1] 146/5
                                               recent [1] 165/4                               rendered [10] 46/16 117/11 118/25 119/8
questions [28] 46/22 72/13 76/23 100/2
                                               recess [5] 72/23 74/20 74/23 161/2 205/21       119/10 119/15 119/16 119/18 119/21 119/25
110/7 111/15 114/25 117/6 117/13 118/1
                                               recognize [6] 17/12 44/18 60/5 115/25          rendering [1] 119/25
119/20 127/23 128/6 128/17 128/23 135/1
145/19 151/15 151/22 154/15 159/6 165/4
                                                178/18 181/22                                 rent [2] 218/16 218/25
                                               recognized [1] 50/17                           repeat [1] 118/5
175/8 183/11 183/13 183/20 189/22 201/15
                                               recognizes [1] 121/22                          repetition [1] 139/1
quickly [3] 61/17 152/4 203/18
                                               recollection [1] 97/23                         repetitious [1] 118/7
quid [1] 169/25
                                               record [17] 4/3 8/11 10/22 98/6 119/25         repetitive [2] 135/1 158/11
quite [6] 25/6 85/24 130/6 154/20 168/4
                                                134/25 138/12 140/10 160/4 161/4 203/16       rephrase [3] 93/15 117/1 128/4
                                                                                                                                       255



R            Case 2:18-cr-00249-MMB     Document
                                  54/1 56/7 56/20 57/23539    Filed66/3
                                                        59/19 64/21 12/19/19
                                                                           80/5 Page    25582/20
                                                                                82/14 82/15 of 263
                                                                                                 84/6 84/10 87/23
                                                68/21 68/22 72/17 72/17 74/10 74/22 82/11     106/19 127/3 139/25 216/24
replaced [1] 67/17
                                                82/22 85/16 85/17 85/21 86/1 88/21 89/2      Salem [1] 163/1
replies [2] 63/20 69/19
                                                92/4 92/9 92/14 92/22 94/8 95/13 95/18       sales [8] 86/2 86/4 86/10 91/25 96/25 97/1
report [5] 52/21 73/14 74/19 136/24 213/25
                                                95/22 96/3 96/10 96/14 98/17 98/25 99/11      99/21 216/15
reported [2] 75/17 226/22
                                                99/16 102/2 102/25 103/11 104/22 106/9       salesman [1] 216/24
REPORTER [1] 1/23
                                                107/5 107/24 108/22 109/1 109/5 109/11       salesmen [1] 222/25
reporting [7] 59/9 59/10 127/1 130/8 136/22
                                                109/12 109/15 110/6 111/2 111/12 112/20      salt [4] 32/2 32/9 32/11 66/6
 136/22 146/10
                                                115/11 116/18 117/6 120/17 121/17 122/13     same [47] 20/22 31/14 33/4 40/24 41/3 42/3
reports [7] 34/8 34/8 135/10 137/7 164/8
                                                123/22 124/4 128/19 129/10 129/14 133/3       42/10 49/4 49/19 50/7 59/7 59/15 59/16
 165/25 198/20
                                                133/12 133/25 134/5 136/15 137/20 139/24      59/24 60/22 61/4 62/1 66/18 66/21 66/22
represent [8]  17/21 17/23 34/11  36/1 36/9
                                                141/12 141/22 143/24 145/4 146/13 147/11      66/22 69/13 70/16 73/10 76/25 77/4 78/2
 45/11 46/24 111/25
                                                148/8 149/8 150/9 151/23 152/7 152/7 154/5    78/22 89/15 91/17 102/18 119/3 121/14
representation [4] 123/12 123/14 124/14
                                                154/21 157/8 159/16 160/5 160/9 160/21        121/17 125/5 133/9 139/17 139/24 166/20
 175/16
                                                161/19 166/18 168/21 168/22 168/25 172/21     178/6 185/16 209/12 209/15 213/15 213/25
represented [3] 60/10 61/12 76/6
                                                172/24 173/21 174/7 174/20 178/9 181/13       223/20 224/10
representing [2] 50/12 62/16
                                                184/8 184/18 184/22 184/25 185/6 185/21      sat [2] 115/8 176/13
represents [3] 17/22 52/11 151/8
                                                186/7 187/8 187/24 189/15 189/23 190/16      satisfaction [1] 227/19
repress [1] 29/15
                                                190/25 191/3 192/19 192/23 193/2 193/5       sativa [1] 178/13
reputation [1] 89/11
                                                194/17 194/19 196/19 197/5 198/9 199/22      save [4] 127/13 203/2 203/3 204/15
requested [2] 73/4 205/11
                                                200/5 200/9 201/13 203/8 203/21 204/8        saved [15] 141/8 151/11 153/22 153/23
require [3] 74/19 117/19 227/15
                                                204/22 205/2 205/5 205/19 207/9 212/9         154/2 154/3 155/20 155/21 156/2 156/3
required [2] 84/11 226/10
                                                212/15 213/24 214/21 216/7 216/9 218/23       157/14 157/16 157/19 158/24 158/25
requires [1] 4/8
                                                219/24 220/9 220/9 220/10 222/1 229/20       saw [16] 55/3 92/1 126/21 133/5 173/13
requiring [1] 227/25
                                               right-hand [1] 109/1                           198/3 209/2 209/4 210/3 212/2 214/15
rerock [3] 29/6 29/15 29/19
                                               Rikers [1] 175/4                               217/16 220/6 221/5 221/14 222/16
rerocking [1] 37/12
                                               risk [3] 21/24 22/24 22/25                    say [53] 5/17 8/17 22/1 29/25 33/13 39/21
resale [2] 23/24 106/18
                                               rival [3] 24/15 25/20 25/22                    54/21 66/17 66/17 77/2 78/6 79/24 85/7 90/6
research [1] 4/7
                                               rivals [1] 24/21                               90/9 90/19 101/9 103/20 104/8 112/17
researched [1] 229/19
                                               road [1] 206/5                                 112/23 118/23 121/10 125/13 127/19 130/20
resell [2] 67/14 103/10
                                               Rob [1] 224/8                                  131/18 131/19 132/12 133/4 156/24 157/21
resemble [1] 181/6
                                               robbed [1] 165/12                              166/12 172/13 172/14 173/22 173/22 177/4
reside [1] 24/19
                                               Robbie [4] 224/11 224/11 224/13 225/2          179/24 180/10 180/12 186/13 186/13 188/22
residence [1] 60/12
                                               ROBERT [3] 2/11 2/11 224/18                    191/25 199/11 199/16 199/19 202/4 203/21
residue [5] 26/9 185/17 186/9 199/17 200/4
                                               Rock [7] 47/4 47/6 47/7 47/9 47/9 47/11        211/1 212/1 215/19
resin [1] 181/23
                                                47/15                                        saying [22] 6/3 49/12 59/15 62/12 67/15
resolve [1] 75/13
                                               role [1] 216/7                                 79/3 80/19 80/20 81/11 81/14 88/7 106/9
resolved [2] 75/16 206/1
                                               roles [1] 225/7                                114/6 127/5 130/14 135/16 137/5 150/15
resources [1] 23/16
                                               rolled [1] 178/5                               158/3 212/12 212/20 229/14
respect [1] 230/1
                                               room [7] 1/24 112/15 113/15 113/18 184/1      says [40] 53/10 59/24 60/22 61/13 63/22
respectfully [3] 128/10 134/18 197/6
                                                205/8 225/24                                  64/3 64/9 64/24 65/20 66/11 67/4 70/24
responds [6] 48/2 53/4 63/14 63/14 69/6
                                               roughly [2] 119/8 119/15                       78/19 78/23 84/5 95/3 95/6 98/24 111/1
 133/8
                                               routes [3] 20/23 21/21 102/19                  111/13 111/14 114/15 122/7 129/13 129/14
response [2] 104/25 199/15
                                               routinely [2] 164/22 198/17                    129/15 133/9 134/2 137/11 141/12 141/21
responsible [2] 11/14 125/2
                                               Rowan [1] 162/9                                142/1 154/11 157/24 196/10 215/16 216/2
rest [4] 159/9 160/18 187/24 219/5
                                               rubber [2] 28/11 43/11                         223/23 224/18 228/8
rested [2] 159/11 161/13
                                               rug [1] 210/12                                scale [16] 19/23 26/3 26/5 26/10 36/16 101/1
result [3] 66/18 92/13 226/16
                                               rule [5] 73/1 73/16 173/14 173/15 186/15       186/9 199/9 199/12 199/13 199/17 199/20
resume [5] 17/13 89/11 159/16 166/21
                                               Rule 16 [2] 73/1 73/16                         199/20 199/23 200/8 218/12
 206/23
                                               ruled [1] 128/16                              scales [2] 26/4 185/14
retire [1] 205/7
                                               rules [2] 18/10 173/12                        scared [1] 163/1
retrieved [2] 43/24 93/2
                                               ruling [1] 134/21                             scent [1] 27/4
return [3] 65/24 66/23 219/20
                                               run [3] 209/9 216/11 224/21                   school [2] 12/16 165/16
returning [1] 206/9
                                               running [2] 60/13 169/4                       schools [1] 12/18
revealed [1] 52/1
                                               runs [2] 216/5 222/15                         scientific [4] 79/16 84/24 85/1 112/18
reverse [1] 32/6
                                                                                             scope [8] 94/20 115/19 115/22 118/2 125/25
reversed [1] 226/6                             S                                              174/10 174/10 197/19
review [12] 46/14 52/1 68/8 90/6 92/5 114/2
                                               safe [4] 25/23 136/18 171/14 211/25           screen [5] 108/18 127/14 154/17 166/22
 114/10 125/21 125/21 176/10 201/4 208/19
                                               said [51] 4/12 8/8 18/5 21/4 36/22 58/21       198/3
reviewed [10] 27/14 38/11 90/9 90/12 114/2
                                                81/22 84/18 104/13 114/9 118/6 121/13        se [2] 168/10 168/11
 115/5 118/18 119/19 175/11 198/22
                                                121/19 125/25 126/4 128/11 131/22 132/23     seal [1] 26/19
reviewing [9] 15/18 68/15 119/11 164/7
                                                133/18 134/1 134/3 134/15 135/2 136/18       sealed [4] 36/15 187/15 195/11 222/5
 176/17 191/2 192/9 194/3 194/5
                                                145/19 151/1 151/21 158/6 158/20 159/1       sealer [7] 26/16 26/21 34/16 36/16 104/17
Richard [10] 62/9 211/23 212/3 212/4 213/6
                                                159/4 166/13 169/4 171/2 173/11 173/14        104/20 187/12
 213/10 215/2 215/6 216/4 219/2
                                                173/15 173/16 173/17 173/17 187/25 190/16    sealers [3] 26/14 26/17 27/5
ridiculous [1] 179/25
                                                190/17 203/23 204/14 205/5 224/11 224/11     sealing [1] 105/5
right [173] 4/3 4/25 6/1 6/8 7/7 7/19 8/5 8/21
                                                225/19 226/25 230/2                          search [14] 86/25 92/25 164/18 178/19
 10/11 10/19 18/4 23/7 38/6 41/4 42/17 44/12
                                               sake [5] 29/4 90/7 90/9 158/2 177/18           178/21 181/15 198/4 198/10 208/12 208/14
 44/19 46/15 46/22 48/9 49/12 51/9 53/11
                                               sale [17] 25/15 52/20 63/23 64/4 64/4 75/14    210/8 211/24 220/4 221/19
                                                                                                                                       256



S                        Case 2:18-cr-00249-MMB        Document
                                       195/15 210/21 210/25          539 Filed81/10
                                                            212/18 218/3        12/19/19
                                                                                    88/18 96/11Page
                                                                                                100/11256   of100/13
                                                                                                       100/12  263
                                               September 11 [7] 34/12 35/6 36/3 195/15        112/14 137/7 143/6 162/3 167/21 183/21
searches [4] 181/12 197/24 197/25 221/11
                                                210/21 210/25 218/3                           189/11 196/2 202/8
searching [1] 198/8
                                               September 15 [1] 86/12                        sister [1] 222/7
seat [1] 212/5
                                               September 22 [1] 47/3                         sit [6] 8/4 98/4 113/23 114/19 115/12 166/7
seated [2] 159/17 225/23
                                               September 27 [1] 212/18                       sites [2] 223/19 224/6
second [8] 5/1 64/3 80/24 108/14 141/11
                                               series [1] 58/15                              sitting [10] 34/5 46/15 109/5 109/7 115/8
 141/20 155/14 156/6
                                               serious [1] 125/12                             115/14 126/20 192/23 193/14 225/5
secondly [1] 187/17
                                               served [1] 164/18                             situated [1] 221/18
secrete [1] 26/19
                                               set [3] 90/12 177/18 205/1                    situation [11] 69/6 69/10 69/10 93/18 94/19
secreted [1] 25/13
                                               seven [3] 61/2 194/3 202/2                     171/7 172/12 173/20 173/21 212/23 212/24
sectioned [2] 106/14 106/15
                                               several [3] 9/17 34/17 194/20                 situations [1] 165/11
sections [1] 106/16
                                               severely [1] 74/11                            six [7] 46/10 118/23 119/3 119/22 120/7
see [95] 17/8 20/1 20/4 20/5 20/7 22/24
                                               sewers [1] 66/11                               176/14 214/9
 26/17 26/22 28/11 28/11 32/25 33/2 40/10
                                               Shaddi [2] 208/5 209/9                        six-day [1] 214/9
 40/11 44/15 44/25 50/16 51/4 51/4 52/7
                                               Shaddi's [1] 222/19                           skip [4] 50/2 53/20 62/4 127/16
 52/16 52/17 53/13 53/23 55/11 55/12 58/2
                                               SHANNAN [2] 1/23 230/16                       skipped [3] 58/16 69/23 71/7
 58/24 60/21 62/6 64/19 68/20 69/17 71/21
                                               shape [1] 189/16                              skyrocket [1] 38/9
 74/7 91/7 91/25 92/18 95/7 97/21 98/23
                                               shatter [3] 181/4 181/5 182/1                 slang [6] 32/18 33/17 41/16 41/19 121/23
 107/16 107/19 107/19 107/19 107/22 108/2
                                               shattered [1] 181/7                            172/20
 108/3 108/18 108/20 108/22 108/22 108/24
                                               she [8] 171/8 171/8 172/1 172/2 172/4         slash [4] 126/10 126/22 198/19 198/19
 109/1 109/2 109/2 109/22 113/2 121/20
                                                172/15 172/16 172/19                         sleep [1] 68/3
 123/17 124/14 125/1 126/19 127/15 129/20
                                               She's [1] 171/25                              slide [33] 46/24 47/14 47/16 48/11 48/20
 133/13 139/5 140/15 141/2 141/12 142/4
                                               Sheen [6] 69/18 69/24 70/2 70/5 79/10 216/1    50/11 51/18 53/7 54/2 54/5 54/16 55/16
 144/22 149/21 150/2 150/4 150/4 150/6
                                               sheet [5] 60/6 60/7 60/9 60/10 98/10           55/20 62/1 62/24 67/2 70/14 71/14 73/13
 150/8 153/16 154/17 154/25 173/18 177/15
                                               sheets [3] 175/19 188/10 209/6                 89/4 89/9 89/19 90/3 90/13 95/2 95/5 97/9
 198/22 205/20 208/25 210/4 210/15 211/19
                                               Shepardize [1] 228/20                          97/19 97/25 109/10 177/12 177/13 177/13
 211/24 214/10 221/13 221/15 221/16 224/6
                                               shifted [1] 163/2                             slides [9] 10/4 43/14 46/25 86/15 90/24
seeds [1] 121/5
                                               ship [1] 215/23                                96/23 144/25 155/8 193/11
seeing [3] 150/12 163/24 177/19
                                               shipped [10] 14/13 18/23 19/24 22/3 22/4      slip [2] 7/21 8/4
seem [2] 123/18 181/11
                                                22/4 22/12 102/23 102/23 102/23              slipper [1] 180/22
seems [2] 59/13 105/14
                                               shirts [3] 70/23 71/3 71/5                    slipping [1] 187/7
seen [38] 8/18 22/3 24/25 25/13 26/21 27/11
                                               shit [1] 222/10                               slow [2] 68/2 212/21
 58/15 71/4 78/8 78/13 91/15 99/10 102/23
                                               shoot [9] 52/18 53/11 58/22 78/24 82/3        small [1] 180/2
 105/16 105/18 106/10 106/22 106/22 108/7
                                                133/18 135/15 147/4 216/23                   smaller [12] 77/11 77/13 78/5 78/5 78/9 78/9
 123/25 124/2 124/5 133/25 140/16 170/10
                                               shooting [3] 62/21 170/11 171/2                104/5 105/1 170/24 189/13 189/14 198/16
 171/2 177/13 177/25 183/24 183/25 185/2
                                               shoots [3] 69/12 139/6 216/24                 smell [3] 170/12 171/19 187/18
 188/9 198/4 208/22 211/3 215/1 216/1
                                               short [4] 10/1 160/19 163/18 178/6            smelling [1] 27/3
 223/22
                                               should [6] 5/1 5/11 8/12 49/20 221/13         Smith [2] 219/18 219/22
seize [2] 14/10 14/15
                                                226/18                                       smoke [1] 32/16
seized [35] 34/4 34/12 34/18 34/25 35/6 36/1
                                               shouldn't [2] 223/2 226/19                    smokeable [1] 32/10
 36/9 48/7 108/8 112/11 142/24 150/2 150/5
                                               show [16] 43/15 86/15 86/19 93/11 97/3        smoked [1] 32/14
 150/7 150/10 150/11 150/12 150/12 150/14
                                                126/16 144/10 144/13 145/7 145/8 178/19      smokers [2] 111/9 111/10
 150/20 151/18 152/23 152/24 152/25 153/3
                                                182/8 196/2 198/9 206/8 216/5                smoking [5] 32/14 170/10 171/3 172/14
 156/22 157/2 157/4 157/5 157/7 157/9 158/5
                                               showed [3] 113/8 224/5 226/11                  172/17
 158/8 158/17 158/18
                                               showing [2] 17/9 140/23                       snapshot [3] 82/21 209/21 210/22
seizure [3] 195/1 195/4 222/12
                                               shown [5] 8/25 45/6 45/13 45/24 198/2         snatched [1] 222/2
self [1] 155/23
                                               shows [2] 152/20 224/20                       snorted [1] 32/12
self-explanatory [1] 155/23
                                               shy [1] 35/3                                  snow [2] 40/17 40/19
sell [14] 21/17 21/23 37/3 37/21 38/6 59/11
                                               side [3] 108/17 109/1 215/16                  so [239]
 103/5 187/5 187/10 188/19 209/15 217/19
                                               sidebar [2] 203/19 205/3                      social [12] 8/18 9/11 169/20 207/11 208/22
 217/22 225/6
                                               Sign [1] 218/20                                209/2 209/2 210/19 210/19 211/3 211/3
sellers [3] 23/25 165/11 173/13
                                               signed [1] 218/22                              220/6
selling [20] 39/1 39/1 52/20 57/13 68/13
                                               significant [1] 35/10                         socially [1] 164/21
 68/13 75/22 80/15 85/14 86/20 87/9 103/6
                                               signs [1] 61/12                               soda [1] 32/7
 104/23 122/18 122/22 173/4 187/8 188/20
                                               similar [7] 29/2 29/16 29/19 94/22 121/13     sodium [1] 32/6
 209/12 216/16
                                                169/15 169/16                                soft [22] 39/4 39/13 40/7 40/8 40/12 40/15
sells [5] 50/23 52/24 216/20 223/7 223/12
                                               similar-looking [1] 29/2                       40/16 79/20 80/15 80/23 82/1 88/21 97/2
send [2] 31/24 155/9
                                               similarly [2] 31/9 31/10                       97/19 97/20 125/11 133/6 135/11 135/17
sending [3] 61/18 137/11 219/19
                                               simple [2] 49/9 148/25                         182/17 190/10 190/12
sends [2] 219/25 222/18
                                               simplistic [1] 104/20                         software [6] 63/6 63/13 65/11 79/4 79/8
sense [4] 50/2 181/15 194/12 214/25
                                               simply [8] 113/22 132/7 132/23 133/13          132/10
sent [10] 109/6 155/24 155/25 156/3 156/11
                                                134/9 136/13 136/20 155/19                   sold [20] 16/13 33/3 37/5 41/17 47/6 48/18
 157/19 158/22 158/23 158/23 217/25
                                               since [8] 12/11 12/12 13/3 21/14 113/3         50/9 63/17 75/24 78/9 83/8 85/25 102/11
sentence [1] 5/1
                                                192/14 192/20 227/6                           102/12 102/14 102/15 103/21 148/20 187/4
sentencing [6] 6/16 6/17 7/4 7/12 226/18
                                               single [3] 20/3 86/12 137/10                   223/9
 227/4
                                               singular [2] 30/3 144/6                       sole [1] 81/21
separate [2] 155/10 156/10
                                               singularly [1] 29/25                          solely [4] 64/14 88/1 109/9 135/9
September [10] 34/12 35/6 36/3 47/3 86/12
                                               sir [21] 11/3 38/12 46/5 46/23 75/25 76/19    solitary [1] 137/10
                                                                                                                                       257



S            Case 2:18-cr-00249-MMB    Document
                                 specifically [7] 52/14539    Filed91/1
                                                        65/10 89/12  12/19/19    Page
                                                                           stop [7] 25/8 257
                                                                                         38/23 of 263
                                                                                               54/1 178/9 186/3 208/9
                                                113/1 126/16 139/14                           212/7
soluble [3] 32/9 32/11 32/13
                                               specifics [1] 27/17                           stops [3] 187/15 187/17 214/11
some [73] 4/7 15/14 17/22 20/4 27/13 27/17
                                               spell [2] 10/22 198/18                        store [1] 180/5
 30/8 33/17 34/8 35/12 41/19 43/12 43/13
                                               spells [1] 198/18                             stored [2] 156/4 156/5
 49/22 57/22 57/22 59/12 66/10 74/1 74/4
                                               spend [3] 99/7 192/8 229/15                   stove [1] 77/9
 79/18 92/8 92/25 95/3 103/23 104/18 105/15
                                               spending [2] 213/6 213/10                     straight [3] 139/21 214/20 225/20
 112/21 115/6 119/5 119/5 119/15 121/12
                                               spends [1] 213/16                             straightened [1] 205/7
 123/11 123/17 125/17 126/9 133/1 133/2
                                               spent [19] 46/11 119/11 119/13 119/14         straightforward [1] 80/10
 133/2 136/6 136/7 140/6 146/2 157/4 159/12
                                                140/6 162/18 163/2 163/18 164/9 165/9        strain [3] 178/11 178/12 198/10
 160/10 165/11 167/5 169/3 169/17 169/18
                                                171/9 179/13 192/10 192/14 193/13 193/14     strains [3] 198/6 198/7 198/8
 172/3 173/9 173/21 173/22 176/12 176/13
                                                194/3 201/10 208/16                          strange [1] 187/24
 176/14 181/10 183/13 190/15 193/11 194/23
                                               spoke [2] 82/24 188/5                         street [114] 1/14 1/19 1/24 2/4 2/8 2/12
 197/24 203/15 204/11 204/11 204/12 222/2
                                               spoken [2] 133/22 134/15                       12/24 14/25 15/5 23/17 23/25 28/6 29/6 30/9
 224/6 226/16 227/8
                                               spot [2] 24/8 214/15                           30/12 30/16 30/21 31/1 31/13 33/7 34/13
somebody [4] 28/22 50/24 107/2 158/24
                                               spray [1] 29/22                                34/23 34/25 35/6 36/3 36/10 42/6 42/7 42/17
somebody's [1] 43/25
                                               stack [1] 88/10                                42/17 42/18 53/3 55/23 56/6 56/12 56/14
someone [20] 24/5 33/6 47/4 67/7 77/5 91/25
                                               stacks [1] 88/8                                57/4 59/5 61/12 62/22 62/22 63/15 63/16
 92/1 92/21 93/8 94/2 94/3 95/10 98/11
                                               stamp [1] 155/22                               63/21 63/22 63/24 64/3 64/20 64/24 65/2
 101/23 113/4 125/10 186/9 187/8 188/13
                                               stamps [2] 165/24 173/4                        65/3 65/6 71/4 78/2 91/6 91/7 91/7 91/10
 198/7
                                               stand [4] 10/12 10/17 74/15 161/7              100/20 107/6 107/7 115/16 129/22 130/12
something [34] 8/9 8/12 43/19 72/25 98/6
                                               standard [3] 27/17 35/21 35/24                 131/18 136/25 137/2 137/15 137/17 139/11
 98/7 98/8 98/8 99/7 99/15 99/25 105/6
                                               start [13] 77/5 77/13 85/21 100/16 114/14      164/9 164/14 165/9 170/3 170/8 171/3 171/8
 105/22 116/4 120/11 124/18 126/12 134/11
                                                138/24 152/20 157/23 171/6 208/3 208/19       172/2 173/1 173/4 190/18 190/24 207/17
 136/16 137/11 140/10 143/23 146/7 152/3
                                                213/4 229/17                                  209/8 209/8 209/13 209/18 214/12 214/13
 160/3 161/3 169/5 178/23 185/9 185/18
                                               started [14] 19/13 21/14 38/21 41/19 100/18    214/13 214/13 214/14 215/5 216/18 216/19
 211/8 216/11 221/7 228/13
                                                162/7 162/21 163/18 163/23 191/4 194/14       217/3 217/6 217/24 218/7 218/14 218/15
sometimes [11] 20/3 25/1 25/3 30/20 30/24
                                                206/3 207/14 229/25                           218/22 218/23 219/3 219/13 219/16 220/3
 39/18 178/21 191/18 191/19 191/20 191/20
                                               starts [1] 213/9                               220/10 221/3 222/12 222/17 222/18 222/23
somewhat [5] 100/14 120/13 163/2 179/25
                                               stash [11] 24/18 102/4 172/4 211/9 211/13      222/24
 187/24
                                                213/3 218/4 218/6 218/13 219/14 220/12       street-level [1] 23/25
somewhere [1] 27/1
                                               stashing [1] 125/3                            streets [12] 22/22 29/12 53/18 81/17 85/25
sorry [24] 12/9 48/25 56/4 60/16 76/9 86/16
                                               state [20] 10/21 12/6 18/8 18/19 18/21 19/3    87/3 88/5 129/15 163/16 165/23 169/19
 89/7 93/15 94/1 99/24 137/4 138/10 142/1
                                                19/12 36/23 37/9 37/15 37/19 100/14 120/21    170/13
 144/16 151/13 162/17 167/5 174/10 177/23
                                                162/8 162/19 163/3 163/11 163/12 165/15      stricken [1] 113/19
 178/9 181/2 189/7 211/19 212/13
                                                169/11                                       strike [3] 83/21 99/24 177/23
sort [10] 9/21 10/5 12/12 23/11 25/20 71/7
                                               stated [1] 226/8                              structure [1] 23/11
 92/25 147/10 154/25 169/23
                                               statement [6] 10/2 84/14 84/19 170/14 217/4   stuck [1] 229/19
sorts [1] 26/2
                                                217/12                                       studio [2] 223/16 223/18
sound [1] 228/15
                                               states [23] 1/1 1/3 1/10 1/13 1/14 6/23 7/2   study [1] 162/5
sour [1] 39/4
                                                18/24 20/3 20/16 20/20 22/11 22/15 22/21     stuff [6] 67/6 67/12 67/19 78/12 101/4 121/5
source [29] 15/7 18/18 18/21 18/24 19/3
                                                101/20 101/24 102/21 103/2 106/3 166/6       style [5] 8/15 8/16 8/20 8/22 9/10
 19/12 22/11 22/21 23/16 24/2 24/8 36/23
                                                168/10 191/18 229/5                          subconscious [2] 116/11 116/19
 37/8 37/15 37/19 38/21 101/15 101/17
                                               stating [1] 90/9                              subconsciously [1] 116/4
 102/21 103/1 120/20 188/6 207/21 212/12
                                               statute [1] 4/8                               subject [2] 17/25 49/24
 212/21 218/6 220/12 223/16 223/24
                                               statutes [2] 197/16 197/21                    subjective [9] 112/2 112/4 112/6 112/9
sources [5] 15/19 15/20 101/11 101/13 165/7
                                               stay [12] 93/14 93/21 93/22 123/23 148/24      112/10 112/15 113/14 113/14 194/13
South [6] 2/8 20/12 20/15 21/19 31/18
                                                163/21 163/24 164/6 170/23 211/1 217/7       submersibles [1] 21/18
 101/18
                                                226/1                                        submit [2] 8/1 191/22
southwest [6] 18/24 20/2 22/11 22/18 27/1
                                               stem [1] 121/5                                submitted [2] 204/2 204/12
 101/20
                                               STENGEL [12] 1/13 3/4 3/4 3/7 3/9 3/13        Subsequent [2] 162/14 162/18
Spanish [1] 25/11
                                                3/14 3/16 76/22 174/10 190/2 201/3           subservient [1] 52/2
speak [3] 11/24 162/22 164/19
                                               step [6] 4/6 30/5 76/21 123/23 177/23         substance [29] 9/8 21/1 21/3 21/5 26/7 26/13
speaking [11] 15/19 35/18 57/19 88/24 97/1
                                                202/16                                        29/2 29/3 29/8 32/1 35/14 39/17 41/8 57/8
 104/4 164/10 165/10 166/5 178/24 208/16
                                               Steph [1] 69/11                                57/8 67/18 67/18 88/23 95/25 97/16 130/15
special [42] 3/3 3/8 9/20 9/21 9/22 11/7
                                               steps [2] 25/21 25/21                          131/19 142/23 146/24 174/6 180/13 180/15
 11/13 11/14 11/15 11/18 11/20 11/22 17/8
                                               sterile [2] 165/8 200/7                        200/4 200/5
 17/20 18/1 18/18 44/15 44/21 46/3 46/7 74/2
                                               Stevens [1] 207/15                            substance-specific [1] 88/23
 88/20 95/2 95/20 96/23 138/24 152/15
                                               Stewart [8] 207/17 223/1 223/1 223/18         substances [14] 6/14 11/16 18/25 21/9 35/13
 154/20 155/5 176/25 177/8 177/10 177/20
                                                224/8 224/11 224/16 224/21                    36/18 41/17 143/24 144/1 182/12 182/24
 179/16 184/11 188/17 190/15 193/10 193/19
                                               Stewart's [1] 224/6                            199/11 199/13 200/10
 207/14 216/17 216/19
                                               stick [2] 204/7 205/12                        substantial [1] 179/19
specialized [2] 12/13 18/7
                                               sticks [1] 112/12                             substantially [1] 187/6
specific [33] 7/12 7/14 18/24 23/14 23/21
                                               still [14] 29/12 29/13 31/10 73/14 74/14      substracted [1] 63/21
 26/13 28/13 39/10 41/23 56/9 88/23 103/18
                                                77/20 82/17 83/9 122/13 127/3 171/25         subsumed [2] 147/11 147/14
 117/12 118/1 123/20 123/21 126/4 128/6
                                                206/19 211/18 224/13                         subtract [1] 56/14
 128/12 128/17 128/23 130/2 132/25 148/7
                                               stipulation [2] 4/13 4/14                     subtracted [3] 55/23 56/1 56/1
 184/8 209/20 210/16 211/11 227/13 228/1
                                               stipulations [1] 4/22                         succinct [1] 166/22
 229/2 229/23 229/23
                                               stood [1] 123/18                              such [7] 8/18 9/8 29/3 136/19 136/19 183/6
                                                                                                                                      258



S                        Case 2:18-cr-00249-MMB
                                       taking [1] 177/15Document 539 Filed184/6
                                                                            12/19/19      Page
                                                                                190/11 190/13    258
                                                                                              197/4    of197/9
                                                                                                    197/7 263
                                             talk [31] 9/12 27/13 27/17 31/16 34/4 36/21     197/13
such... [1] 183/6
                                              37/14 38/13 40/3 78/21 79/22 102/14 112/5     terminology [4] 70/12 121/19 121/20 130/18
sufficient [1] 6/19
                                              156/21 156/22 160/9 164/25 170/22 186/24      terms [22] 15/5 32/18 32/20 33/17 39/7
suggest [1] 180/7
                                              187/19 188/5 191/4 191/5 196/9 202/17          39/10 39/12 39/12 39/19 40/3 40/10 40/18
suggestions [1] 204/4
                                              206/20 209/6 211/23 217/15 220/7 220/15        41/16 43/12 102/11 105/21 105/23 107/2
suitcase [1] 185/23
                                             talked [27] 25/18 32/21 38/10 42/16 53/9        171/21 171/22 172/5 213/2
Suite [4] 1/14 1/19 2/4 2/12
                                              102/10 104/14 110/17 117/2 151/6 155/4        test [4] 112/12 112/13 123/18 196/5
summaries [1] 43/19
                                              168/24 169/19 172/4 183/2 184/2 184/4         testified [27] 16/22 44/4 113/4 113/4 113/8
summarize [3] 117/22 118/12 226/4
                                              185/12 187/6 187/22 191/2 196/18 198/11        117/2 117/12 117/23 118/2 120/5 121/24
summary [15] 10/2 43/20 43/21 44/2 44/7
                                              209/5 211/16 213/7 221/10                      125/17 126/2 126/14 130/2 137/17 152/17
 44/9 44/10 45/19 48/20 71/11 71/16 73/2
                                             talking [83] 7/5 7/22 15/23 23/6 24/11 37/8     152/19 153/20 167/2 167/6 167/9 175/5
 73/9 74/14 140/16
                                              39/13 39/21 51/8 52/13 54/14 59/22 62/13       177/1 179/17 184/5 191/9
sums [1] 168/11
                                              68/11 68/11 79/18 82/4 82/11 82/12 83/3       testify [6] 74/8 116/19 117/19 132/14 160/7
sup [1] 70/23
                                              83/11 83/12 83/13 86/21 90/17 92/12 103/25     162/23
super [1] 211/25
                                              104/1 104/2 112/24 120/20 123/3 131/24        testifying [6] 73/22 85/3 85/5 129/5 153/13
Superior [4] 163/1 165/18 165/19 166/15
                                              134/11 139/6 142/17 143/22 143/23 149/19       191/8
supervisor [1] 13/11
                                              154/19 156/24 157/5 157/7 170/3 170/7         testimony [25] 10/6 18/9 43/22 91/19 94/14
supervisory [5] 11/7 11/13 11/14 11/18
                                              170/8 170/15 170/18 170/18 170/20 170/24       94/23 100/17 115/21 126/20 126/22 151/24
 11/22
                                              170/24 171/6 171/24 172/10 172/11 172/13       155/5 159/12 160/2 176/13 177/10 183/24
supplied [1] 68/9
                                              172/16 172/25 173/3 175/4 184/17 184/19        183/25 193/7 193/15 193/20 197/8 202/16
supplier [1] 218/5
                                              200/4 211/8 211/22 212/11 212/13 212/14        218/15 223/3
supply [5] 23/16 172/24 207/21 212/12
                                              213/5 213/6 213/24 214/1 217/13 218/1         Texas [4] 19/1 101/16 101/21 102/8
 212/21
                                              219/3 220/14 220/16 221/2 221/12 222/4        text [154] 15/21 16/5 16/6 27/14 38/14 47/3
supporting [1] 12/7
                                              222/7 222/21                                   47/18 47/23 50/7 51/7 53/9 55/16 57/21
suppose [1] 165/8
                                             talks [3] 5/23 178/6 212/13                     58/15 58/20 59/3 59/4 60/21 61/14 62/15
supposed [4] 215/21 216/4 221/23 224/5
                                             tally [7] 60/6 60/8 60/13 82/10 98/10 148/20    64/2 65/19 69/7 69/23 70/1 70/19 70/22 71/6
supposition [1] 108/11
                                              209/6                                          71/17 71/22 78/22 79/6 87/1 87/12 87/23
Supreme [4] 6/23 6/25 226/5 226/7
                                             tape [5] 28/12 28/12 28/13 188/7 188/12         92/5 92/14 92/19 93/2 93/19 94/2 107/13
sure [43] 7/18 9/23 27/19 27/25 28/3 33/19
                                             taped [1] 188/11                                109/6 109/8 109/8 109/24 110/1 110/9
 46/22 69/9 75/23 82/5 86/16 89/21 89/25
                                             tapes [1] 15/19                                 110/21 110/24 112/17 113/15 113/22 115/1
 92/22 95/4 99/9 112/19 119/11 120/11
                                             target [2] 207/18 223/14                        115/22 121/21 125/17 126/9 126/10 127/7
 120/22 136/21 150/13 151/8 168/13 168/25
                                             targeted [1] 13/17                              129/12 129/16 130/5 133/18 133/21 134/10
 169/2 171/16 171/16 171/20 180/8 181/14
                                             Task [1] 207/15                                 135/8 135/13 136/10 136/13 136/14 136/14
 190/4 190/24 192/4 192/6 194/18 196/18
                                             tattooed [1] 223/5                              136/15 136/15 137/14 139/5 139/9 139/13
 198/11 204/7 210/16 214/18 214/19 214/21
                                             taught [3] 165/15 165/16 165/18                 139/17 139/23 139/25 140/6 140/14 140/25
surmised [1] 131/17
                                             Taz [1] 224/8                                   141/11 141/15 141/24 142/16 143/13 143/21
surprising [1] 87/8
                                             teaches [1] 169/10                              144/6 144/10 144/13 144/15 144/18 145/12
surveillance [6] 91/25 175/2 175/3 175/3
                                             team [12] 12/4 12/5 12/5 38/18 85/17 85/18      146/2 146/9 147/7 147/15 147/23 154/10
 183/4 214/15
                                              106/25 114/3 114/21 114/22 118/24 120/1        154/19 154/21 154/22 155/7 155/10 155/11
surveillances [1] 92/7
                                             technical [1] 181/10                            155/23 155/24 157/19 158/22 175/2 177/9
Sustained [2] 116/14 148/11
                                             techniques [2] 12/20 24/19                      178/6 182/22 183/5 192/9 193/8 193/16
swear [2] 10/18 161/18
                                             teenager [2] 57/16 57/20                        194/3 194/5 194/6 194/16 201/24 208/25
switching [1] 24/17
                                             telephone [1] 43/24                             209/4 209/4 209/7 209/7 210/14 210/16
sworn [3] 10/20 161/20 164/16
                                             tell [32] 11/5 26/10 29/17 47/10 52/12 52/19    210/16 212/1 212/8 212/10 212/17 215/25
Sydenham [6] 34/13 34/25 35/6 36/3 209/13
                                              54/18 62/15 82/24 83/2 98/6 99/2 110/12        216/1 216/9 216/21 216/21 216/22 217/16
 209/17
                                              110/13 115/3 116/24 117/10 118/13 118/16       217/16 217/23 218/19 219/7 219/25 221/16
synonymous [3] 178/1 184/13 184/14
                                              118/19 136/6 162/4 171/23 199/12 215/24        222/1 222/16 222/16 223/11
synthetic [2] 21/5 21/9
                                              221/2 223/3 223/12 223/19 224/3 225/3         texted [1] 84/1
system [3] 32/16 188/1 188/2
                                              226/21                                        texting [3] 69/5 95/10 211/10
systematically [1] 208/10
                                             telling [30] 44/7 52/17 53/16 59/5 67/21       texts [24] 46/25 52/1 54/19 61/17 71/11 79/1
T                                             80/18 80/22 82/2 85/19 95/20 109/5 109/13      82/5 82/21 82/23 83/2 87/21 95/6 106/21
                                              109/15 115/18 115/19 115/20 115/22 137/4       135/5 145/23 147/10 148/2 184/21 192/1
T.L [1] 2/3
                                              139/20 146/18 173/8 210/22 211/6 212/20        193/23 194/11 214/3 221/6 222/9
Tabitha [5] 218/17 218/18 218/19 218/20
 218/22
                                              217/6 217/6 220/1 220/24 224/10 224/12        textually [1] 136/14
                                             tells [16] 26/23 26/25 48/1 50/18 51/5 61/14   textured [2] 26/18 187/14
table [2] 34/5 46/16
                                              69/19 89/24 114/23 114/23 157/22 208/8        Tez [1] 225/3
tabs [1] 25/5
                                              210/18 217/3 223/15 224/3                     than [10] 10/9 21/12 86/3 96/25 115/13
tactic [1] 92/23
                                             ten  [13] 12/5 33/2 33/8 48/18 68/4 68/14       122/3 134/12 167/6 187/2 212/15
take [42] 4/24 7/17 20/19 21/24 25/22 28/21
 28/24 28/25 29/1 29/3 29/5 29/14 29/25 30/3
                                              72/19 72/20 72/23 74/20 87/3 129/6 190/3      thank [42] 10/21 12/2 18/13 44/13 60/18
 31/25 39/12 39/25 53/1 67/5 72/18 74/15     ten-minute [3] 72/23 74/20 129/6                72/20 79/22 80/13 81/1 86/18 88/12 88/20
 76/21 80/18 92/23 117/5 117/22 118/13       tens [2] 16/9 175/1                             97/25 100/2 111/18 138/13 138/19 143/16
 125/16 134/23 144/10 152/8 159/11 161/7     term [54] 18/18 23/1 23/4 23/17 25/9 30/16      148/22 151/23 161/1 161/21 167/12 167/15
                                              30/21 33/16 33/23 39/16 39/25 39/25 40/5       169/7 176/6 176/20 179/10 182/9 194/5
 178/15 178/17 180/7 180/8 181/21 202/24
                                              40/18 41/10 41/12 43/4 50/16 54/8 54/13        200/21 201/15 205/9 205/20 206/25 207/2
 211/22 212/5 225/3
                                              54/25 55/11 57/6 57/16 58/7 58/11 64/14        207/4 224/1 225/9 225/10 225/21 230/6
taken [10] 74/23 127/9 155/7 156/8 161/2
 205/21 206/8 211/25 220/10 224/22            71/4 87/3 88/1 88/2 88/10 89/10 89/14 90/20   Thanks [1] 78/14
takes [4] 74/1 74/4 92/20 94/4
                                              103/23 105/16 107/1 111/8 121/22 124/17       that [1126]
                                              179/13 180/12 180/12 180/14 180/16 182/22     that's [228] 4/9 5/23 6/10 6/17 7/16 12/2
                                                                                                                                        259



T            Case 2:18-cr-00249-MMB     Document
                                  94/3 94/3            53995/9Filed
                                            94/5 95/4 95/6           12/19/19
                                                               96/2 97/25   29/20Page    259 31/22
                                                                                  31/21 31/21 of 263
                                                                                                   32/6 35/18 38/25
                                                98/24 99/18 101/15 102/22 103/4 103/5          39/21 39/22 39/22 39/23 49/24 59/9 59/11
that's... [222] 12/21 13/1 15/3 15/12 15/12
                                                105/4 106/5 106/17 108/9 112/23 113/5          59/12 59/16 65/5 65/24 65/24 66/1 66/23
 16/1 20/1 21/3 22/2 22/2 22/21 24/6 24/23
                                                113/16 114/3 114/18 114/19 114/22 115/5        67/12 67/14 67/23 71/23 73/18 73/22 74/15
 25/4 25/4 26/18 28/7 29/19 29/24 30/4 30/25
                                                123/11 123/14 126/10 126/11 126/21 132/12      76/25 77/4 77/4 77/5 77/6 77/7 77/10 77/10
 31/6 32/2 34/7 35/11 37/13 38/20 39/16
                                                133/5 133/9 133/12 133/14 134/9 134/17         79/11 80/9 83/8 85/14 92/21 98/13 102/1
 39/22 39/22 39/22 39/23 40/18 41/1 41/6
                                                134/23 135/7 139/23 141/22 142/1 144/13        102/1 102/2 102/2 102/3 102/4 102/5 103/5
 41/10 42/18 42/18 43/25 47/5 49/9 51/5
                                                146/15 146/17 147/6 147/7 147/8 154/12         106/17 106/18 112/23 112/24 112/24 113/15
 53/16 53/17 54/9 54/15 55/4 56/18 56/20
                                                159/24 160/12 160/17 160/18 160/19 160/22      114/23 114/25 114/25 115/3 115/3 115/18
 56/21 57/8 58/23 61/25 64/6 64/10 65/4
                                                160/25 167/5 168/3 169/19 170/2 171/16         115/22 115/23 116/24 117/5 117/10 118/12
 65/13 66/14 67/11 67/18 68/3 68/10 68/10
                                                172/23 173/6 173/9 174/6 183/8 187/8           118/16 118/16 118/19 118/19 122/6 122/25
 71/3 71/22 73/13 74/2 74/3 74/4 75/14 75/15
                                                188/15 189/6 189/13 189/20 193/13 193/16       124/16 125/24 127/8 127/8 131/17 131/24
 76/11 77/1 78/8 79/2 79/6 79/7 79/13 79/24
                                                193/19 194/22 195/1 203/6 203/12 203/13        134/11 138/3 143/2 147/17 148/20 150/17
 80/3 80/19 80/25 81/24 82/6 82/7 82/16
                                                204/16 205/17 205/18 205/19 206/14 206/15      151/14 161/4 169/25 171/11 171/13 171/14
 82/19 84/6 84/18 86/3 86/20 86/23 87/4 87/8
                                                206/16 206/23 207/4 208/21 210/6 211/14        171/23 173/3 173/4 173/22 174/6 183/8
 87/24 91/22 95/6 95/21 95/21 96/20 97/4
                                                212/2 212/17 214/13 214/13 214/13 214/13       185/20 185/21 188/14 188/14 198/9 200/7
 97/11 98/3 98/7 98/8 99/3 106/1 106/3 106/4
                                                218/18 219/4 221/20 221/24 222/11 223/20       207/12 207/21 207/23 208/3 208/9 208/11
 106/9 106/20 107/6 107/13 108/11 109/18
                                                224/15 225/21 227/6 228/6 229/23               208/12 208/14 208/19 209/5 209/5 209/6
 109/19 110/7 110/25 111/7 111/12 112/9
                                               Theoretically [2] 104/7 104/10                  209/6 209/13 209/14 209/15 209/22 209/22
 112/13 113/10 117/4 123/22 124/12 125/8
                                               there [97] 7/3 8/8 8/13 10/3 10/4 15/14         211/9 211/12 211/15 211/15 211/17 211/22
 125/14 125/25 126/17 128/9 131/21 131/25
                                                32/18 35/14 45/2 48/20 50/15 52/15 53/24       211/23 211/25 212/1 212/4 212/4 212/5
 133/24 134/2 134/21 134/24 137/8 137/21
                                                54/1 57/18 63/25 67/24 70/1 78/16 79/9 80/4    212/7 213/4 213/5 213/9 213/19 213/21
 138/1 138/4 138/9 138/25 139/14 139/19
                                                80/11 80/20 84/12 86/9 86/10 86/25 87/6        213/23 215/6 215/7 215/22 215/23 215/24
 141/8 143/14 146/11 146/18 146/19 146/23
                                                87/7 91/24 95/3 96/24 97/12 102/1 102/2        216/7 217/11 217/21 217/21 218/4 218/5
 146/23 147/16 149/9 149/17 150/10 150/11
                                                108/13 108/24 112/16 120/14 122/13 123/18      218/5 218/6 218/12 218/25 220/2 220/12
 153/12 157/9 157/13 157/16 158/11 160/6
                                                123/20 125/2 127/7 129/12 133/10 133/12        220/14 220/15 220/18 221/5 221/11 221/14
 163/17 165/14 166/21 167/23 168/17 170/14
                                                135/8 136/6 136/7 140/6 144/6 147/25           221/14 221/15 221/16 221/16 221/19 221/24
 171/16 172/6 173/1 173/23 174/22 177/25
                                                148/24 162/10 162/16 166/3 168/4 170/11        222/8 222/22 222/23 222/23 222/24 223/7
 179/6 181/13 183/10 184/18 184/23 187/12
                                                171/14 171/17 173/12 173/13 177/18 178/9       225/7 225/7 225/8 227/20 228/2 228/5 229/6
 187/24 188/16 189/19 194/11 195/14 198/16
                                                178/15 178/20 179/4 179/4 179/12 180/1        they'll [5] 25/1 25/2 25/3 219/3 230/5
 200/6 201/9 202/9 204/25 206/17 209/15
                                                180/22 183/8 186/3 188/10 190/15 192/23       they're [68] 20/20 20/22 21/10 22/11 26/7
 209/20 209/24 210/25 211/23 213/21 214/24
                                                193/7 202/11 208/9 208/21 210/25 211/2         26/19 29/11 30/13 38/4 39/1 39/1 39/13 50/4
 215/21 215/21 216/4 216/5 216/7 216/9
                                                211/7 211/20 213/23 218/24 218/24 219/6        51/8 52/13 57/19 59/22 62/15 62/16 65/3
 216/16 216/18 216/23 216/23 217/1 217/19
                                                225/5 226/8 227/3 227/6 227/8 229/1 229/7      69/25 73/3 79/17 82/5 85/19 85/19 85/20
 218/9 218/12 219/12 220/20 220/22 223/18
                                                229/9                                          103/6 106/19 115/15 115/19 115/20 124/24
 223/18 223/19 225/1 228/10 230/3
                                               there's [96] 4/7 4/12 4/14 6/19 9/16 10/8       127/20 127/21 132/10 142/21 142/21 170/9
THC [6] 106/5 106/7 178/13 181/7 181/8
                                                13/25 24/19 30/17 39/17 40/18 41/16 41/16      170/21 171/5 171/24 184/13 185/25 188/14
 181/25
                                                41/19 42/14 45/21 47/3 47/7 50/3 51/7 59/18    203/24 209/5 209/16 212/11 213/5 213/23
their [52] 4/18 7/12 8/15 8/22 15/1 18/10
                                                64/14 64/23 66/9 66/10 66/17 80/5 81/6         213/24 213/25 214/1 214/4 215/9 218/1
 21/22 24/16 24/16 25/22 29/11 62/15 73/3
                                                82/14 82/15 84/8 87/6 88/6 90/3 93/19 96/2     218/12 218/24 219/14 220/12 220/13 220/16
 74/15 74/17 90/10 98/11 110/19 123/24
                                                99/19 105/10 105/25 106/1 106/2 106/5          221/18 222/21 222/24 222/25 229/11
 131/13 131/14 131/15 131/16 131/22 132/9
                                                111/3 112/15 112/22 114/6 116/1 116/11        they've [7] 21/16 28/23 67/13 134/15 211/25
 137/24 160/17 164/13 171/13 186/10 197/9
                                                120/13 123/17 124/1 126/17 126/21 129/15       218/4 220/11
 202/19 205/12 206/9 206/13 207/22 208/3
                                                132/25 136/15 137/12 138/7 139/13 140/14      thing [16] 42/3 62/1 68/4 68/12 69/13 114/5
 208/18 208/25 211/9 211/10 211/13 212/11
                                                140/25 141/21 143/13 143/18 143/21 144/18      165/21 166/21 174/2 178/2 185/4 209/10
 213/3 213/4 216/6 216/14 216/20 218/4
                                                145/15 146/22 147/2 147/7 147/8 154/10         214/8 214/10 215/17 229/9
 220/3 223/22 230/1
                                                168/4 170/2 177/4 178/11 178/24 178/25        things [20] 28/10 29/15 39/14 39/18 115/3
theirs [2] 220/23 230/1
                                                184/5 186/2 186/21 194/16 196/20 196/20        115/23 116/18 135/2 138/15 150/17 168/25
them [72] 4/21 5/10 5/12 15/1 23/18 23/23
                                                197/4 199/11 200/8 209/25 210/1 210/23         171/24 173/4 180/6 188/12 190/15 211/11
 25/13 26/6 26/17 28/6 35/21 38/6 40/19
                                                212/22 215/11 220/25 221/7 227/2 230/2         211/12 212/21 224/21
 41/20 46/22 47/1 49/24 73/21 89/24 90/15
                                               therefore [1] 226/9                            things to [1] 138/15
 91/2 98/13 106/22 106/22 109/13 109/15
                                               these [76] 23/9 23/9 28/5 36/5 36/17 39/11     think [66] 4/7 4/10 4/10 4/19 4/23 5/8 5/9
 109/23 112/9 114/2 114/3 115/13 117/6
                                                39/12 46/25 48/20 49/10 51/1 52/1 59/8         6/2 7/16 7/22 8/12 25/23 40/13 46/11 49/5
 123/21 123/23 125/18 127/14 127/15 133/8
                                                60/12 61/17 71/17 82/4 82/5 82/21 83/2         49/13 49/14 49/20 69/12 72/17 74/11 76/6
 138/7 142/17 169/23 169/24 170/8 170/19
                                                87/21 90/17 90/24 91/23 92/5 92/10 92/11       77/16 80/3 82/4 85/3 85/24 90/22 92/6 92/10
 170/20 170/25 171/2 171/5 171/6 171/12
                                                92/25 93/1 93/2 95/9 96/23 98/5 106/21         112/4 114/23 119/24 120/9 121/24 127/13
 171/12 171/13 192/1 199/22 200/9 207/24
                                                106/24 112/17 113/24 115/1 115/6 115/8         139/19 140/24 141/8 150/8 158/18 160/10
 207/25 208/1 208/13 208/23 209/1 209/15
                                                119/1 119/4 119/6 121/21 127/16 130/18         174/3 174/9 184/6 197/7 202/17 203/20
 214/3 214/10 215/22 219/12 219/13 220/4
                                                133/21 135/8 136/4 141/9 146/9 147/15          203/23 204/7 204/8 204/8 204/23 213/2
 220/15 222/18 225/8 227/9
                                                148/2 148/5 153/3 153/6 165/10 170/13          213/19 215/9 215/25 220/8 222/12 223/2
themselves [2] 15/20 24/17
                                                180/3 182/24 191/5 192/1 192/9 193/8           227/10 227/23 228/6 228/13 228/15 229/21
then [165] 4/22 5/11 10/8 18/4 21/19 22/12
                                                200/19 208/10 208/20 208/24 209/11 211/4      third [6] 139/20 155/19 203/25 227/6 228/21
 23/25 24/9 28/4 30/1 30/7 30/23 30/25 31/24
                                                213/15 213/16 213/18 215/21 216/6 225/5        229/22
 31/25 37/2 37/11 39/2 39/20 40/1 45/15
                                               they [226] 4/19 4/23 5/11 5/14 5/15 5/16 6/3   Thirty [1] 120/8
 49/23 50/2 50/15 54/21 55/23 55/24 56/1
                                                6/12 6/14 7/9 7/10 8/23 19/20 19/22 20/25     this [452]
 56/7 56/9 56/12 61/4 63/16 63/18 63/20
                                                21/17 21/17 21/20 21/23 21/24 22/9 24/9       those [74] 5/12 7/6 10/8 13/6 13/22 14/23
 63/22 64/1 64/23 64/23 66/9 66/9 66/17
                                                24/14 24/15 24/17 24/19 24/20 25/23 26/4       17/5 25/24 27/16 31/4 35/13 36/8 38/3 38/14
 69/20 73/1 74/8 75/18 76/3 77/13 81/17
                                                26/5 26/14 28/20 28/20 28/21 28/22 28/24       40/3 40/10 42/14 44/3 58/17 71/10 71/11
 85/21 91/5 91/19 92/2 92/20 92/20 92/21
                                                28/25 29/3 29/6 29/7 29/10 29/15 29/19         86/5 89/1 92/22 93/20 94/3 98/15 101/24
                                                                                                                                       260



T                        Case 2:18-cr-00249-MMB         Document
                                       168/8 168/9 168/11             539
                                                          168/11 168/13 168/16Filed  12/19/19
                                                                                  trap             Page
                                                                                       [14] 25/9 25/10     260
                                                                                                       25/11     of25/15
                                                                                                             25/15  263
                                              Title 3 [1] 16/8                                172/5 172/8 172/24 173/8 195/16 208/7
those... [46] 101/25 103/1 106/17 108/4
                                              today [12] 74/2 74/7 119/1 120/5 146/15         209/12 210/10 210/18
 112/25 113/1 119/21 127/13 135/19 137/24
                                               160/15 184/5 192/16 193/12 193/20 202/18      traps [1] 25/17
 144/1 148/19 150/10 163/14 180/20 185/17
                                               214/19                                        trash [1] 102/25
 186/5 187/13 189/8 191/9 191/13 193/23
                                              together [16] 9/22 19/25 21/6 29/5 29/7        travel [1] 24/24
 194/3 194/5 194/11 197/25 198/6 198/7
                                               29/23 40/10 44/4 90/21 94/4 141/15 152/15     traveled [1] 12/6
 198/8 199/13 200/10 201/4 204/5 207/24
                                               209/14 211/8 213/19 222/8                     traveling [3] 101/23 200/5 224/7
 208/22 209/25 210/15 215/1 215/11 215/19
                                              told [18] 61/3 73/25 117/5 117/17 118/12       travels [1] 213/13
 217/7 217/9 218/21 220/22 222/19 228/8
                                               149/14 150/11 150/11 206/3 207/3 207/15       treatment [1] 162/12
though [7] 85/16 97/15 108/2 160/22 211/2
                                               212/19 216/8 223/7 223/9 223/10 223/18        trees [1] 39/4
 212/6 218/11
                                               223/19                                        trends [1] 165/21
thought [12] 55/17 56/24 85/9 85/12 85/13
                                              tomorrow [3] 70/23 219/21 230/5                Trey [3] 69/6 69/13 69/14
 85/13 90/17 115/6 127/22 128/5 207/5 207/6
                                              Tone [1] 61/11                                 trial [11] 1/9 4/15 4/17 46/3 118/24 206/3
thousand [7] 28/17 29/1 29/4 29/5 29/11
                                              tonight [1] 221/14                              208/17 213/8 215/9 227/3 227/5
 37/12 88/10
                                              too [11] 48/19 84/13 117/19 124/9 131/25       tricking [1] 171/8
thousand-gram [1] 28/17
                                               172/15 172/16 208/23 210/23 220/23 223/22     trip [8] 214/9 214/11 214/12 214/18 215/6
thousands [2] 16/9 175/1
                                              took [12] 55/25 67/5 67/5 67/11 67/16 67/16     215/16 220/9 220/24
three [23] 10/4 20/13 35/13 69/12 83/14
                                               93/19 104/14 146/13 146/14 212/6 225/17       triple [1] 85/10
 99/18 99/21 99/22 103/2 108/2 129/6 164/2
                                              tool [1] 208/3                                 trips [3] 115/23 212/25 218/24
 166/12 166/14 169/9 180/18 180/20 203/23
                                              tools [1] 213/4                                trolling [1] 207/11
 213/14 213/16 213/18 214/6 215/22
                                              top [13] 23/21 24/1 51/20 52/7 58/7 58/9       truck [11] 22/5 185/22 213/8 213/14 213/21
three-pointers [1] 69/12
                                               61/1 66/12 66/15 78/19 114/22 146/8 212/18     213/21 214/3 214/3 214/5 214/15 215/22
threw [1] 185/22
                                              top-end [1] 58/9                               trucks [4] 22/4 22/4 25/14 123/13
through [71] 5/16 9/22 12/15 15/4 15/6
                                              top-level [2] 66/12 66/15                      true [5] 78/2 170/14 176/16 214/24 223/13
 17/19 20/2 20/17 20/17 20/18 20/18 21/8
                                              topic [1] 8/12                                 trunk [1] 212/5
 21/18 22/6 22/6 27/16 32/14 38/11 38/21
                                              total [22] 49/7 49/8 49/15 49/23 51/11 51/14   try [12] 24/20 25/5 25/6 27/3 39/15 72/19
 39/21 43/12 43/13 46/6 46/12 47/2 49/22
                                               51/14 51/15 53/19 55/24 56/12 56/15 57/23      116/21 127/16 139/2 147/4 208/23 230/5
 50/2 50/4 61/17 66/11 70/23 71/7 76/1 76/22
                                               75/12 75/12 75/18 76/3 79/25 80/1 85/10       trying [7] 65/3 145/5 145/7 145/8 157/21
 87/22 89/11 94/1 98/17 100/15 102/18
                                               166/17 204/14                                  188/19 222/13
 106/21 107/18 125/18 138/15 145/6 150/1
                                              totality [3] 55/17 68/9 194/9                  tube [1] 28/11
 163/10 166/18 175/16 175/17 188/1 193/23
                                              totally [2] 227/25 229/24                      Tuesday [3] 192/15 216/2 216/3
 198/19 198/19 201/13 206/8 208/10 208/17
                                              totals [1] 72/1                                turn [2] 37/11 161/13
 208/23 209/9 210/6 210/14 210/17 214/22
                                              touch [2] 185/25 230/6                         Twenty [1] 192/21
 215/12 216/5 216/12 222/10 222/15 224/21
                                              touching [1] 186/20                            twice [3] 119/11 166/12 221/24
 225/20
                                              tough [1] 215/10                               two [68] 10/5 22/16 25/6 28/24 29/7 29/15
throughout [5] 13/20 22/12 177/8 213/7
                                              towards [2] 81/3 135/16                         40/10 47/10 53/17 61/17 64/9 64/10 67/4
 215/8
                                              town [1] 230/4                                  67/16 81/6 81/12 81/15 81/17 81/21 82/11
thrown [5] 22/5 89/14 91/7 179/14 182/24
                                              toxicology [1] 163/8                            82/12 83/9 86/20 87/17 88/7 88/8 88/9 91/23
Thursday [1] 192/16
                                              track [1] 98/12                                 94/4 96/16 106/2 115/8 115/16 119/5 119/20
ticket [7] 54/21 54/25 54/25 66/12 66/13
                                              tracked [1] 121/13                              129/15 129/23 129/24 130/2 130/14 131/18
 66/18 66/22
                                              tractor [1] 102/24                              133/8 136/25 137/2 138/6 143/23 144/1
tightly [1] 188/7
                                              trade [2] 24/16 27/10                           146/9 147/10 164/2 166/14 167/24 173/14
time [74] 28/1 31/23 46/11 49/21 53/10
                                              traded [1] 97/16                                177/2 177/3 183/22 184/1 184/17 184/23
 58/21 70/4 70/25 75/17 77/6 77/7 80/24
                                              traditionally [1] 19/11                         190/19 193/4 199/11 208/24 209/25 213/15
 86/12 86/23 90/19 90/20 90/22 90/24 93/5
                                              traffic [1] 98/12                               216/6 218/21 223/6
 95/11 97/24 112/21 112/22 118/4 119/13
                                              trafficker [4] 14/8 22/3 22/8 26/2             two-way [1] 115/16
 120/10 122/3 123/9 123/11 123/18 124/5
                                              traffickers [14] 13/17 14/18 14/21 14/23       type [12] 9/11 16/4 25/13 27/5 41/5 178/21
 125/24 127/14 128/9 133/12 140/6 147/14
                                               14/24 15/4 15/20 16/20 21/25 24/12 24/14       179/1 179/2 179/4 188/17 196/14 198/12
 155/22 157/2 161/1 163/2 163/21 164/9
                                               25/17 33/5 170/5                              types [11] 7/10 16/19 17/6 18/24 23/23
 170/22 172/6 172/18 179/13 191/25 192/8
                                              trafficking [26] 11/16 15/2 16/23 18/2 22/12    28/10 28/12 39/3 105/8 106/2 188/10
 192/10 192/14 193/13 193/14 193/22 198/3
                                               23/12 23/14 24/7 25/21 27/9 37/25 39/9 52/4   typical [3] 77/5 91/14 189/1
 199/23 204/24 208/16 209/21 210/18 210/18
                                               54/11 88/3 123/20 124/9 165/20 171/21         typically [18] 19/7 19/14 20/1 21/20 26/4
 210/22 213/6 213/10 213/12 213/13 214/6
                                               171/22 174/20 174/25 175/5 193/9 222/14        28/5 28/17 28/25 29/9 30/6 32/25 33/7 55/25
 222/10 222/13 222/16 222/16 225/9 228/12
                                               224/17                                         103/7 125/1 125/5 125/7 125/7
 228/16
                                              trail [1] 25/1
times [36] 9/17 15/17 16/25 17/1 29/2 29/21                                                  U
                                              trailers [1] 102/24
 35/10 46/9 50/13 73/14 81/15 96/24 107/10
                                              training [15] 12/19 12/22 12/23 12/23 15/13    U-P-D-E-G-R-A-F-F [1] 10/23
 108/2 118/22 118/23 118/25 119/20 134/3
                                               17/21 17/24 18/7 40/4 56/22 60/4 163/8        U.S [1] 1/24
 158/20 164/11 166/9 166/12 166/17 167/22
                                               163/14 168/21 169/1                           unanimous [2] 229/1 229/5
 168/16 170/10 178/1 179/12 188/9 191/9
                                              trainings [3] 12/13 169/17 169/18              uncommon [1] 67/12
 191/13 218/1 220/18 222/11 223/9
                                              transaction [5] 92/4 92/9 92/20 92/21 94/4     unconnected [1] 209/11
timing [1] 203/8
                                              transactions [4] 96/24 101/4 128/12 128/17     under [14] 4/24 6/5 7/17 11/16 73/16 155/20
TIMOTHY [1] 1/13
                                              transcript [2] 194/7 230/11                    172/2 200/7 202/22 219/17 219/17 219/18
timothy.stengel [1] 1/16
                                              transcripts [1] 175/2                          229/5 229/22
tip [2] 69/6 69/11
                                              transnational [2] 14/25 15/6                   undercover [8] 13/19 13/21 14/4 15/11
tire [1] 123/7
                                              transport [3] 23/5 23/24 187/16                15/18 38/22 101/10 183/3
tires [1] 123/13
                                              transportation [4] 20/23 22/25 27/1 102/19     undergone [1] 12/12
title [12] 15/20 15/24 16/8 162/6 168/3 168/5
                                              transported [1] 20/2                           undergraduate [1] 162/11
                                                                                                                                          261



U            Case 2:18-cr-00249-MMB
                                 usagesDocument
                                       [1] 165/5 539 Filed 12/19/19   Page
                                                                 Vick [5]     261
                                                                          30/25     of43/1
                                                                                42/25  263 43/2 43/3
                                              usdoj.gov [2] 1/16 1/16                        video [5] 210/3 212/2 215/2 215/2 217/4
underlying [2] 43/25 96/18
                                              use [41] 5/21 8/22 9/2 9/5 24/17 24/24 25/17   videotaped [1] 217/12
underneath [1] 210/11
                                              26/2 29/13 29/22 29/22 30/18 33/5 33/16        view [2] 226/17 227/15
underpass [5] 172/1 172/2 172/10 172/17
                                              34/20 35/1 35/7 36/6 36/18 41/11 43/19         Villanova [1] 165/16
174/19
                                              74/21 76/25 77/4 77/6 90/20 104/22 104/23      violators [7] 15/6 15/12 38/20 38/25 40/11
understand [23] 5/4 56/6 94/9 94/11 94/18
                                              105/1 105/1 110/24 125/19 131/7 135/10          103/24 112/8
98/24 115/7 116/1 128/2 128/4 134/19 139/8
                                              160/1 181/9 188/2 199/5 207/7 219/14 220/5     violence [2] 25/25 207/16
143/19 143/20 145/2 145/7 145/15 146/8
                                              used [48] 8/21 9/1 9/3 9/6 9/10 16/16 16/19    virtually [1] 170/11
160/18 160/21 161/12 169/20 195/14
                                              21/14 23/4 26/7 27/2 27/5 29/21 33/24 43/4     virtue [3] 199/24 199/24 199/25
understanding [7] 90/2 92/24 116/2 131/3
                                              54/14 54/25 61/25 67/5 67/20 71/4 79/6 79/7    vitae [3] 17/13 162/15 166/21
131/11 163/15 163/20
                                              82/6 82/8 89/10 90/22 91/11 91/12 99/11        voice [1] 16/2
Understood [3] 101/13 176/17 180/16
                                              111/8 111/10 123/13 125/7 130/18 133/14        voir [10] 3/4 3/12 3/13 10/25 17/25 161/24
undoubtedly [1] 100/18
                                              171/21 171/22 172/6 177/25 179/14 180/16        167/15 167/17 174/10 191/4
unique [5] 54/10 54/11 123/19 123/20
                                              182/22 182/23 193/8 199/4 200/10 213/3         volumes [1] 114/2
184/24
                                              user [12] 14/6 19/8 33/13 33/15 35/9 35/11     voluminous [1] 44/9
unit [6] 38/22 42/13 91/11 91/12 188/19
                                              38/7 43/10 64/16 171/9 171/9 171/23            vs [1] 1/4
219/9
                                              users [9] 14/25 29/12 164/10 170/3 170/8
UNITED [15] 1/1 1/3 1/10 1/13 1/14 6/22                                                      W
                                              170/18 171/1 171/10 191/6
7/2 20/3 20/16 20/20 22/15 106/3 166/6
                                              uses [4] 39/10 55/15 104/6 142/19           waistbands [1] 164/13
168/10 191/18
                                              using [13] 20/22 24/18 26/12 29/19 59/12    wait [4] 114/7 200/23 205/20 226/2
units [3] 67/16 187/4 189/14
                                              61/23 123/12 137/24 138/7 142/21 142/21     waiting [5] 10/11 159/14 159/21 219/11
universal [1] 15/15
                                              151/4 170/9                                 219/11
University [2] 162/9 165/15
                                              usual [1] 187/8                             walk [6] 100/15 171/5 173/8 173/9 173/21
unknown [4] 50/9 56/7 57/13 57/14
                                              usually [20] 19/8 19/16 22/10 32/23 33/6    173/23
unless [6] 61/24 79/7 79/9 127/14 137/23
                                              33/7 33/12 78/6 102/15 102/15 102/18 103/6  walked [1] 173/16
188/14
                                              104/18 106/6 107/7 178/4 180/5 183/3        Walking [1] 170/13
unlikely [2] 186/11 186/13
                                              187/22 188/7                                Walnut [1] 2/4
unluckiest [1] 224/25
                                              utilize [2] 104/20 123/21                   want [71] 5/5 8/3 8/10 8/14 9/23 21/22 27/17
unrelated [1] 209/19
                                              utilized [9] 26/17 26/18 27/12 33/5 35/8    27/25 32/5 38/13 40/11 47/2 48/19 49/8
until [7] 39/19 160/15 160/23 176/15 193/12
                                              101/11 135/14 137/21 195/16                 49/14 50/3 52/5 53/1 72/16 78/21 92/19
210/7 228/24
                                              utilizing [2] 208/2 213/4                   93/11 100/16 103/12 103/21 104/16 105/5
up [93] 9/24 10/6 10/12 14/25 15/6 18/11
                                                                                          108/17 117/16 123/22 125/11 126/9 127/14
22/2 22/2 22/7 22/11 22/18 23/23 24/18 26/6   V                                           128/16 132/3 134/24 146/7 147/25 148/24
26/19 27/2 28/2 31/6 31/7 31/9 32/20 33/1
                                              vacuum [1] 82/5                             152/3 152/3 154/20 159/22 160/3 160/15
33/2 33/6 39/16 46/16 56/1 68/15 70/25
                                              valuable [1] 92/17                          161/17 165/6 168/25 171/12 178/15 185/9
72/25 80/11 80/19 80/20 80/23 80/24 92/1
                                              value [7] 36/21 37/14 39/16 52/11 66/14     188/5 188/15 203/1 203/3 203/5 203/6
95/5 102/5 104/17 104/18 106/18 107/14
                                               148/15 148/16                              203/12 204/15 204/16 204/17 204/21 205/2
108/12 108/13 110/5 121/9 124/2 124/17
                                              values [1] 59/12                            210/17 215/12 220/18 221/13 223/3 226/21
125/4 127/14 129/3 129/4 136/11 139/11
                                              Vanity [2] 224/12 224/14                    227/11 229/21
140/2 140/16 146/20 147/8 147/9 149/1
                                              variation [1] 178/24                        wanted [10] 47/11 60/17 61/13 61/25 103/20
152/3 161/17 165/12 168/11 171/2 171/5
                                              varies [1] 29/10                            171/24 172/3 204/14 205/15 207/21
172/5 173/8 173/21 174/5 178/22 178/22
                                              varietals [1] 105/22                        wants [2] 205/16 217/14
181/11 187/9 200/4 205/1 207/13 208/2
                                              variety [2] 120/13 168/25                   warrant [5] 87/1 92/25 164/18 210/8 221/19
209/17 209/18 209/18 211/8 212/18 212/23
                                              various [6] 12/16 24/17 28/10 43/22 105/8 warrants [4] 164/18 206/9 208/12 208/14
213/25 214/14 214/22 216/2 216/5 217/25
                                               105/21                                     was [248]
221/1 221/12 228/10
                                              vehicle [5] 25/1 25/4 25/8 25/12 25/13      Washington [1] 166/16
update [1] 84/11
                                              vehicles [1] 22/7                           wasn't [14] 69/9 117/25 118/7 133/15
Updegraf's [1] 9/20
                                              verbal [1] 135/3                            135/16 150/23 171/14 193/11 197/19 205/25
UPDEGRAFF [31] 3/3 9/23 10/12 10/23
                                              verdict [12] 4/25 5/11 7/21 8/4 204/6 206/9 207/11 209/18 220/20 223/10
17/9 17/20 18/1 18/18 44/16 46/3 54/1 74/2
                                               226/3 226/9 227/13 228/3 229/25 230/2      watching [1] 206/24
74/9 86/19 88/20 95/2 135/7 138/24 154/21
                                              verdicts [1] 4/20                           water [15] 32/8 32/9 32/11 32/13 36/10
166/20 169/13 176/25 177/20 180/23 184/6
                                              verifying [1] 208/15                        173/1 215/5 217/3 217/6 219/3 219/12 220/3
186/24 187/20 190/16 216/18 216/20 221/1
                                              vernacular [2] 111/11 172/6                 221/3 221/19 222/12
Updegraff's [4] 155/5 177/8 177/10 193/19
                                              Versace [3] 54/8 54/10 54/13                way [39] 6/2 20/16 20/18 22/17 22/18 22/22
upon [5] 10/6 113/24 132/7 135/9 212/25
                                              version [3] 7/24 154/22 166/22              25/3 28/16 32/14 63/22 74/10 76/14 77/22
upped [1] 147/18
                                              versus [4] 7/2 97/2 188/1 226/5             81/14 89/15 90/1 90/1 91/18 102/11 104/19
UPS [1] 22/6
                                              very [55] 10/1 14/14 19/23 21/10 27/10      107/11 108/13 111/8 115/16 117/19 119/6
uptick [1] 207/16
                                               48/25 49/6 50/16 51/20 55/8 72/20 74/16    125/20 126/22 136/24 181/24 199/12 210/14
us [36] 7/21 15/6 18/23 20/24 21/15 21/16
                                               80/2 83/24 84/13 92/17 92/17 93/7 102/25   212/22 213/17 214/7 219/21 221/5 221/13
21/20 21/22 21/24 21/25 22/9 22/13 22/20
                                               112/2 128/1 128/5 139/17 139/24 148/25     230/3
24/9 28/15 32/4 32/24 33/10 48/19 66/20
                                               148/25 151/2 160/19 163/17 165/2 165/13    ways [1] 14/13
95/20 101/19 109/5 112/21 119/1 153/18
                                               166/22 171/16 174/25 178/11 179/18 179/18 we [238]
164/15 217/7 222/10 222/24 226/5 227/7
                                               179/19 180/1 185/17 190/11 190/13 199/3    we'll [20] 51/11 72/18 72/19 74/7 90/5 90/9
227/24 228/17 228/23 229/15
                                               206/24 206/24 209/18 211/10 214/1 217/12 160/9 160/12 160/25 161/5 175/20 177/18
USA [3] 85/17 89/5 201/4
                                               218/7 218/8 225/9 225/18 225/21 226/24     204/16 205/9 205/18 205/20 206/15 206/23
USA-3004 [1] 89/5
                                              via [2] 21/18 50/24                         207/4 212/22
usable [1] 29/12
                                              vice [1] 24/18                              we're [57] 4/16 7/20 9/23 10/9 10/11 19/10
usage [1] 177/7
                                              vicinity [1] 185/16                         23/6 24/11 27/23 31/11 31/16 37/8 38/10
                                                                                                                                       262



W                        Case 2:18-cr-00249-MMB         Document
                                       51/25 52/2 52/2 52/17           539
                                                             52/20 52/24 53/4 Filed174/17
                                                                                     12/19/19      Page
                                                                                          207/21 209/5    262
                                                                                                       210/3    of211/11
                                                                                                             211/9 263
                                                53/16 54/24 57/4 58/3 58/17 59/5 59/10        211/11 211/12 212/2 213/14 218/10 218/12
we're... [44] 50/3 62/3 62/21 62/22 74/6 75/3
                                                60/22 60/24 61/3 61/4 61/14 61/18 61/24       219/6 219/10 220/10 221/22 222/20 223/21
76/16 81/5 82/11 82/12 83/10 83/11 83/12
                                                62/19 63/4 63/12 63/14 63/18 64/24 65/1       223/22 223/22 224/11 224/16 226/4 230/3
96/8 109/15 110/3 118/4 122/5 123/3 142/16
                                                65/8 65/10 65/19 67/10 67/15 68/11 69/18      where's [2] 215/18 215/18
143/18 143/22 143/23 149/18 159/11 159/16
                                                69/19 70/2 70/5 70/24 71/17 75/13 75/17       Whereas [1] 21/5
160/16 160/18 161/11 166/18 170/15 181/9
                                                75/19 75/22 76/7 76/14 76/18 78/17 80/1       Whereupon [1] 161/2
184/17 202/17 204/25 205/4 206/19 214/24
                                                80/15 80/18 81/3 81/8 82/3 82/17 82/24 83/6   whether [36] 6/18 26/8 34/18 34/24 35/5
219/9 219/15 219/16 222/10 225/12 226/1
                                                84/1 84/18 86/10 86/24 87/12 87/15 87/15      36/17 39/12 49/21 51/8 61/10 71/23 75/23
we've [18] 4/6 4/16 16/9 45/15 58/15 58/15
                                                87/18 87/22 88/7 97/8 127/1 127/7 127/10      77/24 79/19 85/9 96/18 125/3 130/9 139/14
73/6 74/16 82/23 89/10 89/11 140/5 154/19
                                                129/12 131/11 131/20 132/23 133/1 133/5       144/7 145/20 147/10 148/1 148/2 151/8
208/22 212/9 212/12 213/7 216/1
                                                133/7 133/16 133/22 133/25 135/10 135/10      155/23 156/1 156/6 160/9 165/1 199/24
weapons [1] 16/19
                                                135/14 136/13 136/14 136/16 136/18 136/22     205/19 224/15 226/11 227/4 228/4
weather [2] 21/2 21/4
                                                136/25 137/11 139/18 139/20 145/13 146/12     which [75] 7/11 8/7 10/7 12/5 13/11 14/13
Wednesday [1] 214/4
                                                146/15 146/18 154/11 154/12 157/22 178/13     23/15 28/7 30/8 30/23 31/3 31/25 33/24
weed [21] 39/4 103/20 103/21 105/18 105/25
                                                208/7 209/8 210/1 210/2 210/11 210/22         40/11 43/7 44/7 51/11 53/4 53/18 53/19 55/7
106/1 106/2 106/2 106/6 106/8 106/10
                                                211/10 211/21 212/8 212/12 213/6 213/11       55/18 55/23 56/15 61/15 63/10 63/10 63/24
106/11 121/7 124/12 179/1 179/2 184/2
                                                214/16 215/25 216/2 216/5 216/8 216/21        64/2 74/16 79/11 81/14 85/10 90/1 90/1
186/10 186/10 186/24 187/2
                                                216/25 217/18 219/2 220/7 220/13 220/25       93/18 104/14 106/6 115/21 118/19 123/25
week [14] 12/14 12/16 43/18 68/2 70/24
                                                221/25 222/9 222/15 222/17 222/20 223/10      125/4 127/21 130/1 136/1 136/25 137/1
124/10 152/19 199/3 206/3 210/21 211/5
                                                223/10 223/17 223/22 224/5 224/7 224/11       137/11 141/24 149/2 152/5 153/9 164/5
212/15 212/15 219/4
                                                224/13 224/16                                 166/7 166/22 167/10 178/13 178/23 179/13
weekend [5] 7/23 206/23 225/13 225/18
                                                West's [1] 86/13                              180/5 180/8 183/7 187/6 187/14 187/18
230/4
                                                Weymouth [3] 173/1 173/10 173/16              188/2 196/24 196/25 199/12 201/4 212/17
weekends [1] 213/19
                                                what [296]                                    226/17 226/23 227/11 227/23
weeks [1] 164/2
                                                what's [56] 6/12 7/24 17/9 23/3 37/15 38/8    while [14] 7/9 7/13 7/20 31/16 70/25 80/21
weigh [4] 26/5 26/12 55/25 200/10
                                                42/17 42/20 43/1 43/4 51/20 51/24 52/8        96/23 162/10 170/9 171/5 200/5 208/21
weighed [1] 199/13
                                                53/15 53/23 60/9 62/22 63/18 63/19 78/21      209/19 225/23
weighing [2] 137/8 200/1
                                                93/14 108/16 109/12 109/13 115/7 115/7        Whip [1] 32/20
weight [17] 5/10 18/10 44/7 52/9 126/11
                                                115/13 115/14 116/23 117/8 120/17 140/23      white [6] 29/18 32/3 39/5 112/11 209/25
126/11 126/23 132/22 137/11 175/24 180/13
                                                145/1 150/22 154/17 156/21 156/22 159/13      210/11
180/14 182/23 182/23 219/19 221/1 227/16
                                                186/1 188/18 190/12 190/18 196/2 197/22       who [50] 15/6 15/19 24/16 50/18 66/18
weights [10] 27/18 32/21 32/23 76/25 77/4
                                                209/25 214/8 214/23 215/1 215/1 215/21        66/24 66/25 73/7 94/5 95/19 98/12 100/22
102/11 102/12 136/5 137/24 177/7
                                                215/24 215/25 217/24 217/24 220/20 225/2      103/4 104/3 109/8 109/8 114/20 117/10
welcome [2] 49/13 206/21
                                                whatever [11] 8/14 101/24 102/4 102/4         120/3 122/18 123/14 142/6 145/16 154/21
well [58] 5/17 13/16 18/8 21/13 61/13 80/4
                                                102/5 111/6 121/8 121/8 184/9 188/23          158/24 158/24 161/15 169/10 172/17 183/3
83/20 85/7 90/19 92/10 94/9 95/20 98/17
                                                199/24                                        191/17 191/17 196/4 201/13 207/22 208/3
99/20 100/25 107/1 108/8 110/9 110/12
                                                when [118] 5/21 7/3 11/22 13/16 13/22         208/19 209/12 210/25 212/9 213/5 213/11
111/1 114/7 116/11 120/12 128/1 158/11
                                                19/13 28/3 29/25 31/18 33/16 38/18 39/21      213/12 214/7 217/14 217/15 219/8 221/22
162/7 163/12 164/5 164/21 165/2 168/9
                                                52/20 52/20 61/23 64/3 65/23 65/24 66/23      223/11 229/11
170/1 171/7 171/23 173/16 173/17 173/25
                                                67/12 67/23 70/3 75/13 76/22 76/24 77/7       who's [2] 217/24 223/17
175/18 178/7 178/19 178/23 179/16 180/18
                                                77/10 81/22 82/3 84/5 84/5 84/6 86/12 86/24   whoa [1] 123/15
180/23 181/5 183/1 190/11 190/13 192/16
                                                89/23 90/14 101/1 103/9 103/24 104/1 104/2    whole [43] 19/4 27/25 28/16 37/6 48/2 48/4
193/10 195/20 197/18 198/20 199/2 199/23
                                                104/10 106/15 106/15 112/22 115/11 121/12     48/4 69/6 69/9 89/20 90/1 90/13 90/16 90/19
203/9 205/14 229/9
                                                123/3 123/6 123/12 124/4 126/20 127/1         90/20 90/22 94/16 103/15 103/17 103/20
well-known [4] 190/11 190/13 198/20 199/2
                                                127/8 130/20 132/12 132/22 133/5 133/19       103/21 103/25 104/1 104/2 104/11 110/17
went [11] 12/14 12/15 31/2 46/6 82/2 87/22
                                                135/7 135/15 142/21 143/22 150/1 156/24       110/22 111/1 142/17 163/19 168/24 184/7
114/3 150/1 175/19 198/7 208/3
                                                157/19 157/21 158/10 158/16 158/22 158/23     184/9 184/10 184/13 185/4 185/6 185/14
were [115] 9/3 10/5 10/6 34/12 34/17 36/1
                                                159/12 160/5 162/23 162/25 163/23 165/3       187/5 191/3 193/14 214/7 227/17
36/9 37/21 38/2 39/21 43/24 43/24 45/6
                                                170/7 170/7 170/18 170/22 170/24 172/10       wholesale [1] 15/7
45/12 48/7 49/19 59/9 59/12 61/2 61/9 62/13
                                                173/10 174/6 176/15 176/25 180/7 182/22       whom [4] 13/23 142/11 181/19 228/8
63/9 63/9 64/1 69/13 71/22 71/23 73/22
                                                182/22 182/23 184/4 184/17 185/16 188/6       whose [3] 173/14 211/1 219/5
79/11 85/16 90/12 90/17 92/10 92/24 92/25
                                                194/6 206/3 206/17 206/17 206/22 209/22       why [26] 20/9 20/25 40/13 40/15 42/22 47/6
93/1 93/2 98/15 100/16 100/22 103/5 104/22
                                                210/8 210/15 211/19 212/10 213/23 214/8       47/23 50/9 50/25 52/25 57/14 59/21 60/23
105/4 105/5 106/24 108/8 108/10 112/24
                                                215/2 215/5 216/4 216/10 216/10 217/14        61/22 62/10 76/11 80/23 89/21 97/1 97/15
112/24 115/22 117/24 118/16 119/4 119/5
                                                218/15 219/5 221/22 223/2 223/10              140/2 171/14 177/24 212/8 229/17 229/24
119/5 119/6 119/21 119/23 121/12 122/16
                                                whenever [2] 49/13 79/3                       wife [1] 68/4
122/25 123/6 123/7 123/11 125/22 125/23
                                                where [105] 6/10 10/8 12/15 14/6 14/7 15/3    will [54] 18/7 23/5 24/10 24/25 28/2 29/3
126/4 127/8 127/8 127/22 128/5 128/11
                                                15/22 16/9 19/15 21/17 21/20 24/19 24/25      29/14 29/15 29/20 29/22 31/24 31/25 32/2
130/23 131/16 131/17 139/6 143/2 144/19
                                                25/1 25/12 25/23 29/12 29/20 29/24 32/13      32/8 32/24 43/10 44/4 49/6 49/15 49/23
148/2 148/19 148/20 152/23 155/9 158/10
                                                39/8 39/9 48/24 51/1 51/3 53/10 57/21 57/21   55/25 61/14 95/5 113/19 121/9 138/14 139/2
166/23 173/4 173/13 176/25 182/12 186/18
                                                58/20 61/9 62/12 64/23 65/5 68/6 70/1 70/17   152/7 159/12 160/18 160/24 161/14 166/19
186/20 186/23 188/13 188/14 193/16 193/19
                                                71/21 71/22 75/22 77/16 78/16 80/15 81/6      171/23 178/22 178/22 180/8 191/18 191/19
195/8 198/2 198/9 200/17 200/17 200/18
                                                86/1 87/4 89/17 91/25 93/19 94/2 96/24        191/20 191/21 191/25 195/4 202/24 203/13
201/7 202/2 207/13 207/22 208/23 218/11
                                                98/16 98/20 101/19 112/1 113/4 119/25         204/4 205/17 206/13 206/14 206/15 207/3
218/21 218/22 221/4 221/16 223/7 227/20
                                                120/19 122/15 124/20 125/10 126/9 130/18      214/4 225/19 228/11
227/20
                                                132/9 133/18 136/6 138/24 139/6 141/12        William [1] 44/21
weren't [2] 141/15 145/20
                                                142/16 147/8 147/9 148/16 149/21 150/6        Willie [1] 121/1
west [145] 1/5 1/18 6/14 42/17 50/23 51/22
                                                154/10 155/9 156/4 156/5 161/6 165/9 168/8    willing [1] 8/1
                                                                                                                                263



W            Case 2:18-cr-00249-MMB
                                  188/9Document 539 Filed 12/19/19   Page
                                                                 116/23 119/1 263
                                                                              122/10of122/13
                                                                                       263 129/2 130/14
                                            wrapping [1] 29/1                           130/20 131/3 132/7 134/13 134/17 135/8
window [4] 39/6 40/25 62/13 180/21
                                            writing [1] 169/7                           135/19 135/21 135/25 138/10 145/7 145/8
wings [1] 214/2
                                            written [4] 73/2 73/9 74/14 74/19           150/12 150/14 150/22 151/4 151/18 156/24
wire [5] 194/6 194/16 194/19 194/19 194/24
                                            wrong [8] 96/14 112/24 124/7 135/19 135/20 157/5 157/8 157/21 170/7 170/7 170/8
wires [2] 191/3 194/12
                                            136/1 200/3 212/18                          170/18 170/24 170/24 172/6 172/10 172/10
wiretap [4] 15/25 175/1 175/14 178/1
                                                                                        172/13 172/16 172/20 172/23 172/24 172/24
wiretaps [1] 175/11                         X                                           173/2 173/8 174/5 174/5 174/6 174/17
wish [3] 18/3 73/17 174/1
                                            Xanax [1] 165/5                             174/19 174/21 174/21 174/22 175/12 176/23
WITHERELL [9] 1/12 73/24 203/1 204/21
                                                                                        177/19 180/24 182/2 182/11 184/15 187/2
205/6 205/17 206/10 207/1 224/1             Y                                           187/5 188/19 188/20 191/8 195/11 195/15
within [7]  12/6 32/2 124/9 178/6 187/16    yeah [34] 32/20 33/19 35/16 41/12 56/11     195/24 198/7 200/4 203/21 206/21 215/10
189/3 198/16                                56/24 62/1 64/23 68/18 68/25 77/4 83/2      216/12 224/18 229/14
without [5] 37/11 45/12 99/14 106/4 182/23 83/22 83/22 106/7 110/1 111/10 111/14
                                                                                       you've [44] 8/17 16/6 34/8 61/21 64/10
witness [40] 10/16 10/17 10/18 10/20 16/23 112/17 117/7 120/15 120/22 126/17 132/9
                                                                                        65/13 99/10 100/19 101/3 112/20 113/23
18/4 18/6 18/6 18/10 43/15 44/5 45/23 49/6 133/9 137/2 140/24 145/13 169/16 171/2
                                                                                        123/25 124/4 124/5 128/7 129/3 130/2 135/1
49/15 72/16 73/19 74/8 93/11 111/16 129/5 192/3 198/25 203/17 228/19
                                                                                        135/2 146/15 159/4 167/1 167/2 167/6 167/7
138/18 145/9 151/25 152/3 152/10 159/7
                                            year [1] 176/13                             167/22 168/13 168/16 171/2 174/6 175/16
159/20 161/6 161/11 161/14 161/18 161/20
                                            years [16] 19/18 21/14 130/21 162/18 163/9 177/9 177/10 183/14 183/22 183/24 191/8
175/17 175/22 175/24 193/3 202/9 202/10     163/18 163/18 163/19 165/23 166/23 168/20 193/13 193/14 201/21 201/24 206/24 212/25
207/18 223/14                               169/4 189/4 194/21 194/22 208/24            215/1
witness's [1] 142/8                         Yep [1] 97/18                              young [1] 123/12
witnesses [9] 18/6 43/23 73/2 152/1 159/8   yes [213] 5/4 9/19 13/8 13/10 13/16 14/2   younger [1] 123/6
161/12 162/22 162/22 202/11                 14/14 14/22 15/3 15/9 16/3 16/8 16/18 17/3 Youngins [1] 217/24
won't [4] 33/6 39/19 128/13 210/6           17/6 23/8 23/10 24/23 25/19 25/19 26/1     your [255]
wonder [1] 213/11                           27/22 31/6 31/15 34/10 37/13 38/12 41/21   yours [1] 146/13
word [19] 4/25 33/23 43/18 47/1 47/1 55/15 42/5 44/20 45/3 45/5 45/14 46/5 46/8 46/23
                                                                                       yourself [3] 116/8 216/13 223/3
110/24 124/9 124/13 125/7 133/13 133/15     48/22 49/11 49/18 51/16 53/12 53/14 54/20
135/10 177/25 184/7 184/10 184/11 199/6     54/23 56/8 56/17 56/21 58/4 58/19 59/1     Z
206/2                                       59/20 61/20 63/8 65/12 65/14 66/4 66/8     zip [39] 33/20 33/21 33/22 33/23 33/23
words [13] 8/23 9/1 9/3 9/6 9/10 112/6      68/25 69/2 70/17 70/21 71/9 71/13 72/12     42/12 42/13 48/3 54/13 88/21 88/22 88/23
112/23 113/25 115/1 115/6 123/17 123/25     75/25 76/10 76/12 76/19 77/1 77/15 77/18    88/24 104/21 104/22 104/23 104/24 105/4
183/6                                       77/22 78/13 78/20 80/7 80/12 81/4 81/10     110/21 110/24 121/22 121/24 122/7 179/14
wore [2] 42/24 43/3                         81/16 82/10 83/15 84/7 85/18 85/22 87/1     179/15 179/17 179/21 179/22 179/25 180/1
work [12] 13/19 14/20 100/19 102/17 103/11 87/20 88/3 88/11 88/22 88/25 89/3 89/16
                                                                                        180/1 180/2 180/12 198/11 198/17 198/17
116/8 118/2 146/14 168/14 168/19 191/3      91/21 93/24 94/25 95/8 96/11 97/4 97/13     198/18 198/21 199/6
193/22                                      100/13 100/21 101/2 102/1 102/7 102/9      zip-lock [6] 104/21 104/22 104/23 104/24
worked [5] 13/12 13/16 91/21 100/12 165/13 102/13 103/3 103/14 103/19 103/22 104/7
                                                                                        180/1 198/17
working [4] 11/20 91/22 122/13 209/13       104/9 104/12 105/3 105/7 106/1 107/3       zip-locking [1] 105/4
world [2] 180/18 185/15                     107/12 107/21 107/23 108/1 108/11 108/14 zip-locks [1] 180/2
worldwide [2] 122/5 122/6                   108/19 108/21 109/4 110/20 112/7 112/14    zips [2] 47/10 90/15
worry [2] 24/14 24/15                       114/4 114/10 114/17 116/3 118/10 122/5     ZLP [3] 198/17 198/18 198/18
worth [2] 37/6 174/8                        122/9 124/19 126/2 126/13 126/25 127/7
would [153] 7/12 8/8 9/2 9/6 14/5 20/1 20/7 127/25 129/18 129/21 130/4 133/17 136/3
22/16 23/10 23/13 23/14 23/15 23/15 23/17 137/7 137/21 140/1 140/4 141/3 141/14
23/18 23/24 24/16 26/2 26/11 28/6 28/25     141/23 142/5 142/20 143/6 143/25 144/12
29/7 30/1 30/5 30/15 30/15 30/19 30/23 31/8 146/23 147/12 148/23 149/25 152/16 153/17
33/14 33/15 34/21 35/3 35/3 35/4 35/10      154/9 155/1 155/7 157/17 157/20 159/5
35/10 35/11 36/7 36/19 36/19 37/3 37/6      160/8 161/16 166/8 168/2 172/9 172/12
37/22 47/11 47/21 48/5 48/17 52/4 53/4 53/5 173/5 176/22 176/24 177/2 177/6 177/17
55/5 55/6 55/7 55/7 55/8 55/8 55/18 56/15   179/3 179/9 181/18 182/3 182/8 182/14
57/7 62/14 62/17 75/13 75/18 76/3 76/4 76/6 182/16 182/18 182/21 183/21 183/23 184/3
77/2 77/6 77/16 77/20 78/2 78/5 80/17 80/23 184/22 185/1 187/1 187/21 189/11 189/14
81/22 82/23 84/2 84/10 85/14 91/10 91/12    193/18 195/6 195/10 196/1 199/10 200/10
92/16 92/16 92/23 94/7 95/16 98/10 98/18    200/20 201/6 202/8 211/17 219/21 224/18
99/1 99/20 99/22 101/14 101/17 101/18       yesterday [5] 10/4 73/1 73/21 155/2 193/7
101/18 103/5 104/17 105/4 105/5 105/12      yet [3] 4/4 4/23 214/19
107/10 109/25 110/4 110/9 112/17 117/19     yo [6] 54/18 64/19 70/23 219/10 221/12
117/22 118/13 118/23 120/19 121/10 124/22 224/8
126/25 127/20 130/18 131/12 133/20 138/3
                                            you [930]
138/6 143/4 146/13 147/17 148/3 148/5
                                            you'd [4] 77/23 112/2 132/25 134/9
150/8 156/2 156/3 156/9 156/11 166/11
                                            you'll [10] 26/17 28/10 28/11 33/2 134/23
167/10 172/21 172/22 173/7 179/16 179/23 160/19 160/25 203/6 203/17 225/14
179/25 186/13 188/15 188/23 189/1 192/3
                                            you're [113] 5/21 8/1 13/22 16/16 24/2
197/6 197/7 204/23 207/24 208/25 213/20     33/24 38/20 42/20 49/13 60/22 75/23 76/9
228/12 228/13 228/23 229/24                 78/11 79/2 79/3 79/3 80/23 83/25 86/15
wouldn't [10] 24/3 24/4 77/5 85/3 85/5      86/21 90/25 91/24 95/20 95/20 97/18 100/19
103/20 137/15 160/15 160/22 186/13          105/22 107/1 109/5 109/15 112/2 112/20
wrapped [6] 28/10 28/11 28/11 188/7 188/7 112/25 113/3 113/22 114/5 115/12 115/25
